Exhibit 10.6

Execution Copy

 

 

 

TERM LOAN CREDIT AGREEMENT

dated as of June 30, 2015,

among

HORIZON GLOBAL CORPORATION,

The Lenders Party Hereto,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Collateral Agent,

BMO CAPITAL MARKETS CORP.,

and

WELLS FARGO SECURITIES, LLC,

as Syndication Agents,

KEYBANC CAPITAL MARKETS INC.,

SIDOTI & COMPANY, LLC

and

ROTH CAPITAL PARTNERS, LLC

as Documentation Agents

 

 

J.P. MORGAN SECURITIES LLC,

BMO CAPITAL MARKETS CORP.,

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I    DEFINITIONS   

SECTION 1.01

   Defined Terms      1   

SECTION 1.02

   Classification of Loans and Borrowings      29   

SECTION 1.03

   Terms Generally      30   

SECTION 1.04

   Accounting Terms; GAAP      30    ARTICLE II    THE CREDITS   

SECTION 2.01

   Commitments      30   

SECTION 2.02

   Loans and Borrowings      31   

SECTION 2.03

   Requests for Borrowings      31   

SECTION 2.04

   [Reserved]      32   

SECTION 2.05

   [Reserved]      32   

SECTION 2.06

   Funding of Borrowings      32   

SECTION 2.07

   Interest Elections      32   

SECTION 2.08

   Termination and Reduction of Commitments      33   

SECTION 2.09

   Repayment of Loans; Evidence of Debt      34   

SECTION 2.10

   Amortization of Term Loans      34   

SECTION 2.11

   Prepayment of Loans      35   

SECTION 2.12

   Fees      37   

SECTION 2.13

   Interest      37   

SECTION 2.14

   Alternate Rate of Interest      38   

SECTION 2.15

   Increased Costs      38   

SECTION 2.16

   Break Funding Payments      39   

SECTION 2.17

   Taxes      39   

SECTION 2.18

   Payments Generally; Pro Rata Treatment; Sharing of Set-offs      42   

SECTION 2.19

   Mitigation Obligations; Replacement of Lenders      43   

SECTION 2.20

   [Reserved]      44   

SECTION 2.21

   Incremental Facilities      44   

SECTION 2.22

   [Reserved]      46   

SECTION 2.23

   Extensions      46    ARTICLE III    REPRESENTATIONS AND WARRANTIES   

SECTION 3.01

   Organization; Powers      47   

SECTION 3.02

   Authorization; Enforceability      48   

SECTION 3.03

   Governmental Approvals; No Conflicts      48   

SECTION 3.04

   Financial Condition; No Material Adverse Change      48   

SECTION 3.05

   Properties      49   

 

-i-



--------------------------------------------------------------------------------

          Page  

SECTION 3.06

   Litigation and Environmental Matters      49   

SECTION 3.07

   Compliance with Laws and Agreements      50   

SECTION 3.08

   Investment Company Status      50   

SECTION 3.09

   Taxes      50   

SECTION 3.10

   ERISA      50   

SECTION 3.11

   Disclosure      50   

SECTION 3.12

   Subsidiaries      51   

SECTION 3.13

   Insurance      51   

SECTION 3.14

   Labor Matters      51   

SECTION 3.15

   Solvency      51   

SECTION 3.16

   Senior Indebtedness      51   

SECTION 3.17

   Security Documents      51   

SECTION 3.18

   Federal Reserve Regulations      52   

SECTION 3.19

   Anti-Corruption Laws and Sanctions      52   

SECTION 3.20

   Material Contracts      53    ARTICLE IV    CONDITIONS   

SECTION 4.01

   Closing Date      53    ARTICLE V    AFFIRMATIVE COVENANTS   

SECTION 5.01

   Financial Statements and Other Information      55   

SECTION 5.02

   Notices of Material Events      57   

SECTION 5.03

   Information Regarding Collateral      58   

SECTION 5.04

   Existence; Conduct of Business      59   

SECTION 5.05

   Payment of Obligations      59   

SECTION 5.06

   Maintenance of Properties      59   

SECTION 5.07

   Insurance      59   

SECTION 5.08

   Casualty and Condemnation      59   

SECTION 5.09

   Books and Records; Inspection and Audit Rights      60   

SECTION 5.10

   Compliance with Laws      60   

SECTION 5.11

   Use of Proceeds      60   

SECTION 5.12

   Additional Subsidiaries      60   

SECTION 5.13

   Further Assurances      60   

SECTION 5.14

   Ratings      61    ARTICLE VI    NEGATIVE COVENANTS   

SECTION 6.01

   Indebtedness; Certain Equity Securities      61   

SECTION 6.02

   Liens      63   

SECTION 6.03

   Fundamental Changes      65   

SECTION 6.04

   Investments, Loans, Advances, Guarantees and Acquisitions      66   

SECTION 6.05

   Asset Sales      67   

SECTION 6.06

   Sale and Leaseback Transactions      68   

 

-ii-



--------------------------------------------------------------------------------

          Page  

SECTION 6.07

   Hedging Agreements      68   

SECTION 6.08

   Restricted Payments; Certain Payments of Indebtedness      69   

SECTION 6.09

   Transactions with Affiliates      70   

SECTION 6.10

   Restrictive Agreements      71   

SECTION 6.11

   Amendment of Material Documents      71   

SECTION 6.12

   [Reserved]      72   

SECTION 6.13

   Net Leverage Ratio      72   

SECTION 6.14

   Use of Proceeds      72    ARTICLE VII    EVENTS OF DEFAULT    ARTICLE VIII
   THE AGENTS    ARTICLE IX    [RESERVED]    ARTICLE X    MISCELLANEOUS   

SECTION 10.01

   Notices      77   

SECTION 10.02

   Waivers; Amendments      77   

SECTION 10.03

   Expenses; Indemnity; Damage Waiver      80   

SECTION 10.04

   Successors and Assigns      81   

SECTION 10.05

   Survival      84   

SECTION 10.06

   Counterparts; Integration; Effectiveness      84   

SECTION 10.07

   Severability      84   

SECTION 10.08

   Right of Setoff      84   

SECTION 10.09

   Governing Law; Jurisdiction; Consent to Service of Process      84   

SECTION 10.10

   WAIVER OF JURY TRIAL      85   

SECTION 10.11

   Headings      85   

SECTION 10.12

   Confidentiality      85   

SECTION 10.13

   Interest Rate Limitation      86   

SECTION 10.14

   Intercreditor Agreements      87   

SECTION 10.15

   Release of Liens and Guarantees      87   

SECTION 10.16

   PATRIOT Act      87   

SECTION 10.17

   No Fiduciary Duty      87   

 

-iii-



--------------------------------------------------------------------------------

SCHEDULES:

 

Schedule 2.01

  –    Commitments

Schedule 3.03

  –    Governmental Approvals; No Conflicts

Schedule 3.05

  –    Real Property

Schedule 3.06

  –    Disclosed Matters

Schedule 3.12

  –    Subsidiaries

Schedule 3.13

  –    Insurance

Schedule 3.20

  –    Material Contracts

Schedule 6.01

  –    Existing Indebtedness

Schedule 6.02

  –    Existing Liens

Schedule 6.04

  –    Existing Investments

Schedule 6.05

  –    Asset Sales

Schedule 6.09

  –    Existing Affiliate Transactions

Schedule 6.10

  –    Existing Restrictions

EXHIBITS:

Exhibit A

  –    Form of Assignment and Assumption

Exhibit B

  –    Form of Borrowing Request

Exhibit C

  –    Form of Intercreditor Agreement

Exhibit D

  –    Form of Guarantee and Collateral Agreement

Exhibit E

  –    Form of U.S. Tax Certificate

Exhibit F

  –    Form of Perfection Certificate

 

-iv-



--------------------------------------------------------------------------------

TERM LOAN CREDIT AGREEMENT dated as of June 30, 2015 (this “Agreement”), among
HORIZON GLOBAL CORPORATION, the LENDERS party hereto and JPMORGAN CHASE BANK,
N.A., as Administrative Agent and Collateral Agent.

RECITALS:

In consideration of the premises and the agreements, provisions and covenants
herein contained, the parties hereto hereby agree as follows:

ARTICLE I

Definitions

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABL Agent” means Bank of America, N.A., as administrative agent and/or
collateral agent, as applicable, under the ABL Credit Agreement, and its
successors and assigns.

“ABL Credit Agreement” means the ABL Credit Agreement to be dated as of the
Closing Date, among the Borrower, the Subsidiaries party thereto as borrowers,
the lenders party thereto and Bank of America, N.A., as administrative agent and
collateral agent, as such document or the credit facility thereunder may be
amended, restated, supplemented, replaced, refinanced or otherwise modified from
time to time in accordance with the requirements thereof and of this Agreement.

“ABL Guarantee and Collateral Agreement” means the Guarantee and Collateral
Agreement as defined in the ABL Credit Agreement.

“ABL Foreign Loan Party” means any Foreign Subsidiary that is a party to the ABL
Loan Documents as a borrower thereunder and/or is a party to any ABL Security
Document as a grantor or guarantor thereunder.

“ABL Loan” means a loan made pursuant to the ABL Credit Agreement.

“ABL Loan Documents” means collectively (a) the ABL Credit Agreement, (b) the
ABL Security Documents, (c) any promissory note evidencing loans under the ABL
Credit Agreement and (d) any amendment, waiver, supplement or other modification
to any of the documents described in clauses (a) through (c), in each case as
such documents may be amended, restated, supplemented, replaced, refinanced or
otherwise modified from time to time in accordance with the requirements thereof
and of this Agreement.

“ABL Priority Collateral” has the meaning assigned to such term in the
Intercreditor Agreement.

“ABL Security Documents” means the collective reference to the ABL Guarantee and
Collateral Agreement, the Mortgages (as defined in the ABL Credit Agreement) and
all other security documents delivered to the ABL Administrative Agent granting
a Lien on any property of any Person to secure the obligations and liabilities
of any Loan Party under the ABL Credit Agreement or the ABL Guarantee and
Collateral Agreement, as such documents may be amended, restated, supplemented,
replaced, refinanced or otherwise modified from time to time in accordance with
the requirements thereof and of this Agreement.



--------------------------------------------------------------------------------

“ABR,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquisition Lease Financing” means any sale or transfer by the Borrower or any
Subsidiary of any property, real or personal, that is acquired pursuant to a
Permitted Acquisition, in an aggregate amount not to exceed $20,000,000 at any
time after the Closing Date, which property is rented or leased by the Borrower
or such Subsidiary from the purchaser or transferee of such property, so long as
the proceeds from such transaction consist solely of cash.

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum equal to (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate; provided that the
Adjusted LIBO Rate shall not be less than 1.00% per annum.

“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
the Syndication Agents and the Documentation Agents.

“Agreement” has the meaning assigned to such term in the preamble hereto.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1⁄2 of 1% and (c) the Adjusted LIBO Rate on
such day (or if such day is not a Business Day, the immediately preceding
Business Day) for a deposit in dollars with a maturity of one month plus 1%;
provided that the Alternate Base Rate shall not be less than 2.00% per annum.
For purposes of clause (c) above, the Adjusted LIBO Rate on any day shall be the
LIBO Rate, two Business Days prior to such day for deposits in dollars with a
maturity of one month. Any change in the Alternate Base Rate due to a change in
the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall
be effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, as the case
may be.

“Alternative Incremental Debt” means any Indebtedness incurred by a Loan Party
in the form of one or more series of secured or unsecured bonds, debentures,
notes or similar instruments or in the form of loans; provided that:

(a) if such Indebtedness is secured, (i) such Indebtedness shall be secured by
Liens on the Collateral on a pari passu or junior basis to the Liens on the
Collateral securing the Obligations (but, in each case, without regard to the
control of remedies) and shall not be secured by any property or assets of the
Borrower or any of the Subsidiaries other than the Collateral (provided that if
such Indebtedness is in the form of loans, it may be secured by Liens on the
Collateral only on a junior basis to the Liens on the Collateral securing the
Obligations), (ii) the security agreements

 

-2-



--------------------------------------------------------------------------------

relating to such Indebtedness shall be substantially similar to the Security
Documents (with such differences as are reasonably satisfactory to the
Administrative Agent and other than, in the case of Indebtedness secured on a
junior basis, with respect to priority) and (iii) such Indebtedness shall be
subject to a customary intercreditor agreement in form and substance reasonably
satisfactory to the Administrative Agent,

(b) such Indebtedness does not mature earlier than the date that is 91 days
after the Latest Maturity Date in effect hereunder at the time of incurrence
thereof and has a weighted average life to maturity no shorter than the Latest
Maturing Term Loans in effect at the time of incurrence of such Indebtedness,

(c) the definitive documentation in respect of such Indebtedness (i) contains
covenants, events of default and other terms that are customary for similar
Indebtedness in light of then-prevailing market conditions and (ii) shall not
contain additional covenants or events of default not otherwise applicable to
the Loans or covenants more restrictive than the covenants applicable to the
Loans; provided that the foregoing clause (ii) shall not apply to covenants or
events of default applicable only to periods after the Latest Maturity Date in
effect immediately prior to the establishment of such Indebtedness; provided
further that any such Indebtedness may include additional covenants or events of
default not otherwise applicable to the Loans or covenants more restrictive than
the covenants applicable to the Loans in each case prior to the Latest Maturity
Date in effect immediately prior to the establishment of such Indebtedness so
long as this Agreement is amended to provide all of the Lenders with the
benefits of such additional covenants, events of default or more restrictive
covenants,

(d) such Indebtedness does not provide for any mandatory prepayment, redemption
or repurchase (other than upon a change of control, fundamental change,
conversion or exchange in the case of convertible or exchangeable Indebtedness,
customary asset sale or event of loss mandatory offers to purchase, and
customary acceleration rights after an event of default) prior to the date that
is 91 days after the Latest Maturity Date in effect hereunder at the time of
incurrence of such Indebtedness; provided that any such Indebtedness secured by
Liens on the Collateral on a pari passu basis with the Liens on the Collateral
securing the Obligations (any such Indebtedness, “Pari Passu Alternative
Incremental Debt”) may be subject to a mandatory prepayment offer from the Net
Proceeds of any Prepayment Event so long as the holders of such Indebtedness
receive no more than their ratable share of such prepayment (such ratable share
to be calculated by reference to the outstanding amount of such Indebtedness,
the outstanding amount of the Loans hereunder and the outstanding amount of Pari
Passu Permitted Term Loan Refinancing Indebtedness, in each case immediately
prior to such prepayment),

(e) other than with respect to Alternative Incremental Debt the proceeds of
which shall be used to finance a Limited Conditionality Acquisition, at the time
of incurrence of such Alternative Incremental Debt, (i) no Default or Event of
Default shall have occurred and be continuing, both immediately prior to and
immediately after giving effect to the incurrence of such Alternative
Incremental Debt and (ii) the representations and warranties of each Loan Party
set forth in the Loan Documents shall be true and correct in all material
respects (or in all respects if qualified by materiality) on and as of such
date; provided that with respect to Alternative Incremental Debt the proceeds of
which shall be used to finance a Limited Conditionality Acquisition, as of the
date of entry into the applicable Limited Conditionality Acquisition Agreement
(i) no Default or Event of Default shall have occurred and be continuing and
(ii) the representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects (or in all respects
if qualified by materiality) on and as of such date, and

 

-3-



--------------------------------------------------------------------------------

(f) such Indebtedness is not guaranteed by any Person other than Loan Parties.

Alternative Incremental Debt will include any Registered Equivalent Notes issued
in exchange therefor.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Law” has the meaning assigned to such term in the ABL Credit
Agreement as of the date hereof.

“Applicable Rate” means, for any day, (a) with respect to (i) any ABR Term B
Loan, 5.00% per annum and (ii) any Eurocurrency Term B Loan, 6.00% per annum and
(b) with respect to any Incremental Term Loan of any Series, the rate per annum
specified in the Incremental Facility Agreement establishing the Incremental
Term Commitments of such Series.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any Person whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Assumed Preferred Stock” means any preferred stock or preferred equity
interests of any Person that becomes a Subsidiary after the Closing Date;
provided that (a) such preferred stock or preferred equity interests exist at
the time such Person becomes a Subsidiary and are not created in contemplation
of or in connection with such Person becoming a Subsidiary and (b) the aggregate
liquidation value of all such outstanding preferred stock and preferred equity
interests shall not exceed $10,000,000 at any time outstanding, less the
aggregate principal amount of Indebtedness incurred and outstanding pursuant to
Section 6.01(a)(x).

“Available Amount” means, as of any date of determination, an amount equal to:

(a) the sum of (without duplication):

(i) if positive, the Cumulative Retained Excess Cash Flow Amount; and

(ii) the Net Proceeds received by the Borrower from (A) cash contributions
(other than from a Subsidiary) to the Borrower or (B) the issuance and sale of
its Equity Interests (other than a sale to a Subsidiary);

minus

(b) the amount of any investments made in reliance on Section 6.04(s) prior to
such date and any prepayments of Indebtedness made in reliance on
Section 6.08(b)(vii) prior to such date;

 

-4-



--------------------------------------------------------------------------------

minus

(c) the portion of Excess Cash Flow not otherwise required to be used to prepay
Term Loans pursuant to Section 2.11(d) that is used pursuant to
Section 6.08(a)(v) or Section 6.08(a)(vii).

“Base Incremental Amount” means, as of any date, an amount equal to
(a) $25,000,000 less (b) the aggregate principal amount of Incremental Term
Commitments established prior to such date in reliance on the Base Incremental
Amount less (c) the aggregate principal amount of Alternative Incremental Debt
established prior to such date in reliance on the Base Incremental Amount.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Horizon Global Corporation, a Delaware corporation.

“Borrower Registration Statement” means the registration statement on Form S-1
filed by the Borrower with the Commission on March 31, 2015, including all
exhibits and schedules thereto, in each case, as amended, supplemented or
otherwise modified prior to the Closing Date.

“Borrowing” means Loans of the same Class and Type, made, converted or continued
on the same date and as to which a single Interest Period is in effect.

“Borrowing Base” shall have the meaning ascribed to such term in the ABL Credit
Agreement (as defined in the ABL Credit Agreement on the Closing Date).

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, which shall be, in the case of any such written
request, in the form of Exhibit B or any other form approved by the
Administrative Agent.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with any Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Expenditures” means, for any period, without duplication, (a) the
additions to property, plant and equipment and other capital expenditures of the
Borrower and its consolidated Subsidiaries that are (or would be) set forth in a
consolidated statement of cash flows of the Borrower for such period prepared in
accordance with GAAP other than (x) such additions and expenditures classified
as Permitted Acquisitions and (y) such additions and expenditures made with Net
Proceeds from any casualty or other insured damage or condemnation or similar
awards and (b) Capital Lease Obligations incurred by the Borrower and its
consolidated Subsidiaries during such period.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP;
provided that any change in GAAP after the Closing Date that would require lease
obligations that would have been characterized and accounted for as operating
leases in accordance with GAAP as in effect on the Closing Date to be
characterized and accounted for as Capital Lease Obligations shall be
disregarded for purposes hereof.

 

-5-



--------------------------------------------------------------------------------

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

“CFC Holdco” means any Domestic Subsidiary substantially all the assets of which
consist of Equity Interests of one or more CFCs.

“Change in Control” means (a) the acquisition of beneficial ownership, directly
or indirectly, by any Person or group (within the meaning of the Securities
Exchange Act of 1934 and the rules of the Commission thereunder), of Equity
Interests representing more than 35% of either the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests in the Borrower
or (b) the occurrence of any change in control (or similar event, however
denominated) with respect to the Borrower under (i) any indenture or other
agreement in respect of Material Indebtedness to which the Borrower or any
Subsidiary is a party or (ii) any instrument governing any preferred stock of
the Borrower or any Subsidiary having a liquidation value or redemption value in
excess of $5,000,000.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date hereof, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date hereof or (c) compliance by any Lender (or, for purposes of
Section 2.15(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date hereof; provided that notwithstanding anything herein to the contrary,
(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted, promulgated or issued.

“Class,” when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Term B Loans or
Incremental Term Loans of any Series, (b) any Commitment, refers to whether such
Commitment is a Term Commitment or an Incremental Term Commitment of any Series
and (c) any Lender, refers to whether such Lender has a Loan or Commitment of a
particular Class.

“Closing Date” means the date on which the conditions specified in Section 4.01
have been satisfied.

“Closing Date Dividend” has the meaning assigned to such term in the definition
of “Transactions”.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means any and all “Collateral,” as defined in any applicable
Security Document.

“Collateral Agent” means JPMCB, in its capacity as collateral agent for the
Lenders under the Security Documents.

 

-6-



--------------------------------------------------------------------------------

“Collateral and Guarantee Requirement” means the requirement that:

(a) the Collateral Agent shall have received from each party thereto (other than
the Collateral Agent) either (i) a counterpart of the Guarantee and Collateral
Agreement duly executed and delivered on behalf of such Loan Party, or (ii) in
the case of any Person that becomes a Subsidiary Loan Party after the Closing
Date, a supplement to each of the Guarantee and Collateral Agreement and the
Intercreditor Agreement, in each case in the form specified therein, duly
executed and delivered on behalf of such Subsidiary Loan Party;

(b) all outstanding Equity Interests of the Borrower and each Subsidiary owned
by or on behalf of any Loan Party shall have been pledged pursuant to the
Guarantee and Collateral Agreement (except that the Loan Parties shall not be
required to pledge more than 65% of the outstanding voting Equity Interests of
any Foreign Subsidiary, any CFC or any CFC Holdco) and the Collateral Agent
shall have received certificates or other instruments representing all such
Equity Interests, together with stock powers or other instruments of transfer
with respect thereto endorsed in blank;

(c) all Indebtedness of the Borrower and each Subsidiary in an aggregate
principal amount that exceeds $500,000 that is owing to any Loan Party shall be
evidenced by a promissory note and shall have been pledged pursuant to the
Guarantee and Collateral Agreement and the Collateral Agent shall have received
all such promissory notes, together with instruments of transfer with respect
thereto endorsed in blank;

(d) all documents and instruments, including Uniform Commercial Code financing
statements, required by law or reasonably requested by the Collateral Agent to
be filed, registered or recorded to create the Liens intended to be created by
the Guarantee and Collateral Agreement and perfect such Liens to the extent
required by, and with the priority required by, the Guarantee and Collateral
Agreement (in each case subject to the Intercreditor Agreement), shall have been
filed, registered or recorded or delivered to the Collateral Agent for filing,
registration or recording;

(e) the Collateral Agent shall have received (i) counterparts of a Mortgage with
respect to any Mortgaged Property duly executed and delivered by the record
owner of such Mortgaged Property, (ii) a policy or policies of title insurance
issued by a nationally recognized title insurance company insuring the Lien of
each such Mortgage as a valid first Lien on the Mortgaged Property described
therein, free of any other Liens except as expressly permitted by Section 6.02,
together with such endorsements, coinsurance and reinsurance as the
Administrative Agent or the Required Lenders may reasonably request, but only to
the extent such endorsements are (A) available in the relevant jurisdiction
(provided in no event shall the Collateral Agent request a creditors’ rights
endorsement) and (B) available at commercially reasonable rates, (iii) if any
Mortgaged Property is located in an area determined by the Federal Emergency
Management Agency to have special flood hazards, evidence of such flood
insurance as may be required under Applicable Law, including Regulation H of the
Board of Governors, and an acknowledged notice to the Borrower, (iv) if
reasonably requested by the Administrative Agent, a current appraisal of any
Mortgaged Property, prepared by an appraiser acceptable to the Administrative
Agent, and in form and substance satisfactory to the Required Lenders (it being
understood that if such appraisal is required in order to comply with the
Administrative Agent’s internal policies, such request shall be deemed to be
reasonable), (v) if reasonably requested by the Administrative Agent, an
environmental assessment with respect to any Mortgaged Property, prepared by
environmental engineers reasonably acceptable to the Administrative Agent, and
such other reports, certificates, studies or data with respect to such Mortgaged
Property as the Administrative Agent may reasonably

 

-7-



--------------------------------------------------------------------------------

require, all in form and substance reasonably satisfactory to Required Lenders
(it being understood that if such assessment or other materials are required in
order to comply with the Administrative Agent’s internal policies, such request
shall be deemed to be reasonable), and (vi) such abstracts, legal opinions and
other documents as the Administrative Agent or the Required Lenders may
reasonably request with respect to any such Mortgage or Mortgaged Property;
provided, however, in no event shall surveys be required to be obtained with
respect to any Mortgaged Property; and

(f) each Loan Party shall have obtained all consents and approvals required to
be obtained by it in connection with the execution and delivery of all Security
Documents to which it is a party, the performance of its obligations thereunder
and the granting by it of the Liens thereunder.

“Commission” means the Securities and Exchange Commission or any Governmental
Authority succeeding to any or all of the functions of said Commission.

“Commitment” means a Term Commitment or an Incremental Term Commitment of any
Series or any combination thereof (as the context requires).

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) consolidated interest expense for
such period, (ii) consolidated income tax expense for such period (including all
single business tax expenses imposed by state law), (iii) all amounts
attributable to depreciation and amortization for such period, (iv) any
extraordinary charges for such period, (v) interest-equivalent costs associated
with any Specified Vendor Receivables Financing for such period, whether
accounted for as interest expense or loss on the sale of receivables, and all
Preferred Dividends, (vi) all losses during such period that relate to the
retirement of Indebtedness, (vii) noncash expenses during such period resulting
from the grant of Equity Interests to management and employees of the Borrower
or any of the Subsidiaries, (viii) the aggregate amount of deferred financing
expenses for such period, (ix) all other noncash expenses or losses of the
Borrower or any of the Subsidiaries for such period (excluding any such charge
that constitutes an accrual of or a reserve for cash charges for any future
period), (x) any nonrecurring fees, expenses or charges realized by the Borrower
or any of the Subsidiaries for such period related to any offering of Equity
Interests or incurrence of Indebtedness, whether or not consummated, (xi) fees
and expenses in connection with the Transactions, (xii) any unusual or
nonrecurring costs and expenses arising from the integration of any business
acquired pursuant to any Permitted Acquisition consummated after the Closing
Date not to exceed $7,500,000 in any fiscal year and $20,000,000 in the
aggregate, (xiii) any unusual or nonrecurring expenses or similar costs relating
to cost savings projects, including restructuring and severance expenses, not to
exceed $15,000,000 in the aggregate from and after January 1, 2015; provided
that no more than $5,000,000 may be counted in any fiscal year commencing on or
after January 1, 2015, (xiv) net losses from discontinued operations, not to
exceed in any fiscal year $5,000,000, (xv) losses associated with the prepayment
of leases (whether operating leases or capital leases) outstanding on January 1,
2015 from discontinued operations, and (xvi) losses or charges associated with
asset sales otherwise permitted hereunder and any unusual or nonrecurring
charges, so long as the amount added back pursuant to this clause (xvi) does not
exceed in the aggregate $5,000,000, minus (b) without duplication and to the
extent included in determining such Consolidated Net Income, (i) any
extraordinary gains for such period, (ii) any non-cash income, profits or gains
for such period and (iii) any gains realized from the retirement of Indebtedness
after the Closing Date, all determined on a consolidated basis in accordance
with GAAP; provided, however, that the amounts added to Consolidated Net Income
pursuant to clauses (xii) through (xvi) above for any period shall not exceed
25% of Consolidated EBITDA for such period (determined without including amounts
added to Consolidated Net Income pursuant to clauses (xii) through (xvi) above
for such period). If the Borrower or any Subsidiary has made

 

-8-



--------------------------------------------------------------------------------

any Permitted Acquisition or Significant Investment or any sale, transfer, lease
or other disposition of assets outside of the ordinary course of business
permitted by Section 6.05 during the relevant period for determining any
leverage ratio hereunder, Consolidated EBITDA for the relevant period shall be
calculated only for purposes of determining such leverage ratio after giving pro
forma effect thereto, as if such Permitted Acquisition or Significant Investment
or sale, transfer, lease or other disposition of assets had occurred on the
first day of the relevant period for determining Consolidated EBITDA; provided
that with respect to any Significant Investment, (x) any pro forma adjustment
made to Consolidated EBITDA shall be in proportion to the percentage ownership
of the Borrower or such Subsidiary, as applicable, in the Subject Person (e.g.
if the Borrower acquires 70% of the Equity Interests of the Subject Person, a
pro forma adjustment to Consolidated EBITDA shall be made with respect to no
more than 70% of the EBITDA of the Subject Person) and (y) pro forma effect
shall only be given to such Significant Investment if the Indebtedness of the
Subject Person is included in Total Indebtedness for purposes of calculating the
applicable leverage ratio in proportion to the percentage ownership of the
Borrower or such Subsidiary, as applicable, in such Subject Person. Any such pro
forma calculations may include operating and other expense reductions and other
adjustments for such period resulting from any Permitted Acquisition, or sale,
transfer, lease or other disposition of assets that is being given pro forma
effect to the extent that such operating and other expense reductions and other
adjustments (a) would be permitted pursuant to Article XI of Regulation S-X
under the Securities Act of 1933 (“Regulation S-X”) or (b) are reasonably
consistent with the purpose of Regulation S-X as determined in good faith by the
Borrower in consultation with the Administrative Agent.

“Consolidated Net Income” means, for any period, the net income or loss of the
Borrower and the Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded (a) the
income of any Person (other than the Borrower or a Significant Investment) in
which any other Person (other than the Borrower or any Subsidiary or any
director holding qualifying shares in compliance with Applicable Law) owns an
Equity Interest, except to the extent of the amount of dividends or other
distributions actually paid to the Borrower or any of the Subsidiaries during
such period, (b) the income or loss of any Person accrued prior to the date it
becomes a Subsidiary or is merged into or consolidated with the Borrower or any
Subsidiary or the date that such Person’s assets are acquired by the Borrower or
any Subsidiary and (c) the cumulative effect of a change in accounting
principles during such period to the extent included in Consolidated Net Income.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Facility” means a category of Commitments and extensions of credit
thereunder.

“Cumulative Retained Excess Cash Flow Amount” means, at any date of
determination, an amount equal to the aggregate cumulative sum of the Retained
Percentage of Excess Cash Flow for the Excess Cash Flow Periods ended on or
prior to such date.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

“Documentation Agents” means KeyBanc Capital Markets Inc., Sidoti & Company, LLC
and Roth Capital Partners, LLC.

 

-9-



--------------------------------------------------------------------------------

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary, other than the Foreign Subsidiaries.

“ECF Percentage” means 50%; provided, that, with respect to any fiscal year of
the Borrower commencing with the fiscal year ending December 31, 2016, the ECF
Percentage shall be reduced to (a) 25% if the Net Leverage Ratio as of the last
day of such fiscal year is no greater than 3.00 to 1.00 but greater than 2.50 to
1.00 and (b) 0% if the Net Leverage Ratio as of the last day of such fiscal year
is less than or equal to 2.50 to 1.00.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, Release or threatened Release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liabilities, obligations, damages, losses,
claims, actions, suits, judgments, or orders, contingent or otherwise (including
any liability for damages, costs of environmental remediation, costs of
administrative oversight, fines, natural resource damages, penalties or
indemnities), directly or indirectly resulting from or relating to
(a) compliance or non-compliance with any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) any actual or alleged exposure to any Hazardous Materials,
(d) the Release or threatened Release of any Hazardous Materials or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Environmental Notice” has the meaning assigned to such term in the ABL Credit
Agreement as of the date hereof.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person or any warrants, options
or other rights to acquire such interests.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414(b), (c), (m) or (o) of the Code.

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) a failure by any Plan
to satisfy the minimum funding standards (as defined in Section 412 of the Code
or Section 302 of ERISA) applicable to such Plan in each instance, whether or
not waived; (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) a determination that any Plan is, or is
expected to be, in “at risk” status (as defined in Section 430(i)(4) of the Code
or Section 303(i)(4) of ERISA; (e) the incurrence by the Borrower or any of its
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (f) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(g) the incurrence by the Borrower or any

 

-10-



--------------------------------------------------------------------------------

of its ERISA Affiliates of any liability with respect to the withdrawal or
partial withdrawal from any Plan or Multiemployer Plan; or (h) the receipt by
the Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent, within the meaning of
Title IV of ERISA or in “endangered” or “critical” status (within the meaning of
Section 432 of the Code or Section 305 of ERISA).

“Eurocurrency,” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excess Cash Flow” means, for any fiscal year, the sum (without duplication) of:

(a) Consolidated Net Income for such fiscal year, adjusted to exclude any gains
or losses attributable to Prepayment Events; plus

(b) the excess, if any, of the Net Proceeds received during such fiscal year by
the Borrower and its consolidated Subsidiaries in respect of any Prepayment
Events over (x) amounts permitted to be reinvested pursuant to Section 2.11(c)
and (y) the aggregate principal amount of Term Loans prepaid pursuant to
Section 2.11(c) in respect of such Net Proceeds; plus

(c) depreciation, amortization and other noncash charges or losses deducted in
determining such consolidated net income (or loss) for such fiscal year; plus

(d) the sum of (i) the amount, if any, by which Net Working Capital (adjusted to
exclude changes arising from Permitted Acquisitions and Significant Investments)
decreased during such fiscal year plus (ii) the net amount, if any, by which the
consolidated deferred revenues and other consolidated accrued long-term
liability accounts of the Borrower and its consolidated Subsidiaries (adjusted
to exclude changes arising from Permitted Acquisitions) increased during such
fiscal year plus (iii) the net amount, if any, by which the consolidated accrued
long-term asset accounts of the Borrower and its consolidated Subsidiaries
(adjusted to exclude changes arising from Permitted Acquisitions) decreased
during such fiscal year; minus

(e) the sum of (i) any noncash gains included in determining such consolidated
net income (or loss) for such fiscal year plus (ii) the amount, if any, by which
Net Working Capital (adjusted to exclude changes arising from Permitted
Acquisitions) increased during such fiscal year plus (iii) the net amount, if
any, by which the consolidated deferred revenues and other consolidated accrued
long-term liability accounts of the Borrower and its consolidated Subsidiaries
(adjusted to exclude changes arising from Permitted Acquisitions) decreased
during such fiscal year plus (iv) the net amount, if any, by which the
consolidated accrued long-term asset accounts of the Borrower and its
consolidated Subsidiaries (adjusted to exclude changes arising from Permitted
Acquisitions) increased during such fiscal year; minus

(f) the sum of (i) Capital Expenditures for such fiscal year and Capital
Expenditures to be made within 90 days following the end of such fiscal year
pursuant to binding agreements entered into by the Borrower or any of its
consolidated Subsidiaries prior to the end of such fiscal year; provided that to
the extent any such Capital Expenditure is not made (or if the amount of any
such Capital Expenditures less than the amount deducted with respect hereto)
within 90 days after such fiscal year, the amount (or such portion of the
amount) thereof shall be added back to

 

-11-



--------------------------------------------------------------------------------

Excess Cash Flow for the subsequent period (except to the extent attributable to
the incurrence of Capital Lease Obligations or otherwise financed by incurring
Long-Term Indebtedness) plus (ii) cash consideration paid during such fiscal
year to make acquisitions or other capital investments (except to the extent
financed by incurring Long-Term Indebtedness or through the use of the Available
Amount); minus

(g) the aggregate principal amount of Long-Term Indebtedness repaid or prepaid
by the Borrower and its consolidated Subsidiaries during such fiscal year,
excluding (i) Indebtedness in respect of ABL Loans and other revolving
Indebtedness (in each case except to the extent the revolving credit commitments
in respect thereof are permanently reduced in the amount of and at the time of
any such payment) and letters of credit, (ii) Term Loans prepaid pursuant to
Section 2.11(c) or (d), (iii) optional prepayments of Term Loans (including
purchases of Term Loans pursuant to Section 10.04(h)), (iv) repayments or
prepayments of Long-Term Indebtedness financed by incurring other Long-Term
Indebtedness or through the use of the Available Amount, (v) optional
prepayments of Pari Passu Alternative Incremental Debt in the form of loans or
Pari Passu Permitted Term Loan Refinancing Indebtedness in the form of loans and
(vi) any prepayments of Pari Passu Alternative Incremental Debt or Pari Passu
Permitted Term Loan Refinancing Indebtedness in lieu of mandatory prepayments of
Term Loans in accordance with Section 2.11(c); minus

(h) the noncash impact of currency translations and other adjustments to the
equity account, including adjustments to the carrying value of marketable
securities and to pension liabilities, in each case to the extent such items
would otherwise constitute Excess Cash Flow.

“Excess Cash Flow Period” means each fiscal year of the Borrower, commencing
with the fiscal year ending December 31, 2016.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder or under any other Loan Document, (a) income or
franchise taxes imposed on (or measured by) its net or overall gross income (or
net worth or similar Taxes imposed in lieu thereof) by the United States of
America, or by any other jurisdiction as a result of such recipient being
organized in or having its principal office in or applicable lending office in
such jurisdiction, or as a result of any other present or former connection
(other than a connection arising solely from this Agreement or any other Loan
Document) between such recipient and such jurisdiction, (b) any branch profits
Taxes imposed by the United States of America or any similar Tax imposed by any
other jurisdiction described in clause (a) above and (c) in the case of a
Non-U.S. Lender (other than an assignee pursuant to a request by the Borrower
under Section 2.19(b)), any United States withholding Taxes resulting from any
law in effect (x) at the time such Non-U.S. Lender becomes a party to this
Agreement or, with respect to any additional position in any Loan acquired after
such Non-U.S. Lender becomes a party hereto, at the time such additional
position is acquired by such Non-U.S. Lender or (y) at the time such Non-U.S.
Lender designates a new lending office, except to the extent that such Non-U.S.
Lender (or its assignor, if any) was entitled, immediately prior to designation
of a new lending office (or assignment), to receive additional amounts from the
Borrower with respect to such United States withholding Tax pursuant to
Section 2.17(a), (d) any United States withholding Tax imposed pursuant to FATCA
and (e) any withholding Tax that is attributable to a recipient’s failure to
comply with Section 2.17(g).

“Extended Term Loans” has the meaning assigned to such term in Section 2.23(a).

“Extension” has the meaning assigned to such term in Section 2.23(a).

 

-12-



--------------------------------------------------------------------------------

“Extension Offer” has the meaning assigned to such term in Section 2.23(a).

“FATCA” means (i) Sections 1471 through 1474 of the Code as of the date of this
Agreement or any amended or successor provision that is substantively comparable
and not materially more onerous to comply with, and, in each case, any
regulations or official interpretations thereof, (ii) any agreements entered
into pursuant to Section 1471(b)(1) of the Code as of the date of this Agreement
or any amended or successor provision as described in clause (i) above and
(iii) any law, regulation, rule, promulgation or official agreement implementing
an official government agreement with respect to the foregoing.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it; provided that if the Federal Funds Effective
Rate shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“First Lien Secured Indebtedness” means Total Indebtedness that is secured by a
first priority Lien on any asset of the Borrower or any of its Subsidiaries (it
being understood that any Indebtedness outstanding under this Agreement and any
Indebtedness outstanding under the ABL Credit Agreement is First Lien Secured
Indebtedness).

“First Lien Net Leverage Ratio” means, on any date, the ratio of (a) First Lien
Secured Indebtedness as of such date less the aggregate amount (not to exceed
$100,000,000) of Unrestricted Domestic Cash as of such date to (b) Consolidated
EBITDA for the period of four consecutive fiscal quarters of the Borrower ended
on such date (or, if such date is not the last day of a fiscal quarter, ended on
the last day of the fiscal quarter of the Borrower most recently ended prior to
such date for which financial statements are available).

“FLSA” means the Fair Labor Standards Act of 1938, as amended from time to time.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such powers or functions, such as the
European Union or the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness

 

-13-



--------------------------------------------------------------------------------

or other obligation of any other Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of the guarantor,
direct or indirect, (a) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other obligation or to purchase (or
to advance or supply funds for the purchase of) any security for the payment
thereof, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness or other obligation of the
payment thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or
(d) as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or obligation; provided, that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business.

“Guarantee and Collateral Agreement” means the Term Loan Guarantee and
Collateral Agreement, substantially in the form of Exhibit D, made by the
Borrower and the Subsidiary Loan Parties party thereto in favor of the
Collateral Agent for the benefit of the Secured Parties.

“Hazardous Materials” means all explosive, radioactive, hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes and all other substances or
wastes of any nature regulated pursuant to any Environmental Law.

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

“Immaterial Subsidiary” means, at any date, any Subsidiary of the Borrower that,
together with its consolidated Subsidiaries (i) does not, as of the last day of
the fiscal quarter of the Borrower most recently ended on or prior to such date
for which financial statements are available, have assets with a value in excess
of 2.5% of the consolidated total assets of the Borrower and its consolidated
Subsidiaries and (ii) did not, during the period of four consecutive fiscal
quarters of the Borrower most recently ended on or prior to such date for which
financial statements are available, have revenues exceeding 2.5% of the total
revenues of the Borrower and its consolidated Subsidiaries; provided that, the
aggregate assets or revenues of all Immaterial Subsidiaries, determined in
accordance with GAAP, may not exceed 5.0% of consolidated assets or consolidated
revenues, respectively, of the Borrower and its consolidated Subsidiaries,
collectively, at any time (and the Borrower will promptly designate in writing
to the Administrative Agent the Subsidiaries which will cease to be treated as
“Immaterial Subsidiaries” in order to comply with the foregoing limitation).

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate.”

“Incremental Facility Agreement” means an Incremental Facility Agreement, in
form and substance reasonably satisfactory to the Administrative Agent, among
the Borrower, the Administrative Agent and one or more Incremental Term Lenders,
establishing Incremental Term Commitments of any Series and effecting such other
amendments hereto and to the other Loan Documents as are contemplated by
Section 2.21.

“Incremental Term Commitment” means, with respect to any Lender, the commitment,
if any, of such Lender, established pursuant an Incremental Facility Agreement
and Section 2.21, to make Incremental Term Loans of any Series hereunder,
expressed as an amount representing the maximum principal amount of the
Incremental Term Loans of such Series to be made by such Lender.

 

-14-



--------------------------------------------------------------------------------

“Incremental Term Lender” means a Lender with an Incremental Term Commitment or
an outstanding Incremental Term Loan.

“Incremental Term Loans” means any term loans made pursuant to Section 2.21(a).

“Incremental Term Maturity Date” means, with respect to Incremental Term Loans
of any Series, the scheduled date on which such Incremental Term Loans shall
become due and payable in full hereunder, as specified in the applicable
Incremental Facility Agreement.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to advances of any kind, (b) all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, (c) all obligations of such Person upon which interest charges are
customarily paid, (d) all obligations of such Person under conditional sale or
other title retention agreements relating to property acquired by such Person,
(e) all obligations of such Person in respect of the deferred purchase price of
property or services (excluding current accounts payable incurred in the
ordinary course of business), (f) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(g) all Guarantees by such Person of Indebtedness of others, (h) all Capital
Lease Obligations of such Person, (i) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty, (j) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances and (k) solely for purposes of Section 6.01
hereof, any and all payment obligations of such Person under or Guarantee by
such Person with respect to any Hedging Agreement. The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. Notwithstanding
anything to the contrary in this paragraph, the term “Indebtedness” shall not
include (a) agreements providing for indemnification, purchase price adjustments
or similar obligations incurred or assumed in connection with the acquisition or
disposition of assets or capital stock and (b) trade payables and accrued
expenses in each case arising in the ordinary course of business.

“Indemnified Taxes” means (a) any Taxes, other than Excluded Taxes, and
(b) Other Taxes.

“Intercreditor Agreement” means the Intercreditor Agreement, substantially in
the form of Exhibit C, among the Borrower, the other Loan Parties, the
Collateral Agent and the ABL Agent.

“Information Memorandum” means the Confidential Information Memorandum dated
May 1, 2015, relating to the Borrower and the Transactions.

“Intellectual Property Claim” has the meaning assigned to such term in the ABL
Credit Agreement as of the date hereof.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any
Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.

 

-15-



--------------------------------------------------------------------------------

“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or twelve months thereafter if, at the time of the relevant
Borrowing, all Lenders participating therein agree to make an interest period of
such duration available), as the Borrower may elect; provided that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (b) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Interpolated Rate” means, at any time, the rate per annum (rounded to the same
number of decimal places as the Screen Rate) determined by the Administrative
Agent (which determination shall be conclusive and binding absent manifest
error) to be equal to the rate that results from interpolating on a linear basis
between: (a) the Screen Rate (for the longest period for which that Screen Rate
is available for dollars) that is shorter than the Impacted Interest Period and
(b) the Screen Rate (for the shortest period for which that Screen Rate is
available for dollars) that exceeds the Impacted Interest Period, in each case,
as of the Specified Time on the Quotation Day for such Interest Period. When
determining the rate for a period which is less than the shortest period for
which the Screen Rate is available, the Screen Rate for purposes of clause
(a) above shall be deemed to be the overnight rate for dollars determined by the
Administrative Agent from such service as the Administrative Agent may select.

“IRS” means the United States Internal Revenue Service.

“JPMCB” means JPMorgan Chase Bank, N.A.

“Latest Maturing Term Loans” has the meaning assigned to such term in the
definition of “Latest Maturity Date”.

“Latest Maturity Date” means, as of any date of determination, the latest
Maturity Date applicable to any Loans outstanding or Commitments in effect
hereunder (such latest maturing Loans or Commitments, the “Latest Maturing Term
Loans”).

“Lender Affiliate” means, (a) with respect to any Lender, (i) an Affiliate of
such Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an Affiliate of such
Lender and (b) with respect to any Lender that is a fund that invests in bank
loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or an
Incremental Facility Agreement, as the case may be, other than any such Person
that ceases to be a party hereto pursuant to an Assignment and Assumption.

 

-16-



--------------------------------------------------------------------------------

“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest
Period, a rate per annum equal to the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for dollars for a period equal in length
to such Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters
screen that displays such rate (or, in the event such rate does not appear on
either of such Reuters pages, on any successor or substitute page on such screen
that displays such rate, or on the appropriate page of such other information
service that publishes such rate from time to time as selected by the
Administrative Agent in its reasonable discretion; in each case the “Screen
Rate”) as of the Specified Time on the Quotation Day for such Interest Period;
provided that if the Screen Rate shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement; provided further that if
the Screen Rate shall not be available at such time for such Interest Period (an
“Impacted Interest Period”) with respect to dollars, then the LIBO Rate shall be
the Interpolated Rate at such time (provided that if the Interpolated Rate shall
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement).

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Limited Conditionality Acquisition” has the meaning assigned to such term in
Section 2.21(c).

“Limited Conditionality Acquisition Agreement” has the meaning assigned to such
term in Section 2.21(c).

“Loan Documents” means this Agreement, any Incremental Facility Agreement, the
Security Documents, the Intercreditor Agreement and the promissory notes, if
any, executed and delivered pursuant to Section 2.09(e).

“Loan Parties” means the Borrower and the Subsidiary Loan Parties.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Long-Term Indebtedness” means any Indebtedness that, in accordance with GAAP,
constitutes (or, when incurred, constituted) a long-term liability, including
the current portion of any Long-Term Indebtedness.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, properties, assets, financial condition, or material agreements of
the Borrower and the Subsidiaries, taken as a whole, (b) the ability of any Loan
Party in any material respect to perform any of its obligations under any Loan
Document or (c) the rights of or benefits available to the Lenders under any
Loan Document.

“Material Agreements” means any agreements or instruments relating to Material
Indebtedness.

 

-17-



--------------------------------------------------------------------------------

“Material Indebtedness” means (a) obligations in respect of the ABL Credit
Agreement and (b) any other Indebtedness (other than the Loans), or obligations
in respect of one or more Hedging Agreements, of any one or more of the Borrower
and its Subsidiaries in an aggregate principal amount exceeding $25,000,000. For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Borrower or any Subsidiary in respect of any Hedging
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that the Borrower or such Subsidiary would be required
to pay if such Hedging Agreement were terminated at such time.

“Maturity Date” means the Term Loan Maturity Date, the Incremental Term Maturity
Date with respect to Incremental Term Loans of any Series or the scheduled
maturity date in respect of any Extended Term Loans, as the context requires.

“Maximum Alternative Incremental Debt Amount” means an aggregate principal
amount of Alternative Incremental Debt that would not, immediately after giving
effect to the establishment thereof and any other Indebtedness incurred
substantially simultaneously therewith (and any related repayment of
Indebtedness), cause (a) with respect to any Pari Passu Alternative Incremental
Debt, the First Lien Net Leverage Ratio, calculated on a pro forma basis as of
the date of incurrence of such Indebtedness (but disregarding the proceeds of
any such Indebtedness in calculating Unrestricted Domestic Cash), to exceed 3.25
to 1.00, (b) with respect to any Alternative Incremental Debt secured by Liens
on the Collateral that are junior to the Liens on the Collateral securing the
Obligations, the Secured Net Leverage Ratio, calculated on a pro forma basis as
of the date of incurrence of such Indebtedness (but disregarding the proceeds of
any such Indebtedness in calculating Unrestricted Domestic Cash), to exceed 3.50
to 1.00 and (c) with respect to any unsecured Alternative Incremental Debt, the
Net Leverage Ratio, calculated on a pro forma basis as of the date of incurrence
of such Indebtedness (but disregarding the proceeds of any such Indebtedness in
calculating Unrestricted Domestic Cash), to exceed 4.00 to 1.00.

“Maximum Incremental Amount” means an amount represented by Incremental Term
Commitments to be established pursuant to Section 2.21 that would not,
immediately after giving effect to the establishment thereof (and assuming such
Incremental Term Commitments are fully drawn), the establishment of any other
Indebtedness incurred substantially simultaneously therewith and any related
repayment of Indebtedness, cause the First Lien Net Leverage Ratio, calculated
on a pro forma basis as of the date of incurrence of such Indebtedness (but
disregarding the proceeds of any such Indebtedness in calculating Unrestricted
Domestic Cash), to exceed 3.50 to 1.00.

“Minimum Extension Condition” has the meaning assigned to such term in
Section 2.23(b).

“Minimum Tranche Amount” has the meaning assigned to such term in
Section 2.23(b).

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents,
leasehold mortgage or other security document granting a Lien on any Mortgaged
Property to secure the Obligations. Each Mortgage shall be in form and substance
reasonably satisfactory to the Administrative Agent.

“Mortgaged Property” means each parcel of real property and improvements thereto
with respect to which a Mortgage is granted pursuant to Section 5.12 or 5.13.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

-18-



--------------------------------------------------------------------------------

“Net Leverage Ratio” means, on any date, the ratio of (a) Total Indebtedness as
of such date less the aggregate amount (not to exceed $100,000,000) of
Unrestricted Domestic Cash as of such date to (b) Consolidated EBITDA for the
period of four consecutive fiscal quarters of the Borrower ended on such date
(or, if such date is not the last day of a fiscal quarter, ended on the last day
of the fiscal quarter of the Borrower most recently ended prior to such date for
which financial statements are available).

“Net Proceeds” means, with respect to any event (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
noncash proceeds, but only as and when received, (ii) in the case of a casualty,
insurance proceeds in excess of $1,000,000 and (iii) in the case of a
condemnation or similar event, condemnation awards and similar payments, net of
(b) the sum of (i) all reasonable fees and out-of-pocket expenses paid by the
Borrower and the Subsidiaries to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made by the Borrower and the Subsidiaries as a result of
such event to repay Indebtedness (other than Loans, Pari Passu Alternative
Incremental Debt or any Permitted Term Loan Refinancing Indebtedness) secured by
such asset or otherwise subject to mandatory prepayment as a result of such
event, and (iii) the amount of all Taxes paid (or reasonably estimated to be
payable) by the Borrower and the Subsidiaries, and the amount of any reserves
established by the Borrower and the Subsidiaries to fund contingent liabilities
reasonably estimated to be payable, in each case during the 24-month period
immediately following such event and that are directly attributable to such
event (as determined reasonably and in good faith by the chief financial officer
of the Borrower) to the extent such liabilities are actually paid within such
applicable time periods.

“Net Working Capital” means, at any date, (a) the consolidated current assets of
the Borrower and its consolidated Subsidiaries as of such date (excluding cash
and Permitted Investments) minus (b) the consolidated current liabilities of the
Borrower and its consolidated Subsidiaries as of such date (excluding current
liabilities in respect of Indebtedness). Net Working Capital at any date may be
a positive or negative number. Net Working Capital increases when it becomes
more positive or less negative and decreases when it becomes less positive or
more negative.

“Non-Consenting Lender” has the meaning assigned to such term in
Section 10.02(c).

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

“Obligations” has the meaning assigned to such term in the Guarantee and
Collateral Agreement.

“OSHA” means the Occupational Safety and Hazard Act of 1970.

“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes imposed with respect to an assignment (other than an assignment under
Section 2.19(b)).

“Pari Passu Alternative Incremental Debt” has the meaning assigned to such term
in the definition of “Alternative Incremental Debt”.

“Pari Passu Permitted Term Loan Refinancing Indebtedness” means Term Loan
Refinancing Indebtedness that is secured by Liens on the Collateral on a pari
passu basis with the Liens on the Collateral securing the Obligations.

 

-19-



--------------------------------------------------------------------------------

“Participant” has the meaning assigned to such term in Section 10.04(e).

“Participant Register” has the meaning assigned to such term in
Section 10.04(e).

“PATRIOT Act” has the meaning assigned to such term in Section 10.16.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Perfection Certificate” means a certificate in the form of Exhibit F hereto or
any other form approved by the Collateral Agent.

“Permitted Acquisition” means any acquisition, whether by purchase, merger,
consolidation or otherwise, by the Borrower or a Subsidiary of all or
substantially all the assets of, or all of the Equity Interests in, a Person or
a division, line of business or other business unit of a Person so long as
(a) such acquisition shall not have been preceded by a tender offer that has not
been approved or otherwise recommended by the board of directors of such Person,
(b) such assets are to be used in, or such Person so acquired is engaged in, as
the case may be, a business of the type conducted by the Borrower and its
Subsidiaries on the date of execution of this Agreement or in a business
reasonably related thereto and (c) immediately after giving effect thereto,
(i) (other than with respect to Limited Conditionality Acquisitions) no Default
has occurred and is continuing or would result therefrom, (ii) all transactions
related thereto are consummated in all material respects in accordance with
Applicable Laws, (iii) all of the Equity Interests (other than Assumed Preferred
Stock) of each Subsidiary formed for the purpose of or resulting from such
acquisition shall be owned directly by the Borrower or a Subsidiary and all
actions required to be taken under Sections 5.12 and 5.13 have been taken,
(iv) (other than with respect to Limited Conditionality Acquisitions) the
Secured Net Leverage Ratio, on a pro forma basis after giving effect to such
acquisition and recomputed as of the last day of the most recently ended fiscal
quarter of the Borrower for which financial statements are available, as if such
acquisition (and any related incurrence or repayment of Indebtedness) had
occurred on the first day of the relevant period (but disregarding the proceeds
of any such Indebtedness in calculating Unrestricted Domestic Cash) is no
greater than 3.75 to 1.00, (v) any Indebtedness or any preferred stock that is
incurred, acquired or assumed in connection with such acquisition shall be in
compliance with Section 6.01 and (vi) the Borrower has delivered to the
Administrative Agent an officers’ certificate to the effect set forth in clauses
(a), (b) and (c)(i) through (v) above, together with all relevant financial
information for the Person or assets to be acquired; provided further that no
Limited Conditionality Acquisition shall become effective unless (i) no Default
or Event of Default shall have occurred and be continuing as of the date of
entry into the Limited Conditionality Acquisition Agreement, (ii) on the date of
effectiveness of the Limited Conditionality Acquisition Agreement, the
representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects (or in all respects
if qualified by materiality) on and as of such date and (iii) on the date of
effectiveness of the Limited Conditionality Agreement and assuming any
Indebtedness to be incurred or repaid in connection with such acquisition was
incurred or repaid on such date, the Secured Net Leverage Ratio of the Borrower,
on a pro forma basis after giving effect to such acquisition (and any related
incurrence or repayment of Indebtedness, but disregarding the proceeds of any
such Indebtedness in calculating Unrestricted Domestic Cash), is no greater than
3.75 to 1.00.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.05;

 

-20-



--------------------------------------------------------------------------------

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.05;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;

(g) ground leases in respect of real property on which facilities owned or
leased by the Borrower or any of the Subsidiaries are located, other than any
Mortgaged Property;

(h) Liens in favor or customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(i) leases or subleases granted to other Persons and not interfering in any
material respect with the business of the Borrower and the Subsidiaries, taken
as a whole;

(j) banker’s liens, rights of set-off or similar rights, in each case arising by
operation of law; and

(k) Liens in favor of a landlord on leasehold improvements in leased premises;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within one year from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof that has a combined capital
and surplus and undivided profits of not less than $500,000,000;

 

-21-



--------------------------------------------------------------------------------

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

(e) securities issued by any state of the United States of America or any
political subdivision of any such state or any public instrumentality thereof
having maturities of not more than six months from the date of acquisition
thereof and, at the time of acquisition, having the highest credit rating
obtainable from S&P or from Moody’s;

(f) securities issued by any foreign government or any political subdivision of
any foreign government or any public instrumentality thereof having maturities
of not more than six months from the date of acquisition thereof and, at the
time of acquisition, having the highest credit rating obtainable from S&P or
from Moody’s;

(g) investments of the quality as those identified on Schedule 6.04 as
“Qualified Foreign Investments” made in the ordinary course of business;

(h) cash; and

(i) investments in funds that invest solely in one or more types of securities
described in clauses (a), (e) and (f) above.

“Permitted Joint Venture and Foreign Subsidiary Investments” means investments
by the Borrower or any Subsidiary in the Equity Interests of (a) any Person that
is not a Subsidiary or (b) any Person that is a Foreign Subsidiary, in an
aggregate amount not to exceed $50,000,000 (provided that such amount shall be
increased to $75,000,000 so long as the Net Leverage Ratio (calculated on a pro
forma basis after giving effect to such investment and any related incurrence or
repayment of Indebtedness) is less than 3.25 to 1.00).

“Permitted Term Loan Refinancing Indebtedness” means any Indebtedness incurred
to refinance all or any portion of the outstanding Term Loans; provided that,
(i) such refinancing Indebtedness, if secured, is secured only by Liens on the
Collateral on a pari passu or junior basis with the Liens on the Collateral
securing the Obligations (provided that the Permitted Term Loan Refinancing
Indebtedness shall not consist of bank loans that are secured by the Collateral
on a pari passu basis with the Liens on the Collateral securing the Obligations)
and is not secured by any property or assets of the Borrower or any of the
Subsidiaries other than the Collateral, (ii) no Subsidiary that is not
originally obligated with respect to repayment of the Indebtedness being
refinanced is obligated with respect to the refinancing Indebtedness, (iii) the
weighted average life to maturity of the refinancing Indebtedness shall be no
shorter than the remaining weighted average life to maturity of the Terms Loans
being refinanced, (iv) the maturity date in respect of the refinancing
Indebtedness shall not be earlier than the maturity date in respect of the
Indebtedness being refinanced, (v) the principal amount of such refinancing
Indebtedness does not exceed the principal amount of the Indebtedness so
refinanced except by an amount (such amount, the “Additional Permitted Amount”)
equal to unpaid accrued interest and premium thereon at such time plus
reasonable fees and expenses incurred in connection with such refinancing,
(vi) the Indebtedness being so refinanced is paid down on a dollar-for-dollar
basis by such refinancing Indebtedness (other than by the Additional Permitted
Amount), (vii) the terms of any such refinancing Indebtedness (1) (excluding
pricing, fees and rate floors and optional prepayment or redemption terms and
subject to clause (2) below) reflect, in the Borrower’s reasonable judgment,
then-existing market terms and conditions and (2) (excluding

 

-22-



--------------------------------------------------------------------------------

pricing, fees and rate floors) are no more favorable to the lenders providing
such refinancing Indebtedness than those applicable to the Indebtedness being
refinanced (in each case, including with respect to mandatory and optional
prepayments); provided that the foregoing shall not apply to covenants or other
provisions applicable only to periods after the Latest Maturity Date in effect
immediately prior to the establishment of such refinancing Indebtedness;
provided further that any such refinancing Indebtedness may contain, without any
Lender’s consent, additional covenants or events of default not otherwise
applicable to the Indebtedness being refinanced or covenants more restrictive
than the covenants applicable to the Indebtedness being refinanced, in each case
prior to the Latest Maturity Date in effect immediately prior to the
establishment of such refinancing Indebtedness, so long as this Agreement is
amended to provide all of the Lenders with the benefits of such additional
covenants, events of default or more restrictive covenants and (viii) such
refinancing Indebtedness, if secured, shall be subject to a customary
intercreditor agreement in form and substance reasonably satisfactory to the
Administrative Agent.

“Permitted Unsecured Debt” means any unsecured notes or bonds or other unsecured
debt securities; provided that (a) such Indebtedness shall not mature prior to
the date that is 91 days after the Latest Maturity Date in effect at the time of
the issuance of such Indebtedness and shall not have any principal payments due
prior to such date, except upon the occurrence of a change of control or similar
event (including asset sales), in each case so long as the provisions relating
to change of control or similar events (including asset sales) included in the
governing instrument of such Indebtedness provide that the provisions of this
Agreement must be satisfied prior to the satisfaction of such provisions of such
Indebtedness, (b) such Indebtedness is not Guaranteed by any Subsidiary of the
Borrower other than the Loan Parties (which Guarantees shall be unsecured and
shall be permitted only to the extent permitted by Section 6.01(a)(vi)),
(c) such Indebtedness shall not have any financial maintenance covenants,
(d) such Indebtedness shall not have a definition of “Change of Control” or
“Change in Control” (or any other defined term having a similar purpose) that is
materially more restrictive than the definition of Change in Control set forth
herein and (e) such Indebtedness, if subordinated in right of payment to the
Obligations, shall be subject to subordination and intercreditor provisions that
are, in the Administrative Agent’s reasonable judgment, customary under
then-existing market convention.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Preferred Dividends” means any cash dividends of the Borrower permitted
hereunder to be paid with respect to preferred stock of the Borrower.

“Prepayment Event” means:

(a) any sale, transfer or other disposition (including pursuant to a sale and
leaseback transaction) of any property or asset of the Borrower or any
Subsidiary, other than dispositions described in clauses (a), (b), (c), (d),
(f), (g) and (j) (but only to the extent the sales, transfers or other
dispositions under clause (j) do not exceed $15,000,000) of Section 6.05 and
Section 6.06(a); provided that an Acquisition Lease Financing shall not
constitute a Prepayment Event; or

(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of the Borrower or any Subsidiary having a book value or fair market value
in excess of $1,000,000, but only to the extent that the Net Proceeds therefrom
have not been applied to repair, restore or replace such property or asset
within 365 days after such event; or

 

-23-



--------------------------------------------------------------------------------

(c) the incurrence by the Borrower or any Subsidiary of any Indebtedness, other
than Indebtedness permitted by Section 6.01(a).

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

“Public-Sider” means a Lender whose representatives may trade in securities of
the Borrower or any of its Subsidiaries while in possession of the financial
statements provided by the Borrower under the terms of this Agreement.

“Qualified Borrower Preferred Stock” means any preferred capital stock or
preferred equity interest of the Borrower (a)(i) that does not provide for any
cash dividend payments or other cash distributions in respect thereof prior to
the Latest Maturity Date in effect as of the date of issuance of such
Indebtedness and (ii) that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable or exercisable) or upon
the happening of any event does not (A)(x) mature or become mandatorily
redeemable pursuant to a sinking fund obligation or otherwise, (y) become
convertible or exchangeable at the option of the holder thereof for Indebtedness
or preferred stock that is not Qualified Borrower Preferred Stock or (z) become
redeemable at the option of the holder thereof (other than as a result of a
change of control event), in whole or in part, in each case on or prior to the
date that is 365 days after the Latest Maturity Date in effect at the time of
the issuance thereof and (B) provide holders thereunder with any rights upon the
occurrence of a “change of control” event prior to the repayment of the
Obligations and termination of the Commitments under the Loan Documents,
(b) with respect to which the Borrower has delivered a notice to the
Administrative Agent that it has issued preferred stock or preferred equity
interests in lieu of incurring Indebtedness permitted by clause (xii) under
Section 6.01(a), with such notice specifying to which of such Indebtedness such
preferred stock or preferred equity interest applies; provided that (i) the
aggregate liquidation value of all such preferred stock or preferred equity
interest issued pursuant to this clause (b) shall not exceed at any time the
dollar limitation related to the applicable Indebtedness hereunder, less the
aggregate principal amount of such Indebtedness then outstanding and (ii) the
terms of such preferred stock or preferred equity interests (x) shall provide
that upon a default thereof, the remedies of the holders thereof shall be
limited to the right to additional representation on the board of directors of
the Borrower and (y) shall otherwise be no less favorable to the Lenders, in the
aggregate, than the terms of the applicable Indebtedness or (c) having an
aggregate initial liquidation value not to exceed $10,000,000; provided that the
terms of such preferred stock or preferred equity interests shall provide that
upon a default thereof, the remedies of the holders thereof shall be limited to
the right to additional representation on the board of directors of the
Borrower.

“Quotation Day” means, with respect to any Eurocurrency Loan for any Interest
Period, two Business Days prior to the commencement of such Interest Period.

“Real Estate” has the meaning assigned to such term in the ABL Credit Agreement
as of the date hereof.

“Register” has the meaning assigned to such term in Section 10.04(c).

“Registered Equivalent Notes” means, with respect to any bonds, notes,
debentures or similar instruments originally issued in a Rule 144A or other
private placement transaction under the Securities Act, substantially identical
notes (having the same Guarantees) issued in a dollar for dollar exchange
therefor pursuant to an exchange offer registered with the Commission.

 

-24-



--------------------------------------------------------------------------------

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, trustees
and advisors of such Person and of such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment (including ambient air, surface water, groundwater, land
surface or subsurface strata) or within any building, structure, facility or
fixture.

“Replacement Term Loans” has the meaning assigned to such term in
Section 10.02(d).

“Repricing Transaction” means (a) any prepayment of Term B Loans with the
proceeds of a substantially concurrent incurrence of term loan Indebtedness by
the Borrower or any Subsidiary in respect of which the all-in yield is, on the
date of such prepayment, lower than the all-in yield on such Term B Loans (with
the all-in yield calculated by the Administrative Agent in accordance with
standard market practice, taking into account, in each case, any interest rate
floors, the Applicable Rate hereunder and the interest rate spreads under such
Indebtedness, and any original issue discount and upfront fees applicable to or
payable in respect of such Term B Loans and such Indebtedness with the original
issue discount and upfront fees being equated to interest rate assuming a
four-year life to maturity of such Indebtedness (but excluding arrangement,
structuring, underwriting, commitment, amendment or other fees regardless of
whether paid in whole or in part to any or all lenders of such Indebtedness and
any other fees that are not paid generally to all lenders of such Indebtedness))
and (b) any amendment, amendment and restatement or other modification to this
Agreement that reduces the all-in yield (calculated as set forth in clause
(a) above) of the Term B Loans.

“Required Lenders” means, at any time, Lenders having outstanding Term Loans
representing more than 50% of the outstanding Term Loans at such time.

“Restricted Indebtedness” means Indebtedness of the Borrower or any Subsidiary,
the payment, prepayment, redemption, repurchase or defeasance of which is
restricted under Section 6.08(b).

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancelation or termination of any
Equity Interests in the Borrower or any Subsidiary or any option, warrant or
other right to acquire any such Equity Interests in the Borrower or any
Subsidiary.

“Retained Percentage” means, with respect to any Excess Cash Flow Period,
(a) 100% minus (b) the ECF Percentage with respect to such Excess Cash Flow
Period.

“S&P” means Standard & Poor’s Financial Services LLC, or any successor thereto.

 

-25-



--------------------------------------------------------------------------------

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
the Crimea region of Ukraine, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“Screen Rate” has the meaning assigned to such term in the definition of “LIBO
Rate”.

“Secured Indebtedness” means Total Indebtedness that is secured by a Lien on any
asset of the Borrower or any of its Subsidiaries.

“Secured Net Leverage Ratio” means, on any date, the ratio of (a) Secured
Indebtedness as of such date less the aggregate amount (not to exceed
$100,000,000) of Unrestricted Domestic Cash as of such date to (b) Consolidated
EBITDA for the period of four consecutive fiscal quarters of the Borrower ended
on such date (or, if such date is not the last day of a fiscal quarter, ended on
the last day of the fiscal quarter of the Borrower most recently ended prior to
such date for which financial statements are available).

“Secured Parties” has the meaning assigned to such term in the Guarantee and
Collateral Agreement.

“Securities Act” means the Securities Act of 1933, as amended.

“Security Documents” means the Guarantee and Collateral Agreement, the
Intercreditor Agreement, the Mortgages and each other security agreement or
other instrument or document executed and delivered pursuant to Section 5.12 or
5.13 to secure any of the Obligations.

“Series” has the meaning assigned to such term in Section 2.21(b).

“Significant Investment” means any acquisition by the Borrower or a Subsidiary
of more than 50% (but less than 100%) of the Equity Interests in a Person (such
Person, the “Subject Person”), so long as such acquisition is permitted by
Section 6.04.

“Specified Time” means 11:00 a.m., London time.

“Specified Vendor Payables Financing” means the sale by one or more vendors of
the Borrower and certain Subsidiaries of accounts receivable (which such
accounts receivable are accounts payable of the Borrower and such Subsidiaries)
to one or more financial institutions pursuant to third-party financing
agreements, to which the Borrower and such Subsidiaries are party, in
transactions constituting “true sales”; provided that the aggregate amount of
all such vendor payables financings shall not exceed $30,000,000 at any time
outstanding.

 

-26-



--------------------------------------------------------------------------------

“Specified Vendor Payables Financing Documents” means all documents and
agreements relating to the Specified Vendor Payables Financing.

“Specified Vendor Receivables Financing” means the sale by the Borrower and
certain Subsidiaries of accounts receivable to one or more financial
institutions pursuant to third-party financing agreements in transactions
constituting “true sales”; provided that the aggregate amount of all such
receivables financings shall not exceed $30,000,000 at any time outstanding.

“Specified Vendor Receivables Financing Documents” means all documents and
agreements relating to the Specified Vendor Receivables Financing.

“Spin-Off” means a “spin-off” transaction with respect to the Borrower such that
all of the Equity Interests in the Borrower are “spun-off” from TriMas ratably
to the holders of all the Equity Interests in TriMas and the Borrower ceases to
be a Subsidiary of TriMas and becomes a public company.

“Spin-Off Agreement” means a Separation and Distribution Agreement, dated as of
or prior to the Closing Date, by and between the Borrower and TriMas.

“Spin-Off Documentation” means, collectively, the Spin-Off Agreement and all
schedules, exhibits and annexes thereto and all side letters and agreements
affecting the terms thereof or entered into in connection therewith, including,
without limitation, (i) an employee matters agreement by and between the
Borrower and TriMas, (ii) a tax sharing agreement by and between the Borrower
and TriMas and (iii) a transition services agreement by and between the Borrower
and TriMas.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under any Applicable Law. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Subject Person” has the meaning assigned to such term in the definition of
“Significant Investment.”

“Subordinated Debt” means any subordinated Indebtedness of the Borrower or any
Subsidiary.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the ordinary voting power or, in the case of a partnership, more than 50% of
the general partnership interests are, as of such date, owned, controlled or
held, or (b) that is, as of such date, otherwise Controlled, by the parent or
one or more subsidiaries of the parent or by the parent and one or more
subsidiaries of the parent.

 

-27-



--------------------------------------------------------------------------------

“Subsidiary” means any subsidiary of the Borrower.

“Subsidiary Loan Party” means any Subsidiary that is not (i) a Foreign
Subsidiary, (ii) a CFC, (iii) a CFC Holdco, (iv) a U.S. Holdco or (v) an
Immaterial Subsidiary.

“Syndication Agents” means BMO Capital Markets Corp. and Wells Fargo Securities,
LLC.

“Synthetic Purchase Agreement” means any swap, derivative or other agreement or
combination of agreements pursuant to which the Borrower or a Subsidiary is or
may become obligated to make (i) any payment (other than in the form of Equity
Interests in the Borrower) in connection with a purchase by a third party from a
Person other than the Borrower or a Subsidiary of any Equity Interest or
Restricted Indebtedness or (ii) any payment (other than on account of a
permitted purchase by it of any Equity Interest or any Restricted Indebtedness)
the amount of which is determined by reference to the price or value at any time
of any Equity Interest or Restricted Indebtedness; provided that phantom stock
or similar plans providing for payments only to current or former directors,
officers, consultants, advisors or employees of the Borrower or the Subsidiaries
(or to their heirs or estates) shall not be deemed to be Synthetic Purchase
Agreements.

“Taxes” means any and all present or future taxes (of any nature whatsoever),
levies, imposts, duties, deductions, charges or withholdings imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Term B Lender” means a Lender with a Term Commitment or an outstanding Term B
Loan.

“Term B Loan” means a Loan made pursuant to Section 2.01(a).

“Term Collateral Proceeds Account” means a deposit account identified to the ABL
Agent in writing from time to time and in the name of the Company and for which
JPMCB is the depositary bank which contains (or was established to contain) only
those proceeds with respect to Term Priority Collateral.

“Term Commitment” means, with respect to each Lender, the commitment, if any, of
such Lender to make a Term B Loan hereunder on the Closing Date, expressed as an
amount representing the maximum principal amount of the Term B Loan to be made
by such Lender hereunder, as such commitment may be (a) reduced from time to
time pursuant to Section 2.08 and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 10.04. The
initial amount of each Lender’s Term Commitment on the Closing Date is set forth
on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender shall have assumed its Term Commitment, as applicable. The initial
aggregate amount of the Lenders’ Term Commitments on the Closing Date is
$200,000,000.

“Term Lender” means a Lender with outstanding Term Loans or a Commitment.

“Term Loan” means a Term B Loan or an Incremental Term Loan of any Series.

 

-28-



--------------------------------------------------------------------------------

“Term Loan Maturity Date” means the date that is the sixth anniversary of the
Closing Date (or if such date is not a Business Day, the immediately preceding
Business Day).

“Term Priority Collateral” has the meaning assigned to such term in the
Intercreditor Agreement.

“Total Indebtedness” means, as of any date, the aggregate principal amount of
Indebtedness for borrowed money of the Borrower and the Subsidiaries outstanding
as of such date, in the amount that would be reflected on a balance sheet
prepared as of such date on a consolidated basis in accordance with GAAP.

“Transactions” means, collectively, (a) the consummation of the Spin-Off in
accordance with the terms of the Spin-Off Agreement, (b) the payment of a
dividend on the Closing Date from the Borrower to TriMas in accordance with the
Spin-Off Agreement (the “Closing Date Dividend”), (c) the execution, delivery
and performance by each Loan Party of the ABL Loan Documents to which it is to
be a party, the borrowing (if any) of the ABL Loans on the Closing Date and
issuance (if any) of letters of credit thereunder on the Closing Date and the
use of the proceeds of the foregoing, (d) the execution, delivery and
performance by each Loan Party of the Loan Documents to which it is to be a
party, the borrowing of the Loans on the Closing Date and the use of proceeds
thereof and (e) the payment of the fees and expenses payable in connection with
the foregoing.

“TriMas” means TriMas Company LLC, a Delaware limited liability company.

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Unrestricted Domestic Cash” means, as of any date, domestic unrestricted cash
and domestic unrestricted Permitted Investments of the Borrower and its Domestic
Subsidiaries as of such date.

“U.S. Holdco” means any existing or future Domestic Subsidiary the Equity
Interests of which are held solely by Foreign Subsidiaries; provided that such
existing or newly formed Subsidiary shall not engage in any business or own any
assets other than the ownership of Equity Interests in Foreign Subsidiaries and
intercompany obligations that are otherwise permitted hereunder.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Certificate” has the meaning assigned to such term in
Section 2.17(f)(i)(D)(2).

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Term B
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Term B Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Term B Loan Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Term B Loan Borrowing”).

 

-29-



--------------------------------------------------------------------------------

SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement; and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to (i) any election
under Accounting Standards Codification 825-10-25 (previously referred to as
Statement of Financial Accounting Standards 159) (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any Indebtedness or other liabilities of the Borrower or any
Subsidiary at “fair value,” as defined therein and (ii) any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof.

ARTICLE II

The Credits

SECTION 2.01 Commitments.

(a) Subject to the terms and conditions set forth herein, each Term B Lender
agrees to make a Term B Loan to the Borrower on the Closing Date in a principal
amount not exceeding its Term Commitment.

(b) Amounts repaid or prepaid in respect of Term Loans may not be reborrowed.

 

-30-



--------------------------------------------------------------------------------

SECTION 2.02 Loans and Borrowings.

(a) Each Loan shall be made as part of a Borrowing consisting of Loans of the
same Class and Type made by the Lenders ratably in accordance with their
respective Commitments of the applicable Class. The failure of any Lender to
make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided that the Commitments of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required.

(b) [Reserved]

(c) Subject to Section 2.14, each Loan shall be comprised entirely of ABR Loans
or Eurocurrency Loans as the Borrower may request in accordance herewith. Each
Lender at its option may make any Eurocurrency Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement.

(d) At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $1,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 and not less than $1,000,000. Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of 12 Eurocurrency Borrowings outstanding.

(e) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date applicable thereto.

SECTION 2.03 Requests for Borrowings. To request a Borrowing of Term Loans, the
Borrower shall notify the Administrative Agent of such request by telephone
(i) in the case of a Eurocurrency Borrowing, not later than 12:00 noon, New York
City time, three Business Days before the date of the proposed Borrowing or
(ii) in the case of an ABR Borrowing, not later than 12:00 noon, New York City
time, one Business Day before the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request signed by the Borrower. Each such telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.02:

(i) whether the requested Borrowing is to be a Borrowing of Term B Loans or an
Incremental Term Loan Borrowing of a particular Series;

(ii) the aggregate amount of such Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(v) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

 

-31-



--------------------------------------------------------------------------------

(vi) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section 2.03,
the Administrative Agent shall advise each Lender of the details thereof and of
the amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04 [Reserved].

SECTION 2.05 [Reserved].

SECTION 2.06 Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 12:00 noon, New
York City time to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to an account of the Borrower maintained
with the Administrative Agent in New York City, and designated by the Borrower
in the applicable Borrowing Request.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of (x) the Federal Funds Effective Rate and
(y) a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation, the applicable rate shall be
determined as specified in clause (y) above, or (ii) in the case of the
Borrower, the interest rate applicable to ABR Term B Loans. If such Lender pays
such amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

SECTION 2.07 Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurocurrency Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request or as otherwise
provided in Section 2.03. Thereafter, the Borrower may elect to (i) convert any
ABR Borrowing or any Eurocurrency Borrowing to a Borrowing of a different Type,
(ii) continue any Borrowing and (iii) in the case of a Eurocurrency Borrowing,
may elect Interest Periods therefor, all as provided in this Section. The
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing.

 

-32-



--------------------------------------------------------------------------------

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election, by telephone, by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of Term B Loans of the Type resulting from such election
to be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request, and all such written Interest Election Requests shall be in a form
approved by the Administrative Agent and signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If an Interest Election Request with respect to a Eurocurrency Borrowing is
not timely delivered prior to the end of the Interest Period applicable thereto,
then, unless such Borrowing is repaid as provided herein, at the end of such
Interest Period such Borrowing shall be converted to an ABR Borrowing.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower, then, so long as an Event of Default
is continuing (i) no outstanding Borrowing may be converted to or continued as a
Eurocurrency Borrowing and (ii) unless repaid, each Eurocurrency Borrowing shall
be converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.

SECTION 2.08 Termination and Reduction of Commitments.

(a) Unless previously terminated, the Term Commitments shall terminate and be
automatically and permanently reduced to $0 upon the earlier of (i) funding of
the Term B Loans on the Closing Date and (ii) 5:00 p.m., New York City time, on
June 30, 2015.

 

-33-



--------------------------------------------------------------------------------

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments of any Class; provided that each reduction of the Commitments of any
Class shall be in an amount that is an integral multiple of $1,000,000 and not
less than $5,000,000.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments of any Class under Section 2.08(b) at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable. Any reduction of the Commitments shall be
permanent.

SECTION 2.09 Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Term Loan of such Lender as provided in Section 2.10.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans of any Class made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 10.04) be represented by one or more promissory
notes in such form payable to the order of the payee and its registered assigns.

SECTION 2.10 Amortization of Term Loans.

(a) Subject to adjustment pursuant to paragraph (d) of this Section, the
Borrower shall repay the Term B Loans on the last day of each March, June,
September and December, beginning on the last day of the first full fiscal
quarter to occur after the Closing Date, in an aggregate principal amount for
each such date equal to 1.25% of the aggregate principal amount of the Term B
Loans outstanding on the Closing Date.

 

-34-



--------------------------------------------------------------------------------

(b) The Borrower shall repay Incremental Term Loans of any Series in such
amounts and on such date or dates as shall be specified therefor in the
Incremental Facility Agreement establishing the Incremental Term Commitments of
such Series (as such amounts may be adjusted pursuant to paragraph (d) of this
Section or pursuant to such Incremental Facility Agreement).

(c) To the extent not previously paid, (i) all Term B Loans shall be due and
payable on the Term Loan Maturity Date and (ii) all Incremental Term Loans of
any Series shall be due and payable on the Incremental Term Maturity Date
applicable thereto.

(d) Any mandatory prepayment of a Borrowing of Term Loans of any Class shall be
applied to reduce the subsequent scheduled repayments of the Borrowings of such
Class to be made pursuant to this Section to the next eight scheduled repayments
in direct order and thereafter ratably. Any optional prepayment of a Borrowing
of Term Loans of any Class shall be applied to the scheduled repayments of the
Borrowings of such Class as directed by the Borrower.

(e) Prior to any repayment of any Term Loan Borrowings of any Class hereunder,
the Borrower shall select the Borrowing or Borrowings of the applicable Class to
be repaid and shall notify the Administrative Agent by telephone (confirmed by
telecopy) of such selection not later than 11:00 a.m., New York City time, three
Business Days before the scheduled date of such repayment. Each repayment of a
Borrowing shall be applied ratably to the Loans included in the repaid
Borrowing. Repayments of Term Loan Borrowings shall be accompanied by accrued
interest on the amount repaid.

SECTION 2.11 Prepayment of Loans.

(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to the requirements of this
Section.

(b) All (i) optional prepayments of Term B Loans pursuant to Section 2.11(a) or
prepayments pursuant to Section 2.11(c) as a result of an event described in
clause (c) of the definition of the term Prepayment Event, in each case effected
on or prior to the date that is the second anniversary of the Closing Date with
the proceeds of a Repricing Transaction and (ii) amendments, amendments and
restatements or other modifications of this Agreement on or prior to the date
that is the second anniversary of the Closing Date constituting Repricing
Transactions shall, in each case, be accompanied by a fee payable to the Term B
Lenders in an amount equal to 1.00% of the aggregate principal amount of the
Term B Loans so prepaid, in the case of a transaction described in clause (i) of
this paragraph, or 1.00% of the aggregate principal amount of Term B Loans
affected by such amendment, amendment and restatement or other modification
(including any such Loans assigned in connection with the replacement of a Term
B Lender not consenting thereto), in the case of a transaction described in
clause (ii) of this paragraph. Such fee shall be paid by the Borrower to the
Administrative Agent, for the account of the Lenders in respect of the Term B
Loans, on the date of such prepayment.

(c) In the event and on each occasion that any Net Proceeds are received by or
on behalf of the Borrower or any Subsidiary in respect of any Prepayment Event,
the Borrower shall, within three Business Days after such Net Proceeds are
received, prepay Borrowings of Term B Loans in an aggregate amount equal to such
Net Proceeds; provided that in the case of any event described in clause (a) of
the definition of the term Prepayment Event (other than sales, transfers or
other dispositions pursuant to Section 6.05(j) in excess of $15,000,000), if the
Borrower shall deliver, within such three Business Days, to the Administrative
Agent a certificate of a Financial Officer to the effect that the Borrower and
the Subsidiaries, intend to apply the Net Proceeds from such event (or a portion
thereof specified in such certificate), within 365 days after receipt of such
Net Proceeds, to acquire real property, equipment or other tangible assets to be
used in the business of the Borrower and the Subsidiaries, and certifying that

 

-35-



--------------------------------------------------------------------------------

no Default has occurred and is continuing, then no prepayment shall be required
pursuant to this paragraph in respect of the Net Proceeds in respect of such
event (or the portion of such Net Proceeds specified in such certificate, if
applicable) except to the extent of any such Net Proceeds therefrom that have
not been so applied by the end of such 365-day period, at which time a
prepayment shall be required in an amount equal to such Net Proceeds that have
not been so applied; provided further that a portion of the Net Proceeds
required to prepay Borrowings of Term B Loans (but in no event more than a
ratable portion thereof (such ratable share to be calculated by reference to the
outstanding amount of Pari Passu Alternative Incremental Debt, Pari Passu
Permitted Term Loan Refinancing Indebtedness and Loans, in each case immediately
prior to such prepayment)) may, in lieu of prepaying Term B Loans hereunder, be
applied to redeem or prepay any Pari Passu Alternative Incremental Debt or any
Pari Passu Permitted Term Loan Refinancing Indebtedness, in each case if
required under the terms of the applicable documents governing such Pari Passu
Alternative Incremental Debt or such Pari Passu Permitted Term Loan Refinancing
Indebtedness.

(d) Following the end of each fiscal year of the Borrower, commencing with the
fiscal year ending December 31, 2016, the Borrower shall prepay Borrowings of
Term B Loans in an aggregate amount equal to the excess of (i) the ECF
Percentage of Excess Cash Flow for such fiscal year over (ii) the sum of
(x) aggregate amount of optional prepayments of Term Loans and purchases of Term
Loans pursuant to Section 10.04(h) (other than optional prepayments or purchases
made with the proceeds of Long-Term Indebtedness) made by the Borrower during
such fiscal year (provided that the aggregate amount of any such prepayment or
purchase shall be the amount of the Borrower’s cash payment in respect of such
purchase) and (y) the aggregate amount of optional prepayments of Pari Passu
Alternative Incremental Debt in the form of loans and Pari Passu Permitted Term
Loan Refinancing Indebtedness in the form of loans made by the Borrower during
such fiscal year. Each prepayment pursuant to this paragraph shall be made
within 95 days after the end of such fiscal year.

(e) Prior to any optional or mandatory prepayment of Borrowings hereunder, the
Borrower shall select the Borrowing or Borrowings to be prepaid and shall
specify such selection in the notice of such prepayment pursuant to paragraph
(f) of this Section.

(f) The Borrower shall notify the Administrative Agent by (x) in the case of
prepayment of a Eurocurrency Borrowing, not later than 12:00 noon, New York City
time, three Business Days before the date of prepayment and (y) in the case of
prepayment of an ABR Borrowing, not later than 12:00 noon, New York City time,
one Business Day before the date of prepayment. Each such notice shall be
irrevocable and shall specify (i) whether the prepayment is of Eurocurrency
Loans or ABR Loans, (ii) the prepayment date, (iii) the principal amount of each
Borrowing or portion thereof to be prepaid and (iv) in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment.
Promptly following receipt of any such notice, the Administrative Agent shall
advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02, except as
necessary to apply fully the required amount of a mandatory prepayment. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.13.

(g) In the event of any mandatory prepayment of Term Loans made at a time when
Term Loans of more than one Class remain outstanding, the Borrower shall select
Term Loans to be prepaid so that the aggregate amount of such prepayment is
allocated among each Class of the Term Loans pro rata based on the aggregate
principal amounts of outstanding Borrowings of each such Class; provided that
(x) the amounts so allocable to Incremental Term Loans of any Series may be
applied to other Term Loan Borrowings if so provided in the applicable
Incremental Facility Agreement and (y) the amounts so allocable to any tranche
of Extended Term Loans may be applied to other Term Loan

 

-36-



--------------------------------------------------------------------------------

Borrowings if so provided in the applicable Extension Offer. In the event of any
optional prepayment of Term Loans made at a time when Term Loans of more than
one Class remain, the Borrower shall select the Term Loans to be prepaid so that
the aggregate amount of such prepayment is allocated among the Term Loans and
each Series of Incremental Term Loans then outstanding based on the aggregate
principal amount of outstanding Borrowings of each such Class; provided that
(x) the amounts so allocable to Incremental Term Loans of any Series may be
applied to other Borrowings of Term Loans if so provided in the applicable
Incremental Facility Agreement and (y) the amounts so allocable to any tranche
of Extended Term Loans may be applied to other Borrowings of Term Loans if so
provided in the applicable Extension Offer.

SECTION 2.12 Fees.

(a) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(b) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent. Fees paid shall not be refundable
under any circumstances.

SECTION 2.13 Interest.

(a) The Loans comprising each ABR Borrowing shall bear interest at the Alternate
Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other overdue amount payable, 2% plus
the rate applicable to ABR Term B Loans.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurocurrency Loan
prior to the end of the current Interest Period therefor, accrued interest on
such Loan shall be payable on the effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or Adjusted LIBO
Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error. The Administrative Agent shall as
soon as practicable notify the Borrower and the relevant Lenders of each
determination of an Adjusted LIBO Rate.

 

-37-



--------------------------------------------------------------------------------

SECTION 2.14 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing of any Class:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means (including by means of
an Interpolated Rate) do not exist for ascertaining the LIBO Rate or the
Adjusted LIBO Rate for such Interest Period; or

(b) the Administrative Agent is advised by a majority in interest of the Lenders
of the applicable Class that the Adjusted LIBO Rate for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders of the applicable Class by telephone or telecopy as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
and such Lenders that the circumstances giving rise to such notice no longer
exist, then (i) any Interest Election Request that requests the conversion of
any Borrowing to, or continuation of any Borrowing as, a Eurocurrency Borrowing
shall be ineffective and (ii) any Eurocurrency Borrowing that is requested to be
continued, shall be converted to an ABR Borrowing on the last day of the
Interest Period applicable thereto.

SECTION 2.15 Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate);

(ii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurocurrency Loans made by such Lender; or

(iii) subject any Lender to any Taxes on its loans, loan principal, commitments,
or other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto (other than (A) Indemnified Taxes otherwise indemnifiable
under Section 2.17 and (B) Excluded Taxes);

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.

(b) If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy or liquidity), then from time to time the Borrower will pay
to such Lender such additional amount or amounts as will compensate such Lender
or such Lender’s holding company for any such reduction suffered.

 

-38-



--------------------------------------------------------------------------------

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 270-day period referred to above shall be
extended to include the period of retroactive effect thereof.

SECTION 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Term Loan on the date specified in any notice delivered pursuant
hereto, or (d) the assignment of any Eurocurrency Loan other than on the last
day of the Interest Period applicable thereto as a result of a request by the
Borrower pursuant to Section 2.19, then, in any such event, the Borrower shall
compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurocurrency Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest that would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest that would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for deposits in the applicable currency of a comparable amount and
period from other banks in the Eurocurrency market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

SECTION 2.17 Taxes.

(a) Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Loan Document shall be made free and clear of and
without deduction for any Indemnified Taxes; provided that if the Borrower or
the Administrative Agent shall be required to deduct any Indemnified Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or the
Lender (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower or the
Administrative Agent shall make such deductions and (iii) the Borrower or the
Administrative Agent shall pay the full amount deducted to the relevant
Governmental Authority in accordance with Applicable Law.

(b) In addition, the Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with Applicable Law.

 

-39-



--------------------------------------------------------------------------------

(c) The Borrower shall indemnify the Administrative Agent and each Lender,
within 10 Business Days after written demand therefor, for the full amount of
any Indemnified Taxes paid by the Administrative Agent or such Lender, as the
case may be, on or with respect to any payment by or on account of any
obligation of the Borrower, hereunder or under any other Loan Document
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Each Lender shall severally indemnify the Administrative Agent for any Taxes
(but, in the case of any Indemnified Taxes, only to the extent that any Loan
Party has not already indemnified the Administrative Agent for such Indemnified
Taxes and without limiting or expanding the obligation of the Borrower to do so)
attributable to such Lender that are paid or payable by the Administrative Agent
in connection with any Loan Document and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. The
indemnity under this Section shall be paid within 10 days after the
Administrative Agent delivers to the applicable Lender a certificate stating the
amount of Taxes so paid or payable by the Administrative Agent. Such certificate
shall be conclusive of the amount so paid or payable absent manifest error.

(f) Any Lender that is entitled to an exemption from, or reduction of, any
applicable withholding Tax with respect to any payments under any Loan Document
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by Applicable Law, such properly completed and executed
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding, or at a reduced rate of, withholding. If any form or
certification previously delivered pursuant to this Section expires or becomes
obsolete or inaccurate in any respect with respect to a Lender, such Lender
shall promptly (and in any event within 10 Business Days after such expiration,
obsolescence or inaccuracy) notify the Borrower and the Administrative Agent in
writing of such expiration, obsolescence or inaccuracy and update the form or
certification if it is legally eligible to do so.

(i) Without limiting the generality of the foregoing, any Lender shall, to the
extent it is legally eligible to do so, deliver to the Borrower and the
Administrative Agent (in such number of copies reasonably requested by the
Borrower and the Administrative Agent) on or prior to the date on which such
Lender becomes a party hereto, duly completed and executed copies of whichever
of the following is applicable:

(A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax;

(B) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN-E or W-8BEN establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“interest” article of such

 

-40-



--------------------------------------------------------------------------------

tax treaty and (2) with respect to any other applicable payments under this
Agreement, IRS Form W-8BEN-E or W-8BEN establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(C) in the case of a Non-U.S. Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;

(D) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN-E
or W-8BEN and (2) a certificate substantially in the form of Exhibit E (a “U.S.
Tax Certificate”) to the effect that such Lender is not (a) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Code (c) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (d) conducting a trade or business in the United States with which the
relevant interest payments are effectively connected;

(E) in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (A), (B), (C), (D) and (F) of this paragraph (g)(ii) that
would be required of each such beneficial owner or partner of such partnership
if such beneficial owner or partner were a Lender; provided, however, that if
the Lender is a partnership and one or more of its partners are claiming the
exemption for portfolio interest under Section 881(c) of the Code, such Lender
may provide a U.S. Tax Certificate on behalf of such partners; or

(F) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.

(ii) Each Lender shall deliver to Borrower and the Administrative Agent, at the
time or times prescribed by law and at such time or times reasonably requested
by the Borrower or the Administrative Agent, such documentation prescribed by
Applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower or the Administrative
Agent, to comply with its obligations under FATCA, to determine that such Lender
has or has not complied with such Lender’s obligations under FATCA and, as
necessary, to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 2.17(f)(ii), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

(g) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Indemnified Taxes (including additional
amounts paid pursuant to this Section 2.17), it shall pay to the indemnifying
party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, under this Section 2.17 with respect
to the Indemnified Taxes giving rise to such refund), net of all out-of-pocket
expenses (including any Taxes) of such indemnified party and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided, however, that such indemnifying party, upon
the request of such indemnified party, agrees to repay to such indemnified party
the amount paid to such indemnified

 

-41-



--------------------------------------------------------------------------------

party pursuant to the previous sentence (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) in the event such
indemnified party is required to repay such refund to such Governmental
Authority. Nothing contained in this Section 2.17(g) shall require any
indemnified party to make available its Tax returns or any other information
relating to its Taxes which it deems confidential to the indemnifying party or
any other Person.

(h) For purposes of determining withholding Taxes imposed under FATCA, the
Borrower and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) the Loan Documents as not
qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) The Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest or fees, or of
amounts payable under Section 2.15, 2.16 or 2.17, or otherwise), on or before
the time expressly required hereunder or under such other Loan Document for such
payment (or, if no such time is expressly required, prior to 12:00 noon, New
York City time), on the date when due, in immediately available funds, without
set-off or counterclaim. Any amounts received after such time on any date may,
in the discretion of the Administrative Agent be deemed to have been received on
the next succeeding Business Day for purposes of calculating interest thereon.
All such payments shall be made to the Administrative Agent at its offices at
383 Madison Avenue, New York, New York, except that payments pursuant to
Sections 2.15, 2.16, 2.17 and 10.03 shall be made directly to the Persons
entitled thereto and payments pursuant to other Loan Documents shall be made to
the Persons specified therein. The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment under
any Loan Document shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments (including prepayments) to be made by the
Borrower hereunder and under each other Loan Document, whether on account of
principal, interest, fees or otherwise shall be made in dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Term B Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Term B Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Term B Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Term B Loans; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Borrower

 

-42-



--------------------------------------------------------------------------------

or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under Applicable Law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment hereunder is due to the Administrative
Agent for the account of the Lenders that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment due to the Administrative Agent, then
each of the Lenders severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.06(b), 2.18(d) or 10.03(c), then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid.

SECTION 2.19 Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender defaults in its obligation to fund Loans hereunder, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 10.04), all its interests, rights and obligations under this Agreement
to an assignee selected by the Borrower that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment);
provided that (i) the Borrower shall have received the prior written consent of
the Administrative Agent , which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a material
reduction in such compensation or payments. A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the

 

-43-



--------------------------------------------------------------------------------

circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Each party hereto agrees that an assignment required pursuant to
this paragraph may be effected pursuant to an Assignment and Assumption executed
by the Borrower, the Administrative Agent and the assignee, and that the Lender
required to make such assignment need not be a party thereto in order for such
assignment to be effective.

SECTION 2.20 [Reserved].

SECTION 2.21 Incremental Facilities.

(a) The Borrower may on one or more occasions, by written notice to the
Administrative Agent, request the establishment of Incremental Term Commitments;
provided that the aggregate amount of all Incremental Term Loan Commitments
established on any date shall not exceed (i) (together with the amount of
Alternative Incremental Debt established on such date in reliance on the Base
Incremental Amount) an amount equal to the Base Incremental Amount on such date
and (ii) an additional amount subject to the Maximum Incremental Amount as of
such date. Each such notice shall specify (A) the date on which the Borrower
proposes that the Incremental Term Commitments shall be effective, which shall
be a date not less than 10 Business Days (or such shorter period as may be
agreed to by the Administrative Agent) after the date on which such notice is
delivered to the Administrative Agent, and (B) the amount of the Incremental
Term Commitments being requested (it being agreed that (x) any Lender approached
to provide any Incremental Term Commitment may elect or decline, in its sole
discretion, to provide such Incremental Term Commitment and (y) any Person that
the Borrower proposes to become an Incremental Term Lender, if such Person is
not then a Lender, must be reasonably acceptable to the Administrative Agent).

(b) The terms and conditions of any Incremental Term Commitments and the
Incremental Term Loans to be made thereunder shall be, except as otherwise set
forth herein or in the applicable Incremental Facility Agreement, identical to
those of the Term Commitments and the Term B Loans; provided that (i) the
interest rate margins with respect to any Incremental Term Loans shall be as
agreed by the Borrower and the lenders in respect thereof; provided, that if the
total yield (calculated, for both the Incremental Term Loans and the Term B
Loans, to include upfront fees, any interest rate floors and any original issue
discount (with original issue discount being equated to interest rate in a
manner determined by the Administrative Agent based on an assumed four-year life
to maturity) but to exclude any arrangement, underwriting or similar fee paid by
the Borrower) in respect of any Incremental Term Loans exceeds the total yield
for the existing Term B Loans by more than 0.50%, the Applicable Rate for the
Term B Loans shall be increased so that the total yield in respect of such
Incremental Term Loans is no higher than the total yield for the existing Term B
Loans plus 0.50% (provided that if the Incremental Term Loans include an
interest rate floor greater than the interest rate floor applicable to the Term
B Loans, such increased amount shall be equated to the applicable interest rate
margin for purposes of determining whether an increase to the Applicable Rate
for the Term B Loans shall be required, to the extent an increase in the
interest rate floor for the Term B Loans would cause an increase in the interest
rate then in effect thereunder, and in such case the interest rate floor (but
not the Applicable Rate) applicable to the Term B Loans shall be increased by
such amount), (ii) any Incremental Term Loan shall have terms, in the Borrower’s
reasonable judgment, customary for a term loan under then-existing market
convention, (iii) the amortization schedule with respect to any Incremental Term
Loans shall be as agreed by the Borrower and the lenders in respect thereof,
provided that the weighted average life to maturity of any Incremental Term
Loans shall be no shorter than the remaining weighted average life to maturity
of the Latest Maturing Term Loans outstanding immediately prior to the
establishment of such Incremental Term Loans (other than as necessary to make
any such Incremental Term Loans fungible with such Latest Maturing Term Loans),
(iv) no Incremental Term Maturity Date with respect to Incremental Term Loans
shall be earlier than the Latest Maturity Date in effect immediately prior to
the establishment of such

 

-44-



--------------------------------------------------------------------------------

Incremental Term Loans, (v) except as permitted by clause (i), the Incremental
Term Loans shall be treated no more favorably than the Term B Loans (in each
case, including with respect to mandatory and voluntary prepayments); provided
that the foregoing shall not apply to covenants or other provisions applicable
only to periods after the Latest Maturity Date in effect immediately prior to
the establishment of such Incremental Term Loans; provided further that any
Incremental Term Loans may add additional covenants or events of default not
otherwise applicable to the Term B Loans or covenants more restrictive than the
covenants applicable to the Term B Loans in each case prior to the Latest
Maturity Date in effect immediately prior to the establishment of such
Incremental Facility so long as this Agreement is amended to provide all of the
Lenders with the benefits of such additional covenants, events of default or
more restrictive covenants, (vi) to the extent the terms applicable to any
Incremental Term Loans are inconsistent with the terms applicable to the Term B
Loans (except, in each case, as otherwise permitted pursuant to this paragraph
(b)), such terms shall be reasonably satisfactory to the Administrative Agent,
and (vii) any Incremental Term Loans shall have the same Guarantees as, and
shall rank pari passu with respect to the Liens on the Collateral and in right
of payment with, the Term B Loans. Any Incremental Term Commitments established
pursuant to an Incremental Facility Agreement that have identical terms and
conditions, and any Incremental Term Loans made thereunder, shall be designated
as a separate series (each a “Series”) of Incremental Term Commitments and
Incremental Term Loans for all purposes of this Agreement. Notwithstanding the
foregoing, in no event shall there be more than six maturity dates in respect of
the Credit Facilities (including any Extended Term Loans or Replacement Term
Loans).

(c) The Incremental Term Commitments shall be effected pursuant to one or more
Incremental Facility Agreements executed and delivered by the Borrower, each
Incremental Term Lender providing such Incremental Term Commitments and the
Administrative Agent; provided that (other than with respect to the incurrence
of Incremental Term Loans the proceeds of which shall be used to consummate an
acquisition permitted by this Agreement for which the Borrower has determined,
in good faith, that limited conditionality is reasonably necessary (any such
acquisition, a “Limited Conditionality Acquisition”) as to which conditions
(i) through (iii) below shall not apply) no Incremental Term Commitments shall
become effective unless (i) no Default or Event of Default shall have occurred
and be continuing on the date of effectiveness thereof, both immediately prior
to and immediately after giving effect to such Incremental Term Commitments and
the making of Loans thereunder to be made on such date, (ii) on the date of
effectiveness thereof, the representations and warranties of each Loan Party set
forth in the Loan Documents shall be true and correct in all material respects
(or in all respects if qualified by materiality) on and as of such date,
(iii) the Borrower shall make any payments required to be made pursuant to
Section 2.16 in connection with such Incremental Term Commitments and the
related transactions under this Section, and (iv) the other conditions, if any,
set forth in the applicable Incremental Facility Agreement are satisfied;
provided further that no Incremental Term Loans in respect of a Limited
Conditionality Acquisition shall become effective unless (i) no Default or Event
of Default shall have occurred and be continuing as of the date of entry into
the definitive acquisition documentation in respect of such Limited
Conditionality Acquisition (the “Limited Conditionality Acquisition Agreement”)
and (ii) on the date of effectiveness of the Limited Conditionality Acquisition
Agreement, the representations and warranties of each Loan Party set forth in
the Loan Documents shall be true and correct in all material respects (or in all
respects if qualified by materiality) on and as of such date. Each Incremental
Facility Agreement may, without the consent of any Lender, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to give effect to the
provisions of this Section.

(d) Upon the effectiveness of an Incremental Term Commitment of any Incremental
Term Lender, such Incremental Term Lender shall be deemed to be a “Lender” (and
a Lender in respect of Commitments and Loans of the applicable Class) hereunder,
and henceforth shall be entitled to all the rights of, and benefits accruing to,
Lenders (or Lenders in respect of Commitments and Loans of the applicable Class)
hereunder and shall be bound by all agreements, acknowledgements and other
obligations of Lenders (or Lenders in respect of Commitments and Loans of the
applicable Class) hereunder and under the other Loan Documents.

 

-45-



--------------------------------------------------------------------------------

(e) Subject to the terms and conditions set forth herein and in the applicable
Incremental Facility Agreement, each Lender holding an Incremental Term
Commitment of any Series shall make a loan to the Borrower in an amount equal to
such Incremental Term Commitment on the date specified in such Incremental
Facility Agreement.

(f) The Administrative Agent shall notify the Lenders promptly upon receipt by
the Administrative Agent of any notice from the Borrower referred to in
paragraph (a) above and of the effectiveness of any Incremental Term
Commitments, in each case advising the Lenders of the details thereof.

SECTION 2.22 [Reserved].

SECTION 2.23 Extensions.

(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders of Term B Loans with a like maturity date, in each case
on a pro rata basis (based on the aggregate outstanding principal amount of the
respective Term B Loans with a like maturity date) and on the same terms to each
such Lender, the Borrower is hereby permitted to consummate from time to time
transactions with individual Lenders that accept the terms contained in such
Extension Offers to extend the maturity date of each such Lender’s Term B Loans
and otherwise modify the terms of such Term B Loans pursuant to the terms of the
relevant Extension Offer (including by increasing the interest rate or fees
payable in respect of such Term B Loans and/or modifying the amortization
schedule in respect of such Lender’s Term B Loans) (each, an “Extension,” and
each group of Term B Loans as so extended, as well as the original Term B Loans
(not so extended), being a “tranche”; any Extended Term Loans shall constitute a
separate tranche of Term Loans from the tranche of Term Loans from which they
were converted), so long as the following terms are satisfied: (i) no Default or
Event of Default shall have occurred and be continuing at the time the offering
document in respect of an Extension Offer is delivered to the Lenders,
(ii) [reserved], (iii) except as to interest rates, fees, amortization, final
maturity date, premium, required prepayment dates and participation in
prepayments (which shall, subject to immediately succeeding clauses (iv), (v),
and (vi), be determined between the Borrower and set forth in the relevant
Extension Offer), the Term B Loans of any Term B Lender that agrees to an
extension with respect to such Term B Loans extended pursuant to any Extension
(the “Extended Term Loans”) shall have the same terms as the tranche of Term B
Loans subject to such Extension Offer, (iv) the final maturity date of any
Extended Term Loans shall be no earlier than the maturity date of the Term B
Loans from which they were converted and the amortization schedule applicable to
Term B Loans pursuant to Section 2.10(a) for periods prior to the Term Loan
Maturity Date may not be increased, (v) the weighted average life of any
Extended Term Loans shall be no shorter than the remaining weighted average life
of the Term B Loans extended thereby, (vi) any Extended Term Loans may
participate on a pro rata basis or a less than pro rata basis (but not greater
than a pro rata basis) in any voluntary or mandatory repayments or prepayments
of Term B Loans hereunder (except for repayments required upon the scheduled
maturity date of the non-Extended Term Loans), in each case as specified in the
respective Extension Offer, (vii) if the aggregate principal amount of Term B
Loans (calculated on the face amount thereof) in respect of which Term B Lenders
shall have accepted the relevant Extension Offer shall exceed the maximum
aggregate principal amount of Term B Loans offered to be extended by the
Borrower pursuant to such Extension Offer, then the Term B Loans of such Term B
Lenders shall be extended ratably up to such maximum amount based on the
respective principal amounts (but not to exceed actual holdings of record) with
respect to which such Term B Lenders have accepted such Extension Offer,
(viii) [reserved], (ix) all documentation in respect of such Extension shall be
consistent with the foregoing, (x) any applicable Minimum Extension Condition
shall be satisfied

 

-46-



--------------------------------------------------------------------------------

unless waived by the Borrower and (xi) the Minimum Tranche Amount shall be
satisfied unless waived by the Administrative Agent. Notwithstanding the
foregoing, in no event shall there be more than six maturity dates in respect of
the Credit Facilities (including any Extended Term Loans or Replacement Term
Loans).

(b) With respect to all Extensions consummated by the Borrower pursuant to this
Section, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 2.11 and (ii) no Extension Offer
is required to be in any minimum amount or any minimum increment, provided that
(x) the Borrower may at its election specify as a condition (a “Minimum
Extension Condition”) to consummating any such Extension that a minimum amount
(to be determined and specified in the relevant Extension Offer in the
Borrower’s sole discretion and may be waived by the Borrower) of Term B Loans of
any or all applicable tranches be tendered and (y) no tranche of Extended Term
Loans shall be in an amount of less than $50,000,000 (the “Minimum Tranche
Amount”), unless such Minimum Tranche Amount is waived by the Administrative
Agent. The Administrative Agent and the Lenders hereby consent to the
transactions contemplated by this Section (including, for the avoidance of
doubt, payment of any interest, fees or premium in respect of any Extended Term
Loans on such terms as may be set forth in the relevant Extension Offer) and
hereby waive the requirements of any provision of this Agreement (including
Sections 2.11 and 2.18) or any other Loan Document that may otherwise prohibit
any such Extension or any other transaction contemplated by this Section.

(c) No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than the consent of each Lender agreeing to such
Extension with respect to one or more of its Term Loans. All Extended Term Loans
and all obligations in respect thereof shall be Obligations under this Agreement
and the other Loan Documents that are secured by the Collateral on a pari passu
basis with all other applicable Obligations under this Agreement and the other
Loan Documents. The Lenders hereby irrevocably authorize the Administrative
Agent to enter into amendments to this Agreement and the other Loan Documents
with the Borrower as may be necessary in order to establish new tranches or
sub-tranches in respect of Term Loans so extended and such technical amendments
as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Borrower in connection with the establishment of
such new tranches or sub-tranches, in each case on terms consistent with this
Section. Without limiting the foregoing, in connection with any Extensions the
respective Loan Parties shall (at their expense) amend (and the Administrative
Agent is hereby directed to amend) any Mortgage that has a maturity date prior
to the then latest maturity date so that such maturity date is extended to the
then latest maturity date (or such later date as may be advised by local counsel
to the Administrative Agent).

(d) In connection with any Extension, the Borrower shall provide the
Administrative Agent at least five Business Days’ (or such shorter period as may
be agreed by the Administrative Agent) prior written notice thereof, and shall
agree to such procedures (including regarding timing, rounding and other
adjustments and to ensure reasonable administrative management of the credit
facilities hereunder after such Extension), if any, as may be established by, or
acceptable to, the Administrative Agent, in each case acting reasonably to
accomplish the purposes of this Section.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Lenders that:

SECTION 3.01 Organization; Powers. Each of the Borrower and its Subsidiaries is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization,

 

-47-



--------------------------------------------------------------------------------

has all requisite power and authority to carry on its business as now conducted
and, except where the failure to do so, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, is qualified
to do business in, and is in good standing in, every jurisdiction where such
qualification is required.

SECTION 3.02 Authorization; Enforceability. The Transactions to be entered into
by each Loan Party are within such Loan Party’s powers and have been duly
authorized by all necessary action. This Agreement has been duly executed and
delivered by the Borrower and constitutes, and each other Loan Document to which
any Loan Party is to be a party, when executed and delivered by such Loan Party,
will constitute, a legal, valid and binding obligation of the Borrower or such
Loan Party (as the case may be), enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

SECTION 3.03 Governmental Approvals; No Conflicts. The Transactions and the
other transactions contemplated hereby (a) do not require any consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority, except (i) such as have been obtained or made and are in
full force and effect, (ii) filings necessary to perfect Liens created under the
Loan Documents and (iii) consents, approvals, registrations, filings or actions
the failure of which to obtain or perform could not reasonably be expected to
result in a Material Adverse Effect, (b) will not violate any Applicable Law or
regulation or the charter, by-laws or other organizational documents of the
Borrower or any of its Subsidiaries or any order of any Governmental Authority,
(c) will not violate or result in a default under any indenture, agreement or
other instrument binding upon the Borrower or any of its Subsidiaries or their
assets, or give rise to a right thereunder to require any payment to be made by
the Borrower or any of its Subsidiaries, except for violations, defaults or the
creation of such rights that could not reasonably be expected to result in a
Material Adverse Effect, (d) will not result in the creation or imposition of
any Lien on any asset of the Borrower or any of its Subsidiaries, except Liens
created under the Loan Documents and Liens permitted by Section 6.02, and (e) do
not require any acknowledgement, agreement or consent under any indenture,
agreement or other instrument binding upon the Borrower or any of its
Subsidiaries or their assets, except for such acknowledgements, agreements and
consents as have been obtained or made and are in full force and effect, and
such acknowledgements, agreements or consents the failure of which to obtain
could not reasonably be expected to result in a Material Adverse Effect.
Schedule 3.03 sets forth for the Borrower and each Subsidiary Loan Party a
description of each license from a Governmental Authority which is material to
the conduct of the business of such Loan Party as of the Closing Date.

SECTION 3.04 Financial Condition; No Material Adverse Change.

(a) The Borrower has heretofore furnished to the Administrative Agent its
consolidated balance sheet and statements of income, stockholders equity and
cash flows (i) as of and for the fiscal years ended December 31, 2013 and
December 31, 2014, reported on by Deloitte & Touche LLP, independent public
accountants, and (ii) as of and for each fiscal quarter ended subsequent to
December 31, 2014 and at least 45 days prior to the Closing Date, in each case
certified by its chief financial officer (it being understood that the Borrower
has furnished the foregoing referenced in clause (i) to the Administrative Agent
by the filing with the Commission of the Borrower Registration Statement in
connection with the Spin-Off). Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Borrower and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP, subject to year-end audit adjustments and
the absence of footnotes in the case of the statements referred to in clause
(ii) above.

 

-48-



--------------------------------------------------------------------------------

(b) The Borrower has heretofore furnished to the Administrative Agent a pro
forma consolidated balance sheet and related pro forma consolidated statement of
income of the Borrower as of and for the 12-month period ending on the last day
of the most recently completed four-fiscal quarter period for which financial
statements were delivered under Section 3.04(a), prepared after giving effect to
the Transactions and the other transactions contemplated hereby to be
consummated on the Closing Date as if the Transactions and such other
transactions had occurred as of such date (in the case of such balance sheet) or
at the beginning of such period (in the case of such income statements).

(c) Except as disclosed in the financial statements referred to above or the
notes thereto or in the Information Memorandum, except for the Disclosed Matters
and except for liabilities arising as a result of the Transactions, after giving
effect to the Transactions, none of the Borrower or the Subsidiaries has, as of
the Closing Date, any contingent liabilities that would be material to the
Borrower and the Subsidiaries, taken as a whole.

(d) Since December 31, 2014, there has been no event, change or occurrence that,
individually or in the aggregate, has had or could reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.05 Properties.

(a) Each of the Borrower and its Subsidiaries has good title to, or valid
leasehold interests in, all its real and personal property material to its
business (including its Mortgaged Properties), except for minor defects in title
that do not interfere with its ability to conduct its business as currently
conducted or to utilize such properties for their intended purposes.

(b) Each of the Borrower and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

(c) Schedule 3.05 sets forth the address of each real property that is owned or
leased by the Borrower or any of its Subsidiaries as of the Closing Date after
giving effect to the Transactions.

SECTION 3.06 Litigation and Environmental Matters.

(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any of its Subsidiaries (i) as
to which there is a reasonable possibility of an adverse determination and that,
if adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve any of the Loan Documents or the Transactions.

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, none of the Borrower or any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

 

-49-



--------------------------------------------------------------------------------

(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or materially increased the likelihood of, a Material Adverse Effect.

(d) No Borrower or Subsidiary Loan Party is in default with respect to any
order, injunction or judgment of any Governmental Authority, except for such
defaults which, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.07 Compliance with Laws and Agreements. Each of the Borrower and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.

SECTION 3.08 Investment Company Status. None of the Borrower or any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.09 Taxes. Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) any Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves in accordance with GAAP or (b) to the
extent that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect. As of the Closing Date, there is no pending audit of
the Borrower or any Subsidiary Loan Party with any federal, state, local or
foreign tax authority, except as could not reasonably be expected to result in a
Material Adverse Effect.

SECTION 3.10 ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. As of the Closing Date, the present value
of all accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of the Financial Accounting Standards Board
Accounting Standards Codification Topic No. 715-30) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed by more
than $10,000,000 the fair market value of the assets of all such underfunded
Plans.

SECTION 3.11 Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which the
Borrower or any of its Subsidiaries is subject, and all other matters known to
any of them, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. Neither the Information
Memorandum nor any of the other reports, financial statements, certificates or
other information furnished by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or any other Loan Document or delivered hereunder or thereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time such
projections were prepared.

 

-50-



--------------------------------------------------------------------------------

SECTION 3.12 Subsidiaries. Schedule 3.12 sets forth the name of, and the
ownership interest of the Borrower in each Subsidiary of the Borrower and
identifies each Subsidiary that is a Subsidiary Loan Party, in each case as of
the Closing Date.

SECTION 3.13 Insurance. Schedule 3.13 sets forth a description of all material
insurance policies maintained by or on behalf of the Borrower and the
Subsidiaries as of the Closing Date. As of the Closing Date, all premiums due in
respect of such insurance have been paid.

SECTION 3.14 Labor Matters. As of the Closing Date, there are no strikes,
lockouts or slowdowns against the Borrower or any Subsidiary pending or, to the
knowledge of the Borrower, threatened that could reasonably be expected to have
a Material Adverse Effect. All payments due from the Borrower or any Subsidiary,
or for which any claim may be made against the Borrower or any Subsidiary, on
account of wages and employee health and welfare insurance and other benefits,
have been paid or accrued as a liability on the books of the Borrower or such
Subsidiary except for those which, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. The consummation of
the Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which the Borrower or any Subsidiary is bound.

SECTION 3.15 Solvency. Immediately after the consummation of the Transactions to
occur on the Closing Date and immediately following the making of each Loan made
on the Closing Date and after giving effect to the application of the proceeds
of such Loans, (a) the fair value of the assets of each Loan Party, at a fair
valuation, will exceed its debts and liabilities, subordinated, contingent or
otherwise, (b) the present fair saleable value of the property of each Loan
Party will be greater than the amount that will be required to pay the probable
liability of its debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured,
(c) each Loan Party will be able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured and (d) the Loan Parties, on a consolidated basis, will not have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted
following the Closing Date.

SECTION 3.16 Senior Indebtedness. The Obligations constitute “Senior Debt”,
however defined, under the terms of any Indebtedness that is subordinated in
right of payment to the Obligations.

SECTION 3.17 Security Documents.

(a) The Guarantee and Collateral Agreement is effective to create in favor of
the Collateral Agent, for the benefit of the Secured Parties, a legal, valid and
enforceable security interest in the Collateral (as defined in the Guarantee and
Collateral Agreement) and, when (i) in respect of Collateral in which a security
interest can be perfected by control, such Collateral is delivered to the
Collateral Agent and for so long as the Collateral Agent remains in possession
of such Collateral, the security interest created by the Guarantee and
Collateral Agreement shall constitute a perfected first priority security
interest in all right, title and interest of the pledgor thereunder in such
Collateral, in each case prior and superior in right to any other Person and
(ii) in respect of Collateral in which a security interest can be perfected by
the filing of UCC financing statements, financing statements in appropriate form
are filed in the offices specified on Schedule 1.04 to the Perfection
Certificate most recently delivered to the Collateral Agent, the security
interest created by the Guarantee and Collateral Agreement shall constitute a
perfected security interest in all right, title and interest of the grantors
thereunder in such Collateral (other than the Intellectual Property (as defined
in the Guarantee and Collateral Agreement)), in each case prior and superior in
right to any other Person, other than with respect to Liens permitted by
Section 6.02 and subject to the Intercreditor Agreement.

 

-51-



--------------------------------------------------------------------------------

(b) [Reserved]

(c) When the Guarantee and Collateral Agreement (or a summary thereof) is filed
in the United States Patent and Trademark Office and the United States Copyright
Office and the financing statements referred to in Section 3.17(a) above are
appropriately filed, the security interest created by the Guarantee and
Collateral Agreement shall constitute a perfected security interest in all
right, title and interest of the grantors thereunder in the Intellectual
Property (as defined in the Guarantee and Collateral Agreement) in which a
security interest may be perfected by filing, recording or registering a
security agreement, financing statement or analogous document in the United
States Patent and Trademark Office or the United States Copyright Office, as
applicable, in each case prior and superior in right to any other Person (it
being understood that subsequent recordings in the United States Patent and
Trademark Office and the United States Copyright Office and subsequent UCC
filings may be necessary to perfect a lien on registered trademarks, trademark
applications and copyrights acquired by the Loan Parties after the Closing
Date), other than with respect to Liens permitted by Section 6.02 and subject to
the Intercreditor Agreement.

(d) Each Mortgage, upon execution and delivery thereof by the parties thereto,
is effective to create, subject to the exceptions listed in each title insurance
policy covering such Mortgage, in favor of and reasonably satisfactory to the
Collateral Agent, for the benefit of the Secured Parties, a legal, valid and
enforceable Lien on all of the applicable mortgagor’s right, title and interest
in and to the Mortgaged Properties thereunder and the proceeds thereof, and when
the Mortgages are filed in the appropriate offices, the Lien created by each
Mortgage shall constitute a perfected Lien on all right, title and interest of
the applicable mortgagor in such Mortgaged Properties and the proceeds thereof,
in each case prior and superior in right to any other Person, other than with
respect to the rights of Persons pursuant to Liens permitted by Section 6.02 and
subject to the Intercreditor Agreement.

SECTION 3.18 Federal Reserve Regulations.

(a) None of the Borrower or any of the Subsidiaries is engaged principally, or
as one of its important activities, in the business of extending credit for the
purpose of buying or carrying Margin Stock.

(b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for any purpose
that entails a violation of the provisions of the Regulations of the Board,
including Regulation U or X.

SECTION 3.19 Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Borrower, its Subsidiaries and their respective officers and employees and, to
the knowledge of the Borrower, its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Borrower, any Subsidiary or any of their respective directors, officers
or employees, or (b) to the knowledge of the Borrower, any agent of the Borrower
or any Subsidiary that will act in any capacity in connection with or benefit
from the credit facility established hereby, is a Sanctioned Person. No
Borrowing, use of proceeds or other transaction contemplated by this Agreement
will violate Anti-Corruption Laws or applicable Sanctions.

 

-52-



--------------------------------------------------------------------------------

SECTION 3.20 Material Contracts. Schedule 3.20 hereto sets forth for the
Borrower and each Subsidiary Loan Party, as of the Closing Date, a list of all
of the material contracts and agreements to which such Loan Party is a party,
including all Specified Vendor Receivables Financing Documents (other than
agreements disclosed to the Administrative Agent pursuant to Section 5.01(f),
agreements relating to Indebtedness described on Schedule 6.01, real property
leases identified on Schedule 2.03 to the Perfection Certificate delivered to
the Administrative Agent on the Closing Date, and Licenses identified on
Schedule 4.04 to the Perfection Certificate delivered to the Administrative
Agent on the Closing Date).

ARTICLE IV

Conditions

SECTION 4.01 Closing Date. The obligations of the Lenders to make Loans
hereunder is subject to the satisfaction of the following conditions:

(a) The Agents shall have received a favorable written opinion (addressed to the
Administrative Agent and the Lenders and dated the Closing Date) of (i) Cahill
Gordon & Reindel LLP and (ii) Jones Day LLP, in each case in form and substance
reasonably satisfactory to the Administrative Agent. The Borrower hereby
requests such counsel to deliver such opinions.

(b) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of each Loan Party, the
authorization of the Transactions and any other legal matters relating to the
Loan Parties, the Loan Documents or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel.

(c) The Administrative Agent (or its counsel) shall have received the
Intercreditor Agreement, executed and delivered by the Borrower, the other Loan
Parties as of the Closing Date, the Collateral Agent and the ABL Agent.

(d) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Closing Date, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses (including fees, charges
and disbursements of counsel) required to be reimbursed or paid by any Loan
Party hereunder or under any Loan Document.

(e) The Collateral and Guarantee Requirement shall have been satisfied and the
Administrative Agent shall have received a completed Perfection Certificate
dated the Closing Date and signed by an executive officer or Financial Officer
of the Borrower, together with all attachments contemplated thereby, including
the results of a search of the Uniform Commercial Code (or equivalent) filings
made with respect to the Loan Parties in the jurisdictions contemplated by the
Perfection Certificate and copies of the financing statements (or similar
documents) disclosed by such search and evidence reasonably satisfactory to the
Administrative Agent that the Liens indicated by such financing statements (or
similar documents) are permitted by Section 6.02 or have been released or will
be released pursuant to UCC-3 financing statements or other release
documentation delivered to the Collateral Agent.

(f) The Administrative Agent shall have received evidence that the insurance
required by Section 5.07 and the Security Documents is in effect, together with
endorsements naming the Collateral Agent, for the benefit of the Secured
Parties, as additional insured and loss payee thereunder, to the extent required
by Section 5.07.

 

-53-



--------------------------------------------------------------------------------

(g) The terms of the Spin-Off Documentation shall be reasonably satisfactory to
the Arrangers and the Spin-Off shall have been consummated (or shall be
consummated substantially simultaneously with the initial funding of the Term B
Loans on the Closing Date) in accordance with Applicable Law and the Spin-Off
Agreement (without giving effect to any modification or waiver of any provision
of, or any consent given in respect of, the Spin-Off Agreement not approved by
the Administrative Agent).

(h) After giving effect to the Transactions as of the Closing Date, none of the
Borrower or any of its Subsidiaries shall have outstanding Indebtedness for
borrowed money other than (i) Indebtedness incurred under this Agreement,
(ii) Indebtedness incurred and outstanding under the ABL Credit Agreement and
(iii) Indebtedness incurred and outstanding in compliance with Section 6.01 of
this Agreement.

(i) The Lenders shall have received the financial statements referred to in
Section 3.04(a) and (b).

(j) The Administrative Agent shall have received a certificate, in form and
substance reasonably satisfactory to the Administrative Agent, dated the Closing
Date and signed by the chief financial officer of each of the Borrower,
certifying that its Subsidiaries, on a consolidated basis after giving effect to
the Transactions, are solvent.

(k) The Administrative Agent and the Lenders shall have received all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the PATRIOT Act.

(l) Since December 31, 2014, there has been no event, change or occurrence that,
individually or in the aggregate, has had or could reasonably be expected to
result in a Material Adverse Effect.

(m) The ABL Credit Agreement, and the commitments thereunder, shall be (or shall
be substantially simultaneously with the initial funding of the Term B Loan on
the Closing Date) effective.

(n) The representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects (or in all respects
if qualified as to materiality) on and as of the Closing Date.

(o) No Default or Event of Default shall have occurred and be continuing on the
Closing Date or after giving effect to the Loans requested to be made on such
date.

(p) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include facsimile or other electronic transmission of a signed signature
page of this Agreement) that such party has signed a counterpart of this
Agreement.

(q) The Administrative Agent shall have received a supplement to Schedule 3.13
setting forth a description of all material insurance policies maintained by or
on behalf of the Borrower and its Subsidiaries as of the Closing Date, and to
the extent deemed appropriate by the Borrower, supplements to Schedules 3.05,
3.12 and 6.01 reflecting any and all changes in the names of the Subsidiaries of
the Borrower referred to therein made in connection with the Spin-

 

-54-



--------------------------------------------------------------------------------

Off to the extent necessary to make such schedules true, correct and complete on
the Closing Date, in each case in form and substance reasonably acceptable to
the Administrative Agent. Unless the Administrative Agent shall advise the
Borrower in writing that any such proposed supplements are not reasonably
acceptable to the Administrative Agent, Schedules 3.05, 3.12, 3.13, and/or 6.01
shall be deemed to be automatically amended on the Closing Date to reflect any
applicable supplement to such Schedules delivered pursuant to this clause
without the necessity of any further action.

The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 10.02) at or prior to 5:00 p.m., New York City time, on
June 30, 2015 (and, in the event such conditions are not so satisfied or waived,
the Commitments shall terminate at such time).

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Lenders that:

SECTION 5.01 Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:

(a) within 90 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Deloitte & Touche LLP or other independent public accountants
of recognized national standing (without a “going concern” or like qualification
or exception (except for any such qualification or exception resulting from any
current maturity of Loans hereunder) and without any qualification or exception
as to the scope of such audit) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Borrower and its consolidated subsidiaries on a
consolidated basis in accordance with GAAP consistently applied (it being
understood that the obligation to furnish the foregoing to the Administrative
Agent and the Lenders shall be deemed to be satisfied in respect of any fiscal
year of the Borrower by the filing of the Borrower’s annual report on Form 10-K
for such fiscal year with the Commission to the extent the foregoing are
included therein);

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its consolidated subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes (it being
understood that the obligation to furnish the foregoing to the Administrative
Agent and the Lenders shall be deemed to be satisfied in respect of any fiscal
quarter of the Borrower by the filing of the Borrower’s quarterly report on Form
10-Q for such fiscal quarter with the Commission to the extent the foregoing are
included therein);

 

-55-



--------------------------------------------------------------------------------

(c) within 90 days after the end of each fiscal year of the Borrower (but in any
event no later than two Business Days after any delivery of financial statements
under clause (a) above), or within 45 days after the end of each of the first
three fiscal quarters of each fiscal year of the Borrower (but in any event no
later than two Business Days after any delivery of financial statements under
clause (b) above), a certificate of a Financial Officer of the Borrower
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) stating whether any change in GAAP or in the
application thereof has occurred since the date of the Borrower’s audited
financial statements referred to in Section 3.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate and (iii) identifying all Subsidiaries existing on
the date of such certificate and indicating, for each such Subsidiary, whether
such Subsidiary is a Subsidiary Loan Party, a Foreign Subsidiary and/or an
Immaterial Subsidiary and whether such Subsidiary was formed or acquired since
the end of the previous fiscal quarter;

(d) within 90 days after the end of each fiscal year of the Borrower, (i) a
certificate of the accounting firm that reported on such financial statements
stating whether they obtained knowledge during the course of their examination
of such financial statements of any Default (which certificate may be limited to
the extent required by accounting rules or guidelines) and (ii) a certificate of
a Financial Officer of the Borrower (A) identifying any parcels of real property
or improvements thereto with a value exceeding $2,000,000 that have been
acquired by any Loan Party since the end of the previous fiscal year,
(B) identifying any changes of the type described in Section 5.03(a) that have
not been previously reported by the Borrower, (C) identifying any Permitted
Acquisitions that have been consummated since the end of the previous fiscal
year, including the date on which each such Permitted Acquisition was
consummated and the consideration therefor, (D) identifying any Intellectual
Property (as defined in the Guarantee and Collateral Agreement) with respect to
which a notice is required to be delivered under the Guarantee and Collateral
Agreement and has not been previously delivered, (E) identifying any Prepayment
Events that have occurred since the end of the previous fiscal year and setting
forth a reasonably detailed calculation of the Net Proceeds received from
Prepayment Events since the end of such previous fiscal year and (F) if
applicable, calculating Excess Cash Flow for the applicable Excess Cash Flow
Period;

(e) no later than February 15 of each fiscal year of the Borrower (commencing
with the fiscal year ending December 31, 2015), a detailed consolidated budget
for such fiscal year (including a projected consolidated balance sheet and
related statements of projected operations and cash flow as of the end of and
for such fiscal year and setting forth the assumptions used for purposes of
preparing such budget) and, promptly when available, any material revisions of
such budget that have been approved by senior management of the Borrower;

(f) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the Commission or with any national securities exchange, as
the case may be (it being understood that the obligation to furnish the
foregoing to the Administrative Agent and the Lenders shall be deemed to be
satisfied to the extent the foregoing are filed with the Commission);

(g) promptly upon the Borrower’s receipt thereof, (A) copies of all material
compliance reports filed and material correspondence regarding any active or
pending investigation or

 

-56-



--------------------------------------------------------------------------------

enforcement action concerning the Borrower or any Subsidiary Loan Party with any
state, federal, local or foreign regulatory agency and (B) all material
correspondence, if any, alleging violation of or requesting compliance by the
Borrower or any Subsidiary Loan Party with laws, regulations, etc. or requests
for information pursuant to interstate commerce laws, antitrust laws, securities
laws, worker safety laws (OSHA), etc.;

(h) except to the extent already provided for in this Section 5.01, promptly
after the sending thereof, copies of any proposed waiver, consent, or amendment
concerning any of the ABL Loan Documents;

(i) promptly upon the effectiveness thereof, (A) a description of each license
from a Governmental Authority which becomes effective after the Closing Date and
is material to the conduct of the business of the Borrower and its Subsidiaries,
taken as a whole, and (B) a description of each material contract or agreement
to which the Borrower or any Subsidiary Loan Party is a party, including each
Specified Vendor Receivables Financing Document (other than contracts and
agreements disclosed to the Administrative Agent pursuant to Section 5.01(f),
agreements described on Schedule 3.20 or Schedule 6.01, and without duplication
of real property leases identified on Schedule 2.03 to the Perfection
Certificate most recently delivered to the Administrative Agent and Licenses
identified on Schedule 4.04 to the Perfection Certificate most recently
delivered to the Administrative Agent); and

(j) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.

The Borrower represents and warrants that it and any of its Subsidiaries either
(i) has no registered or publicly traded securities outstanding or (ii) files
its financial statements with the Commission and/or makes its financial
statements available to potential holders of its 144A securities, and,
accordingly, the Borrower hereby (x) authorizes the Administrative Agent to make
the financial statements to be provided under Section 5.01(a) and (b) above,
along with the Loan Documents, available to all Lenders and (y) agrees that at
the time such financial statements are provided hereunder, they shall already
have been made available to holders of its securities. The Borrower will not
request that any other material be posted to all Lenders without expressly
representing and warranting to the Administrative Agent in writing that (A) such
materials do not constitute material non-public information within the meaning
of the federal securities laws (“MNPI”) or (B) (i) the Borrower and its
Subsidiaries have no outstanding publicly traded securities, including 144A
securities, and (ii) if at any time the Borrower or any of its Subsidiaries
issues publicly traded securities, including 144A securities, then the Borrower
will, upon the issuance of such securities, make such materials that do
constitute MNPI at the time of issuance of such securities publicly available by
press release or public filing with the Commission. In no event will the
Administrative Agent post compliance certificates or budgets to Public-Siders.

SECTION 5.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Subsidiary thereof that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;

 

-57-



--------------------------------------------------------------------------------

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$10,000,000;

(d) any pending or threatened labor dispute, strike or walkout, or the
expiration of any material labor contract;

(e) any default under or termination of a Material Agreement;

(f) any judgment for the payment of money in an aggregate amount exceeding
$2,500,000 that remains undischarged for a period of 30 consecutive days, during
which execution is not effectively stayed, or the occurrence of any action
legally taken by a judgment creditor to attach or levy upon assets in order to
enforce any such judgment;

(g) the assertion of any Intellectual Property Claim, if an adverse resolution
could have a Material Adverse Effect;

(h) any violation or asserted violation of any Applicable Law (including ERISA,
OSHA, FLSA, or any Environmental Laws), if an adverse resolution could have a
Material Adverse Effect;

(i) any Release by a Loan Party or with respect to any Real Estate owned, leased
or occupied by a Loan Party; or receipt of any Environmental Notice, in each
case where the expected remedial costs or liability is reasonably expected to
exceed $2,500,000;

(j) the discharge of or any withdrawal or resignation by the Borrower’s
independent accountants; and

(k) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03 Information Regarding Collateral.

(a) The Borrower will furnish to the Administrative Agent prompt written notice
of any change (i) in any Loan Party’s legal name, (ii) in the location of any
Loan Party’s chief executive office or (iii) in any Loan Party’s jurisdiction of
organization. The Borrower agrees not to effect or permit any change referred to
in the preceding sentence unless written notice has been delivered to the
Collateral Agent, together with all applicable information to enable the
Administrative Agent to make all filings under the Uniform Commercial Code or
otherwise that are required in order for the Collateral Agent (on behalf of the
Secured Parties) to continue at all times following such change to have a valid,
legal and perfected security interest in all the Collateral.

(b) Each year, within 90 days after the end of each fiscal year of the Borrower,
the Borrower (on behalf of itself and the other Loan Parties) shall deliver to
the Administrative Agent a certificate of a Financial Officer of the Borrower
(i) setting forth the information required pursuant to the Perfection
Certificate or confirming that there has been no change in such information
since the date of the Perfection Certificate delivered on the Closing Date or
the date of the most recent certificate delivered

 

-58-



--------------------------------------------------------------------------------

pursuant to this Section and (ii) certifying that all Uniform Commercial Code
financing statements (including fixture filings, as applicable) or other
appropriate filings, recordings or registrations, including all refilings,
rerecordings and reregistrations, containing a description of the Collateral
have been filed of record in each governmental, municipal or other appropriate
office in each jurisdiction identified pursuant to clause (i) above to the
extent necessary to protect and perfect the security interests under the
Security Documents for a period of not less than 18 months after the date of
such certificate (except as noted therein with respect to any continuation
statements to be filed within such period).

SECTION 5.04 Existence; Conduct of Business. The Borrower will, and will cause
each of the Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and trade names the loss of which would have a Material Adverse
Effect; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03 or
disposition permitted under Section 6.05.

SECTION 5.05 Payment of Obligations. The Borrower will, and will cause each of
the Subsidiaries to, pay its Indebtedness and other obligations, including Tax
liabilities, before the same shall become delinquent or in default, except
(a) those being contested in good faith by appropriate proceedings and for which
the Borrower has set aside on its books adequate reserves with respect thereto
in accordance with GAAP, or (b) to the extent the failure to make payment could
not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.06 Maintenance of Properties. The Borrower will, and will cause each
of the Subsidiaries to, keep and maintain all property material to the conduct
of their business, taken as a whole, in good working order and condition,
ordinary wear and tear excepted; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under
Section 6.03 or disposition permitted under Section 6.05.

SECTION 5.07 Insurance. The Borrower will, and will cause each of the
Subsidiaries to, maintain insurance in such amounts (with no greater risk
retention) and against such risks as are customarily maintained by companies of
established repute engaged in the same or similar businesses operating in the
same or similar locations, except where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect. Such insurance
shall be maintained with financially sound and reputable insurance companies,
except that a portion of such insurance program (not to exceed that which is
customary in the case of companies engaged in the same or similar business or
having similar properties similarly situated) may be effected through
self-insurance; provided adequate reserves therefor, in accordance with GAAP,
are maintained. In addition, the Borrower will, and will cause each of its
Subsidiaries to, maintain all insurance required to be maintained pursuant to
the Security Documents. With respect to each Mortgaged Property that is located
in an area determined by the Federal Emergency Management Agency to have special
flood hazards, the applicable Loan Party will maintain, with financially sound
and reputable insurance companies, such flood insurance as is required under
Applicable Law, including Regulation H of the Board of Governors. The Borrower
will furnish to the Lenders, upon request of the Administrative Agent,
information in reasonable detail as to the insurance so maintained. All
insurance policies or certificates (or certified copies thereof) with respect to
such insurance shall be endorsed to the Collateral Agent’s reasonable
satisfaction for the benefit of the Lenders (including by naming the Collateral
Agent as lender loss payee or additional insured, as appropriate).

SECTION 5.08 Casualty and Condemnation. The Borrower (a) will furnish to the
Administrative Agent and the Lenders prompt written notice of casualty or other
insured damage to any material portion of any Collateral having a book value or
fair market value of $1,000,000 or more or the commencement of any action or
proceeding for the taking of any Collateral having a book value or fair

 

-59-



--------------------------------------------------------------------------------

market value of $1,000,000 or more or any part thereof or interest therein under
power of eminent domain or by condemnation or similar proceeding and (b) will
ensure that the Net Proceeds of any such event (whether in the form of insurance
proceeds, condemnation awards or otherwise) are collected and applied in
accordance with the applicable provisions of this Agreement and the Security
Documents.

SECTION 5.09 Books and Records; Inspection and Audit Rights. The Borrower will,
and will cause each of the Subsidiaries to, keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Borrower will, and
will cause each of the Subsidiaries to, permit any representatives designated by
the Administrative Agent or any Lender, upon reasonable prior notice, to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested.

SECTION 5.10 Compliance with Laws. The Borrower will, and will cause each of the
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. The Borrower will maintain in
effect and enforce policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.

SECTION 5.11 Use of Proceeds. The Borrower will use the proceeds of the Term
Loans on the Closing Date solely (i) to consummate the Transactions, (ii) to pay
the fees and expenses in connection with the Transactions and (iii) for general
corporate purposes. No part of the proceeds of any Loan will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations T, U and X.

SECTION 5.12 Additional Subsidiaries. If any additional Subsidiary is formed or
acquired after the Closing Date (or any existing Subsidiary becomes a Subsidiary
Loan Party after the Closing Date), the Borrower will, within five Business Days
after such Subsidiary is formed or acquired (or becomes a Subsidiary Loan
Party), notify the Administrative Agent and the Lenders thereof and, within 30
days (or such longer period as may be agreed to by the Administrative Agent)
after such Subsidiary is formed or acquired (or becomes a Subsidiary Loan
Party), cause the Collateral and Guarantee Requirement to be satisfied with
respect to such Subsidiary, including with respect to any Equity Interest in or
Indebtedness of such Subsidiary owned by or on behalf of any Loan Party.

SECTION 5.13 Further Assurances.

(a) The Borrower will, and will cause each Subsidiary Loan Party to, execute any
and all further documents, financing statements, agreements and instruments, and
take all such further actions (including the filing and recording of financing
statements, fixture filings, mortgages, deeds of trust, landlord waivers and
other documents), which may be required under any Applicable Law, or which the
Administrative Agent or the Required Lenders may reasonably request, to cause
the Collateral and Guarantee Requirement to be and remain satisfied, all at the
expense of the Loan Parties. The Borrower also agrees to provide to the
Administrative Agent, from time to time upon request, evidence reasonably
satisfactory to the Administrative Agent as to the perfection and priority of
the Liens created or intended to be created by the Security Documents.

(b) If any assets (including any real property or improvements thereto or any
interest therein) having a book value or fair market value of $5,000,000 or more
in the aggregate are acquired by

 

-60-



--------------------------------------------------------------------------------

the Borrower or any Subsidiary Loan Party after the Closing Date or through the
acquisition of a Subsidiary Loan Party under Section 5.12 or through the
conversion of a Subsidiary into a Subsidiary Loan Party under Section 5.12
(other than, in each case, assets constituting Collateral under the Guarantee
and Collateral Agreement that become subject to the Lien of the Guarantee and
Collateral Agreement upon acquisition thereof), the Borrower or, if applicable,
the relevant Subsidiary Loan Party will notify the Administrative Agent and the
Lenders thereof, and, if reasonably requested by the Administrative Agent or the
Required Lenders, the Borrower will cause such assets to be subjected to a Lien
securing the Obligations and will take, and cause the Subsidiary Loan Parties to
take, such actions as shall be necessary or reasonably requested by the
Administrative Agent to grant and perfect such Liens, including actions
described in paragraph (a) of this Section, all at the expense of the Loan
Parties.

(c) The Borrower will, and will cause each Subsidiary Loan Party to, deposit the
proceeds of any Term Priority Collateral in a Term Collateral Proceeds Account
at any time (i) after the occurrence and during the continuance of an Event of
Default under clauses (a), (h) or (i) of Article VII and (ii) after the
occurrence and during the continuance of any other Event of Default after the
Administrative Agent provides written notice to the Borrower to so deposit such
proceeds.

SECTION 5.14 Ratings. The Borrower will use commercially reasonable efforts to
maintain (a) a long-term public corporate family and/or credit, as applicable,
rating of the Borrower and (b) a credit rating for the Credit Facilities, in
each case from each of Moody’s and S&P. It is understood and agreed that the
foregoing is not an agreement to maintain any specific rating.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Borrower covenants and agrees with the Lenders that:

SECTION 6.01 Indebtedness; Certain Equity Securities.

(a) The Borrower will not, nor will it permit any Subsidiary to, create, incur,
assume or permit to exist any Indebtedness, except:

(i) (A) Indebtedness created under the Loan Documents and (B) any Permitted Term
Loan Refinancing Indebtedness;

(ii) (A) financings in respect of sales of accounts receivable by a Foreign
Subsidiary permitted by Section 6.05(c), (B) the Specified Vendor Receivables
Financing and (C) the Specified Vendor Payables Financing;

(iii) Indebtedness existing on the date hereof and set forth in Schedule 6.01
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount as specified on such Schedule 6.01 or
result in an earlier maturity date or decreased weighted average life thereof;

(iv) Permitted Unsecured Debt of the Borrower; provided that the Net Leverage
Ratio (disregarding the proceeds of such Permitted Unsecured Debt in calculating
Unrestricted Domestic Cash), on a pro forma basis after giving effect to the
incurrence of such Permitted Unsecured Debt (and any related repayment of
Indebtedness) and recomputed as of the last day of the most

 

-61-



--------------------------------------------------------------------------------

recently ended fiscal quarter of the Borrower for which financial statements are
available, as if such incurrence (and any related repayment of Indebtedness) had
occurred on the first day of the relevant period is no greater than 4.00 to
1.00;

(v) Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to the
Borrower or any other Subsidiary; provided that Indebtedness of any Subsidiary
that is not a Loan Party to the Borrower or any Subsidiary Loan Party shall be
subject to Section 6.04;

(vi) Guarantees by the Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Borrower or any other Subsidiary; provided
that Guarantees by the Borrower or any Subsidiary Loan Party of Indebtedness of
any Subsidiary that is not a Loan Party shall be subject to Section 6.04;

(vii) Guarantees by the Borrower or any Subsidiary, as the case may be, in
respect of (A) any Permitted Term Loan Refinancing Indebtedness, (B) any
Alternative Incremental Debt or (C) any Permitted Unsecured Debt; provided that
none of the Borrower or any Subsidiary, as the case may be, shall Guarantee such
Indebtedness unless it also has Guaranteed the Obligations pursuant to the
Guarantee and Collateral Agreement;

(viii) Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof or result in an earlier maturity date or decreased weighted average life
thereof; provided that (A) such Indebtedness is incurred prior to or within 180
days after such acquisition or the completion of such construction or
improvement and (B) the aggregate principal amount of Indebtedness permitted by
this clause (viii) shall not exceed $20,000,000 at any time outstanding;

(ix) Indebtedness arising as a result of an Acquisition Lease Financing or any
other sale and leaseback transaction permitted under Section 6.06;

(x) Indebtedness of any Person that becomes a Subsidiary after the Closing Date;
provided that (A) such Indebtedness exists at the time such Person becomes a
Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary and (B) the aggregate principal amount of
Indebtedness permitted by this clause (x) shall not exceed $25,000,000 at any
time outstanding, less the liquidation value of any outstanding Assumed
Preferred Stock;

(xi) Indebtedness of the Borrower or any Subsidiary in respect of workers’
compensation claims, self-insurance obligations, performance bonds, surety
appeal or similar bonds and completion guarantees provided by the Borrower and
the Subsidiaries in the ordinary course of their business;

(xii) other unsecured Indebtedness of the Borrower or any Subsidiary in an
aggregate principal amount not exceeding $15,000,000 at any time outstanding,
less the liquidation value of any applicable Qualified Borrower Preferred Stock
issued and outstanding pursuant to clause (b) of the definition of Qualified
Borrower Preferred Stock;

(xiii) secured Indebtedness in an aggregate amount not exceeding $35,000,000 at
any time outstanding, in each case in respect of Indebtedness of Foreign
Subsidiaries;

 

-62-



--------------------------------------------------------------------------------

(xiv) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided, however, that such Indebtedness is extinguished
within 10 days of incurrence;

(xv) Indebtedness arising in connection with endorsement of instruments for
deposit in the ordinary course of business;

(xvi) Indebtedness incurred in connection with the financing of insurance
premiums in an aggregate amount at any time outstanding not to exceed the
premiums owed under such policy, if applicable;

(xvii) contingent obligations to financial institutions, in each case to the
extent in the ordinary course of business and on terms and conditions which are
within the general parameters customary in the banking industry, entered into to
obtain cash management services or deposit account overdraft protection services
(in an amount similar to those offered for comparable services in the financial
industry) or other services in connection with the management or opening of
deposit accounts or incurred as a result of endorsement of negotiable
instruments for deposit or collection purposes and other customary, contingent
obligations, including obligations under Bank Products (as defined in the ABL
Credit Agreement as in effect on the date hereof) other than Hedging Agreements,
of the Borrower and its Subsidiaries incurred in the ordinary course of
business;

(xviii) unsecured guarantees by the Borrower or any Subsidiary Loan Party of
facility leases of any Loan Party;

(xix) payment obligations of or Guarantees by the Borrower or any Subsidiary
Loan Party with respect to any Hedging Agreement permitted under Section 6.07
hereof; provided that if such Hedging Agreement is related to interest rates,
(A) such Hedging Agreement shall relate to payment obligations on Indebtedness
otherwise permitted to be incurred by the Loan Documents and (B) the notional
amount of such Hedging Agreement shall not exceed the principal amount of the
Indebtedness to which such Hedging Agreement relates;

(xx) Indebtedness of the Borrower, any Subsidiary Loan Party or any ABL Foreign
Loan Party under the ABL Credit Agreement in an aggregate principal amount at
any one time outstanding not to exceed the greater of (i) $110,000,000 and
(ii) the Borrowing Base as of the date of such incurrence; and

(xxi) Alternative Incremental Debt; provided that the aggregate principal amount
of any Alternative Incremental Debt established on any date shall not exceed
(i) (together with the aggregate amount of all Incremental Term Commitments
established on such date in reliance on the Base Incremental Amount) an amount
equal to the Base Incremental Amount on such date and (ii) an additional amount
subject to the Maximum Alternative Incremental Debt Amount as of such date.

(b) The Borrower will not, nor will it permit any Subsidiary to, issue any
preferred stock or other preferred Equity Interests, except (i) Qualified
Borrower Preferred Stock, (ii) Assumed Preferred Stock and (iii) preferred stock
or preferred Equity Interests held by the Borrower or any Subsidiary.

SECTION 6.02 Liens. The Borrower will not, nor will it permit any Subsidiary to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a) Liens created under the Loan Documents and Liens in respect of any Permitted
Term Loan Refinancing Indebtedness;

 

-63-



--------------------------------------------------------------------------------

(b) Permitted Encumbrances;

(c) Liens in respect of the Specified Vendor Receivables Financing;

(d) any Lien on any property or asset of the Borrower or any Subsidiary existing
on the date hereof and set forth in Schedule 6.02; provided that (i) such Lien
shall not apply to any other property or asset of the Borrower or any Subsidiary
and (ii) such Lien shall secure only those obligations which it secures on the
date hereof and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof;

(e) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the Closing Date prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Borrower or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be;

(f) Liens on fixed or capital assets acquired, constructed or improved by, or in
respect of Capital Lease Obligations of, the Borrower or any Subsidiary;
provided that (i) such security interests secure Indebtedness permitted by
clause (viii) of Section 6.01(a), (ii) such security interests and the
Indebtedness secured thereby are incurred prior to or within 180 days after such
acquisition or the completion of such construction or improvement, (iii) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets and (iv) such security interests shall
not apply to any other property or assets of the Borrower or any Subsidiary;

(g) Liens, with respect to any Mortgaged Property, described in the applicable
schedule of the title policy covering such Mortgaged Property;

(h) Liens in respect of sales of accounts receivable by Foreign Subsidiaries
permitted by Section 6.05(c);

(i) other Liens securing liabilities permitted hereunder in an aggregate amount
not exceeding (i) in respect of consensual Liens, $5,000,000 and (ii) in respect
of all such Liens, $10,000,000, in each case at any time outstanding;

(j) Liens in respect of Indebtedness permitted by Section 6.01(a)(xiii),
provided that the assets subject to such Liens are not located in the United
States;

(k) Liens, rights of setoff and other similar Liens existing solely with respect
to cash and Permitted Investments on deposit in one or more accounts maintained
by any Lender, in each case granted in the ordinary course of business in favor
of such Lender with which such accounts are maintained, securing amounts owing
to such Lender with respect to cash management and

 

-64-



--------------------------------------------------------------------------------

operating account arrangements, including those involving pooled accounts and
netting arrangements; provided that, unless such Liens are non-consensual and
arise by operation of law, in no case shall any such Liens secure (either
directly or indirectly) the repayment of any Indebtedness for borrowed money;

(l) licenses or sublicenses of Intellectual Property (as defined in the
Guarantee and Collateral Agreement) granted by any Company in the ordinary
course of business and not interfering in any material respect with the ordinary
conduct of business of the Borrower;

(m) the filing of UCC financing statements solely as a precautionary measure in
connection with operating leases or consignment of goods;

(n) Liens for the benefit of a seller deemed to attach solely to cash earnest
money deposits in connection with a letter of intent or acquisition agreement
with respect to a Permitted Acquisition;

(o) Liens deemed to exist in connection with investments permitted under
Section 6.04 that constitute repurchase obligations and in connection with
related set-off rights;

(p) Liens of a collection bank arising in the ordinary course of business under
Section 4-210 of the UCC in effect in the relevant jurisdiction covering only
the items being collected upon;

(q) Liens of sellers of goods to the Borrower or any of its Subsidiaries arising
under Article 2 of the UCC in effect in the relevant jurisdiction in the
ordinary course of business, covering only the goods sold and covering only the
unpaid purchase price for such goods and related expenses;

(r) Liens on Collateral securing Alternative Incremental Debt, provided that
such Alternative Incremental Debt shall be subject to a customary intercreditor
agreement in form and substance reasonably satisfactory to the Administrative
Agent; and

(s) Liens (i) on cash granted in favor of any Secured Party (as defined in the
ABL Credit Agreement) created as a result of any requirement to provide cash
collateral pursuant to the ABL Credit Agreement and (ii) subject to the
Intercreditor Agreement and created under the ABL Security Documents (or any ABL
Security Documents (as defined in the Intercreditor Agreement)).

SECTION 6.03 Fundamental Changes.

(a) The Borrower will not, nor will it permit any other Person to merge into or
consolidate with any of them, or liquidate or dissolve, except that, if at the
time thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing (i) any Subsidiary may merge into the Borrower in a
transaction in which the Borrower is the surviving corporation, (ii) any
Subsidiary may merge into any Subsidiary in a transaction in which the surviving
entity is a Subsidiary and (if any party to such merger is a Subsidiary Loan
Party) is a Subsidiary Loan Party and (iii) any Subsidiary (other than a
Subsidiary Loan Party) may liquidate or dissolve if the Borrower determines in
good faith that such liquidation or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the Lenders; provided that any
such merger involving a Person that is not a wholly owned Subsidiary immediately
prior to such merger shall not be permitted unless also permitted by
Section 6.04. Notwithstanding the foregoing, this Section 6.03 shall not
prohibit any Permitted Acquisition.

 

-65-



--------------------------------------------------------------------------------

(b) The Borrower will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Borrower and its Subsidiaries on the date of execution of this
Agreement and businesses reasonably related thereto.

SECTION 6.04 Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, nor will it permit any Subsidiary to, purchase, hold or
acquire (including pursuant to any merger with any Person that was not a wholly
owned Subsidiary prior to such merger) any Equity Interests in or evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit, except:

(a) Permitted Investments;

(b) investments existing on the date hereof and set forth on Schedule 6.04;

(c) Permitted Acquisitions;

(d) investments by the Borrower and the Subsidiaries in their respective
Subsidiaries that exist immediately prior to any applicable transaction;
provided that (i) any such Equity Interests held by a Loan Party shall be
pledged pursuant to the Guarantee and Collateral Agreement to the extent
required by this Agreement and (ii) the aggregate amount of investments
(excluding any such investments, loans, advances and Guarantees to such
Subsidiaries that are assumed and exist on the date any Permitted Acquisition is
consummated and that are not made, incurred or created in contemplation of or in
connection with such Permitted Acquisition) by Loan Parties in, and loans and
advances by Loan Parties to, and Guarantees by Loan Parties of Indebtedness of,
Subsidiaries that are not Loan Parties made after the Closing Date shall not at
any time exceed $40,000,000;

(e) loans or advances made by the Borrower to any Subsidiary and made by any
Subsidiary to the Borrower or any other Subsidiary; provided that (i) any such
loans and advances made by a Loan Party shall be evidenced by a promissory note
pledged pursuant to the Guarantee and Collateral Agreement and (ii) the amount
of such loans and advances made by Loan Parties to Subsidiaries that are not
Loan Parties shall be subject to the limitation set forth in clause (d) above;

(f) Guarantees permitted by Section 6.01(a)(vii);

(g) Guarantees in respect of any Specified Vendor Payables Financing;

(h) investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(i) any investments in or loans to any other Person received as noncash
consideration for sales, transfers, leases and other dispositions permitted by
Section 6.05;

(j) Guarantees by the Borrower and the Subsidiaries of leases entered into by
any Subsidiary as lessee; provided that the amount of such Guarantees made by
Loan Parties to Subsidiaries that are not Loan Parties shall be subject to the
limitation set forth in clause (d) above;

 

-66-



--------------------------------------------------------------------------------

(k) extensions of credit in the nature of accounts receivable or notes
receivable in the ordinary course of business;

(l) loans or advances to employees made in the ordinary course of business
consistent with prudent business practice and not exceeding $2,500,000 in the
aggregate outstanding at any one time;

(m) investments in the form of Hedging Agreements permitted under Section 6.07;

(n) [reserved];

(o) payroll, travel and similar advances to cover matters that are expected at
the time of such advances ultimately to be treated as expenses for accounting
purposes and that are made in the ordinary course of business;

(p) Permitted Joint Venture and Foreign Subsidiary Investments;

(q) investments, loans or advances in addition to those permitted by the other
clauses of this Section 6.04 not exceeding in the aggregate $40,000,000 at any
time outstanding, provided that no Default exists at the time that such
investment, loan or advance is made or is caused thereby;

(r) investments made (i) in an amount not to exceed the Net Proceeds of any
issuance of Equity Interests in the Borrower issued on or after the Closing Date
or (ii) with Equity Interests in the Borrower;

(s) investments by the Borrower or any Subsidiary in an aggregate amount not to
exceed the Available Amount; and

(t) other investments by the Borrower or any Subsidiary so long as the Net
Leverage Ratio (calculated on a pro forma basis after giving effect to such
investment and any related incurrence or repayment of Indebtedness) is less than
2.50 to 1.00.

SECTION 6.05 Asset Sales. The Borrower will not, nor will it permit any
Subsidiary to, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it, nor will it permit any Subsidiary to
issue any additional Equity Interest in such Subsidiary, except:

(a) sales, transfers, leases and other dispositions of inventory, used or
surplus equipment or other obsolete assets, Permitted Investments and
investments referred to in Section 6.04(h) in the ordinary course of business;

(b) sales, transfers and dispositions to the Borrower or a Subsidiary; provided
that any such sales, transfers or dispositions involving a Subsidiary that is
not a Loan Party shall be made in compliance with Section 6.09;

(c) (i) sales of accounts receivable and related assets by a Foreign Subsidiary
pursuant to customary terms whereby recourse and exposure in respect thereof to
any Foreign Subsidiary does not exceed at any time $35,000,000 and (ii) sales of
accounts receivables and related assets pursuant to the Specified Vendor
Receivables Financing;

 

-67-



--------------------------------------------------------------------------------

(d) the creation of Liens permitted by Section 6.02 and dispositions as a result
thereof;

(e) sales or transfers that are permitted sale and leaseback transactions
pursuant to Section 6.06;

(f) sales and transfers that constitute part of an Acquisition Lease Financing;

(g) Restricted Payments permitted by Section 6.08;

(h) transfers and dispositions constituting investments permitted under
Section 6.04;

(i) sales, transfers and other dispositions of property identified on Schedule
6.05; and

(j) so long as no Event of Default shall have occurred and then be continuing,
sales, transfers and other dispositions of assets (other than Equity Interests
in a Subsidiary) that are not permitted by any other clause of this Section;
provided that the aggregate fair market value of all assets sold, transferred or
otherwise disposed of in reliance upon this clause (j) shall not exceed (i) 15%
of the aggregate fair market value of all assets of the Borrower (determined as
of the end of its most recent fiscal year), including any Equity Interests owned
by it, during any fiscal year of the Borrower; provided that such amount shall
be increased, in respect of the fiscal year ending on December 31, 2016, and
each fiscal year thereafter by an amount equal to the total unused amount of
such permitted sales, transfers and other dispositions for the immediately
preceding fiscal year (without giving effect to the amount of any unused
permitted sales, transfers and other dispositions that were carried forward to
such preceding fiscal year) and (ii) 35% of the aggregate fair market value of
all assets of the Borrower as of the Closing Date, including any Equity
Interests owned by it, during the term of this Agreement subsequent to the
Closing Date;

provided that (x) all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by clauses (b) or (h) above) shall be made
for fair value and (y) all sales, transfers, leases and other dispositions
permitted by clauses (i), (j) and (k) above shall be for at least 75% cash
consideration.

SECTION 6.06 Sale and Leaseback Transactions. The Borrower will not, nor will it
permit any Subsidiary to, enter into any arrangement, directly or indirectly,
whereby it shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereinafter acquired, and thereafter rent
or lease such property or other property that it intends to use for
substantially the same purpose or purposes as the property sold or transferred,
except for (a) any such sale of any fixed or capital assets (other than any such
transaction to which (b) or (c) below is applicable) that is made for cash
consideration in an amount not less than the cost of such fixed or capital asset
in an aggregate amount less than or equal to $10,000,000, so long as the Capital
Lease Obligations associated therewith are permitted by Section 6.01(a)(viii),
(b) in the case of property owned as of or after the Closing Date, any such sale
of any fixed or capital assets that is made for cash consideration in an
aggregate amount not less than the fair market value of such fixed or capital
assets not to exceed $20,000,000 in the aggregate, in each case, so long as the
Capital Lease Obligations (if any) associated therewith are permitted by
Section 6.01(a)(viii) and (c) any Acquisition Lease Financing.

SECTION 6.07 Hedging Agreements. The Borrower will not, nor will it permit any
Subsidiary to, enter into any Hedging Agreement, other than Hedging Agreements
entered into in the ordinary course of business and which are not speculative in
nature to hedge or mitigate risks to which the Borrower or any Subsidiary is
exposed in the conduct of its business or the management of its assets or
liabilities (including Hedging Agreements that effectively cap, collar or
exchange interest rates (from fixed to floating rates, from one floating rate to
another floating rate or otherwise)).

 

-68-



--------------------------------------------------------------------------------

SECTION 6.08 Restricted Payments; Certain Payments of Indebtedness.

(a) The Borrower will not, nor will it permit any Subsidiary to, declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payment,
or incur any obligation (contingent or otherwise) to do so, except:

(i) the Borrower may declare and pay dividends with respect to its Equity
Interests payable solely in additional Equity Interests in the Borrower;

(ii) Subsidiaries may declare and pay dividends ratably with respect to their
capital stock;

(iii) the Borrower may make Restricted Payments, not exceeding $5,000,000 from
and after the date hereof, pursuant to and in accordance with stock option
plans, equity purchase programs or agreements or other benefit plans, in each
case for management or employees or former employees of the Borrower and the
Subsidiaries;

(iv) the Borrower may pay the Closing Date Dividend;

(v) the Borrower may pay cash dividends in respect of Qualified Borrower
Preferred Stock issued pursuant to clauses (b) and (c) of the definition
thereof; provided that such dividends in respect of Qualified Borrower Preferred
Stock issued pursuant to clause (c) of the definition thereof may only be made
after the fiscal year ending December 31, 2016 and only with Excess Cash Flow
not otherwise required to be used to prepay Term Loans pursuant to
Section 2.11(d)) (without duplication of amounts used pursuant to
Section 6.08(a)(vii) or amounts included in the Available Amount and used
pursuant to
Sections 6.04(s) or 6.08(b)(vii));

(vi) [reserved];

(vii) the Borrower may make payments in respect of the repurchase, retirement or
other acquisition of Equity Interests of the Borrower or any Subsidiary using
the portion of Excess Cash Flow not subject to mandatory prepayment pursuant to
Section 2.11(d) (without duplication of amounts used pursuant to
Section 6.08(a)(v) or amounts included in the Available Amount and used pursuant
to Sections 6.04(s) or 6.08(b)(vii));

(viii) the Borrower may make Restricted Payments; provided that (x) if after
giving effect to such Restricted Payments (and any Indebtedness incurred in
connection therewith (but disregarding the proceeds of any such Indebtedness in
calculating Unrestricted Domestic Cash) and any related repayment of
Indebtedness), the Net Leverage Ratio at the time of the making such payments
(the date of the making of such payments, the “RP Date”) would be (1) less than
or equal to 2.25 to 1.00, but greater than 2.00 to 1.00, the aggregate amount of
Restricted Payments made pursuant to this clause (viii) during the period from
the date 12 months prior to the RP Date through (and including) the RP Date
(such period, the “RP Period”) shall not exceed $40,000,000, (2) less than or
equal to 2.75 to 1.00, but greater than 2.25 to 1.00, the aggregate amount of
Restricted Payments made pursuant to this clause (viii) during the RP Period
shall not exceed $25,000,000, (3) less than or equal to 3.25 to 1.00 but greater
than 2.75 to 1.00, the aggregate amount of Restricted Payments made pursuant to
this clause (viii) during the RP Period shall not exceed $15,000,000 and
(4) greater than 3.25 to 1.00, the aggregate amount of Restricted Payments

 

-69-



--------------------------------------------------------------------------------

made pursuant to this clause (viii) during the RP Period shall not exceed
$10,000,000; provided further that at the time of any payment pursuant to this
clause (viii), no Default or Event of Default shall have occurred and be
continuing.

(b) The Borrower will not, nor will it permit any Subsidiary to, make or agree
to pay or make, directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) of or in respect of principal of
or interest on any Indebtedness, or any payment or other distribution (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Indebtedness, except:

(i) payment of Indebtedness created under the Loan Documents;

(ii) payment of regularly scheduled interest and principal payments as and when
due in respect of any Indebtedness, other than payments in respect of
subordinated Indebtedness prohibited by the subordination provisions thereof;

(iii) refinancings of Indebtedness to the extent permitted by Section 6.01;

(iv) payment of secured Indebtedness out of the proceeds of any sale or transfer
of the property or assets securing such Indebtedness;

(v) payment of or in respect of (A) Indebtedness created under the ABL Loan
Documents and (B) Indebtedness or obligations secured by the ABL Security
Documents;

(vi) payments of Indebtedness with the Net Proceeds of an issuance of Equity
Interests in the Borrower; and

(vii) payments of Indebtedness in an amount equal to the Available Amount;
provided that at the time of such payment and after giving effect thereto,
(i) no Default or Event of Default shall have occurred and be continuing and
(ii) at the time of such payment and after giving effect thereto and to the
incurrence of any Indebtedness in connection therewith (but disregarding the
proceeds of any such Indebtedness in calculating Unrestricted Domestic Cash),
the Net Leverage Ratio is not greater than 2.00 to 1.00.

(c) The Borrower will not, nor will it permit any Subsidiary to, enter into or
be party to, or make any payment under, any Synthetic Purchase Agreement unless
(i) in the case of any Synthetic Purchase Agreement related to any Equity
Interests of the Borrower, the payments required to be made by the Borrower are
limited to amounts permitted to be paid under Section 6.08(a), (ii) in the case
of any Synthetic Purchase Agreement related to any Restricted Indebtedness, the
payments required to be made by the Borrower or the Subsidiaries thereunder are
limited to the amount permitted under Section 6.08(b) and (iii) in the case of
any Synthetic Purchase Agreement, the obligations of the Borrower and the
Subsidiaries thereunder are subordinated to the Obligations on terms
satisfactory to the Required Lenders.

SECTION 6.09 Transactions with Affiliates. The Borrower will not, nor will it
permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except:

(a) transactions that are at prices and on terms and conditions not less
favorable to the Borrower or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties;

 

-70-



--------------------------------------------------------------------------------

(b) transactions between or among the Borrower and the Subsidiaries not
involving any other Affiliate (to the extent not otherwise prohibited by other
provisions of this Agreement);

(c) any Restricted Payment permitted by Section 6.08; and

(d) transactions pursuant to agreements in effect on the Closing Date and listed
on Schedule 6.09 (provided that this clause (d) shall not apply to any
extension, or renewal of, or any amendment or modification of such agreements
that is less favorable to the Borrower or the applicable Subsidiaries, as the
case may be).

SECTION 6.10 Restrictive Agreements. The Borrower will not, nor will it permit
any Subsidiary to, directly or indirectly, enter into, incur or permit to exist
any agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of the Borrower or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any shares of its capital stock or to make or repay loans or advances to the
Borrower or any other Subsidiary or to Guarantee Indebtedness of the Borrower or
any other Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by any Loan Document, Specified
Vendor Receivables Financing Document, Specified Vendor Payables Financing
Document or any ABL Loan Document or that are customary, in the reasonable
judgment of the board of directors thereof, for the market in which such
Indebtedness is issued so long as such restrictions do not prevent, impede or
impair (x) the creation of Liens and Guarantees in favor of the Lenders under
the Loan Documents or (y) the satisfaction of the obligations of the Loan
Parties under the Loan Documents, (ii) the foregoing shall not apply to
restrictions and conditions existing on the date hereof identified on Schedule
6.10 (but shall apply to any extension or renewal of, or any amendment or
modification expanding the scope of, any such restriction or condition),
(iii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale;
provided, further, that such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is permitted hereunder and
(iv) clause (a) of the foregoing shall not apply to (A) restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness and (B) customary provisions in leases and
other agreements restricting the assignment thereof.

SECTION 6.11 Amendment of Material Documents. The Borrower will not, nor will it
permit any Subsidiary to, amend, restate, modify or waive any of its rights
under (a) its certificate of incorporation, by-laws or other organizational
documents, and (b) (i) any Material Agreement (other than any ABL Loan
Document), Spin-Off Documentation or other agreements (including joint venture
agreements), in each case to the extent such amendment, restatement,
modification or waiver is adverse to the Lenders in any material respect (it
being agreed that the addition or removal of the Borrower or any Subsidiary from
participation in a Specified Vendor Receivables Financing or Specified Vendor
Payables Financing shall not constitute an amendment, modification or waiver of
any Specified Vendor Receivables Financing Document or Specified Vendor Payables
Financing Document, as applicable, that is adverse to the Lenders), (ii) any ABL
Loan Document that (w) expands or adds to the obligations secured under any ABL
Security Documents (other than any obligations constituting Indebtedness created
under the ABL Credit Agreement), (x) adds any mandatory prepayment provisions
(only to the extent resulting in a corresponding permanent commitment reduction
or requiring prepayment from the net cash proceeds of the sale, transfer or
other disposition of Term Priority Collateral or any casualty or other insured
damage

 

-71-



--------------------------------------------------------------------------------

to, or any taking under power of eminent domain or by condemnation or similar
proceeding of, any Term Priority Collateral) or changes any mandatory prepayment
provisions in a manner that would increase the amount of any mandatory
prepayment of the ABL Loans (only to the extent resulting in a corresponding
permanent commitment reduction), (y) increases the “Applicable Margin” or
similar component of interest thereunder by more than 3.0% (other than as a
result of accrual of interest at the default rate) or (z) adds an additional
covenant or event of default or makes any covenant or event of default in the
ABL Loan Documents materially more restrictive or burdensome prior to the Latest
Maturity Date then in effect (unless this Agreement is amended to provide all of
the Lenders with the benefits of such covenants or events of default), in each
case under this clause (z), other than covenants and events of default solely
relating to the Borrowing Base (as defined in the ABL Credit Agreement), the ABL
Priority Collateral or similar matters relating primarily to the asset based
revolving nature of the ABL Credit Agreement or in respect of any Offshore
Facilities Refinancing (as defined in the Intercreditor Agreement).

SECTION 6.12 [Reserved].

SECTION 6.13 Net Leverage Ratio. The Borrower will not permit the maximum Net
Leverage Ratio as of the last day of any fiscal quarter ending after the Closing
Date to exceed the ratio set forth below opposite such fiscal quarter:

 

Fiscal Quarter

   Net
Leverage Ratio

June 30, 2015

   5.25:1.00

September 30, 2015

   5.25:1.00

December 30, 2015

   5.25:1.00

March 31, 2016

   5.25:1.00

June 30, 2016

   5.25:1.00

September 30, 2016

   5.25:1.00

December 31, 2016

   5.00:1.00

March 31, 2017

   5.00:1.00

June 30, 2017

   5.00:1.00

September 30, 2017

   5.00:1.00

December 31, 2017

   4.75:1.00

March 31, 2018

   4.75:1.00

June 30, 2018

   4.75:1.00

September 30, 2018

   4.75:1.00

December 31, 2018 and each fiscal quarter ending thereafter

   4.50:1.00

SECTION 6.14 Use of Proceeds. The Borrower will not request any Borrowing, and
the Borrower shall not use, and shall procure that its Subsidiaries and its or
their respective directors, officers, employees and agents shall not use, the
proceeds of any Borrowing (A) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (B) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, to
the extent such activities, businesses or transaction would be prohibited by
Sanctions if conducted by a Person organized in the United States or in a
European Union member state, or (C) in any manner that would result in the
violation of any Sanctions applicable to any party hereto.

 

-72-



--------------------------------------------------------------------------------

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.04 or 5.11 or in Article VI;

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in clause
(a), (b) or (d) of this Article), and such failure shall continue unremedied for
a period of 30 days after notice thereof from the Administrative Agent to the
Borrower (which notice will be given at the request of any Lender);

(f) the Borrower or any Subsidiary shall fail to make any payment (whether of
principal, interest or other payment obligations) in respect of any Material
Indebtedness, when and as the same shall become due and payable after giving
effect to any applicable grace period with respect thereto;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness; provided further that this clause
(g) shall not apply to any Indebtedness outstanding under the ABL Credit
Agreement unless (i) such default shall continue unremedied for a period of 30
days (during which period such default is not waived or cured), (ii) the ABL
Agent or the lenders under the ABL Credit Agreement cause the ABL Loans to
become due prior to their stated maturity and/or the Commitments (as defined in
the ABL Credit Agreement) to terminate prior to their stated termination date or
(iii) the ABL Agent and/or the lenders under the ABL Credit Agreement exercise
secured creditor remedies as a result of such default);

 

-73-



--------------------------------------------------------------------------------

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered;

(i) the Borrower or any Subsidiary shall (i) voluntarily commence any proceeding
or file any petition seeking liquidation, reorganization or other relief under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;

(j) the Borrower or any Subsidiary shall become unable, admit in writing in a
court proceeding its inability or fail generally to pay its debts as they become
due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $5,000,000 shall be rendered against the Borrower, any Subsidiary or
any combination thereof and the same shall remain undischarged for a period of
30 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Borrower or any Subsidiary to enforce any such judgment;

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;

(m) any Lien covering property having a book value or fair market value of
$5,000,000 or more purported to be created under any Security Document shall
cease to be, or shall be asserted in writing by any Loan Party not to be, a
valid and perfected Lien on any Collateral, except (i) as a result of the sale
or other disposition of the applicable Collateral in a transaction permitted
under the Loan Documents or (ii) as a result of the Administrative Agent’s
failure to maintain possession of any stock certificates, promissory notes or
other instruments delivered to it under the Guarantee and Collateral Agreement;

(n) the Guarantee contained in Article II of the Guarantee and Collateral
Agreement shall cease to be, or shall have been asserted in writing by a Loan
Party not to be, in full force and effect;

(o) the Borrower or any Subsidiary shall challenge the subordination provisions
of the Subordinated Debt or assert that such provisions are invalid or
unenforceable or that the Obligations of the Borrower, or the Obligations of any
Subsidiary under the Guarantee and Collateral Agreement, are not senior
Indebtedness under the subordination provisions of the Subordinated Debt, or any
court, tribunal or government authority of competent jurisdiction shall judge
the subordination provisions of the Subordinated Debt to be invalid or
unenforceable or such Obligations

 

-74-



--------------------------------------------------------------------------------

to be not senior Indebtedness under such subordination provisions or otherwise
cease to be, or shall be asserted not to be, legal, valid and binding
obligations of the parties thereto, enforceable in accordance with their terms;

(p) a Change in Control shall occur;

(q) a Loan Party denies or contests the validity or enforceability of any Loan
Documents (including the Intercreditor Agreement) or Obligations, or any Loan
Document (including the Intercreditor Agreement) ceases to be in full force or
effect for any reason (other than a waiver or release by the Administrative
Agent and Lenders);

(r) a loss, theft, damage or destruction occurs with respect to any Collateral
if the amount not covered by insurance exceeds $5,000,000; or

(s) any event occurs or condition exists that has a Material Adverse Effect;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower, accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in clause (h) or
(i) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

ARTICLE VIII

The Agents

Each of the Lenders hereby irrevocably appoints the Administrative Agent (it
being understood that references in this Article VIII to the Administrative
Agent shall be deemed to include the Collateral Agent) as its agent and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
of the Loan Documents, together with such actions and powers as are reasonably
incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has

 

-75-



--------------------------------------------------------------------------------

occurred and is continuing, (b) the Administrative Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 10.02), and (c) except as
expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity. The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 10.02) and the
Administrative Agent shall not be liable for any action taken or not taken by it
in the absence of its own gross negligence or willful misconduct. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document or the occurrence of any Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel,
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor from among the Lenders. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders, appoint a
successor Administrative Agent which shall be a bank with an office in New York,
New York, or an Affiliate of any such bank. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to

 

-76-



--------------------------------------------------------------------------------

a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the Administrative Agent’s resignation hereunder, the provisions of this
Article and Section 10.03 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or
related agreement or any document furnished hereunder or thereunder.

ARTICLE IX

[Reserved]

ARTICLE X

Miscellaneous

SECTION 10.01 Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

(a) if to the Borrower, to Horizon Global Corporation at 39400 Woodward Avenue,
Suite 100, Bloomfield Hills, MI 48304, Attention of Jay Goldbaum, Legal Director
(Telephone No. (248) 593-8838, Telecopy No. (248) 203-6434);

(b) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 10 South
Dearborn, Floor 7, Chicago, Illinois 60603 Attention of Joyce King (Telecopy:
888-292-9533, Telephone: 312-385-7025); and

(c) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

SECTION 10.02 Waivers; Amendments.

(a) No failure or delay by the Administrative Agent or any Lender in exercising
any right or power hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent and
the Lenders hereunder and under the other Loan Documents are cumulative and are
not exclusive of any rights or remedies that they

 

-77-



--------------------------------------------------------------------------------

would otherwise have. No waiver of any provision of any Loan Document or consent
to any departure by any Loan Party therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) of this Section, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. Without limiting the generality of the foregoing,
the making of a Loan shall not be construed as a waiver of any Default,
regardless of whether the Administrative Agent or any Lender may have had notice
or knowledge of such Default at the time.

(b) Except as provided in Section 2.21 and Section 2.23, neither this Agreement
nor any other Loan Document nor any provision hereof or thereof may be waived,
amended or modified except, in the case of this Agreement, pursuant to an
agreement or agreements in writing entered into by the Borrower and the Required
Lenders or, in the case of any other Loan Document, pursuant to an agreement or
agreements in writing entered into by the Administrative Agent and the Loan
Party or Loan Parties that are parties thereto, in each case with the written
consent of the Required Lenders; provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone the maturity of any
Loan, or any scheduled date of payment of the principal amount of any Term Loan
under Section 2.10, or any date for the payment of any interest or fees payable
hereunder, or reduce or forgive the amount of, waive or excuse any such payment,
or postpone the scheduled date of expiration of any Commitment, without the
written consent of each Lender affected thereby, (iv) change Section 2.18(a),
(b) or (c) in a manner that would alter the pro rata sharing of payments
required thereby, without the written consent of each Lender, (v) change the
percentage set forth in the definition of “Required Lenders” or any other
provision of any Loan Document (including this Section) specifying the number or
percentage of Lenders (or Lenders of any Class) required to waive, amend or
modify any rights thereunder or make any determination or grant any consent
thereunder, without the written consent of each Lender (or each Lender of such
Class, as the case may be), (vi) release all or substantially all of the
Subsidiary Loan Parties from their Guarantees under the Guarantee and Collateral
Agreement (except as expressly provided in the Guarantee and Collateral
Agreement), without the written consent of each Lender, (vii) release all or
substantially all of the Collateral from the Liens of the Security Documents,
without the written consent of each Lender (except as expressly provided in the
Security Documents) or (viii) change the order of priority of payments set forth
in Section 2.4 of the Guarantee and Collateral Agreement without the written
consent of each Lender; provided, further, that (A) no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent or the Collateral Agent, without the prior written consent of the
Administrative Agent or the Collateral Agent, as applicable, and (B) any waiver,
amendment or modification of this Agreement that by its terms affects the rights
or duties under this Agreement of the Lenders of a particular Class (but not the
Lenders of any other Class) may be effected by an agreement or agreements in
writing entered into by the Borrower and requisite percentage in interest of the
affected Class of Lenders that would be required to consent thereto under this
Section if such Class of Lenders were the only Class of Lenders hereunder at the
time. Notwithstanding the foregoing, any provision of this Agreement may be
amended by an agreement in writing entered into by the Borrower, the Required
Lenders and the Administrative Agent if (i) by the terms of such agreement the
Commitment of each Lender not consenting to the amendment provided for therein
shall terminate upon the effectiveness of such amendment and (ii) at the time
such amendment becomes effective, each Lender not consenting thereto receives
payment in full of the principal of and interest accrued on each Loan made by it
and all other amounts owing to it or accrued for its account under this
Agreement.

(c) In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all Lenders or all
affected Lenders, if the consent of the Required Lenders (and, to the extent any
Proposed Change requires the consent of Lenders holding Loans of any Class
pursuant to clause (v) or (viii) of paragraph (b) of this Section, the consent
of at least 50% in interest of the outstanding Loans and unused Commitments of
such Class) to such Proposed

 

-78-



--------------------------------------------------------------------------------

Change is obtained, but the consent to such Proposed Change of other Lenders
whose consent is required is not obtained (any such Lender whose consent is not
obtained as described in paragraph (b) of this Section being referred to as a
“Non-Consenting Lender”), then, so long as the Lender that is acting as
Administrative Agent is not a Non-Consenting Lender, the Borrower may, at its
sole expense and effort, upon notice to such Non-Consenting Lender and the
Administrative Agent, require such Non-Consenting Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 10.04), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that (a) the
Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not be unreasonably withheld, (b) such Non-Consenting
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts), (c) the Borrower or such assignee shall have paid to
the Administrative Agent the processing and recordation fee specified in
Section 10.04(b), (d) such assignee shall consent to such Proposed Change and
(e) if such Non-Consenting Lender is acting as the Administrative Agent, it will
not be required to assign and delegate its interests, rights and obligations as
Administrative Agent under this Agreement. Each party hereto agrees that an
assignment required pursuant to this paragraph may be effected pursuant to an
Assignment and Assumption executed by the Borrower, the Administrative Agent and
the assignee, and that the Lender required to make such assignment need not be a
party thereto in order for such assignment to be effective.

(d) Notwithstanding the foregoing, (i) the Administrative Agent and the Borrower
may amend, modify or supplement any Loan Document without the consent of any
Lender or the Required Lenders in order to correct, amend or cure any ambiguity,
inconsistency or defect or correct any typographical error or other manifest
error in any Loan Document, (ii) the Administrative Agent and the Borrower may
amend this Agreement without the consent of any Lender or Required Lenders in
order to provide the Lenders with the benefits of any additional covenants, more
restrictive covenants or events of default that are included in any Alternative
Incremental Debt or Permitted Term Loan Refinancing Indebtedness or that are
added to the ABL Loan Documents and (iii) this Agreement may be amended with the
written consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant Replacement Term Loans (as defined below) to permit the
refinancing, replacement or modification of all or any portion of the
outstanding Term Loans or Incremental Term Loans (such Loans, the “Replaced Term
Loans”) with a replacement term loan hereunder (“Replacement Term Loans”);
provided, that (a) the aggregate principal amount of such Replacement Term Loans
shall not exceed the aggregate principal amount of such Replaced Term Loans
(plus unpaid accrued interest and premium thereon at such time plus reasonable
fees and expenses incurred in connection with such replacement), (b) the terms
of the Replacement Term Loans (1) (excluding pricing, fees and rate floors and
optional prepayment or redemption terms and subject to clause (2) below)
reflect, in the Borrower’s reasonable judgment, then-existing market terms and
conditions and (2) (excluding pricing, fees and rate floors) are no more
favorable to the lenders providing such Replacement Term Loans than those
applicable to the Replaced Term Loans (in each case, including with respect to
mandatory and optional prepayments); provided that the foregoing shall not apply
to covenants or other provisions applicable only to periods after the Latest
Maturity Date in effect immediately prior to the establishment of such
Replacement Term Loans; provided further that any Replacement Term Loans may add
additional covenants or events of default not otherwise applicable to the
Replaced Term Loans or covenants more restrictive than the covenants applicable
to the Replaced Term Loans, in each case prior to the Latest Maturity Date in
effect immediately prior to the establishment of such Replacement Term Loans so
long as all Lenders receive the benefits of such additional covenants, events of
default or more restrictive covenants, (c) the weighted average life to maturity
of any Replacement Term Loans shall be no shorter than the remaining weighted
average life to maturity of the Replaced Terms Loans, (d) the maturity date with
respect to any Replacement Term Loans shall be no

 

-79-



--------------------------------------------------------------------------------

earlier than the maturity date with respect to the Replaced Term Loans, (e) no
Subsidiary that is not originally obligated with respect to repayment of the
Replaced Term Loans is obligated with respect to the Replacement Term Loans and
(f) any Person that the Borrower proposes to become a lender in respect of the
Replacement Term Loans, if such Person is not then a Lender, must be reasonably
acceptable to the Administrative Agent. Notwithstanding the foregoing, in no
event shall there be more than six maturity dates in respect of the Credit
Facilities (including any Extended Term Loans or Replacement Term Loans).

SECTION 10.03 Expenses; Indemnity; Damage Waiver.

(a) The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by
the Agents and their Affiliates, including the reasonable fees, charges and
disbursements of one counsel in each applicable jurisdiction for each of the
Agents, in connection with the syndication of the credit facilities provided for
herein, due diligence investigation, the preparation and administration of the
Loan Documents or any amendments, modifications or waivers of the provisions
thereof (whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all out-of-pocket expenses incurred by the Agents or any
Lender, including the fees, charges and disbursements of any counsel for the
Agents or any Lender, in connection with the enforcement or protection of its
rights in connection with the Loan Documents, including its rights under this
Section, or in connection with the Loans made hereunder, including all such
out-of pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.

(b) The Borrower hereby indemnifies the Agents, the Arrangers and each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of any Loan Document or any other
agreement or instrument contemplated hereby, the performance by the parties to
the Loan Documents of their respective obligations thereunder or the
consummation of the Transactions or any other transactions contemplated hereby,
(ii) any Loan or the use of the proceeds therefrom, (iii) any actual or alleged
presence or Release of Hazardous Materials on or from any Mortgaged Property or
any other property currently or formerly owned or operated by the Borrower or
any Subsidiary, or any Environmental Liability related in any way to the
Borrower or any Subsidiary, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, and whether or not the same are brought by
the Borrower, its equity holders, affiliates or creditors or any other Person
and regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (A) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence, bad faith or willful misconduct of such
Indemnitee or (B) are determined by a court of competent jurisdiction by final
and non-appealable judgment to have arisen out of a material breach in bad faith
by such Indemnitee of its obligations under the Loan Documents or (C) result
from a dispute solely among Indemnitees, other than any claims against an
Indemnitee in its capacity or in fulfilling its role as an agent or arranger
under the Loan Documents and other than any claims arising out of any act or
omission of the Borrower or any of its Affiliates. This Section 10.03(b) shall
not apply with respect to Taxes other than any Taxes that represent losses or
damages arising from any non-Tax claim.

(c) To the extent that any of the Borrower fails to pay any amount required to
be paid by it to the Administrative Agent under paragraph (a) or (b) of this
Section 10.03 (and without limiting such party’s obligation to do so), each
Lender severally agrees to pay to the Administrative Agent such Lender’s pro
rata share (determined as of the time that the applicable unreimbursed expense
or indemnity

 

-80-



--------------------------------------------------------------------------------

payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent in its
capacity as such. For purposes hereof, a Lender’s “pro rata share” shall be
determined based upon its share of the outstanding Term Loans and unused
Commitments at the time.

(d) To the extent permitted by Applicable Law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or the use of the proceeds thereof.

(e) All amounts due under this Section 10.03 shall be payable promptly after
written demand therefor.

(f) No director, officer, employee, stockholder or member, as such, of any Loan
Party shall have any liability for the Obligations or for any claim based on, in
respect of or by reason of the Obligations or their creation; provided that the
foregoing shall not be construed to relieve any Loan Party of its Obligations
under any Loan Document.

(g) For the avoidance of doubt, this Section 10.03 shall not apply to any Taxes,
except to the extent any Taxes that represent losses, claims, damages or
liabilities arising from any non-Tax claim.

SECTION 10.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) Any Lender may assign to one or more assignees (other than a natural person)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitments and the Loans at the time owing to it);
provided that (i) except in the case of an assignment to a Lender, a Lender
Affiliate or an Approved Fund, each of the Borrower and the Administrative Agent
must give their prior written consent to such assignment (which consent shall
not be unreasonably withheld or delayed) (provided that the Borrower shall be
deemed to have consented to any assignment of Loans or Commitments unless it
shall object thereto by written notice to the Administrative Agent within 10
Business Days after having received notice thereof), (ii) except in the case of
an assignment to a Lender, a Lender Affiliate or an Approved Fund or an
assignment of the entire remaining amount of the assigning Lender’s Commitment
or Loans, the amount of the Commitment or Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $1,000,000 unless each of the Borrower and the Administrative
Agent otherwise consent, (iii) each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement, except that this clause (iii) shall not be
construed to prohibit the assignment of a proportionate part of all the
assigning Lender’s rights and obligations in respect of one Class of Commitments

 

-81-



--------------------------------------------------------------------------------

or Loans, (iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 and (v) the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire; and
provided, further, that any consent of the Borrower otherwise required under
this paragraph shall not be required if an Event of Default under clauses (a),
(h) or (i) of Article VII has occurred and is continuing. Subject to acceptance
and recording thereof pursuant to paragraph (d) of this Section, from and after
the effective date specified in each Assignment and Assumption the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.15, 2.16, 2.17 and 10.03). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (e) of this Section.

(c) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in The City of New York a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive (absent manifest error), and the Borrower, the Administrative Agent
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(d) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(e) Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce the Loan Documents and to approve any amendment,
modification or waiver of any provision of the Loan Documents; provided that
such agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 10.02(b) that affects such
Participant. Subject to paragraph (f) of this Section, the Borrower agrees that
each Participant shall be entitled to the benefits of Sections 2.15, 2.16 and
2.17 (subject to the limitations and requirements therein, including the
requirements under Section 2.17(f) (it being understood that the documentation
required under Section 2.17(f) shall be delivered to the participating Lender))
to the same extent as if it were a

 

-82-



--------------------------------------------------------------------------------

Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section, provided that such Participant agrees to be subject to the
provisions of Section 2.19 as if it were an assignee under paragraph (b) of this
Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 10.08 as though it were a Lender, provided such
Participant agrees to be subject to Section 2.18(c) as though it were a Lender.
With respect to any Loan made to the Borrower, each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
Commitments, Loans or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations or in connection with any income tax audit or
other income tax proceeding of the Borrower. The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary.

(f) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant unless the
sale of the participation to such Participant is made with the prior written
consent of the Borrower. A Participant that would be a Non-U.S. Lender if it
were a Lender shall not be entitled to the benefits of Section 2.17 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower to comply with
Section 2.17(f) as though it were a Lender.

(g) Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank, and
this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.

(h) Notwithstanding anything to the contrary set forth in this Agreement or any
other Loan Document, any Lender may assign all or a portion of its Term Loans
(or Incremental Term Loans) to the Borrower or any of its Subsidiaries at a
price below the par value thereof; provided that any such assignment shall be
subject to the following additional conditions: (1) no Default or Event of
Default shall have occurred and be continuing immediately before and after
giving effect to such assignment, (2) any such offer to purchase shall be
offered to all Term Lenders of a particular Class on a pro rata basis, with
mechanics to be agreed by the Administrative Agent and the Borrower, (3) any
Loans so purchased shall be immediately cancelled and retired (provided that any
non-cash gain in respect of “cancellation of indebtedness” resulting from the
cancellation of any Loans so purchased shall not increase Consolidated EBITDA),
(4) the Borrower shall provide, as of the date of its offer to purchase and as
of the date of the effectiveness of such purchase and assignment, a customary
representation and warranty that neither it nor any of its affiliates is in
possession of any material non-public information with respect to the Borrower,
its Subsidiaries or their respective securities and (5) the Borrower and the
applicable purchaser shall waive any right to bring any action against the
Administrative Agent in connection with such purchase or the Term Loans so
purchased. For the avoidance of doubt, in no event shall the Borrower or any of
its Subsidiaries be deemed to be a Lender under this Agreement or any of the
other Loan Documents as a result of an assignment made under this clause (h).

 

-83-



--------------------------------------------------------------------------------

SECTION 10.05 Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid and so long as the
Commitments have not expired or terminated. The provisions of Sections 2.15,
2.16, 2.17 and 10.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Commitments or
the termination of this Agreement or any provision hereof.

SECTION 10.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.

SECTION 10.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower against
any of and all the obligations of the Borrower now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured. The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have.

SECTION 10.09 Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York

 

-84-



--------------------------------------------------------------------------------

County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to any Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against the Borrower or its properties in the courts of any
jurisdiction.

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 10.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

SECTION 10.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 10.12 Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Lender Affiliates and to its
and its Lender Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information confidential
pursuant to the terms hereof), (b) to the extent requested by any regulatory or
quasi-regulatory authority, (c) to the extent required by Applicable Laws or by
any subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (ii)

 

-85-



--------------------------------------------------------------------------------

any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower, (h) to the extent such Information (i) is publicly
available at the time of disclosure or becomes publicly available other than as
a result of a breach of this Section or (ii) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower or any Subsidiary or (i) to data service providers,
including league table providers, that serve the lending industry, so long as
such information consists of information customarily provided to such data
service providers. For the purposes of this Section, “Information” means all
information received from the Borrower or any Subsidiary relating to the
Borrower or any Subsidiary or its business, other than any such information that
is available to the Administrative Agent or any Lender on a nonconfidential
basis prior to disclosure by the Borrower or any Subsidiary; provided that, in
the case of information received from the Borrower or any Subsidiary after the
Closing Date, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

SECTION 10.13 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under Applicable Law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
Applicable Law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

-86-



--------------------------------------------------------------------------------

SECTION 10.14 Intercreditor Agreements. Each Lender hereby authorizes and
directs the Administrative Agent and/or the Collateral Agent (a) to enter into
the Intercreditor Agreements on its behalf, perform the Intercreditor Agreements
on its behalf and take any actions thereunder as determined by the
Administrative Agent or the Collateral Agent to be necessary or advisable to
protect the interest of the Lenders, and each Lender agrees to be bound by the
terms of the Intercreditor Agreements and (b) to enter into any other
intercreditor agreement reasonably satisfactory to the Administrative Agent on
its behalf, perform such intercreditor agreement on its behalf and take any
actions thereunder as determined by the Administrative Agent or the Collateral
Agent to be necessary or advisable to protect the interests of the Lenders, and
each Lender agrees to be bound by the terms of such intercreditor agreement.
Each Lender acknowledges that the Intercreditor Agreement governs, among other
things, Lien priorities and rights of the Lenders and the ABL Secured Parties
(as defined in the Intercreditor Agreement) with respect to the Collateral,
including the ABL Priority Collateral.

SECTION 10.15 Release of Liens and Guarantees. (a) Notwithstanding anything to
the contrary contained herein or in any other Loan Document, the Collateral
Agent is hereby irrevocably authorized by each Lender (without requirement of
notice to or consent of any Lender except as expressly required by
Section 10.02) to take any action requested by the Borrower having the effect of
releasing any Collateral or guarantee obligations (i) to the extent necessary to
permit consummation of any transaction not prohibited by any Loan Document or
that has been consented to in accordance with Section 10.02 or (ii) under the
circumstances described in paragraph (b) below.

(b) At such time as the Loans and the other obligations under the Loan Documents
shall have been paid in full and the Commitments have been terminated, the
Collateral shall be released from the Liens created by the Security Documents,
and the Security Documents and all obligations (other than those expressly
stated to survive such termination) of the Collateral Agent and each Loan Party
under the Security Documents shall terminate, all without delivery of any
instrument or performance of any act by any Person.

(c) In connection with any termination or release pursuant to this Section, the
Administrative Agent and the Collateral Agent shall execute and deliver to any
Loan Party all documents that such Loan Party shall reasonably request to
evidence such termination or release. Any execution and delivery of documents
pursuant to this Section shall be without recourse to or warranty by the
Administrative Agent or the Collateral Agent.

(d) The Lenders irrevocably authorize the Administrative Agent and the
Collateral Agent to release or subordinate any Lien on any property granted to
or held by the Administrative Agent or the Collateral Agent under any Loan
Document to the holder of any Lien on such property that is permitted by
Section 6.02(c), 6.02(e) or 6.02(f) to the extent required by the terms of the
obligations secured by such Liens pursuant to documents reasonably acceptable to
the Administrative Agent.

SECTION 10.16 PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “PATRIOT Act”), it is required, or will
be required in the future, to obtain, verify and record information that
identifies the Borrower and the other Loan Parties, which information includes
the name and address of the Borrower and the other Loan Parties and other
information that will allow such Lender to identify the Borrower and the other
Loan Parties in accordance with the PATRIOT Act.

SECTION 10.17 No Fiduciary Duty. Each Agent, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Borrower, its stockholders
and/or its affiliates. The Borrower agrees that nothing in the Loan Documents or
otherwise will be deemed to create an advisory, fiduciary or agency relationship

 

-87-



--------------------------------------------------------------------------------

or fiduciary or other implied duty between any Lender, on the one hand, and the
Borrower, its stockholders or its affiliates, on the other. The Borrower
acknowledges and agrees that (i) the transactions contemplated by the Loan
Documents (including the exercise of rights and remedies hereunder and there
under) are arm’s-length commercial transactions between the Lenders, on the one
hand, and the Borrower, on the other, and (ii) in connection therewith and with
the process leading thereto, (x) no Lender has assumed an advisory or fiduciary
responsibility in favor of the Borrower, its stockholders or its affiliates with
respect to the transactions contemplated hereby (or the exercise of rights or
remedies with respect thereto) or the process leading thereto (irrespective of
whether any Lender has advised, is currently advising or will advise the
Borrower, its stockholders or its Affiliates on other matters) or any other
obligation to the Borrower except the obligations expressly set forth in the
Loan Documents and (y) each Lender is acting solely as principal and not as the
agent or fiduciary of the Borrower, its management, stockholders, creditors or
any other Person. The Borrower acknowledges and agrees that it has consulted its
own legal and financial advisors to the extent it deemed appropriate and that it
is responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. The Borrower agrees that it will
not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to such borrower, in connection
with such transaction or the process leading thereto.

[Signature Pages Follow]

 

-88-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

HORIZON GLOBAL CORPORATION, By:

/s/ A. Mark Zeffiro

Name: A. Mark Zeffiro Title: President and Chief Executive Officer

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent, By:

/s/ Krys Szremski

Name: Krys Szremski Title: Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Lender By:

/s/ Krys Szremski

Name: Krys Szremski Title: Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

 

Lender

   Term Commitment  

JPMorgan Chase Bank, N.A.

   $ 200,000,000.00   

Total

   $ 200,000,000.00   



--------------------------------------------------------------------------------

SCHEDULE 3.03

GOVERNMENTAL APPROVALS

None



--------------------------------------------------------------------------------

SCHEDULE 3.05

REAL PROPERTY

 

SBU

  

Address

  

City

  

State

  

Zip

   Country   Owned    Leased Trimas Corporation Pty. Ltd.    49-75 Pacific Drive
   Keysborough    VIC    3172    Australia      X Trimas Corporation Pty. Ltd.
   52-60 Pacific Drive    Keysborough    VIC    3173    Australia      X
Parkside Towbars Pty. Ltd.    219 Bank Street    Welshpool    WA    6106   
Australia      X Parkside Towbars Pty. Ltd.    77 Frobisher Street   
Osborne Park    WA    6017    Australia      X Trimas Corporation Pty. Ltd.   
52-60 (lot 40) Pacific Drive    Keysborough    VIC    3173    Australia      X
TriMas Corporation (NZ) Pty. Ltd.    18 Huntington Place    Banyo    QL    4014
   Australia      X Cequent Industria E Comercio Ltda.    Rua Flor de Noiva, 800
- Itaquaquecetuba    Sao Paulo    CEP    08597-630    Brazil      X Dhelfos
Industria E Comercio de Acessorios Ltda.    Rua Flor de Liz, 100    Sao Paulo   
CEP    08597-630    Brazil      X Cequent Towing Products of Canada Ltd    295
Superior Boulevard, Unit 1    Mississauga    ON    L5T 2L6    Canada      X
Kovil Oy    Taitajantie 2 & Ufotie 1    Savonlinna    N/A    57210    Finland*  
X *sale pending TriMas Corporation (Germany) GmbH    Bahnhofstr 2-4    Hartha   
Sachen    04746    Germany      X Cequent Electrical Products de Mexico, S. de
R.L. de C.V.    Industrial Drive s/n Edificio 11 Parque Industrial (Building
I & II)    Reynosa    Tamaulipas    88780    Mexico      X Cequent Electrical
Products de Mexico, S. de R.L. de C.V.    Pharr Bridge Industrial Center,
Building 11    Reynosa    Tamaulipas    88780    Mexico      X Cequent Trailer
Products S. de R.L. de C.V.    Enrique Pinoncelli #8881 Parque Industrial
AeroJuarez    Ciudad Juarez    Chihuahua    32695    Mexico      X Trimas
Corporation (NZ) Pty. Ltd.    15 Oak Rd.    Wiri    Manukau    NZ 2104   
New Zealand      X Trimas Corporation (NZ) Pty. Ltd.    No 11 cnr Langley & Mayo
Road    Wiri    Manukau    NZ 2104    New Zealand      X Trimas Corporation (NZ)
Pty. Ltd.    87 Gasson St.    Sydenham    Christchurch    NZ 8023    New Zealand
     X TriMas Corporation (South Africa) (PTY) LTD.    341 Triumph Street   
Waltloo    Pretoria       South Africa      X Trimotive Asia Pacific Ltd.   
Amata Nakorn Industrial Estate 700/665 M.1 T.Phanthong, A. Phanthong    Chonburi
      20160    Thailand      X C.P. Witter Limited    1 Drome Road Deeside
Industrial Park    Flintshire       CH5 2NY    UK      X Cequent Consumer
Products, Inc.    29000-2 Aurora Road    Solon    OH    44139    U.S.A.      X



--------------------------------------------------------------------------------

Cequent Consumer Products, Inc. 3310 William Richardson Court South Bend IN
46628 U.S.A. X Cequent Consumer Products, Inc. 901 Wayne St. Niles MI 49120
U.S.A. X Cequent Consumer Products, Inc. 406 N. 2nd St Fairfield IA 52556 U.S.A.
X Cequent Consumer Products, Inc. 600 23rd St. Fairfield IA 52556 U.S.A. X
Cequent Consumer Products, Inc. Depot St. East of N 4th St. Unit # 1 Fairfield
IA 52556 U.S.A. X Cequent Consumer Products, Inc. Depot St. East of N 4th St.
Unit # 2 Fairfield IA 52556 U.S.A. X Cequent Performance Products, Inc. 105-2 LM
Gaines Blvd. Starke FL 32091 U.S.A. X Cequent Performance Products, Inc. DDG-116
Building, 3181 S. Willow Ave. Fresno CA 93725 U.S.A. X Cequent Performance
Products, Inc. 2600 College Ave. Goshen IN 46526 U.S.A. X Cequent Performance
Products, Inc. 2 Bishop Place, Camp Hill Camp Hill PA 17011 U.S.A. X Cequent
Performance Products, Inc. 47912 Halyard, Suite 100 Plymouth MI 48170 U.S.A. X
Cequent Performance Products, Inc. 101 Spires Parkway Tekonsha MI 49092 U.S.A. X
Cequent Performance Products, Inc. 8460 Gran Vista Drive El Paso TX 79901 U.S.A.
X Cequent Performance Products, Inc. 6500 South 35th Street, Building Y, Suite A
McAllen TX N/A U.S.A. X Cequent Performance Products, Inc. 4445 Rock Quarry,
Suite 100 Dallas TX 75211 U.S.A. X Horizon Global Corporation - Home Office
39400 Woodward Ave, Suite 100 Bloomfield Hills MI 48304 U.S.A. X



--------------------------------------------------------------------------------

SCHEDULE 3.06

DISCLOSED MATTERS

None



--------------------------------------------------------------------------------

SCHEDULE 3.12

SUBSIDIARIES

 

Corporate Name

  

Ownership Interest of Parent Borrower (direct and indirect)

  

Is Subsidiary a

Subsidiary Loan

Party?

C.P. Witter Limited

   100% owned by TriMas Australia Holdings UK Limited    No

Cequent Bermuda Holdings Ltd.

   100% owned by TriMas Euro Finance LLC    No

Cequent Brazil Holdings Coöperatief W.A.

   99.99 % owned by Horizon Real Finance LLC and approx. 0.01% owned by Cequent
Bermuda Holdings Ltd. (such ownership totaling 100%)    No

Cequent Consumer Products, Inc.

   100% owned by Horizon Global Company LLC    Yes

Cequent Electrical Products de Mexico, S. de R.L. de C.V.

   99.97% owned by Cequent Mexico Holdings B.V. and approx. 0.03% owned by
Cequent Trailer Products, S. de R.L. de C.V. (such ownership totaling 100%)   
No

Cequent Indústria E Comércio Ltda.

   99.99% owned by Cequent Brazil Holdings Coöperatief, W.A. and 0.01% owned by
Horizon Real Finance LLC (such ownership totaling 100%)    No

Cequent Mexico Holdings B.V.

   100% owned by Cequent UK Limited    No

Cequent Nederland Holdings B.V.

   100% owned by Horizon International Holdings LLC    No

Cequent Performance Products, Inc.

   100% owned by Horizon Global Company LLC    Yes

Cequent Sales Company de México, S. de R.L. de C.V.

   99.97% owned by Cequent Nederland Holdings B.V. and approx. 0.03% owned by
Cequent Mexico Holdings B.V. (such ownership totaling 100%)    No

Cequent Towing Products of Canada, Ltd.

   100% owned by Cequent Nederland Holdings B.V.    No

Cequent Trailer Products, S. de R.L. de C.V.

   99.56% owned by Cequent Mexico Holdings B.V. and approx. 0.44% owned by
Cequent Electrical Products de Mexico, S. de R.L. de C.V. (such ownership
totaling 100%)    No

Cequent UK Limited

   100% owned by Cequent Nederland Holdings B.V.    No

Horizon Global Company LLC

   100% owned by Horizon Global Corporation    Yes

Horizon Global Hong Kong Holdings Limited

   100% owned by Cequent Nederland Holdings B.V.    No

Horizon Global (Shanghai) Trading Co. Ltd.

   100 % owned by Horizon Global Hong Kong Holdings Limited    No

Horizon Global Sourcing Operations and Innovation Center India Pvt. Ltd.

   99.99% owned by Cequent Nederland Holdings B.V. and approx. 0.01% owned by
TriMas Euro Finance LLC (such ownership totaling 100%)    No

Horizon GBP Finance LLC

   100% owned by Cequent Bermuda Holdings Ltd.    No

Horizon International Holdings LLC**

   100% owned by Cequent Performance Products, Inc.    No

Horizon Real Finance LLC

   100% owned by Cequent Bermuda Holdings Ltd.    No

Kovil Oy

   100% owned by TriMas Corporation (Germany) GmbH    No

Parkside Towbars Pty. Ltd.

   100% owned by TriMas Corporation Pty. Ltd.    No

RLHK Services C.V.

   99.99% owned by TriMas Sourcing Holdings LLC and approx. 0.01% owned by
TriMas Euro Finance LLC (such ownership totaling 100%)    No



--------------------------------------------------------------------------------

TriMas Australia Holdings UK Limited

100% owned by TriMas Holdings Australia Pty. Ltd. No

TriMas Euro Finance LLC***

100% owned by Cequent Nederland Holdings B.V. No

TriMas Corporation (Germany) GmbH

100% owned by C.P. Witter Limited No

TriMas Corporation (NZ) Pty Limited

100% owned by Trimas Holdings Australia Pty Ltd. No

TriMas Corporation Pty. Ltd.

100% owned by TriMas Holdings Australia Pty. Ltd. No

TriMas Corporation (South Africa) (PTY) LTD.

100% owned by TriMas Holdings Australia Pty. Ltd. No

TriMas Holdings Australia Pty. Ltd.

100% owned by Cequent Bermuda Holdings Ltd. No

TriMas Sourcing B.V.

100% owned by Cequent Nederland Holdings B.V. No

TriMas Sourcing Holdings LLC***

100% owned by TriMas Euro Finance LLC No

TriMotive Asia Pacific Limited

100% owned by TriMas Holdings Australia Pty. Ltd. (and 7 de minimus holders) No

 

** CFC Holdco

*** Special Purpose Entity



--------------------------------------------------------------------------------

SCHEDULE 3.13

INSURANCE

 

   LOGO [g29413281.jpg]    LOGO [g29413281_1.jpg]

 

COVERAGE   POLICY TERM   CARRIER   POLICY NO.  

MAXIMUM

RETENTION

 

MAXIMUM

LIMITS

Global Property Coverage

  6/30/15 to 6/30/16   Allianz Global Risks US Insurance Company   CLP 3016012  
$250K Real/Personal  

$150M Loss Limit Property

(TIV=$432,427,778)

Directors & Officers

  6/30/15 to 6/30/16   AIG   01-054086-84   $250,000   $10M    

Axis

  MNN788245/012015     $10MM XS $10MM    

Zurich

  DOC0179095-00     $10MM XS $20MM    

The Hartford

  10DA029097315     $10MM XS $30MM    

XL-US

  EIU139844-15     $10MM XS $40MM (SIDE A DIC ONLY)    

AIG

  01/450/98/98     $5MM XS $50MM (SIDE A DIC ONLY)           $55M Total
Limits                 ($40M           Traditional + $15M Side A)

Employment Practices Liab

  6/30/15 to 6/30/16   AIG   01-450-95-16   $1M Class/$500K Others   $10MM

Employed Lawyers Liability

  6/30/15 to 6/30/16   AIG   01-454-18-20   $10,000   $1M

Commercial Crime

  6/30/15 to 6/30/16   AIG   01-454-18-14   $150,000   $10MM

Executive Risk

  6/30/15 to 6/30/18   National Union Fire Insurance Company of Pittsburgh, PA.
  67-327-025   Nil   $15M

Foreign Liability

  6/30/15 to 6/30/16   Generali   WE1500496   $50K (DIC Auto Excess)   $2M
Products Agg Limit/$1M Per Occ

General Liability

  6/30/15 to 6/30/16   Lexington Insurance Company (AIG)   82695212   $1M SIR
PER OCC   $1 Per Occ/$4M Agg/$3M Products Agg         Sales   438,301,700

Automobile Liability

  6/30/15 to 6/30/16  

National Union Fire Insurance Company of Pittsburgh, Pa. (AIG)

  CA 7062960  

$250,000 Deductible per accident

  $2MM CSL    

Commerce and Industry

     

Workers Compensation

  6/30/15 to 6/30/16   Insurance Company (AIG)   WC 021361665   $500,000 per
occ.   Statutory / $1MM EL         Required Collateral   $300,000

Umbrella & Punitive Damages Liability

  6/30/15 to 6/30/16   AIG   19086530   $25,000 SIR   $25MM per occ / agg

Excess Liability & Punitive Damages Liability

  6/30/15 to 6/30/16   AWAC   TBD   N/A   $25MM XS $25MM

Excess Liability

  6/30/15 to 6/30/16   XL   TBD   N/A   $25MM p/o $50MMx$50MM

Excess Liability

  6/30/15 to 6/30/16   Endurance   TBD   N/A   $25MM p/o $50MMx$50MM          
Total Limits: $100M

Marine Cargo

  6/30/15 to 6/30/16   Indemnity Insurance Company of North America   TBD  
$50,000 per each occurrence   $5MM vessel/air

Business Travel Accident

  6/30/15 to 6/30/16   ACE American Insurance Company   ADDN10892089     $6.1MM
per Aggregate Limit

Cyber Liability Insurance

  6/30/15 to 6/30/16   Axis Insurance Company   TBD   $250,000   $10M

 

         

 

* This summary is only intended as an overview, the actual policies supercede
all information above.

* Excludes TAXES, FEES, SURCHARGES, Collateral requirement, TPA fee and claims
escrow fee.

 



--------------------------------------------------------------------------------

SCHEDULE 3.20

MATERIAL CONTRACTS

 

1. Supplier Agreement, dated as of November 6, 2006, between Cequent Consumer
Products, Inc. (“CCP”), and Citibank, N.A. (“Citibank”), in connection with
CCP’s sale to Citibank of certain accounts receivables resulting from CCP’s sale
of goods to AutoZone, Inc.

 

2. Purchase Agreement, dated as of May 8, 2012, between CCP and Bank of America,
N.A. (“BofA”), in connection with CCP’s sale to BofA of certain accounts
receivables resulting from CCP’s sale of goods to Balkamp, Inc.

 

3. Supplier Agreement, effective as of September 27, 2011, between CCP and
Branch Banking and Trust Company (“BB&T”), in connection with CCP’s sale to BB&T
of certain accounts receivables resulting from CCP’s sale of goods to O’Reilly
Automotive Stores, Inc. f/k/a O’Reilly Automotive, Inc. (“O’Reilly’s”),
O’Reilly’s subsidiaries and related companies.

 

4. Accounts Receivable Purchase Agreement, effective as of May 7, 2009, between
CCP and BofA, in connection with CCP’s sale to BofA of certain accounts
receivables resulting from CCP’s sale of goods to The Pep Boys – Manny, Moe &
Jack, and its successors and permitted assigns.

 

5. Supplier Agreement, dated as of October 27, 2011, between CCP, and Citibank,
in connection with CCP’s sale to Citibank of certain accounts receivables
resulting from CCP’s sale of goods to Wal-Mart Stores, Inc.

 

6. Accounts Receivable Purchase Agreement, effective as of February 4, 2010,
between CCP and BofA, in connection with CCP’s sale to BofA of certain accounts
receivables resulting from CCP’s sale of goods to Lowe’s Companies, Inc.

 

7. Accounts Receivable Purchase Agreement, effective as of October 22, 2009,
between CCP and BofA, in connection with CCP’s sale to BofA of certain accounts
receivables resulting from CCP’s sale of goods to Advance Stores Company,
Incorporated and its successors and permitted assigns.

 

8. CCP is registered with C2FO for participation in invoice “early pay” programs
for the following customers:

 

  a. Do It Best Corp.;

 

  b. ACE Hardware Corporation;

 

  c. Amazon.com, Inc.; and

 

  d. Costco Wholesale Corporation

 

9. CCP is registered with The Home Depot U.S.A. Inc. (“Home Depot”) for
participation in Home Depot’s invoice “early pay” program.



--------------------------------------------------------------------------------

SCHEDULE 6.01

EXISTING INDEBTEDNESS

 

Company

 

Bank

 

Details/Secured asset

 

Original Amount

 

o/s Amount (as of

April 2015)

 

Start Date

 

Maturity Date

 

Secured/
Unsecured

TriMas Corporation Pty. Ltd.   National Australia Bank Ltd., Australia   Multi
Facility Agreement   AUD 26,731,685.00   AUD 12,000,000.00   10/21/2014  
8/31/2015   S* C.P. Witter Limited   HSBC Finance   Laser 3   GBP 395,100.00  
GBP 79,020.00   5/2/2011   5/31/2016   U C.P. Witter Limited   HSBC Finance  
Robots 7, 8 & 9   GBP 229,908.00   GBP 38,318.07   8/8/2011   8/31/2016   U C.P.
Witter Limited   HSBC Finance   Pressbrake   GBP 27,000.00   GBP 450.00  
6/27/2010   5/31/2015   U C.P. Witter Limited   HSBC Finance   IRB Robot   GBP
18,900.00   GBP 630.00   7/22/2010   6/30/2015   U Cequent Performance Products,
Inc.   Wells Fargo Bank, NA   Crown Equipment   USD 30,800.00   USD 22,900.00  
10/1/2013   9/1/2018   U Dhelfos Industria E Comercio de Acessorios Ltda.   N/A
  DHF-note payable to Ernani   BRL 24,500,000.00   BRL 15,865,000.00  
11/14/2013   4/1/2019   U Cequent Industria E Comercio Ltda.   N/A  
Engetran-note payable to Karan   BRL 10,000,000.00   BRL 6,700,000.00   8/1/2012
  1/1/2018   U Dhelfos Industria E Comercio de Acessorios Ltda.   Banco Itau,
Brazil   Newton-Folding Hydraulic Press   BRL 187,200.00   BRL 124,799.94  
7/15/2013   4/16/2018   S Dhelfos Industria E Comercio de Acessorios Ltda.  
Banco Itau, Brazil   Newton-Folding Hydraulic Press   BRL 46,800.00   BRL
31,199.94   10/15/2013   4/16/2018   S Dhelfos Industria E Comercio de
Acessorios Ltda.   Banco Itau, Brazil   Machro-Shotblast Machine Dropout   BRL
249,800.00   BRL 166,533.26   7/15/2013   4/16/2018   S Dhelfos Industria E
Comercio de Acessorios Ltda.   Banco Itau, Brazil   Maquinapack-Sealing & Tunel
Gathering Machines   BRL 118,500.00   BRL 79,000.08   10/15/2013   4/16/2018   S
Dhelfos Industria E Comercio de Acessorios Ltda.   Banco Itau, Brazil   Deltec -
paint installation   BRL 475,000.00   BRL 325,462.90   11/18/2013   5/15/2018  
S



--------------------------------------------------------------------------------

* First ranking general security agreement over the whole of assets (all present
and after acquired property – no exceptions given by:

 

  1. TriMas Corporation Pty. Ltd. ACN 004 546 543 (excluding the assets subject
to the receivables financing arrangement with Bank of America that TriMas
Corporation Pty Ltd has as supplier to GPC Asia Pacific Pty. Ltd.)

 

  2. Parkside Towbars Pty. Ltd. ACN 103 851 7701

 

 

1 This security interest secures the Indebtedness of TriMas Corporation Pty.
Ltd. disclosed in this Schedule 6.01.



--------------------------------------------------------------------------------

SCHEDULE 6.02

EXISTING LIENS

Liens existing on the Closing Date in respect of:

 

  1. Indebtedness set forth on Schedule 6.01 encumbering the assets described on
Schedule 6.01, to the extent that such Indebtedness is described as secured
Indebtedness on such Schedule 6.01.



--------------------------------------------------------------------------------

SCHEDULE 6.04

EXISTING INVESTMENTS

A. Qualified Foreign Investments

 

  1. Investments by Cequent Electrical Products de Mexico, S. de R.L. de C.V. in
certificates of deposit, banker’s acceptances and time deposits maturing within
one year from the date of acquisition thereof issued or guaranteed by or placed
with, and money market deposit accounts issued or offered by, Comerica Bank,
Compass, HSBC, Grand Cayman, and in each case such investments shall be in
Mexican Pesos.

 

  2. Investments by Cequent Trailer Products, S. de R.L. de C.V. in certificates
of deposit, banker’s acceptances and time deposits maturing within one year from
the date of acquisition thereof issued or guaranteed by or placed with, and
money market deposit accounts issued or offered by, Comerica Bank, Compass,
HSBC, Grand Cayman, and in each case such investments shall be in Mexican Pesos.

B. Other Investments

 

  1. Cequent Performance Products, Inc.’s loan to Cequent UK Limited in
connection with the purchase by Cequent UK Limited from Cequent Performance
Products, Inc. of machinery, equipment and inventory to be located in the
Juarez, Mexico facility; the aggregate amount of loans described in this clause
(B)(1) and clause (B)(2) below do not exceed $5.0 million.

 

  2. Cequent Performance Products, Inc.’s loan to Cequent UK Limited in
connection with the purchase by Cequent UK Limited from Cequent Performance
Products, Inc. of machinery, equipment and inventory to be located in the
Reynosa, Mexico facility; the aggregate amount of loans described in this clause
(B)(2) and clause (B)(1) above do not exceed $5.0 million.

 

  3. Horizon Global Corporation’s investment in the Hong Kong Sourcing Office
legal entity to provide legal restructuring and operational funding in an
aggregate amount not exceeding $2.5 million.

 

  4. Investments by Horizon Global Corporation in one or more wholly-owned
foreign subsidiaries for the purpose of purchasing one or more foreign
manufacturing facilities, including capital equipment and working capital, in an
aggregate amount not exceeding $3.0 million.

 

  5. Not later than 90 days following the Closing Date, settlement of any
remaining notes or trade payables with TriMas and/or any entity that is a
subsidiary of TriMas after completion of the Spin-Off.



--------------------------------------------------------------------------------

SCHEDULE 6.05

ASSET SALES

 

1. Intercompany sale for cash of machinery, equipment and/or inventory by
Cequent Performance Products, Inc. to Cequent UK Limited, which such machinery,
equipment and/or inventory will be located in Cequent UK Limited’s Juarez,
Mexico facility

 

2. Intercompany sale for cash of machinery, equipment and/or inventory by
Cequent Performance Products, Inc. to Cequent UK Limited, which such machinery,
equipment and/or inventory will be located in Cequent UK Limited’s Reynosa,
Mexico facility



--------------------------------------------------------------------------------

SCHEDULE 6.09

EXISTING AFFILIATE TRANSACTIONS

The items set forth on Schedule 6.04, Sections B1, B2, B3, B4 and B5.

The items set forth on Schedule 6.05, Items 1 and 2.



--------------------------------------------------------------------------------

SCHEDULE 6.10

EXISTING RESTRICTIVE AGREEMENTS

None



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF] ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any guarantees included in such facilities), and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of [the Assignor (in its capacity as a Lender)][the respective
Assignors (in their respective capacities as Lenders)] against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

 

1.

Assignor[s]:

 

 

 

1  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3  Select as appropriate.

4  Include bracketed language if there are either multiple Assignors or multiple
Assignees.



--------------------------------------------------------------------------------

EXHIBIT A

 

  [Assignor [is] [is not] a Defaulting Lender] 2.   Assignee[s]:  

 

     

 

    [for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]
3.   Borrower:   Horizon Global Corporation 4.   Administrative Agent:  
JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement 5.   Credit Agreement:   Credit Agreement dated as of June 30, 2015
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among HORIZON GLOBAL CORPORATION, the lenders
from time to time party thereto and JPMORGAN CHASE BANK, N.A., as Administrative
Agent and Collateral Agent. 6.   Assigned Interest[s]:    

 

Assignor[s]5

 

Assignee[s]6

 

Facility Assigned7

 

Aggregate Amount of
Commitment/Loans
for all Lenders8

 

Amount of
Commitment/Loans
Assigned8

 

Percentage Assigned of
Commitment/ Loans9

 

CUSIP Number

      $                       $                           %        
$                       $                           %        
$                       $                           %  

 

[7.

   Trade Date:                       ]10   

[Page break]

  

 

5  List each Assignor, as appropriate.

6  List each Assignee, as appropriate.

7  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Term
Commitment,” “Incremental Term Commitment,” etc.)

8  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

9  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

10 To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

Effective Date:             ,      20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

- 3 -



--------------------------------------------------------------------------------

ASSIGNOR[S]11

[NAME OF ASSIGNOR]

By:

 

Title:

[NAME OF ASSIGNOR]

By:

 

Title:

ASSIGNEE[S]12

[NAME OF ASSIGNEE]

By:

 

Title:

[NAME OF ASSIGNEE]

By:

 

Title:

 

11 Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

12 Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).



 

- 4 -



--------------------------------------------------------------------------------

Consented to and Accepted13:

JPMorgan Chase Bank, N.A., as

    Administrative Agent

By:

 

Title:

Consented to:

[Horizon Global Corporation, as the Borrower] By:

 

Title:

 

 

13 Consents to be included to the extent required by Section 10.04(b) of the
Credit Agreement.

 

- 5 -



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any Subsidiary or any other Person obligated in respect of any Loan
Document, or (iv) the performance or observance by the Borrower, any Subsidiary
or any other Person of any of their respective obligations under any Loan
Document.

1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under the Credit Agreement (subject
to such consents, if any, as may be required under Section 10.04(b) of the
Credit Agreement), (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of [the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.01 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) attached to the Assignment and Assumption is any documentation required to
be delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which



--------------------------------------------------------------------------------

have accrued to but excluding the Effective Date and to [the][the relevant]
Assignee for amounts which have accrued from and after the Effective Date.
Notwithstanding the foregoing, the Administrative Agent shall make all payments
of interest, fees or other amounts paid or payable in kind from and after the
Effective Date to [the][the relevant] Assignee.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF] BORROWING REQUEST

JPMorgan Chase Bank, N.A.,

    as Administrative Agent

[c/o JPMorgan Loan & Agency Services

111 Fannin Street, 10th Floor

Houston, Texas 77002

Attention: Alice Tellis (Telecopy No. 713-750-2938)]

Copy to:

JPMorgan Chase Bank, N.A.,

    as Administrative Agent

[383 Madison Avenue, New York

New York, New York 10179

Attention: Richard Duker (Telecopy No. 212-270-5100)]

[DATE]

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of June 30, 2015 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among HORIZON GLOBAL CORPORATION, the lenders from time to
time party thereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent and
Collateral Agent. Capitalized terms used but not otherwise defined herein shall
have the meanings specified in the Credit Agreement.

This notice constitutes a Borrowing Request and the Borrower hereby gives you
notice, pursuant to Section 2.03 of the Credit Agreement, that it requests a
Borrowing under the Credit Agreement, and in that connection the Borrower
specifies the following information with respect to such Borrowing:

 

  (A) Aggregate principal amount of Borrowing : $        

 

  (B) Date of Borrowing (which is a Business Day):                     

 

  (C) Type of Borrowing:14                     

 

 

14  Specify ABR Borrowing or Eurocurrency Borrowing. If no election as to the
Type of Borrowing is specified, then the requested Borrowing shall be an ABR
Borrowing.



--------------------------------------------------------------------------------

  (D) Interest Period and the last day thereof:15                     

 

  (E) Location and number of the Borrower’s account to which proceeds of the
requested Borrowing are to be disbursed: [NAME OF BANK] (Account No.:
                    )

The Borrower hereby certifies that the conditions specified in paragraphs
(n) and (o) of Section 4.02 of the Credit Agreement have been satisfied.

[Remainder of page intentionally left blank; signature page follows]

 

Very truly yours, HORIZON GLOBAL CORPORATION by

 

Name: Title:

 

15  Applicable to Eurocurrency Borrowings only. Eurocurrency Borrowings shall be
subject to the definition of “Interest Period” and can be a period of one, two,
three or six months (or, if agreed to by each Lender participating in the
requested Borrowing, 12 months). If an Interest Period is not specified for a
Eurocurrency Borrowing, then the Borrower shall be deemed to have selected an
Interest Period of one month’s duration.

 

2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF INTERCREDITOR AGREEMENT

[See attached]



--------------------------------------------------------------------------------

INTERCREDITOR AGREEMENT

by and between

BANK OF AMERICA, N.A.,

as ABL Agent,

and

JPMORGAN CHASE BANK, N.A.,

as Initial Term Agent

Dated as of             , 2015

Relating to:

Horizon Global Corporation,

Cequent Performance Products, Inc.,

and

Cequent Consumer Products, Inc.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page No.  

ARTICLE 1 DEFINITIONS

     2   

Section 1.1

   Certain Definitions      2   

Section 1.2

   Other Definitions      2   

Section 1.3

   Rules of Construction      14   

ARTICLE 2 LIEN PRIORITY

     15   

Section 2.1

   Priority of Liens      15   

Section 2.2

   Waiver of Right to Contest Liens      16   

Section 2.3

   Remedies Standstill      16   

Section 2.4

   Exercise of Rights      18   

Section 2.5

   No New Liens      19   

Section 2.6

   Waiver of Marshalling      20   

ARTICLE 3 ACTIONS OF THE PARTIES

     20   

Section 3.1

   Certain Actions Permitted      20   

Section 3.2

   Agent for Perfection      20   

Section 3.3

   Insurance      21   

Section 3.4

   No Additional Rights For the Loan Parties Hereunder      22   

Section 3.5

   Inspection and Access Rights      22   

Section 3.6

   Tracing of and Priorities in Proceeds      23   

Section 3.7

   Payments Over      24   

Section 3.8

   Rights as Unsecured Creditors      24   

ARTICLE 4 APPLICATION OF PROCEEDS

     25   

Section 4.1

   Application of Proceeds      25   

Section 4.2

   Specific Performance      27   

ARTICLE 5 INTERCREDITOR ACKNOWLEDGEMENTS AND WAIVERS

     27   

Section 5.1

   Notice of Acceptance and Other Waivers      27   

Section 5.2

   Modifications to ABL Documents and Term Documents      28   

Section 5.3

   Reinstatement and Continuation of Agreement      29   

ARTICLE 6 INSOLVENCY PROCEEDINGS

     32   

Section 6.1

   DIP Financing      32   

Section 6.2

   Relief From Stay      34   

Section 6.3

   No Contest; Adequate Protection      34   

Section 6.4

   Asset Sales      36   

Section 6.5

   Separate Grants of Security and Separate Classification      37   

Section 6.6

   Reorganization Securities      37   

Section 6.7

   Enforceability   

Section 6.8

   ABL Obligations Unconditional      38   

Section 6.9

   Term Obligations Unconditional      38   

Section 6.10

   Claims      38   

Section 6.11

   Credit Bids      39   

 

ii



--------------------------------------------------------------------------------

ARTICLE 7 MISCELLANEOUS

 

  39   

Section 7.1

Rights of Subrogation   39   

Section 7.2

Further Assurances   40   

Section 7.3

Representations   40   

Section 7.4

Amendments   40   

Section 7.5

Addresses for Notices   41   

Section 7.6

No Waiver; Remedies   41   

Section 7.7

Continuing Agreement, Transfer of Secured Obligations   41   

Section 7.8

Governing Law; Entire Agreement   42   

Section 7.9

Counterparts   42   

Section 7.10

No Third Party Beneficiaries   42   

Section 7.11

Headings   42   

Section 7.12

Severability   42   

Section 7.13

Attorneys’ Fees

Section 7.14

VENUE; JURY TRIAL WAIVER   42   

Section 7.15

Intercreditor Agreement   43   

Section 7.16

No Warranties or Liability   43   

Section 7.17

Conflicts   43   

Section 7.18

Information Concerning Financial Condition of the Loan Parties   44   

Section 7.19

Additional Grantors   44   

Section 7.20

Additional Debt Facilities   44   

Section 7.21

Additional Intercreditor Agreements   45   

Section 7.22

Excluded Assets

 

iii



--------------------------------------------------------------------------------

INTERCREDITOR AGREEMENT

THIS INTERCREDITOR AGREEMENT (as amended, supplemented, restated or otherwise
modified from time to time pursuant to the terms hereof, this “Agreement”) is
entered into as of             , 2015 between BANK OF AMERICA, N.A., in its
capacity as administrative agent and collateral agent (together with its
successors and assigns in such capacities, the “ABL Agent”) for (i) the
financial institutions, Issuing Banks (as defined below) and other entities
party from time to time to the ABL Credit Agreement referred to below (such
financial institutions, Issuing Banks and other entities, together with their
respective successors, assigns and transferees, the “ABL Lenders”) and (ii) any
ABL Bank Product Providers (as defined below) (such ABL Bank Product Providers,
together with the ABL Agent and the ABL Lenders, the “ABL Secured Parties”) and
JPMORGAN CHASE BANK, N.A., in its capacity as administrative agent and
collateral agent (together with its successors and assigns in such capacities,
the “Initial Term Agent”) for the financial institutions and other entities
party from time to time to the Term Loan Credit Agreement referred to below
(such financial institutions and other entities, together with their respective
successors, assigns and transferees, the “Term Lenders”).

RECITALS

A. Pursuant to that certain Loan Agreement dated on or about the date hereof by
and among Cequent Performance Products, Inc., a Delaware corporation (“Cequent
Performance Products”), Cequent Consumer Products, Inc., a Delaware corporation
(the “Cequent Consumer Products”) and Horizon Global Corporation, a Delaware
corporation (“Company”, and together with Cequent Performance Products and
Cequent Consumer Products, and any other Person joined thereto as a “Borrower”
from time to time, the “ABL Borrowers”), the ABL Lenders and the ABL Agent (as
such agreement may be Amended or Refinanced or otherwise modified from time to
time in accordance with the terms hereof and thereof, the “ABL Credit
Agreement”), the ABL Lenders have agreed to make certain loans and provide other
financial accommodations in an initial aggregate principal amount of up to
$85,000,000 to or for the benefit of the ABL Borrowers.

B. Pursuant to the ABL Credit Agreement, the ABL Guarantors (as defined below)
have guaranteed the payment and performance of the ABL Obligations of the ABL
Borrowers under the ABL Documents (as defined below).

C. As a condition to the effectiveness of the ABL Credit Agreement and to secure
the ABL Obligations, the ABL Borrowers and the ABL Guarantors (collectively, the
“ABL Loan Parties”) under and in connection with the ABL Documents have granted
to the ABL Agent (for the benefit of the ABL Secured Parties) Liens (as defined
below) on the Collateral (as defined below).

D. Pursuant to that certain Term Loan Credit Agreement dated on or about the
date hereof by and among Company (the “Term Loan Borrower”), the Term Lenders
and the Initial Term Agent (as such agreement may be Amended or Refinanced or
otherwise modified from time to time in accordance with the terms hereof and
thereof, the “Term Loan Credit Agreement”), the Term Lenders have agreed to make
a term loan in the principal amount of $200,000,000 to the Term Loan Borrower.

E. Pursuant to the Term Loan Credit Agreement, the Term Guarantors (as defined
below) have guaranteed the payment and performance of the Term Obligations of
the Company under the Term Documents (as defined below).

F. As a condition to the effectiveness of the Term Loan Credit Agreement and to
secure the Term Obligations, the Term Loan Borrower and the Term Guarantors
(collectively, the “Term Loan Parties”) under and in connection with the Term
Documents have granted to the Term Agent (for the benefit of the applicable Term
Secured Parties) Liens (as defined below) on the Collateral (as defined below).



--------------------------------------------------------------------------------

G. Each of the ABL Agent (on behalf of the ABL Secured Parties) and the Initial
Term Agent (on behalf of the Term Secured Parties) desires to agree to the
relative priority of Liens on the Collateral (as defined below) and certain
other rights, priorities and interests as provided herein.

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, receipt of which is hereby acknowledged, the parties hereto agree
as follows:

ARTICLE 1

DEFINITIONS

Section 1.1 Certain Definitions. Unless otherwise defined herein, all
capitalized terms used herein shall have the same meaning herein as in the
Uniform Commercial Code.

Section 1.2 Other Definitions. Subject to Section 1.1, as used in this
Agreement, the following terms shall have the meanings set forth below:

“ABL Agent” shall have the meaning assigned to that term in the introduction to
this Agreement and shall include any successors thereto as well as any Person
designated as the “Agent”, “Administrative Agent”, “Collateral Agent”,
“Trustee”, “Security Trustee”, “Collateral Trustee” or similar term under any
ABL Credit Agreement.

“ABL Bank Product Provider” shall mean any ABL Lender or any Affiliate (or any
Person that was an ABL Lender or an Affiliate of an ABL Lender at the time it
entered into a Bank Product with an ABL Loan Party) of any ABL Lender that has
entered into a Bank Product or agreement relating to any Bank Products with an
ABL Loan Party with the obligations of such ABL Loan Party thereunder being
secured by one or more ABL Collateral Documents, together with their respective
successors, assigns and transferees.

“ABL Borrowers” shall have the meaning assigned to that term in the recitals to
this Agreement; provided, however, the term “ABL Borrowers” shall not include,
for purposes of this Agreement, any Foreign Borrower.

“ABL Collateral Documents” shall mean the Security Documents (as defined in the
ABL Credit Agreement) and all security agreements, pledge agreements, hypothecs,
charges, debentures, account control agreements, bailment agreements, freight
forwarder and/or customs broker’s agreements, collateral access agreements,
mortgages, deeds of trust, and other collateral documents executed and delivered
in connection with the ABL Credit Agreement, in each case as Amended or
Refinanced or otherwise modified from time to time, in accordance with the terms
hereof.

“ABL Credit Agreement” shall have the meaning assigned to such term in the
recitals to this Agreement and any other agreements or facilities which Amend or
Refinance all or any portion of the ABL Obligations under any then extant ABL
Credit Agreement (including without limitation under any agreement with respect
to ABL DIP Financing provided by any or all of the ABL Secured Parties,
including any use, whether consensual or non-consensual, of cash collateral
constituting the Proceeds of the ABL Priority Collateral); provided that at the
time of any refinancing or replacement of the then extant ABL Credit Agreement
(other than the Offshore Facilities Refinancing), the Company shall have
delivered to each Term Agent an officer’s certificate certifying that such
refinancing or replacement ABL Credit Agreement is permitted to be incurred
under the Term Loan Credit Agreement and each Additional Term Debt Facility.

 

2



--------------------------------------------------------------------------------

“ABL Deposit and Security Accounts” shall mean any and all deposit accounts and
securities accounts of the ABL Loan Parties subject to a control agreement in
favor of or otherwise controlled by the ABL Agent.

“ABL DIP Financing” shall have the meaning set forth in Section 6.1(a).

“ABL Documents” shall mean the ABL Credit Agreement, ABL Guaranty, the ABL
Collateral Documents, those other ancillary agreements to which any ABL Secured
Party is a party or beneficiary and all other agreements, instruments, documents
and certificates, now or hereafter executed by or on behalf of any ABL Loan
Party and delivered to the ABL Agent or any other ABL Secured Party, in
connection with any of the foregoing or with the ABL Credit Agreement, ABL
Guaranty or the ABL Collateral Documents, in each case, as the same may be
Amended or Refinanced or otherwise modified from time to time in accordance with
the terms hereof and thereof.

“ABL Guarantors” shall mean the collective reference to any direct or indirect
Subsidiary or parent of the ABL Borrowers who is or becomes a guarantor under
the ABL Guaranty with respect to the ABL Borrowers’ ABL Obligations; provided,
however, the term “ABL Guarantors” shall not include, for purposes of this
Agreement, any Foreign Subsidiary.

“ABL Guaranty” shall mean the collective reference to the guaranty agreements,
if any, entered into by the ABL Guarantors and any other guarantee of the ABL
Obligations entered into in connection with an Amendment or Refinancing of the
ABL Credit Agreement, whether by the same or any other agent, lender or group of
lenders.

“ABL Lenders” shall have the meaning assigned to that term in the introduction
to this Agreement, as well as any Person which is a “lender” or “issuing bank”
under any ABL Credit Agreement.

“ABL Loan Parties” shall have the meaning assigned to that term in the recitals
to this Agreement.

“ABL Obligations” shall mean all obligations of every nature of each ABL Loan
Party from time to time owed to the ABL Secured Parties, or any of them, under
any ABL Document or in respect of any “Secured Bank Product Obligations” (as
defined in the ABL Credit Agreement), including, without limitation, all
“Obligations” of each ABL Loan Party or similar term as defined in any ABL
Credit Agreement, whether for principal, interest, reimbursement of amounts
drawn under Letters of Credit, fees, expenses, indemnification, or otherwise,
and all other amounts owing or due under the terms of the ABL Documents
(including interest, fees, indemnification payments, expense reimbursements and
other amounts which, but for the commencement of an Insolvency Proceeding with
respect to such ABL Loan Party, would have accrued on or been payable with
respect to the ABL Obligations, whether or not a claim is allowed or allowable
against such ABL Loan Party for such interest, fees, indemnification payments,
expense reimbursements and other amounts in the related Insolvency Proceeding),
as the same may be Amended or Refinanced in whole or in part or otherwise
modified from time to time in accordance with the terms hereof and thereof.

“ABL Priority Collateral” shall mean all Collateral consisting of the following:

(1) all Accounts (and including for this purpose all amounts payable by the
issuer or processor thereof in connection with the use of a credit card, debit
card or similar instrument,

 

3



--------------------------------------------------------------------------------

whether deemed to be an Account or a Payment Intangible) and other receivables
(other than Accounts and other receivables arising from the sale or other
Disposition of Term Priority Collateral);

(2) cash, money and cash equivalents, other than identifiable cash Proceeds from
the sale or Disposition of Term Priority Collateral;

(3) all (i) Deposit Accounts (other than the Term Collateral Proceeds Account),
(ii) Securities Accounts (other than the Term Collateral Proceeds Account),
Security Entitlements and Securities credited to such a Securities Account
(other than Equity Interests in any Loan Party or its Subsidiaries), or
(iii) all Commodity Accounts (other than the Term Collateral Proceeds Account)
and commodity contracts and, in each case, all cash, money, cash equivalents,
checks and other property held therein or credited thereto, other than
identifiable Proceeds of Term Priority Collateral;

(4) all Inventory;

(5) all proceeds of business interruption insurance (which, for the avoidance of
doubt, shall not include proceeds of any casualty insurance relating to Term
Priority Collateral);

(6) to the extent relating to or arising from, evidencing or governing any of
the items referred to in the preceding clauses (1) through (5) constituting ABL
Priority Collateral, all Documents, General Intangibles (including all rights
under contracts but excluding any Intellectual Property and any Equity Interests
in any Loan Party or its Subsidiaries), Instruments (including Promissory Notes
other than any Promissory Notes constituting Term Priority Collateral), Chattel
Paper (including Tangible Chattel Paper and Electronic Chattel Paper), and
Commercial Tort Claims, insurance proceeds, Supporting Obligations and
Letter-of-Credit Rights relating thereto; provided that to the extent any of the
foregoing also relates to Term Priority Collateral only that portion related to
the items referred to in the preceding clauses (1) through (5) shall be included
in the ABL Priority Collateral;

(7) all books and Records relating to the items referred to in the preceding
clauses (1) through (6) constituting ABL Priority Collateral (including all
books, databases, customer lists, engineer drawings, and Records, whether
tangible or electronic, which contain any information relating to any of the
items referred to in the preceding clauses (1) through (6) constituting ABL
Priority Collateral but, in each case, excluding any Intellectual Property); and

(8) to the extent not otherwise included, all Proceeds (including all insurance
proceeds) of any and all of the foregoing described in clauses (1) through
(7) and all collateral security and guarantees with respect to any of the
foregoing.

“ABL Recovery” shall have the meaning set forth in Section 5.3(a).

“ABL Secured Parties” shall have the meaning to that term in the introduction to
this Agreement.

“ABL Standstill Period” has the meaning set forth in Section 2.3(b).

“Additional Term Collateral Documents” means, with respect to any series, issue
or class of Additional Term Debt, each of the collateral agreements, security
agreements and other instruments and documents executed and delivered by any
Term Loan Party for purposes of providing collateral security for any Additional
Term Obligations (including any Amendment or Refinancing thereof).

 

4



--------------------------------------------------------------------------------

“Additional Term Debt” means any Indebtedness secured by Liens on the
Collateral; provided, that (i) at the time of incurrence thereof, such
Indebtedness is permitted by the ABL Documents and the Term Documents to be
(x) incurred, (y) guaranteed on a pari passu or junior basis with respect to the
Term Obligations outstanding under the Term Loan Credit Agreement and
(z) secured by Liens on the Collateral on a pari passu or junior basis with the
Liens on the Collateral securing the Term Obligations outstanding under the Term
Loan Credit Agreement and (ii) the conditions set forth in Section 7.20 shall
have been satisfied with respect to such Indebtedness and, unless the agent,
trustee or other representative for the holders of such Indebtedness is already
a party to this Agreement, such agent, trustee or other representative shall
have become a party to this Agreement pursuant to Section 7.20.

“Additional Term Debt Facility” means each credit facility, indenture or other
governing agreement (other than the Term Loan Credit Agreement) with respect to
any Additional Term Debt.

“Additional Term Documents” means, with respect to any series, issue or class of
Additional Term Debt, (a) the Additional Term Debt Facility, (b) the Additional
Term Collateral Documents and (c) the other operative agreements evidencing or
governing such Indebtedness.

“Additional Term Joinder” means a Joinder Agreement substantially in the form of
Exhibit I hereto or such other form as agreed by the ABL Agent and each Term
Agent.

“Additional Term Obligations” means, with respect to any series, issue or class
of Additional Term Debt, all obligations of every nature of each Term Loan Party
from time to time owed to the Additional Term Secured Parties, or any of them,
under any Additional Term Document, including, without limitation, all
“Obligations” of each Term Loan Party or similar term as defined in any
Additional Term Document, whether for principal, interest, fees, expenses,
indemnification or otherwise, and all other amounts owing or due under the terms
of the Additional Term Documents (including interest, fees, indemnification
payments, expense reimbursements and other amounts which, but for the
commencement of an Insolvency Proceeding with respect to such Term Loan Party,
would have accrued on or been payable with respect to any Additional Term
Obligation, whether or not a claim is allowed or allowable against such Term
Loan Party for such interest, fees, indemnification payments, expense
reimbursements and other amounts in the related Insolvency Proceeding), as the
same may be Amended or Refinanced or otherwise modified from time to time in
accordance with the terms hereof and thereof.

“Additional Term Secured Parties” means, with respect to any series, issue or
class of Additional Term Obligations, the holders of such obligations, the
agent, trustee or other representative with respect thereto, and the
beneficiaries of each indemnification obligation undertaken by any Term Loan
Party under any related Additional Term Documents.

“Affiliate” shall mean, with respect to a specified Person, any other Person
that directly or indirectly through one or more intermediaries Controls, is
Controlled by or is under common Control with the Person specified.

“Agent(s)” means individually the ABL Agent or any Term Agent and collectively
means both the ABL Agent and each Term Agent.

“Agreement” shall have the meaning assigned to that term in the introduction to
this Agreement.

“Amended or Refinanced” shall mean, in respect of any obligation, or the
agreement or contract pursuant to which such obligation is incurred, (a) such
obligation (or any portion thereof) or related agreement or contract as
extended, renewed, defeased, amended, amended and restated, supplemented,
modified, restructured, consolidated, refinanced, replaced, refunded or repaid
from time to time and (b)

 

5



--------------------------------------------------------------------------------

any other obligation issued in exchange or replacement for or to refinance such
obligation, in whole or in part, whether with same or different lenders,
arrangers and/or agents and whether with a larger or smaller aggregate principal
amount, in each case to the extent not prohibited under the terms of this
Agreement and the ABL Documents or the Term Documents, as applicable, then in
effect. “Amend or Refinance” and “Amendment or Refinancing” shall have
correlative meanings; and for the avoidance of doubt, the parties hereto agree
that “Amended or Refinanced”, when applicable to any ABL Document shall include
such ABL Document as amended, amended and restated, supplemented, modified or
restructured by, and after giving effect to, any Offshore Facilities
Refinancing.

“Bank Products” shall have the meaning assigned to such term in the ABL Credit
Agreement.

“Bankruptcy Code” shall mean Title 11 of the United States Code, as now or
hereafter in effect or any successor thereto.

“Borrower” shall mean the ABL Borrowers and the Term Loan Borrower.

“Business Day” shall mean any day other than (a) Saturday or Sunday; (b) any day
on which banks in Chicago, Illinois or New York City, New York, generally are
not open to the general public for the purpose of conducting commercial banking
business; or (c) a day on which the principal office of any Term Agent or any
ABL Agent is not open to the general public to conduct business.

“Collateral” shall mean (a) with respect to any Term Agent or any Term Secured
Party, all Property now owned or hereafter acquired by any Term Loan Party in or
upon which a Lien is granted or purported to be granted to any Term Agent under
any of the Term Collateral Documents, together with all substitutions,
additions, products and Proceeds thereof and (b) with respect to the ABL Agent
or any ABL Secured Party, all Property now owned or hereafter acquired by any
ABL Loan Party in or upon which a Lien is granted or purported to be granted to
the ABL Agent under any of the ABL Collateral Documents, together with all
substitutions, additions, products and Proceeds thereof.

“Company” shall have the meaning assigned to that term in the introduction to
this Agreement.

“Control Collateral” shall mean any Collateral consisting of any Deposit
Account, Securities Account, Commodities Accounts, Instruments, Equity Interests
and any other Collateral as to which a Lien may be perfected through possession
or control by the secured party, or any agent therefor.

“Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.

“Credit Documents” shall mean the ABL Documents and the Term Documents.

“Debtor Relief Laws” shall mean the Bankruptcy Code, as now or hereafter in
effect or any successors thereto, as well as all other liquidation,
conservatorship, bankruptcy, assignment for benefit of creditors, moratorium,
rearrangement, receivership, insolvency, reorganization, or similar debtor
relief laws of the United States or any state law or of any applicable foreign
law from time to time in effect affecting the rights of creditors generally.

 

6



--------------------------------------------------------------------------------

“Designated Term Agent” means (i) the Initial Term Agent, until such time as
(A) the Discharge of Term Obligations with respect to the Term Loan Credit
Agreement has occurred or (B) the Initial Term Agent has notified other parties
hereto that another Term Agent shall be the Designated Term Agent pursuant to
any intercreditor agreement entered into in accordance with the Term Loan Credit
Agreement, and (ii) thereafter, the Term Agent designated from time to time by
all then extant Term Agents, in a written notice to the ABL Agent and the Term
Loan Parties hereunder, as the “Designated Term Agent” for purposes hereof.

“Discharge of ABL Obligations” shall mean (a) the termination of all commitments
to extend credit under the ABL Documents, and (b) the payment in full in cash or
immediately available funds of all outstanding ABL Obligations (excluding
contingent indemnification obligations for which a claim or demand for payment
has not then been asserted) including, with respect to (i) amounts available to
be drawn under outstanding Letters of Credit (or indemnities or other
undertakings issued in respect of outstanding Letters of Credit), the
cancellation of such Letters of Credit or the Cash Collateralization (as defined
in the ABL Credit Agreement) thereof or the delivery and provision of backstop
letters of credit in respect thereof in compliance with the terms of any ABL
Credit Agreement (which shall not exceed an amount equal to 105% of the
aggregate undrawn amount of such Letters of Credit), (other than Letters of
Credit denominated in a currency other than Dollars, in which case shall not
exceed 110% of the aggregate undrawn amount of such Letters of Credit) and
(ii) outstanding ABL Obligations with respect to Bank Products (or indemnities
or other undertakings issued pursuant thereto in respect of outstanding Bank
Products), the delivery or provision of cash collateral or backstop letters of
credit in respect thereof, other than (x) unasserted contingent indemnification
obligations, and (y) any ABL Obligations relating to Bank Products that, at such
time, are allowed by the applicable Bank Product Provider to remain outstanding
without being required to be repaid or collateralized.

“Discharge of Term Obligations” shall mean the payment in full in cash of all
outstanding Term Obligations (excluding contingent indemnification obligations
for which a claim or demand for payment has not then been asserted).

“Disposition” shall mean the sale, transfer, license, lease or other disposition
of any property by any Person, including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith. As used herein, “Dispose” and “Disposed”
shall have correlative meanings.

“Enforcement Notice” shall mean a written notice delivered by either the ABL
Agent or the Term Agent to the other applicable party announcing that an
Enforcement Period has commenced.

“Enforcement Period” shall mean the period of time following the receipt by
either the ABL Agent or any Term Agent of an Enforcement Notice from the other
and continuing until the earliest of (a) in case of an Enforcement Period
commenced by any Term Agent, the Discharge of Term Obligations (or the written
termination of, or agreement in writing to terminate, the Enforcement Period by
the applicable Term Agent) or (b) in the case of an Enforcement Period commenced
by the ABL Agent, the Discharge of ABL Obligations (or the written termination
of, or agreement in writing to terminate, the Enforcement Period by the ABL
Agent).

“Equity Interests” shall mean as to any Person, the stock (common, preferred or
in any other manner designated), limited liability company membership or other
interest or any other right or interest (or right to acquire such interest)
however designated, evidencing ownership interests in such Person.

“Event of Default” shall mean an Event of Default as defined in the ABL Credit
Agreement or any Term Document, as applicable.

 

7



--------------------------------------------------------------------------------

“Exercise of Any Secured Creditor Remedies” or “Exercise of Secured Creditor
Remedies” shall mean, except as otherwise provided in the final sentence of this
definition:

(a) the taking by any Secured Party of any action to enforce or realize upon any
Lien, including the institution of any foreclosure proceedings or the noticing
of any public or private sale pursuant to Article 9 of the Uniform Commercial
Code or other applicable law;

(b) the exercise by any Secured Party of any right or remedy provided to a
secured creditor on account of a Lien under any of the Credit Documents, under
applicable law, in an Insolvency Proceeding or otherwise, including the election
to retain any of the Collateral in satisfaction of a Lien;

(c) the taking of any action by any Secured Party or the exercise of any right
or remedy by any Secured Party in respect of the collection on, set off against,
marshaling of, injunction respecting or foreclosure on the Collateral or the
Proceeds thereof;

(d) the appointment on the application of a Secured Party, of a receiver,
receiver and manager or interim receiver of all or part of the Collateral;

(e) the sale, lease, license, or other Disposition of all or any portion of the
Collateral by private or public sale conducted by a Secured Party or any other
means at the direction of a Secured Party permissible under applicable law
(including without limitation the solicitation of any bids from third persons to
conduct liquidation or Disposition of Collateral or engage any agents for
purposes of valuing, marketing, promoting or selling Collateral);

(f) the exercise of any other right of a secured creditor under Part 6 of
Article 9 of the Uniform Commercial Code or under provisions of similar effect
under other applicable law the exercise by a Secured Party of any voting rights
relating to any Pledged Shares; and

(g) instituting any action or proceeding to effect any of the foregoing.

For the avoidance of doubt, none of the following shall be deemed to constitute
an Exercise of Secured Creditor Remedies: (i) the filing of a proof of claim in
any Insolvency Proceeding or seeking adequate protection (subject to and in
accordance with Section 6.3 below), (ii) the exercise of rights by the ABL Agent
during the continuance of a Dominion Trigger Period (as defined in the ABL
Credit Agreement), including, without limitation, with respect to Deposit
Accounts and Securities Accounts and the notification of account debtors,
depository institutions, securities intermediaries, or any other Person to
deliver Proceeds of ABL Priority Collateral to the ABL Agent, (iii) the consent
by the ABL Agent to any Disposition by any ABL Loan Party of any of the ABL
Priority Collateral (other than any such sale conducted at the direction of the
ABL Agent in connection with any Exercise of Secured Creditor Remedies after the
occurrence of an Event of Default under the ABL Credit Agreement), (iv) the
modification of advance rates or sub-limits, or the addition or modification of
eligibility criteria, by the ABL Agent, (v) the imposition or modification of
any component of the Availability Reserve (as defined in the ABL Credit
Agreement) by the ABL Agent, (vi) any collection, adjustment or settlement of
insurance claims, or any application to a court of competent jurisdiction to
make a determination as to the collection, adjustment or settlement of an
insurance claim, in each case in accordance with Section 3.3, (vii) the exercise
of rights by the ABL Agent under the ABL Documents to require any ABL Loan Party
to take actions in the nature of “further assurances” with respect to the
Collateral permitted by the ABL Documents and not inconsistent with this
Agreement, (viii) the consent by any Term Agent to any Disposition by the
Borrower or any Term Guarantor of any of the Term Priority Collateral (other
than any such sale conducted at the direction of any Term Agent in connection
with any Exercise of Secured

 

8



--------------------------------------------------------------------------------

Creditor Remedies after the occurrence of an Event of Default under the
applicable Term Documents), (ix) the exercise of rights by any Term Agent under
the applicable Term Documents to require any Term Loan Party to take actions in
the nature of “further assurances” with respect to the Collateral permitted by
the Term Documents and not inconsistent with this Agreement or (x) the exercise
of any rights or remedies by the ABL Agent against any ABL Loan Party which is
not a Term Loan Party.

“Foreign Borrower” means any Foreign Subsidiary that may become a party to the
ABL Credit Agreement as a “Borrower” from time to time.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.

“Governmental Authority” shall mean the government of the United States or any
other nation, or any political subdivision thereof, whether state, local,
provincial, territorial or municipal and any agency, authority, instrumentality,
regulatory body, court, tribunal, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank).

“Indebtedness” shall mean (i) “Debt” as defined in the ABL Credit Agreement and
(ii) “Indebtedness” as defined in the Term Loan Credit Agreement or any
Additional Term Document, respectively and as applicable.

“Initial Term Agent” shall have the meaning assigned to that term in the
introduction to this Agreement and shall include any successors thereto as well
as any Person designated as the “Agent”, “Administrative Agent”, “Collateral
Agent”, “Trustee”, “Security Trustee”, “Collateral Trustee” or similar term
under any Term Loan Credit Agreement.

“Insolvency Proceeding” shall mean, with respect to any Loan Party, (a) any
case, action, proposal, or proceeding before any court or other Governmental
Authority relating to (or any corporate action or other procedure or step being
taken in relation to) such Loan Party’s bankruptcy, reorganization, insolvency,
liquidation, receivership, dissolution, winding-up or relief of debtors (whether
voluntary or involuntary), or (b) any general assignment for the benefit of its
creditors, composition, marshalling of assets for its creditors or other similar
arrangement in respect of its creditors generally or any substantial portion of
its creditors; in each case covered by clauses (a) and (b) undertaken under any
Debtor Relief Laws.

“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, the Copyrights, the Copyright Licenses, the Patents, the Patent
Licenses, the Trademarks and the Trademark Licenses, and all rights to sue at
law or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.

“Issuing Bank” shall have the meaning assigned to such term in the ABL Credit
Agreement.

“Lender(s)” means individually, the ABL Lenders or the Term Lenders and
collectively means all of the ABL Lenders and the Term Lenders.

“Letter of Credit” shall mean “Letter of Credit” as defined in the ABL Credit
Agreement.

 

9



--------------------------------------------------------------------------------

“Licenses” means, with respect to any Person, all of such Person’s right, title,
and interest in and to (a) any and all licensing agreements or similar
arrangements in and to its Patents, Copyrights, or Trademarks, (b) all income,
royalties, damages, claims, and payments now or hereafter due or payable under
and with respect thereto, including, without limitation, damages and payments
for past and future breaches thereof, and (c) all rights to sue for past,
present, and future breaches thereof.

“Lien” shall mean any mortgage, pledge, hypothecation, collateral assignment,
encumbrance, lien (statutory or other), charge or other security interest or any
other security agreement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).

“Lien Priority” shall mean with respect to any Lien of the ABL Secured Parties
or the Term Secured Parties in the Collateral, the order of priority of such
Lien as specified in Section 2.1.

“Loan Parties” shall mean the ABL Loan Parties and the Term Loan Parties.

“Non-US Loan Parties” any Foreign Borrower and/or any Foreign Subsidiary that
may from time to time guaranty the obligations under the ABL Credit Agreement.

“Offshore Facilities Refinancing” shall mean the amendment, amendment and
restatement, and/or other modification of the ABL Documents solely in order to
implement (a) the addition of certain Non-US Loan Parties and related Dollar or
non-Dollar denominated credit facilities (the “Offshore Facilities”) and (b) the
granting of Liens in favor of the ABL Secured Parties on certain assets of the
Non-US Obligors and/or the ABL Loan Parties as security for the Offshore
Facilities in connection therewith, such refinancing to include the addition of
terms and provisions and additional loan documentation for the Non-US Obligors
and the Offshore Facilities customary for multicurrency cross-border credit
agreements generally in connection therewith and the additional Liens in support
thereof; provided that (i) such Offshore Facilities Refinancing shall be
consummated no later than the 12-month anniversary of the date hereof, and
(ii) any amendments or modifications to the ABL Documents contained in such
Offshore Facilities Refinancing shall be permitted under Section 6.11(b)(ii) of
the Term Credit Agreement except (with respect to clause (z) thereof) to the
extent of additional covenants and events of default applying only to Non-US
Obligors or the Offshore Facilities.

“Patents” means, with respect to any Person, all of such Person’s right, title,
and interest in and to: (a) any and all patents and patent applications; (b) all
inventions and improvements described and claimed therein; (c) all reissues,
divisions, continuations, renewals, extensions, and continuations-in-part
thereof; (d) all income, royalties, damages, claims, and payments now or
hereafter due or payable under and with respect thereto, including, without
limitation, damages and payments for past and future infringements thereof;
(e) all rights to sue for past, present, and future infringements thereof; and
(f) all rights corresponding to any of the foregoing throughout the world.

“Person” shall mean an individual, partnership, corporation, limited liability
company, unlimited liability company, business trust, joint stock company,
trust, unincorporated association, joint venture, Governmental Authority or
other entity of whatever nature.

“Pledged Shares” shall mean any Equity Interests of, or other equity interests
in, any Loan Party, any Subsidiary thereof or any other Person, to the extent,
in each case, constituting part of the Collateral.

“Priority Collateral” shall mean the ABL Priority Collateral or the Term
Priority Collateral, as applicable.

 

10



--------------------------------------------------------------------------------

“Proceeds” shall mean (a) all “proceeds,” as defined in Article 9 of the Uniform
Commercial Code, with respect to the Collateral, and (b) whatever is recoverable
or recovered when any Collateral is sold, exchanged, collected, or disposed of,
whether voluntarily or involuntarily.

“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.

“Purchasing ABL Secured Parties” shall have the meaning set forth in
Section 5.4(a)(ii).

“Purchasing Term Secured Parties” shall have the meaning set forth in
Section 5.4(a)(i).

“Real Property” means any right, title or interest in and to real property,
including any fee interest, leasehold interest, easement, or license and any
other right to use or occupy real property, including any right arising by
contract.

“Secured Bank Product Obligations” shall have the meaning assigned to such term
in the ABL Credit Agreement.

“Secured Parties” shall mean the ABL Secured Parties and the Term Secured
Parties.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company, unlimited liability company or other business entity
of which a majority of the shares of Equity Interests having ordinary voting
power for the election of directors or other governing body are at the time
beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person. Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of a Loan Party.

“Term Agent” shall mean (a) in the case of the Term Loan Credit Agreement, the
Initial Term Agent and (b) in the case of any Additional Term Obligations and
the Additional Term Secured Parties thereunder the trustee, security trustee,
administrative agent, collateral agent, security agent or similar agent under
such Additional Term Obligations that is named as the Term Agent in respect of
such Additional Term Obligations in the applicable Additional Term Joinder, and
shall, in each case include any successor thereto.

“Term Collateral Documents” shall mean the Security Documents (as defined in the
Term Loan Credit Agreement) and all security agreements, pledge agreements,
hypothecs, charges, debentures, bailment agreements, account control agreements,
freight forwarder and/or customs broker’s agreements, collateral access
agreements, mortgages, deeds of trust and other collateral documents executed
and delivered in connection with the Term Loan Credit Agreement, in each case as
Amended or Refinanced or otherwise modified from time to time in accordance with
the terms hereof and thereof.

“Term Collateral Proceeds Account” shall mean the deposit account identified in
writing to the ABL Agent from time to time in the name of any Term Agent or the
Company which contains (or was established to contain) only Proceeds of Term
Priority Collateral.

“Term DIP Financing” shall have the meaning set forth in Section 6.1(b).

“Term Documents” shall mean the Term Loan Credit Agreement, the Term Guaranty,
the Additional Term Documents, the Term Collateral Documents and those other
ancillary agreements to which any Term Secured Party is a party or beneficiary
and all other agreements, instruments, documents and certificates, now or
hereafter executed by or on behalf of any Term Loan Party or any of its
respective

 

11



--------------------------------------------------------------------------------

Affiliates, and delivered to the applicable Term Agent or any other Term Secured
Party, in connection with any of the foregoing or any Term Loan Credit
Agreement, Term Guaranty, any Additional Term Documents or the Term Collateral
Documents, in each case as the same may be Amended or Refinanced or otherwise
modified from time to time in accordance with the terms hereof and thereof.

“Term Guarantors” shall mean the collective reference to each Subsidiary of the
Term Loan Borrower who is or becomes a guarantor under the Term Guaranty with
respect to the Term Loan Borrower’s Term Obligations.

“Term Guaranty” shall mean the collective reference to the guaranty agreements,
if any, entered into by the Term Guarantors and any other guarantee of the Term
Obligations entered into in connection with an Amendment or Refinancing of the
Term Loan Credit Agreement or any Additional Term Debt Facility, as applicable,
whether by the same or any other agent, lender or group of lenders.

“Term Lenders” shall have the meaning assigned to that term in the introduction
to this Agreement, as well as any Person which is a “lender” under any Term Loan
Credit Agreement or any Additional Term Document.

“Term Loan Credit Agreement” shall have the meaning assigned to such term in the
recitals to this Agreement and any other agreements, indentures or facilities
which Amend or Refinance all or any portion of the Term Obligations under any
then extant Term Loan Credit Agreement (including, without limitation, under any
agreement with respect to Term DIP Financing provided by any or all of the Term
Secured Parties, including any use, whether consensual or non-consensual, of
cash collateral constituting the Proceeds of the Term Priority Collateral),
whether by the same or any other agent, lender or group of lenders; provided
that at the time of any refinancing or replacement of the then extant Term Loan
Credit Agreement, the Company shall have delivered to the ABL Agent an officer’s
certificate certifying that such refinancing or replacement Term Loan Credit
Agreement is permitted to be incurred under the ABL Credit Agreement.

“Term Loan Borrower” shall have the meaning assigned to that term in the
recitals to this Agreement.

“Term Loan Parties” shall have the meaning assigned to that term in the recitals
to this Agreement.

“Term Obligations” shall mean all obligations of every nature of each Term Loan
Party from time to time owed to the Term Secured Parties, or any of them, under
any Term Document (including any Additional Term Document), including, without
limitation, all “Obligations” of each Term Loan Party or similar term as defined
in any Term Document, whether for principal, interest, fees, expenses,
indemnification or otherwise, and all other amounts owing or due under the terms
of the Term Documents (including interest, fees, indemnification payments,
expense reimbursements and other amounts which, but for the filing of an
Insolvency Proceeding with respect to such Term Loan Party, would have accrued
on or been payable with respect to any Term Obligation, whether or not a claim
is allowed or allowable against such Term Loan Party for such interest, fees,
indemnification payments, expense reimbursements and other amounts in the
related Insolvency Proceeding), as the same may be Amended or Refinanced in
whole or in part or otherwise modified from time to time in accordance with the
terms hereof and thereof.

“Term Priority Collateral” shall mean all Collateral, other than ABL Priority
Collateral, including the following:

(1) Pledged Shares;

 

12



--------------------------------------------------------------------------------

(2) Equipment;

(3) Intellectual Property;

(4) Real Property;

(5) Payment intangibles of, and promissory notes in favor of, any Term Loan
Party (other than payments in respect of business interruption insurance
constituting ABL Priority Collateral);

(6) all Goods other than Inventory;

(7) General intangibles, including goodwill, not constituting ABL Priority
Collateral;

(8) the Term Collateral Proceeds Account; provided, however, that to the extent
that identifiable Proceeds of ABL Priority Collateral are deposited into such
account, any such identifiable Proceeds shall be treated as ABL Priority
Collateral; (9) all specifically identifiable Proceeds of Term Priority
Collateral contained in any Deposit Account (other than the Term Collateral
Proceeds Account), Securities Account or Commodity Account;

(10) tax refunds or rebates;

(11) all Documents, Instruments, Chattel Paper (including Tangible Chattel Paper
and Electronic Chattel Paper), Letters of Credit Rights, Commercial Tort Claims,
and books and Records, in each case relating to the items referred to in the
preceding clauses (including all books, databases, and Records, whether tangible
or electronic, which contain any information relating to any of the items
referred to in the preceding clauses);

(12) to the extent not otherwise included, all Proceeds (including all insurance
proceeds), Supporting Obligations and products of any of the foregoing described
in clauses (1) through (11) and all collateral security and guarantees with
respect to any of the foregoing; and

(13) all other Collateral other than ABL Priority Collateral.

“Term Recovery” shall have the meaning set forth in Section 5.3(b).

“Term Secured Parties” shall mean each Term Agent, all Term Lenders and
Additional Term Secured Parties.

“Term Standstill Period” shall have the meaning set forth in Section 2.3(a).

“Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all trademarks (including
service marks), trade names, trade dress, and trade styles and the registrations
and applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all licenses of the foregoing, whether as
licensee or licensor; (c) all renewals of the foregoing; (d) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements thereof; (e) all rights to sue for past, present, and
future infringements of the foregoing, including the right to settle suits
involving claims and demands for royalties owing; and (f) all rights
corresponding to any of the foregoing throughout the world.

 

13



--------------------------------------------------------------------------------

“Uniform Commercial Code” shall mean the Uniform Commercial Code as the same
may, from time to time, be in effect in the State of New York; provided that to
the extent that the Uniform Commercial Code is used to define any term in any
security document and such term is defined differently in differing Articles of
the Uniform Commercial Code, the definition of such term contained in Article 9
shall govern; provided further that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, publication or
priority of, or remedies with respect to, Liens of any party is governed by the
Uniform Commercial Code or foreign personal property security laws as enacted
and in effect in a jurisdiction other than the State of New York, the term
“Uniform Commercial Code” will mean the Uniform Commercial Code or such foreign
personal property security laws as enacted and in effect in such other
jurisdiction solely for purposes of the provisions thereof relating to such
attachment, perfection, priority or remedies and for purposes of definitions
related to such provisions.

“Use Period” means, with respect to each parcel or item of Term Priority
Collateral, the period, following the commencement of any Exercise of Any
Secured Creditor Remedies, which begins on the earlier of (a) the day on which
the ABL Agent provides the Term Agent with the notice of its election to request
access to such parcel or item of Term Priority Collateral pursuant to
Section 3.5(b) and (b) the fifth Business Day after the Term Agent provides the
ABL Agent with notice that the Term Agent (or its agent) has obtained possession
or control of such parcel or item of Term Priority Collateral and ends on the
earliest of (i) the day which is 180 days after the date on which the ABL Agent
initially obtains the ability to take physical possession of, remove or
otherwise control physical access to, or actually uses, such parcel or item of
Term Priority Collateral, plus such number of days, if any, during such 180 day
period that it is stayed or otherwise prohibited by law or court order from
exercising remedies with respect to associated ABL Priority Collateral, (ii) the
date on which (A) all or substantially all of the ABL Priority Collateral
associated with such parcel or item of Term Priority Collateral is sold,
collected or liquidated or (B) the ABL Agent has abandoned the ABL Priority
Collateral at such parcel or permanently ceases efforts to liquidate, complete,
sell, prepare for sale, store or otherwise exercise the rights provided under
Section 3.5(b) with respect to the ABL Priority Collateral with respect to any
item or parcel of Term Priority Collateral and confirms in writing such facts to
the Term Agent (or fails to respond within ten (10) Business Days to a written
request from a Term Agent to so confirm) or, (iii) the Discharge of ABL
Obligations and (iv) the date on which the default which resulted in such
Exercise of Any Secured Creditor Remedies has been waived in writing.

Section 1.3 Rules of Construction. Unless the context of this Agreement clearly
requires otherwise, references to the plural include the singular, references to
the singular include the plural, the term “including” is not limiting and shall
be deemed to be followed by the phrase “without limitation,” and the term “or”
has, except where otherwise indicated, the inclusive meaning represented by the
phrase “and/or.” The words “hereof,” “herein,” “hereby,” “hereunder,” and
similar terms in this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement. Article, section, subsection,
clause, schedule and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement to any agreement,
instrument, or document shall include all alterations, Amendments or
Refinancings, changes, restatements, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements thereto and thereof, as
applicable (subject to any restrictions on such alterations, Amendments and
Refinancings, changes, restatements, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein). Any
reference herein to any Person shall be construed to include such Person’s
successors and assigns. Any reference herein to the repayment in full of an
obligation shall mean the payment in full in cash of such obligation, or in such
other manner as may be approved in writing by the requisite holders or

 

14



--------------------------------------------------------------------------------

representatives in respect of such obligation. Any reference herein to a time of
day means Eastern time. Any term referenced herein by cross-reference to a
defined term in the ABL Credit Agreement shall be deemed to be a cross-reference
to a defined term in the ABL Credit Agreement or the same or comparable term in
any other ABL Credit Agreement. Any term referenced herein by cross-reference to
a defined term in the Term Loan Credit Agreement shall be deemed to be a
cross-reference to a defined term in the Term Loan Credit Agreement or the same
or comparable term in any other Term Loan Credit Agreement.

ARTICLE 2

LIEN PRIORITY

Section 2.1 Priority of Liens.

(a) Notwithstanding (i) the date, time, method, manner, or order of grant,
attachment, or perfection of, or any defect or deficiency in, or failure to
perfect, any Liens granted to the ABL Secured Parties in respect of all or any
portion of the Collateral or any Liens granted to the Term Secured Parties in
respect of all or any portion of the Collateral and regardless of how any such
Lien was acquired (whether by grant, statute, operation of law, subrogation or
otherwise), (ii) the order or time of filing or recordation of any document or
instrument for perfecting the Liens in favor of the ABL Agent for the benefit of
the ABL Secured Parties or any Term Agent for the benefit of the Term Secured
Parties in any Collateral, (iii) any provision of the Uniform Commercial Code,
Debtor Relief Laws or any other applicable law, or of the ABL Documents or the
Term Documents, (iv) whether the ABL Agent or any Term Agent, in each case,
either directly or through agents, holds possession of, or has control over, all
or any part of the Collateral, (v) the date on which the ABL Obligations or the
Term Obligations are advanced or made available to the Loan Parties, or (vi) any
failure of the ABL Agent or any Term Agent to perfect its Lien in the
Collateral, the subordination of any Lien on the Collateral securing any ABL
Obligations or Term Obligations, as applicable, to any Lien securing any other
obligation of any Borrower or Term Guarantor, or the avoidance, invalidation or
lapse of any Lien on the Collateral securing any ABL Obligations or Term
Obligations, the ABL Agent, on behalf of itself and the ABL Secured Parties, and
each Term Agent, on behalf of itself and the applicable Term Secured Parties,
hereby agree that the following priorities apply to the Liens upon and right to
payment from Proceeds of the ABL Priority Collateral and the Term Priority
Collateral:

(1) any Lien on the ABL Priority Collateral securing any ABL Obligations now or
hereafter held by or on behalf of the ABL Agent or any ABL Secured Party or any
agent or trustee therefor, regardless of how acquired, whether by grant,
possession, statute, operation of law, subrogation or otherwise, shall be senior
in all respects and prior to any Lien now or hereafter held by any Term Secured
Party on the ABL Priority Collateral securing any Term Obligations; and

(2) any Lien on the Term Priority Collateral securing any Term Obligations now
or hereafter held by or on behalf of any Term Agent, any Term Secured Party or
any agent or trustee therefor, regardless of how acquired, whether by grant,
possession, statute, operation of law, subrogation or otherwise, shall be senior
in all respects and prior to any Liens now or hereafter held by the ABL Secured
Parties on the Term Priority Collateral securing any ABL Obligations.

(b) Each Term Agent, for and on behalf of itself and the applicable Term Secured
Parties, acknowledges and agrees that, concurrently herewith, the ABL Agent, for
the benefit of itself and the other ABL Secured Parties, has been, or may be,
granted Liens upon all of the Term Priority Collateral and each Term Agent
hereby consents thereto. The ABL Agent, for and on behalf of itself and the ABL
Secured Parties, acknowledges and agrees that, concurrently herewith, each Term
Agent, for the

 

15



--------------------------------------------------------------------------------

benefit of itself and the other Term Secured Parties represented by it, has
been, or may be, granted Liens upon all of the ABL Priority Collateral and the
ABL Agent hereby consents thereto. The subordination of Liens by the Term Agent
and the ABL Agent in favor of one another as set forth herein shall not be
deemed to subordinate any Term Agent’s Liens or the ABL Agent’s Liens to the
Liens of any other Person.

Section 2.2 Waiver of Right to Contest Liens.

(a) Each Term Agent, for and on behalf of itself and the applicable Term Secured
Parties, agrees that it and they shall not (and hereby waives any right to) take
any action to contest or challenge (or assist or support any other Person in
contesting or challenging), directly or indirectly, whether or not in any
proceeding (including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Liens of the ABL Agent and the ABL Secured
Parties in respect of the Collateral or the provisions of this Agreement. Each
Term Agent, for itself and on behalf of the applicable Term Secured Parties,
agrees that none of the Term Agents or the Term Secured Parties will take any
action that would interfere with any Exercise of Secured Creditor Remedies
undertaken by the ABL Agent or any ABL Secured Party under the ABL Documents
with respect to the ABL Priority Collateral. Each Term Agent, for itself and on
behalf of the applicable Term Secured Parties, hereby waives any and all rights
it or the Term Secured Parties may have as a junior lien creditor or otherwise
to contest, protest, object to, or interfere with the manner in which the ABL
Agent or any ABL Lender seeks to enforce its Liens in any ABL Priority
Collateral. The foregoing shall not be construed to prohibit any Term Agent from
enforcing the provisions of this Agreement or otherwise acting in accordance
with this Agreement.

(b) The ABL Agent, for and on behalf of itself and the ABL Secured Parties,
agrees that it shall not (and hereby waives any right to) take any action to
contest or challenge (or assist or support any other Person in contesting or
challenging), directly or indirectly, whether or not in any proceeding
(including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Liens of any Term Agent or any Term Secured
Parties in respect of the Collateral or the provisions of this Agreement. Except
to the extent expressly set forth in Section 3.5 of this Agreement, the ABL
Agent, for itself and on behalf of the ABL Secured Parties, agrees that none of
the ABL Agent or the ABL Secured Parties will take any action that would
interfere with any Exercise of Secured Creditor Remedies undertaken by any Term
Agent under the Term Documents with respect to the Term Priority Collateral. The
ABL Agent, for itself and on behalf of the ABL Secured Parties, hereby waives
any and all rights it or the ABL Secured Parties may have as a junior lien
creditor or otherwise to contest, protest, object to, or interfere with the
manner in which any Term Agent seeks to enforce its Liens in any Term Priority
Collateral. The foregoing shall not be construed to prohibit the ABL Agent from
enforcing the provisions of this Agreement or otherwise acting in accordance
with this Agreement.

Section 2.3 Remedies Standstill.

(a) Each Term Agent, on behalf of itself and the applicable Term Secured
Parties, agrees that, from the date hereof until the date upon which the
Discharge of ABL Obligations shall have occurred, each Term Agent shall not nor
shall any Term Secured Party represented by it Exercise Any Secured Creditor
Remedies with respect to any of the ABL Priority Collateral; provided, however,
that the Designated Term Agent or any person authorized by it may Exercise Any
Secured Creditor Remedies with respect to any ABL Priority Collateral (but not
rights the exercise of which is otherwise prohibited by this Agreement including
Article 6 hereof) after a period (the “Term Standstill Period”) of 180
consecutive days has elapsed from the date of delivery of written notice from
the Designated Term Agent to the ABL Agent stating that (i) an Event of Default
(as defined under the applicable Term Documents for which it is acting as a Term
Agent) has occurred and is continuing thereunder, (ii) the Term

 

16



--------------------------------------------------------------------------------

Obligations under such Term Documents for which it is acting as a Term Agent are
currently due and payable in full (whether as a result of acceleration thereof
or otherwise) in accordance with the terms of such Term Documents, and (iii) the
Designated Term Agent intends to exercise its rights to the Exercise of Secured
Creditor Remedies; provided, further, that the Term Agents shall not be entitled
to Exercise Any Secured Creditor Remedies with respect to any ABL Priority
Collateral in the event (x) the ABL Agent or any ABL Secured Parties are then
diligently pursuing their rights and remedies with respect to all or a material
portion of the ABL Priority Collateral or diligently attempting to vacate any
stay or prohibition against such exercise or (y) a Loan Party is then a debtor
under or with respect to (or otherwise subject to) any Insolvency Proceeding.
From and after the date that is the earlier of (x) the date upon which the
Discharge of ABL Obligations shall have occurred and (y) the date the Term
Standstill Period shall have expired (subject to the second proviso in the
preceding sentence), any Term Agent or any Term Secured Party may Exercise Any
Secured Creditor Remedies under the Term Documents or applicable law as to any
ABL Priority Collateral; provided, however, that any Exercise of Secured
Creditor Remedies with respect to any ABL Priority Collateral by any Term Agent
or the Term Secured Parties is at all times subject to the provisions of this
Agreement, including the provisions of Section 4.1.

(b) The ABL Agent, on behalf of itself and the ABL Secured Parties, agrees that,
from the date hereof until the date upon which the Discharge of Term Obligations
shall have occurred, neither the ABL Agent nor any ABL Secured Party will
Exercise Any Secured Creditor Remedies with respect to any of the Term Priority
Collateral; provided, however, that the ABL Agent may Exercise Any Secured
Creditor Remedies with respect to any Term Priority Collateral (but not rights
the exercise of which is otherwise prohibited by this Agreement including
Article 6 hereof) after a period (the “ABL Standstill Period”) of 180
consecutive days has elapsed from the date of delivery of written notice from
the ABL Agent to each Term Agent stating that (i) an Event of Default (as
defined under the applicable ABL Documents) has occurred and is continuing
thereunder, (ii) the ABL Obligations under such ABL Documents are currently due
and payable in full (whether as a result of acceleration thereof or otherwise)
in accordance with the terms of such ABL Documents, and (iii) the ABL Agent
intends to exercise its rights to the Exercise of Secured Creditor Remedies;
provided, further, that the ABL Agent shall not be entitled to Exercise Any
Secured Creditor Remedies with respect to any Term Priority Collateral in the
event (x) any Term Agent or any Term Secured Parties are then diligently
pursuing their rights and remedies with respect to all or a material portion of
the Term Priority Collateral or diligently attempting to vacate any stay or
prohibition against such exercise or (y) a Loan Party is then a debtor under or
with respect to (or otherwise subject to ) any Insolvency Proceeding. From and
after the date that is the earlier of (x) the date upon which the Discharge of
Term Obligations shall have occurred and (y) the date the ABL Standstill Period
shall have expired (subject to the second proviso in the preceding sentence),
the ABL Agent or any ABL Secured Party may Exercise Any Secured Creditor
Remedies under the ABL Documents or applicable law as to any Term Priority
Collateral; provided, however, that any Exercise of Secured Creditor Remedies
with respect to any Term Priority Collateral by the ABL Agent or the ABL Secured
Parties is at all times subject to the provisions of this Agreement, including
the provisions of Section 4.1.

(c) Notwithstanding the provisions of Sections 2.3(a), 2.3(b) or any other
provision of this Agreement, nothing contained herein shall be construed to
prevent any Agent or any Secured Party from (i) filing a claim or statement of
interest with respect to the ABL Obligations or Term Obligations owed to it in
any Insolvency Proceeding commenced by or against any Loan Party, (ii) taking
any action (not adverse to the Lien Priority of the Liens of the other Agent or
other Secured Parties on the Collateral in which such other Agent or other
Secured Party has a priority Lien or the rights of the other Agent or any of the
other Secured Parties to Exercise Any Secured Creditor Remedies in respect
thereof) in order to create, perfect, preserve or protect (but not enforce) its
Lien on any Collateral, (iii) filing any necessary or responsive pleadings in
opposition to any motion, adversary proceeding or other pleading filed by any

 

17



--------------------------------------------------------------------------------

Person objecting to or otherwise seeking disallowance of the claim or Lien of
such Agent or Secured Party, (iv) filing any pleadings, objections, motions, or
agreements which assert rights available to unsecured creditors of the Loan
Parties arising under any Insolvency Proceeding or applicable non-bankruptcy law
to the extent not inconsistent with the terms of this Agreement, (v) Subject to
Section 6.11, voting on any plan of reorganization or filing any proof of claim
in any Insolvency Proceeding of any Loan Party, or (vi) bidding for and
purchasing Collateral at any private or judicial foreclosure sale of such
Collateral initiated by the applicable Agent (so long as such bid is subject to
the limitations on credit bidding set forth in Section 6.4(a) and
Section 6.4(b)), in each case (i) through (vi) above to the extent not
inconsistent with the terms of this Agreement.

Section 2.4 Exercise of Rights.

(a) No Other Restrictions. The ABL Agent may enforce the provisions of the ABL
Documents, each Term Agent may enforce the provisions of the applicable Term
Documents and each may Exercise Any Secured Creditor Remedies, all in such order
and in such manner as each may determine in the exercise of its sole discretion,
consistent with the terms of this Agreement; provided, however, that each of the
ABL Agent and each Term Agent agrees to provide to the other (x) an Enforcement
Notice prior to the commencement of an Exercise of Secured Creditor Remedies and
(y) copies of any notices that it is required under applicable law to deliver to
any Loan Party; provided further, however, that the ABL Agent’ failure to
provide any such copies to each Term Agent shall not impair any of the ABL
Agent’ rights hereunder or under any of the ABL Documents and any Term Agent’s
failure to provide any such copies to the ABL Agent shall not impair any of such
Term Agent’s rights hereunder or under any of the applicable Term Documents.
Each of the Term Agents (on behalf of itself and the applicable Term Secured
Parties) and the ABL Agent (on behalf of itself and the ABL Secured Parties)
agrees (i) that it will not institute any suit or other proceeding or assert in
any suit, Insolvency Proceeding or other proceeding any claim, in the case of
each of the Term Agents and the applicable Term Secured Parties, against the ABL
Agent or any other ABL Secured Party, and in the case of the ABL Agent and each
other ABL Secured Party, against the Term Agents or any other Term Secured
Party, seeking damages from or other relief by way of specific performance,
instructions or otherwise, with respect to, any action taken or omitted to be
taken by such Person with respect to the Collateral which is consistent with the
terms of this Agreement, and none of such parties shall be liable for any such
action taken or omitted to be taken, or (ii) without the other Agent’s prior
written consent, it will not be a petitioning creditor or otherwise assist in
the filing of an involuntary Insolvency Proceeding.

(b) Release of Liens.

(i) In the event of (A) any private or public sale of all or any portion of the
ABL Priority Collateral in connection with any Exercise of Secured Creditor
Remedies by the ABL Agent or any Disposition by the ABL Loan Parties with the
consent of the ABL Agent while an Event of Default under the ABL Documents has
occurred and is continuing (so long as the proceeds of such sale or Disposition
are applied in accordance with Section 4.1(b)), or (B) any sale, transfer or
other Disposition of all or any portion of the ABL Priority Collateral (other
than in connection with an Amendment or Refinancing as described in
Section 5.2(c)), so long as such sale, transfer or other Disposition is then
permitted by the ABL Documents and the Term Documents or consented to by the
requisite ABL Lenders and the requisite Term Lenders, as applicable, each Term
Agent agrees, on behalf of itself and the applicable Term Secured Parties that
such sale, transfer or other Disposition will be free and clear of the Liens on
such ABL Priority Collateral securing the applicable Term Obligations, and such
Term Agent’s and the applicable Term Secured Parties’ Liens with respect to the
ABL Priority Collateral so sold, transferred, or disposed shall terminate and be
automatically released without further action concurrently with, and to the same
extent as, the release of the ABL Secured Parties’ Liens on such ABL Priority
Collateral; provided, that the Liens of the parties shall attach to the Proceeds
of any such Disposition of

 

18



--------------------------------------------------------------------------------

the ABL Priority Collateral with the same relative priority as the Liens which
attached to the ABL Priority Collateral so released. In furtherance of, and
subject to, the foregoing, each Term Agent agrees that it will promptly execute
and deliver any and all Lien releases or other documents reasonably requested by
the ABL Agent in connection therewith.

(ii) In the event of (A) any private or public sale of all or any portion of the
Term Priority Collateral in connection with any Exercise of Secured Creditor
Remedies by the Term Agent or any Disposition by the Term Loan Parties with the
consent of the applicable Term Agent while an Event of Default under the Term
Documents has occurred and is continuing (so long as the proceeds of such sale
or Disposition are applied in accordance with Section 4.1(c)), or (B) any sale,
transfer or other Disposition of all or any portion of the Term Priority
Collateral (other than in connection with an Amendment or Refinancing as
described in Section 5.2(c)), so long as such sale, transfer or other
Disposition is then permitted by the applicable Term Documents and the ABL
Documents or consented to by the requisite applicable Term Lenders and the
requisite ABL Lenders, as applicable, the ABL Agent agrees, on behalf of itself
and the ABL Lenders, that such sale, transfer or Disposition will be free and
clear of the Liens on such Term Priority Collateral securing the ABL Obligations
and the ABL Agent’ and the ABL Secured Parties’ Liens with respect to the Term
Priority Collateral so sold, transferred, or disposed shall terminate and be
automatically released without further action concurrently with, and to the same
extent as, the release of the applicable Term Secured Parties’ Liens on such
Term Priority Collateral; provided, that the Liens of the parties shall attach
to the Proceeds of any such Disposition of the Term Priority Collateral with the
same relative priority as the Liens which attached to the Term Priority
Collateral so released. In furtherance of, and subject to, the foregoing, the
ABL Agent agrees that it will promptly execute and deliver any and all Lien
releases or other documents reasonably requested by the applicable Term Agent in
connection therewith.

Section 2.5 No New Liens.

(a) Subject to Article 6, until the Discharge of ABL Obligations, and for so
long as the Term Obligations are secured by any ABL Priority Collateral, the
parties hereto agree that no Loan Party shall grant any Lien on any assets of
any Loan Party securing any Term Obligation which assets are not also subject to
the Lien of the ABL Agent under the ABL Documents. If any Term Secured Party
shall nonetheless acquire or hold any Lien on any assets of any Loan Party
securing any Term Obligation which assets are not also subject to the Lien of
the ABL Agent under the ABL Documents, then the applicable Term Agent (or the
relevant Term Secured Party) shall, without the need for any further consent of
any other Term Secured Party or any Term Loan Party and notwithstanding anything
to the contrary in any other Term Document, be deemed to also hold and have held
such Lien as agent or bailee for the benefit of the ABL Agent as security for
the ABL Obligations (subject to the Lien Priority and other terms hereof) and
shall promptly notify the ABL Agent in writing of the existence of such Lien.

(b) Subject to Article 6, until the Discharge of Term Obligations, and for so
long as the ABL Obligations are secured by any Term Priority Collateral, the
parties hereto agree that no Loan Party shall grant any Lien on any of its
assets securing any ABL Obligation which assets are not also subject to the Lien
of each Term Agent under the applicable Term Documents; provided, that, the
foregoing shall not apply to any Non-US Loan Parties and no corresponding Liens,
if any, on such assets or properties granted to secure the ABL Obligations will
be required to be provided to secure the Term Obligations. If any ABL Secured
Party shall nonetheless acquire or hold any Lien on any assets of any such Loan
Party securing any ABL Obligation which assets are not also subject to the Lien
of each Term Agent under the applicable Term Documents, then the ABL Agent (or
the relevant ABL Secured Party) shall, without the need for any further consent
of any other ABL Secured Party or any ABL Loan Party and notwithstanding
anything to the contrary in any other ABL Document, be deemed to also hold and
have held such Lien as agent or bailee for the benefit of each Term Agent as
security for the Term Obligations (subject to the Lien Priority and other terms
hereof) and shall promptly notify each Term Agent in writing of the existence of
such Lien.

 

19



--------------------------------------------------------------------------------

(c) Each Term Agent on behalf of the Term Secured Parties acknowledges and
agrees that ABL Agent and ABL Secured Parties may obtain Liens on certain of the
assets of Non-US Loan Parties (including Equity Interests owned by such Non-US
Loan Parties) which assets do not constitute Collateral for purposes of this
Agreement.

Section 2.6 Waiver of Marshalling.

(a) Until the Discharge of ABL Obligations, each Term Agent, on behalf of itself
and the applicable Term Secured Parties, agrees not to assert and hereby waives,
to the fullest extent permitted by law, any right to demand, request, plead or
otherwise assert or otherwise claim the benefit of, any marshalling, appraisal,
valuation or other similar right that may otherwise be available under
applicable law with respect to the ABL Priority Collateral or any other similar
rights a junior secured creditor may have under applicable law.

(b) Until the Discharge of Term Obligations, the ABL Agent, on behalf of itself
and the ABL Secured Parties, agrees not to assert and hereby waives, to the
fullest extent permitted by law, any right to demand, request, plead or
otherwise assert or otherwise claim the benefit of, any marshalling, appraisal,
valuation or other similar right that may otherwise be available under
applicable law with respect to the Term Priority Collateral or any other similar
rights a junior secured creditor may have under applicable law.

ARTICLE 3

ACTIONS OF THE PARTIES

Section 3.1 Certain Actions Permitted. Each Term Agent and the ABL Agent may
make such demands or file such claims in respect of the Term Obligations or the
ABL Obligations, as applicable, as are necessary to prevent the waiver or bar of
such claims under applicable statutes of limitations or other statutes, court
orders, or rules of procedure at any time; provided that any judgment lien
obtained in connection with such action shall be subject to the terms of this
Agreement.

Section 3.2 Agent for Perfection.

(a) The ABL Agent, for and on behalf of itself and each ABL Secured Party, and
each Term Agent, for and on behalf of itself and each applicable Term Secured
Party, as applicable, each agrees to hold all Collateral in its respective
possession, custody, or control (including as defined in Sections 9-104, 9-105,
9-106, 9-107 and 8-106 of the UCC) (or in the possession, custody, or control of
agents or bailees for either) as agent for each other Agent solely for the
purpose of perfecting the security interest granted to each in such Collateral,
subject to the terms and conditions of this Section 3.2. The ABL Agent agrees to
act as agent of each Term Agent for and on behalf of itself and each applicable
Term Secured Party under each ABL Deposit and Security Account solely for the
purpose of perfection of each applicable Term Secured Parties’ security interest
therein. In furtherance thereof, (i) each Term Agent and the Term Secured
Parties hereby appoint the ABL Agent as their agent for the purposes of
perfecting their security interest in all ABL Deposit and Security Accounts of
any ABL Loan Party and the ABL Agent hereby accepts such appointment and
acknowledges and agrees that it shall act for the benefit of each Term Agent and
the other Term Secured Parties under each control agreement and (ii) each ABL
Loan Party hereby grants a security interest to the ABL Agent for the benefit of
the Term Secured Parties in all ABL Deposit and Security Accounts as security
for the Term Obligations. The Term Agent agrees to act as agent of the ABL Agent
for and on behalf of itself and each ABL Secured

 

20



--------------------------------------------------------------------------------

Party under the Term Collateral Proceeds Account solely for the purpose of
perfection of each applicable ABL Secured Parties’ security interest therein. In
furtherance thereof, (i) the ABL Agent and the ABL Secured Parties hereby
appoint the Term Agent as their agent for the purposes of perfecting their
security interest in the Term Collateral Proceeds Account and the Term Agent
hereby accepts such appointment and acknowledges and agrees that it shall act
for the benefit of the ABL Agent and the other ABL Secured Parties under each
control agreement and (ii) each Term Loan Party hereby grants a security
interest to the Term Agent for the benefit of the ABL Secured Parties in the
Term Collateral Proceeds Account as security for the ABL Obligations. None of
the ABL Agent, the other ABL Secured Parties, the Term Agents, or the other Term
Secured Parties, as applicable, shall have any obligation whatsoever to the
others to assure that the Collateral is genuine or owned by any Loan Party or
any other Person or to preserve rights or benefits of any Person. The duties or
responsibilities of the ABL Agent and each Term Agent under this Section 3.2 are
and shall be limited solely to holding or maintaining control of the Control
Collateral as agent for the other party for purposes of perfecting the Lien held
by each Term Agent or the ABL Agent, as applicable. The ABL Agent is not and
shall not be deemed to be a fiduciary of any kind for the Term Secured Parties
or any other Person. Each Term Agent is not and shall not be deemed to be a
fiduciary of any kind for the ABL Secured Parties, or any other Person. Each
Agent, for itself and on behalf of each Secured Party represented by it, hereby
waives and releases each other Agent from all claims and liabilities arising
pursuant to its role under this Section 3.2 as agent and bailee with respect to
the Collateral. Without limiting the generality of the foregoing, (A) other than
as set forth in Section 3.6(b), the ABL Secured Parties shall not be obligated
to ensure or otherwise see to the application of any Proceeds of the Term
Priority Collateral deposited into any ABL Deposit and Security Account or be
answerable in any way for the misapplication thereof and (B) other than as set
forth in Section 3.6(c), the Term Secured Parties shall not be obligated to
ensure or otherwise see to the application of any Proceeds of the ABL Priority
Collateral deposited into the Term Collateral Proceeds Account or be answerable
in any way for the misapplication thereof.

(b) The ABL Agent agrees on behalf of itself and the other ABL Secured Parties
that all mortgages, deeds of trust, deeds and similar instruments (collectively,
“mortgages”) now or thereafter filed against Real Property in favor of or for
the benefit of the ABL Agent shall contain the following notation: “The lien
created by this mortgage on the property described herein is junior and
subordinate to the lien on such property created by any mortgage, deed of trust
or similar instrument now or hereafter granted to JPMorgan Chase Bank, N.A., as
Term Agent, in accordance with the provisions of the Intercreditor Agreement
dated as of [            ], 2015, as amended from time to time.”

Section 3.3 Insurance. Proceeds of Collateral include insurance proceeds and,
therefore, the Lien Priority shall govern the ultimate disposition of casualty
insurance proceeds. The ABL Agent and each Term Agent shall each be named as
additional insured or lender loss payee, as applicable, with respect to all
insurance policies relating to the Collateral as set forth in the ABL Credit
Agreement or any Term Loan Credit Agreement, as applicable. Until Discharge of
ABL Obligations, the ABL Agent shall have the sole and exclusive right, as
against each Term Agent, to adjust settlement of insurance claims in the event
of any covered loss, theft or destruction of ABL Priority Collateral and take
other such actions with respect to insurance covering the ABL Priority
Collateral as set forth in the ABL Credit Agreement. Until Discharge of the Term
Obligations, the Term Agents shall have the sole and exclusive right, as against
the ABL Agent, to adjust settlement of insurance claims in the event of any
covered loss, theft or destruction of Term Priority Collateral and take other
such actions with respect to insurance covering the Term Priority Collateral as
set forth in the Term Documents. To the extent that an insured claim covers both
ABL Priority Collateral and Term Priority Collateral, then the ABL Agent and
each Term Agent will work jointly and in good faith to collect, adjust and/or
settle under the insurance policy, as applicable. If the parties are unable
after negotiating in good faith to agree on the collection, adjustment or
settlement for such claim and the insurer will not settle such claim separately
with respect to ABL Priority Collateral

 

21



--------------------------------------------------------------------------------

and Term Priority Collateral, either party may apply to a court of competent
jurisdiction to make a determination as to the settlement of such claim, and the
court’s determination shall be binding upon the parties. All proceeds of such
insurance shall be remitted to the ABL Agent or the Designated Term Agent, as
the case may be, and each of the Term Agents and ABL Agent shall cooperate (if
necessary) in a reasonable manner in effecting the payment of insurance proceeds
in accordance with Section 4.1 hereof.

Section 3.4 No Additional Rights For the Loan Parties Hereunder. If any ABL
Secured Party or Term Secured Party shall enforce its rights or remedies in
violation of the terms of this Agreement, the Loan Parties shall not be entitled
to use such violation as a defense to any action by any ABL Secured Party or
Term Secured Party, nor to assert such violation as a counterclaim or basis for
set off or recoupment against any ABL Secured Party or Term Secured Party.

Section 3.5 Inspection and Access Rights.

(a) In the event that the ABL Agent shall, in the exercise of its rights under
the ABL Documents or otherwise, receive possession or control of any books and
Records of any Loan Party which contain information identifying or pertaining to
the Term Priority Collateral, the ABL Agent shall, upon request from the Term
Agent and as promptly as practicable thereafter, either make available to the
Term Agent such books and records for inspection and duplication or provide to
the Term Agent copies thereof. In the event that the Term Agent shall, in the
exercise of its rights under the Term Documents or otherwise, receive possession
or control of any books and records of any Loan Party which contain information
identifying or pertaining to any of the ABL Priority Collateral, the Term Agent
shall, upon request from the ABL Agent and as promptly as practicable
thereafter, either make available to the ABL Agent such books and records for
inspection and duplication or provide the ABL Agent copies thereof. The Term
Agent hereby irrevocably grants the ABL Agent a non-exclusive worldwide license
and/or right, to the maximum extent permitted by applicable law, exercisable
without payment of royalty or other compensation, to use, license or sublicense
any of the Intellectual Property (including the right to access to all media in
which any of the Intellectual Property may be recorded or stored and to all
computer software and programs used for the compilation or printout thereof) now
or hereafter owned by, licensed to, or otherwise used by the Loan Parties in
order for ABL Agent and ABL Secured Parties to purchase, use, market, repossess,
possess, store, assemble, manufacture, process, sell, transfer, distribute or
otherwise Dispose of any asset included in the ABL Priority Collateral in
connection with liquidation, Disposition or Realization upon the ABL Priority
Collateral in accordance with the terms of this Agreement. The Term Agent agrees
that any sale, transfer or other disposition of any of the Loan Parties’
Intellectual Property (whether by foreclosure or otherwise) will be subject to
the ABL Agent’s rights as set forth in this Section 3.5.

(b) If the Term Agent, or any agent or representative of the Term Agent, or any
receiver, shall, after the commencement of any Exercise of Any Secured Creditor
Remedies, obtain possession or physical control of any of the Term Priority
Collateral, the Term Agent shall promptly notify the ABL Agent in writing of
that fact, and the ABL Agent shall, within ten Business Days thereafter, notify
the Term Agent in writing as to whether the ABL Agent desires to exercise access
rights under this Agreement. In addition, the ABL Agent shall promptly notify
the Term Agent that the ABL Agent is exercising its access rights under this
Agreement and its rights under Section 3.5 under either circumstance. Upon
delivery of such notice by the ABL Agent to the Term Agent, ABL Agent shall have
(i) an irrevocable, non-exclusive right to have access to, and a rent-free right
to use, the relevant parcel or item the Term Priority Collateral and (ii) the
right during normal business hours during the Use Period, and with reasonable
prior notice, to use the Term Priority Collateral in order to assemble, inspect,
copy or download information stored on, take action to perfect its Liens on,
complete a production run of inventory, take possession of, move, prepare and
advertise for sale, sell (by public auction, private sale or

 

22



--------------------------------------------------------------------------------

a “going out of business” or similar sale, whether in bulk, in lots or to
customers in the ordinary course of business or otherwise and which sale may
include augmented Inventory of the same type sold in any ABL Loan Party’s
business), store or otherwise deal with the ABL Priority Collateral, in each
case without liability to any Term Secured Party, except as set forth herein.
Consistent with the definition of “Use Period,” access rights will apply to
differing parcels or items of Term Priority Collateral at differing times, in
which case, a differing Use Period will apply to each such parcel or items. The
Term Agents may not sell, assign or otherwise transfer the related Term Priority
Collateral prior to the expiration of the Use Period applicable thereto unless
such sale, assignment or transfer is subject to the Agent’s rights of access
pursuant to the terms of this Agreement (including the Use Period afforded to
the ABL Agent hereunder).

(c) The ABL Agent shall take proper and reasonable care under the circumstances
of any Term Priority Collateral that is used by the ABL Agent during the Use
Period and repair and replace any damage (ordinary wear-and-tear excepted)
caused by the ABL Agent or its agents, representatives or designees and the ABL
Agent shall comply with all applicable laws in all material respects in
connection with its use or occupancy or possession of the Term Priority
Collateral. The ABL Agent shall indemnify and hold harmless the Term Agent and
the Term Secured Parties for any injury or damage to Persons or property
(ordinary wear-and-tear excepted) caused directly by the acts or omissions of
Persons under its control and except for injury or damage arising from the gross
negligence or willful misconduct of any Term Secured Party; provided, however,
that the ABL Agent and the ABL Secured Parties will not be liable for any
diminution in the value of Term Priority Collateral caused by the absence of the
ABL Priority Collateral therefrom. Notwithstanding the foregoing, in no event
shall the ABL Secured Parties or the ABL Agent have any liability to the Term
Secured Parties and/or to any Term Agent pursuant to this Section 3.5 as a
result of any condition (including any environmental condition, claim or
liability) on or with respect to the Term Priority Collateral existing prior to
the date of the exercise by the ABL Secured Parties (or the ABL Agent, as the
case may be) of their rights under this Section 3.5 and the ABL Secured Parties
shall have no duty or liability to maintain the Term Priority Collateral in a
condition or manner better than that in which it was maintained prior to the use
thereof by the ABL Secured Parties. The ABL Agent and the Term Agent shall
cooperate and use reasonable efforts to ensure that their activities during the
Use Period as described in this Section 3.5 do not interfere materially with the
activities of the other as described in this Section 3.5, including the right of
the Term Agent to show the Term Priority Collateral to prospective purchasers
and to ready the Term Priority Collateral for sale.

Section 3.6 Tracing of and Priorities in Proceeds.

(a) The ABL Agent, for itself and on behalf of the ABL Secured Parties, and each
Term Agent, for itself and on behalf of the applicable Term Secured Parties,
agree that prior to an issuance of any Enforcement Notice by such Secured Party,
any Proceeds of Collateral, whether or not deposited under control agreements,
which are used by any Loan Party to acquire other property which is Collateral
shall not (solely as between the Agents and the Lenders) be treated as Proceeds
of Collateral for purposes of determining the relative priorities in the
Collateral which was so acquired.

(b) Notwithstanding anything to the contrary in this Agreement, each Term Agent
on behalf of the Term Secured Parties agrees that, unless (and only to the
extent that) the ABL Agent has prior actual knowledge (as a result of written
notice from a Term Agent or otherwise) that any deposit in, funds credited to or
other payment into, any of the ABL Deposit and Security Accounts (other than the
Term Collateral Proceeds Account) include Term Priority Collateral or Proceeds
thereof, such deposits or payments may be treated as ABL Priority Collateral and
swept, applied and otherwise dealt with in accordance with the terms of the ABL
Documents. In accordance with the foregoing and the other terms of this
Agreement, each ABL Secured Party shall segregate and pay over to the Term
Agents upon written request after delivery of an Enforcement Notice by any Term
Agent, in the same form as received and

 

23



--------------------------------------------------------------------------------

with any necessary endorsements, all Term Priority Collateral and/or
identifiable Proceeds of Term Priority Collateral contained in any ABL Deposit
and Security Account (and the ABL Loan Parties hereby authorize and direct the
ABL Agent to pay over to the applicable Term Agent such amounts to the extent
required hereunder).

(c) Notwithstanding anything to the contrary in this Agreement, the ABL Agent on
behalf of the ABL Secured Parties agrees that, unless (and only to the extent
that) a Term Agent has prior actual knowledge (as a result of written notice
from the ABL Agent or otherwise) that any deposit in, funds credited to or other
payment into, the Term Collateral Proceeds Account include ABL Priority
Collateral or Proceeds thereof, such deposits or payments may be treated as Term
Priority Collateral and swept, applied and otherwise dealt with in accordance
with the terms of the Term Documents. In accordance with the foregoing and the
other terms of this Agreement, each Term Secured Party shall segregate and pay
over to the ABL Agent upon written request after delivery of an Enforcement
Notice by the ABL Agent, in the same form as received and with any necessary
endorsements, all ABL Priority Collateral and/or identifiable Proceeds of ABL
Priority Collateral contained in the Term Collateral Proceeds Account (and the
Term Loan Parties hereby authorize and direct the Term ABL Agents to pay over to
the ABL Agent such amounts to the extent required hereunder).

Section 3.7 Payments Over.

(a) So long as the Discharge of ABL Obligations has not occurred, any ABL
Priority Collateral or Proceeds thereof not constituting Term Priority
Collateral received by any Term Agent or any Term Secured Parties in connection
with any Exercise of Secured Creditor Remedies relating to the ABL Priority
Collateral shall be segregated and held in trust and forthwith paid over to the
ABL Agent for the benefit of the ABL Secured Parties in the same form as
received, with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct. The ABL Agent is hereby authorized to make
any such endorsements as agent for any Term Agent or any such Term Secured
Parties. This authorization is coupled with an interest and is irrevocable until
such time as this Agreement is terminated in accordance with its terms.

(b) So long as the Discharge of Term Obligations has not occurred, any Term
Priority Collateral or Proceeds thereof not constituting ABL Priority Collateral
received by the ABL Agent or any other ABL Secured Party in connection with any
Exercise of Secured Creditor Remedies relating to the Term Priority Collateral
shall be segregated and held in trust and forthwith paid over to the Designated
Term Agent for the benefit of the Term Secured Parties in the same form as
received, with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct. The Designated Term Agent is hereby
authorized to make any such endorsements as agent for the ABL Agent or any such
other ABL Secured Parties. This authorization is coupled with an interest and is
irrevocable until such time as this Agreement is terminated in accordance with
its terms.

(c) Nothing in this Agreement shall prohibit the receipt by the ABL Agent or any
Term Agent or any Secured Party of payments of interest, principal and other
amounts owed in respect of the ABL Obligations or the Term Obligations so long
as such receipt is not the direct or indirect result of the Exercise of Any
Secured Creditor Remedies by the ABL Agent or any Term Agent or any Secured
Party in contravention of this Agreement of any Lien held by any of them.

Section 3.8 Rights as Unsecured Creditors. The Parties may, in accordance with
the terms of the Term Documents or the ABL Documents (as applicable) and
applicable law, enforce rights and exercise remedies against the Company and any
other Loan Party as unsecured creditors so long as such action is not prohibited
by or inconsistent with the terms of this Agreement (including the limitations
set forth in Article 6) or any other provisions prohibiting, limiting or
restricting certain actions or objections

 

24



--------------------------------------------------------------------------------

by the Term Secured Parties or the ABL Secured Parties, as applicable; provided
further that in the event any Party becomes a judgment Lien creditor in respect
of any Collateral as a result of its enforcement of its rights as an unsecured
creditor with respect to any of its obligations, such judgment Lien shall be
subject to the terms of this Agreement, including the relative Lien priorities
set forth in Section 2.1 and Section 4.1.

ARTICLE 4

APPLICATION OF PROCEEDS

Section 4.1 Application of Proceeds.

(a) Revolving Nature of ABL Obligations. Each Term Agent, for and on behalf of
itself and the applicable Term Secured Parties, expressly acknowledges and
agrees that (i) the ABL Credit Agreement includes a revolving commitment, that
in the ordinary course of business the ABL Agent and the ABL Lenders will apply
payments and make advances thereunder, and that no application of any Collateral
or the release of any Lien by the ABL Agent upon any portion of the Collateral
in connection with a permitted Disposition by the ABL Loan Parties under any ABL
Credit Agreement shall constitute the Exercise of Secured Creditor Remedies
under this Agreement; (ii) the amount of the ABL Obligations that may be
outstanding at any time or from time to time may be increased or reduced and
subsequently reborrowed; and (iii) all Collateral or Proceeds thereof received
by the ABL Agent may be applied, reversed, reapplied, reborrowed or credited, in
whole or in part, to the ABL Obligations at any time; provided, however, that
from and after the date on which the ABL Agent (or any ABL Secured Party) or any
Term Agent (or any Term Secured Party) commences the Exercise of Any Secured
Creditor Remedies, all amounts received by the ABL Agent or any ABL Lender or
any Term Agent or any Term Secured Party as a result of such enforcement shall
be applied as specified in Sections 4.1(b) and (c). The Lien Priority shall not
be altered or otherwise affected by any such Amendment or Refinancing,
repayment, reborrowing, or increase of either the ABL Obligations or the Term
Obligations, or any portion thereof.

(b) Application of Proceeds of ABL Priority Collateral. The ABL Agent and each
Term Agent hereby agree that all ABL Priority Collateral and all Proceeds
thereof, received by any of them in connection with any Exercise of Secured
Creditor Remedies with respect to the ABL Priority Collateral shall be applied,

first, (i) to the payment of costs and expenses of the ABL Agent in connection
with such Exercise of Secured Creditor Remedies to the extent provided in the
ABL Documents and (ii) in an Insolvency Proceeding and in connection with ABL
DIP Financing that otherwise complies with Section 6.1(a) hereof, to the payment
of any reasonable administrative claim, professional fee and U.S. trustee or
clerk of the court fee “carveouts”, in each case under this clause (ii),
consented to in writing by the ABL Agent to be paid prior to the Discharge of
ABL Obligations,

second, to the payment of the ABL Obligations in accordance with the ABL
Documents until the Discharge of ABL Obligations shall have occurred,

third, to the payment of the Term Obligations in accordance with the Term
Documents until the Discharge of Term Obligations shall have occurred, and

fourth, the balance, if any, to the Loan Parties or as a court of competent
jurisdiction may direct.

 

25



--------------------------------------------------------------------------------

(c) Application of Proceeds of Term Priority Collateral. The ABL Agent and each
Term Agent hereby agree that all Term Priority Collateral and all Proceeds
thereof, received by either of them in connection with any Exercise of Secured
Creditor Remedies with respect to the Term Priority Collateral shall be applied,

first, (i) to the payment of costs and expenses of each Term Agent in connection
with such Exercise of Secured Creditor Remedies to the extent provided in the
Term Documents and (ii) in an Insolvency Proceeding and in connection with Term
DIP Financing that otherwise complies with Section 6.1(b) hereof, to the payment
of any reasonable administrative claim, professional fee and U.S. trustee or
clerk of the court fee “carveouts”, in each case under this clause (ii),
consented to in writing by the Designated Term Agent to be paid prior to the
Discharge of Term Obligations,

second, to the payment of the Term Obligations in accordance with the Term
Documents until the Discharge of Term Obligations shall have occurred,

third, to the payment of the ABL Obligations in accordance with the ABL
Documents until the Discharge of ABL Obligations shall have occurred, and

fourth, the balance, if any, to the Loan Parties or as a court of competent
jurisdiction may direct.

(d) Limited Obligation or Liability. In exercising remedies, whether as a
secured creditor or otherwise, the ABL Agent shall have no obligation or
liability to any Term Agent or to any Term Secured Party, and no Term Agent
shall have any obligation or liability to the ABL Agent or any ABL Secured
Party, regarding the adequacy of any Proceeds or for any action or omission,
except solely for an action or omission that breaches the express obligations
undertaken by each Party under the terms of this Agreement.

(e) Turnover of Collateral after Discharge. Upon the Discharge of ABL
Obligations, the ABL Agent shall deliver to the Designated Term Agent or shall
execute such documents as any Term Agent may reasonably request (at the expense
of the ABL Borrowers) to enable each Term Agent to have control over, any
Control Collateral of the Term Loan Parties still in the ABL Agent’s possession,
custody, or control in the same form as received with any necessary
endorsements, or as a court of competent jurisdiction may otherwise direct,
subject to the reinstatement provisions of Section 5.3 below. The ABL Agent also
agrees to deliver notices to landlords, bailees, warehousemen, credit card
processors, shippers and other third parties that the ABL Agent is no longer a
“secured party” and, if applicable, the “controlling party” (or comparable
concepts) under the applicable landlord agreement, collateral access agreement,
credit card processor agreement, shipper waiver or other third party document.
Upon the Discharge of Term Obligations, each Term Agent shall deliver to the ABL
Agent or shall execute such documents as the ABL Agent may reasonably request
(at the expense of the Term Loan Borrower) to enable the ABL Agent to have
control over any Control Collateral still in such Term Agent’s possession,
custody or control in the same form as received with any necessary endorsements,
or as a court of competent jurisdiction may otherwise direct, subject to the
reinstatement provisions of Section 5.3 below. Each Term Agent also agrees to
deliver notices to landlords, bailees, warehousemen, credit card processors,
shippers and other third parties that such Term Agent is no longer a “secured
party” or, if applicable, the “controlling party” (or comparable concepts) under
the applicable landlord agreement, collateral access agreement, credit card
processor agreement, shipper waiver or other third party document.

 

26



--------------------------------------------------------------------------------

(f) Notwithstanding anything to the contrary contained above or in the
definition of the ABL Priority Collateral or Term Loan Priority Collateral, in
the event that Proceeds of Collateral are received from (or are otherwise
attributable to the value of) any collection, sale, foreclosure or other
realization upon or any other Enforcement Action that involves a combination of
ABL Priority Collateral and Term Loan Priority Collateral, the ABL Agent and the
Designated Term Loan Agent shall use commercially reasonable efforts in good
faith to allocate such Proceeds to the ABL Priority Collateral and the Term Loan
Priority Collateral. If the ABL Agent and the Designated Term Loan Agent are
unable to agree on such allocation within five (5) Business Days (or such other
period of time as the ABL Agent and the Designated Term Loan Agent agree) of the
consummation of such collection, sale, foreclosure or other realization upon or
any other Enforcement Action, the portion of such Proceeds that shall be
allocated as Proceeds of ABL Priority Collateral for purposes of this Agreement
shall be an amount equal to (i) the net book value of such ABL Priority
Collateral consisting of Accounts, (ii) the orderly liquidation value of such
ABL Priority Collateral consisting of Inventory based on and consistent with the
then most current appraisal thereof received by the ABL Agent with respect
thereto, and (iii) to the extent the Proceeds of ABL Priority Collateral include
Proceeds of Collateral other than Accounts and Inventory, the appraised value of
such other Collateral based on and consistent with the then most current
satisfactory appraisal received by the ABL Agent with respect thereto.

Section 4.2 Specific Performance. Each of the ABL Agent and each Term Agent is
hereby authorized to demand specific performance of this Agreement, whether or
not any Loan Party shall have complied with any of the provisions of any of the
Credit Documents, at any time when the other party shall have failed to comply
with any of the provisions of this Agreement applicable to it. Each of the ABL
Agent, for and on behalf of itself and the ABL Secured Parties, and each Term
Agent, for and on behalf of itself and the applicable Term Secured Parties,
hereby irrevocably waives any defense based on the adequacy of a remedy at law
that might be asserted as a bar to such remedy of specific performance.

ARTICLE 5

INTERCREDITOR ACKNOWLEDGEMENTS AND WAIVERS

Section 5.1 Notice of Acceptance and Other Waivers.

(a) All ABL Obligations at any time made or incurred by any ABL Borrower or ABL
Guarantor shall be deemed to have been made or incurred in reliance upon this
Agreement, and any Term Agent, on behalf of itself and the applicable Term
Secured Parties, hereby waives notice of acceptance, or proof of reliance by the
ABL Agent or any ABL Secured Party of this Agreement and notice of the
existence, increase, renewal, extension, accrual, creation, or non-payment of
all or any part of the ABL Obligations. All Term Obligations at any time made or
incurred by the Term Loan Borrower or any Term Guarantor shall be deemed to have
been made or incurred in reliance upon this Agreement, and the ABL Agent, on
behalf of itself and the ABL Secured Parties, hereby waives notice of
acceptance, or proof of reliance, by any Term Agent or any Term Secured Party of
this Agreement and notice of the existence, increase, renewal, extension,
accrual, creation, or non-payment of all or any part of the Term Obligations.

(b) None of the ABL Agent, any ABL Secured Party, or any of their respective
Affiliates, directors, officers, employees, or agents shall be liable for
failure to demand, collect, or realize upon any of the Collateral or any
Proceeds, or for any delay in doing so, or shall be under any obligation to sell
or otherwise dispose of any Collateral or Proceeds thereof or to take any other
action whatsoever with regard to the Collateral or any part or Proceeds thereof,
except as specifically provided in this Agreement. If the ABL Agent or any ABL
Secured Party honors (or fails to honor) a request by any ABL Borrower for an
extension of credit pursuant to any ABL Credit Agreement or any of the other ABL

 

27



--------------------------------------------------------------------------------

Documents, whether the ABL Agent or any ABL Secured Party have knowledge that
the honoring of (or failure to honor) any such request would constitute or
result in a default under the terms of any Term Loan Credit Agreement or any
other Term Document or an act, condition, or event that, with the giving of
notice or the passage of time, or both, would constitute or result in such a
default, or if the ABL Agent or any ABL Secured Party otherwise should exercise
any of its contractual rights or remedies under any ABL Documents (subject to
the express terms and conditions hereof), neither the ABL Agent nor any ABL
Secured Party shall have any liability whatsoever to any Term Agent or any Term
Secured Party as a result of such action, omission, or exercise (so long as any
such exercise does not breach the express terms and provisions of this
Agreement). The ABL Agent and the ABL Secured Parties shall be entitled to
manage and supervise their loans and extensions of credit under any ABL Credit
Agreement and any of the other ABL Documents as they may, in their sole
discretion, deem appropriate, and may manage their loans and extensions of
credit without regard to any rights or interests that the Term Agent or any of
the Term Secured Parties have in the Collateral, except as otherwise expressly
set forth in this Agreement. The Term Agent, on behalf of itself and the Term
Secured Parties, agrees that neither the ABL Agent nor any ABL Secured Party
shall incur any liability as a result of a sale, lease, license, application, or
other Disposition of all or any portion of the Collateral or Proceeds thereof,
pursuant to the ABL Documents, so long as such Disposition does not breach the
provisions of this Agreement.

(c) None of the Term Agents, any Term Secured Party or any of their respective
Affiliates, directors, officers, employees, or agents shall be liable for
failure to demand, collect, or realize upon any of the Collateral or any
Proceeds, or for any delay in doing so, or shall be under any obligation to sell
or otherwise dispose of any Collateral or Proceeds thereof or to take any other
action whatsoever with regard to the Collateral or any part or Proceeds thereof,
except as specifically provided in this Agreement. If an act, condition, or
event that, with the giving of notice or the passage of time, or both, would
constitute or result in a default under any ABL Document, or if any Term Agent
or any Term Secured Party otherwise should exercise any of its contractual
rights or remedies under the Term Documents (subject to the express terms and
conditions hereof), neither the Term Agents nor any Term Secured Party shall
have any liability whatsoever to the ABL Agent or any ABL Secured Party as a
result of such action, omission, or exercise (so long as any such exercise does
not breach the express terms and provisions of this Agreement). The Term Agents
and the Term Secured Parties shall be entitled to manage and supervise their
loans and extensions of credit under the Term Documents as they may, in their
sole discretion, deem appropriate, and may manage their loans and extensions of
credit without regard to any rights or interests that the ABL Agent or any ABL
Secured Party has in the Collateral, except as otherwise expressly set forth in
this Agreement. The ABL Agent, on behalf of itself and the ABL Secured Parties,
agrees that none of the Term Agents or the Term Secured Parties shall incur any
liability as a result of a sale, lease, license, application, or other
Disposition of the Collateral or any part or Proceeds thereof, pursuant to the
Term Documents, so long as such Disposition does not breach the provisions of
this Agreement.

Section 5.2 Modifications to ABL Documents and Term Documents.

(a) Each Term Agent, on behalf of itself and the applicable Term Secured
Parties, hereby agrees that, without affecting the obligations of such Term
Agent and the applicable Term Secured Parties hereunder, the ABL Agent and the
ABL Secured Parties may, at any time and from time to time, in their sole
discretion without the consent of or notice to any Term Agent or any Term
Secured Party, and without incurring any liability to any Term Agent or any Term
Secured Party or impairing or modifying the Lien Priority provided for herein,
Amend or Refinance any of the ABL Documents in any manner whatsoever, other than
in a manner which would have the effect of contravening the terms of this
Agreement.

 

28



--------------------------------------------------------------------------------

(b) The ABL Agent, on behalf of itself and the ABL Secured Parties, hereby
agrees that, without affecting the obligations of the ABL Agent and the ABL
Secured Parties hereunder, each Term Agent and the Term Secured Parties may, at
any time and from time to time, in their sole discretion without the consent of
or notice to the ABL Agent or any ABL Secured Party, and without incurring any
liability to the ABL Agent or any ABL Secured Party or impairing or modifying
the Lien Priority provided for herein, Amend or Refinance any of the Term
Documents other than in a manner which would have the effect of contravening the
terms of this Agreement.

(c) Subject to (i) Section 5.2(a) and (b) above and (ii) the applicable
requirements set forth in the defined terms “ABL Credit Agreement” and “Term
Loan Credit Agreement,” the ABL Obligations and the Term Obligations may be
Amended or Refinanced, in whole or in part, in each case, without notice to, or
the consent (except to the extent a consent is required under any ABL Document
or any Term Document to permit the Amendment or Refinancing transaction) of the
ABL Agent, the ABL Secured Parties, the Term Agents or the Term Secured Parties,
as the case may be, all without affecting the Lien Priority provided for herein
or the other provisions hereof, provided, however, such amendment or refinancing
transaction shall be in accordance with any applicable provisions of both the
ABL Documents and the Term Documents (to the extent such documents survive the
amendment or refinancing and, unless the agent, trustee or other representative
with respect to such Amended or Refinanced facility is already a party to this
Agreement, such agent, trustee or other representative shall have executed and
delivered an Additional Term Joinder (with such changes as may be reasonably
approved by such agent, trustee or other representative and each other party
hereto).

Section 5.3 Reinstatement and Continuation of Agreement.

(a) If the ABL Agent or any ABL Secured Party is required in any Insolvency
Proceeding or otherwise to turn over or otherwise pay to the estate of any Loan
Party, or any other Person any payment made in satisfaction of all or any
portion of the ABL Obligations (an “ABL Recovery”), then the ABL Obligations
shall be reinstated to the extent of such ABL Recovery. If this Agreement shall
have been terminated prior to such ABL Recovery, this Agreement shall be
reinstated in full force and effect in the event of such ABL Recovery, and such
prior termination shall not diminish, release, discharge, impair, or otherwise
affect the obligations of the parties from such date of reinstatement. All
rights, interests, agreements, and obligations of the ABL Agent, the Term
Agents, the ABL Secured Parties, and the Term Secured Parties under this
Agreement shall remain in full force and effect and shall continue irrespective
of the commencement of, or any discharge, confirmation, conversion, or dismissal
of, any Insolvency Proceeding by or against any Loan Party or any other
circumstance which otherwise might constitute a defense available to, or a
discharge of any Loan Party in respect of the ABL Obligations or the Term
Obligations. No priority or right of the ABL Agent or any ABL Secured Party
shall at any time be prejudiced or impaired in any way by any act or failure to
act on the part of any Loan Party or by the noncompliance by any Person with the
terms, provisions, or covenants of any of the ABL Documents, regardless of any
knowledge thereof which the ABL Agent or any ABL Secured Party may have.

(b) If any Term Agent or any Term Secured Party is required in any Insolvency
Proceeding or otherwise to turn over or otherwise pay to the estate of any
Borrower, any Term Guarantor, or any other Person any payment made in
satisfaction of all or any portion of the Term Obligations (a “Term Recovery”),
then the Term Obligations shall be reinstated to the extent of such Term
Recovery. If this Agreement shall have been terminated prior to such Term
Recovery, this Agreement shall be reinstated in full force and effect in the
event of such Term Recovery, and such prior termination shall not diminish,
release, discharge, impair, or otherwise affect the obligations of the parties
from such date of reinstatement. All rights, interests, agreements, and
obligations of the ABL Agent, the Term Agents, the ABL Secured Parties, and the
Term Secured Parties under this Agreement shall remain in full force and

 

29



--------------------------------------------------------------------------------

effect and shall continue irrespective of the commencement of, or any discharge,
confirmation, conversion, or dismissal of, any Insolvency Proceeding by or
against any Borrower or any Term Guarantor or any other circumstance which
otherwise might constitute a defense available to, or a discharge of any
Borrower or any Term Guarantor in respect of the ABL Obligations or the Term
Obligations. No priority or right of any Term Agent or any Term Secured Party
shall at any time be prejudiced or impaired in any way by any act or failure to
act on the part of any Borrower or any Term Guarantor or by the noncompliance by
any Person with the terms, provisions, or covenants of any of the Term
Documents, regardless of any knowledge thereof which any Term Agent or any Term
Secured Party may have.

Section 5.4 Purchase Right.

(a) Notice of Exercise.

(i) On or after the occurrence and during the continuance of (A) the
acceleration of all of the ABL Debt, (B) the commencement of an Insolvency
Proceeding as to any ABL Loan Party or (C) the termination of any ABL Standstill
Period (unless the ABL Agent or any ABL Secured Party shall have commenced and
be diligently pursuing the exercise of their rights or remedies with respect to
substantially all or any material portion of the ABL Priority Collateral) (the
events listed in subparts (A) through (C) hereof, each being a “Term Purchase
Option Trigger Event”), all or a portion of the Term Secured Parties, acting as
a single group (the “Purchasing Term Secured Parties”), shall have the option,
which must be exercised within thirty (30) days of the occurrence of a Term
Purchase Option Trigger Event by delivery of notice to the ABL Agent and the
Company, to purchase all of the ABL Obligations from the ABL Secured Parties.
Such notice from such Term Secured Parties to the ABL Agent shall be
irrevocable.

(ii) On or after the occurrence and during the continuance of (A) the
acceleration of all of the Term Debt, (B) the commencement of an Insolvency
Proceeding as to any Term Loan Party or (C) the termination of any Term
Standstill Period (unless a Term Agent or any Term Secured Party shall have
commenced and be diligently pursuing the exercise of their rights or remedies
with respect to substantially all or any material portion of the Term Priority
Collateral) (the events listed in subparts (A) through (C) hereof, each being an
“ABL Purchase Option Trigger Event”), all or a portion of the ABL Secured
Parties, acting as a single group (the “Purchasing ABL Secured Parties”), shall
have the option, which must be exercised within thirty (30) days of the
occurrence of an ABL Purchase Option Trigger Event by delivery of notice to the
Designated Term Agent and the Company, to purchase all of the Term Obligations
from the Term Secured Parties. Such notice from such ABL Secured Parties to a
Term Agent shall be irrevocable.

(b) Purchase and Sale.

(i) On the date specified by the Purchasing Term Secured Parties in the notice
contemplated by Section 5.4(a)(i) above (which shall not be less than five
(5) Business Days, nor more than ten (10) Business Days, after the receipt by
the ABL Agent of the notice of the relevant Term Secured Parties’ election to
exercise such option), the ABL Secured Parties shall sell (which obligation
shall be several and not joint) to the Purchasing Term Secured Parties, and the
relevant Term Secured Parties shall purchase from the ABL Secured Parties, the
ABL Obligations, provided that, the ABL Agent and the ABL Secured Parties shall
retain all rights to be indemnified or held harmless by the Loan Parties in
accordance with the terms of the ABL Documents but shall not retain any rights
to the security therefor.

 

30



--------------------------------------------------------------------------------

(ii) On the date specified by the Purchasing ABL Secured Parties in the notice
contemplated by Section 5.4(a)(ii) above (which shall not be less than five
(5) Business Days, nor more than ten (10) Business Days, after the receipt by
the Designated Term Agent of the notice of the relevant ABL Secured Party’s
election to exercise such option), the Term Secured Parties shall sell (which
obligation shall be several and not joint) to the relevant ABL Secured Parties,
and the relevant ABL Secured Parties shall purchase from the Term Secured
Parties, the Term Obligations, provided that, the Term Agent and the Term
Secured Parties shall retain all rights to be indemnified or held harmless by
the Loan Parties in accordance with the terms of the Term Documents but shall
not retain any rights to the security therefor.

(c) [Reserved.]

(d) Payment of Purchase Price. Upon the date of such purchase and sale, the
relevant Term Secured Parties or the relevant ABL Secured Parties, as
applicable, shall (i) pay to the ABL Agent for the benefit of the ABL Secured
Parties (with respect to a purchase of the ABL Obligations) or to the Designated
Term Agent for the benefit of the Term Secured Parties (with respect to a
purchase of the Term Obligations) as the purchase price therefor the full amount
of all the ABL Obligations or Term Obligations, as applicable, then outstanding
and unpaid (including principal, interest, fees and expenses, including
reasonable attorneys’ fees and legal expenses but specifically excluding any
prepayment premium, termination or similar fees), (ii) with respect to a
purchase of the ABL Obligations, furnish cash collateral to the ABL Agent in a
manner and in such amounts as the ABL Agent determines is reasonably necessary
to secure the ABL Agent and the ABL Secured Parties with respect to issued and
outstanding letters of credit and Secured Bank Product Obligations, (iii) with
respect to a purchase of the ABL Obligations, agree to reimburse the ABL Agent,
the ABL Secured Parties for any loss, cost, damage or expense (including
reasonable attorneys’ fees and legal expenses) in connection with any
commissions, fees, costs or expenses related to any issued and outstanding
letters of credit as described above and any checks or other payments
provisionally credited to the ABL Obligations, and/or as to which the ABL Agent
has not yet received final payment, (iv) agree to reimburse the ABL Secured
Parties or the Term Secured Parties, as applicable, in respect of
indemnification obligations of the Loan Parties under the ABL Documents or the
Term Documents, as applicable, as to matters or circumstances known to the ABL
Agent or the Designated Term Agent, as applicable, at the time of the purchase
and sale which would reasonably be expected to result in any loss, cost, damage
or expense (including reasonable attorneys’ fees and legal expenses) to the ABL
Secured Parties, the Term Secured Parties or letter of credit issuing banks, as
applicable, and (v) agree to indemnify and hold harmless the ABL Secured Parties
or the Term Secured Parties, as applicable, from and against any loss,
liability, claim, damage or expense (including reasonable fees and expenses of
legal counsel) arising out of any claim asserted by a third party in respect of
the ABL Obligations or the Term Obligations, as applicable, as a direct result
of any acts by any Purchasing Term Secured Party or any Purchasing ABL Secured
Party, as applicable, occurring after the date of such purchase. Such purchase
price and cash collateral shall be remitted by wire transfer in federal funds to
such bank account in New York, New York as the ABL Agent or the Designated Term
Agent, as applicable, may designate in writing for such purpose.

(e) Limitation on Representations and Warranties. Such purchase shall be
expressly made without representation or warranty of any kind by any selling
party (or the applicable representative or the Term Agent) and without recourse
of any kind, except that the selling party shall represent and warrant: (i) the
amount of the ABL Obligations or Term Obligations, as applicable, being
purchased from it, (ii) that such ABL Secured Party or Term Secured Party, as
applicable, owns the ABL Obligations or Term Obligations, as applicable, free
and clear of any Liens or encumbrances and (iii) that such ABL Secured Party or
Term Secured Party, as applicable, has the right to assign such ABL Obligations
or Term Obligations, as applicable, and the assignment is duly authorized.

 

31



--------------------------------------------------------------------------------

ARTICLE 6

INSOLVENCY PROCEEDINGS

Section 6.1 DIP Financing.

(a) If any Loan Party shall be subject to any Insolvency Proceeding at any time
prior to the Discharge of ABL Obligations, and the ABL Agent or any of the ABL
Secured Parties shall seek to provide any Loan Party with, or consent to a third
party providing, any financing under Section 364 of the Bankruptcy Code or
consent to any order for the use of cash collateral constituting ABL Priority
Collateral under Section 363 of the Bankruptcy Code (or any similar provision of
any foreign Debtor Relief Laws or under a court order in respect of measures
granted with similar effect under any foreign Debtor Relief Laws, (which may
include a “roll-up” or “roll-over” of all or any of the ABL Obligations),
whether provided by any ABL Secured Party or any other Person (each, including
any such order for the use of cash collateral, an “ABL DIP Financing”), with
such ABL DIP Financing to be secured by all or any portion of the Collateral
(including assets that, but for the application of Section 552 of the Bankruptcy
Code would be ABL Priority Collateral), then each Term Agent, on behalf of
itself and the applicable Term Secured Parties, agrees that (i) it will raise no
objection and will not support any objection to such ABL DIP Financing or use of
cash collateral or to the Liens securing the same on any basis, including,
without limitation, on the grounds of a failure to provide “adequate protection”
for the Liens of such Term Agent securing the Term Obligations (and will not
request any adequate protection solely as a result of such ABL DIP Financing or
use of cash collateral that is ABL Priority Collateral, and will not offer or
support any debtor-in-possession financing which would compete with such ABL DIP
Financing), and (ii) it will subordinate (and will be deemed hereunder to have
subordinated) the Liens of such applicable Term Agent or any other Term Secured
Parties on the ABL Priority Collateral (but not the Term Priority Collateral) to
(1) the Liens on the ABL Priority Collateral pursuant to such ABL DIP Financing
(to the extent the Liens securing the ABL DIP Financing are pari passu or senior
in priority to the ABL Obligations), (2) any adequate protection provided to the
ABL Secured Parties and (3) any reasonable administrative claim, professional
fee and U.S. trustee or clerk of the court fee “carve-outs”, in each case,
consented to in writing by the ABL Agent to be paid prior to the Discharge of
ABL Obligations, in each case, on the same terms as the Liens of the Term
Secured Parties are subordinated to the Liens granted with respect to such ABL
DIP Financing (and such subordination will not alter in any manner the terms of
this Agreement); provided that (A) each Term Agent retains its Lien on the ABL
Priority Collateral to secure the Term Obligations (in each case, including
Proceeds thereof arising after the commencement of the case under any Debtor
Relief Laws), (B) unless it shall otherwise consent, each Term Agent shall
retain its Lien on the Term Priority Collateral with the same priority as
existed prior to the commencement of the case under the subject Debtor Relief
Laws and any Lien of the ABL Agent (or other provider of ABL DIP Financing) on
the Term Priority Collateral securing such ABL DIP Financing shall be junior and
subordinate to the Lien of each Term Agent on the Term Priority Collateral,
(C) all Liens on ABL Priority Collateral securing any such ABL DIP Financing,
shall be senior to or on a parity with the Liens of the ABL Agent and the ABL
Secured Parties securing the ABL Obligations on ABL Priority Collateral and
(D) the foregoing provisions of this Section 6.1(a) shall not prevent any Term
Agent or the other Term Secured Parties from objecting to any provision in any
ABL DIP Financing (x) relating to any provision or content of a plan of
reorganization or other plan of similar effect under any Debtor Relief Laws or
(y) that provides for the use of any Term Priority Collateral or Proceeds
thereof other than for the payment of the Term Obligations.

(b) If any Loan Party shall be subject to any Insolvency Proceeding at any time
prior to the Discharge of Term Obligations, and any Term Agent or any of the
Term Secured Parties shall seek to provide any Loan Party with, or consent to a
third party providing, any financing under Section 364 of the Bankruptcy Code or
consent to any order for the use of cash collateral constituting Term Priority

 

32



--------------------------------------------------------------------------------

Collateral under Section 363 of the Bankruptcy Code (or any similar provision of
any foreign Debtor Relief Laws or under a court order in respect of measures
granted with similar effect under any foreign Debtor Relief Laws, (which may
include a “roll-up” or “roll-over” of all or any of the Term Obligations),
whether provided by any Term Secured Party or any other Person (each, including
any such order for the use of cash collateral, a “Term DIP Financing”), with
such Term DIP Financing to be secured by all or any portion of the Collateral
(including assets that, but for the application of Section 552 of the Bankruptcy
Code would be Term Priority Collateral), then the ABL Agent, on behalf of itself
and the ABL Secured Parties, agrees that (i) it will raise no objection and will
not support any objection to such Term DIP Financing or use of cash collateral
or to the Liens securing the same on any basis, including, without limitation,
on the grounds of a failure to provide “adequate protection” for the Liens of
the ABL Agent securing the ABL Obligations (and will not request any adequate
protection solely as a result of such Term DIP Financing or use of cash
collateral that is Term Priority Collateral, and will not offer or support any
debtor-in-possession financing which would compete with such Term DIP
Financing), and (ii) it will subordinate (and will be deemed hereunder to have
subordinated) the Liens of the ABL Agent or any other ABL Secured Parties on the
Term Priority Collateral (but not the ABL Priority Collateral) to (1) the Liens
on the Term Priority Collateral pursuant to such Term DIP Financing (to the
extent the Liens securing the Term DIP Financing are pari passu or senior in
priority to the Term Obligations), (2) any adequate protection provided to the
Term Secured Parties and (3) any reasonable administrative claim, professional
fee and U.S. trustee or clerk of the court fee “carve-outs”, in each case,
consented to in writing by any Term Agent to be paid prior to the Discharge of
Term Obligations, in each case, on the same terms as the Liens of the ABL
Secured Parties are subordinated to the Liens granted with respect to such Term
DIP Financing (and such subordination will not alter in any manner the terms of
this Agreement); provided that (A) the ABL Agent retains its Lien on the Term
Priority Collateral to secure the ABL Obligations (in each case, including
Proceeds thereof arising after the commencement of the case under any Debtor
Relief Laws), (B) unless it shall otherwise consent, the ABL Agent shall retain
its Lien on the ABL Priority Collateral with the same priority as existed prior
to the commencement of the case under the subject Debtor Relief Laws and any
Lien of any Term Agent (or other provider of Term DIP Financing) on the ABL
Priority Collateral securing such Term DIP Financing shall be junior and
subordinate to the Lien of the ABL Agent on the ABL Priority Collateral, (C) all
Liens on Term Priority Collateral securing any such Term DIP Financing, shall be
senior to or on a parity with the Liens of each Term Agent and the Term Secured
Parties securing the Term Obligations on Term Priority Collateral and (D) the
foregoing provisions of this Section 6.1(b) shall not prevent the ABL Agent or
the other ABL Secured Parties from objecting to any provision in any Term DIP
Financing (x) relating to any provision or content of a plan of reorganization
or other plan of similar effect under any Debtor Relief Laws or (y) that
provides for the use of any ABL Priority Collateral or Proceeds thereof other
than for the payment of the ABL Obligations.

(c) All Liens granted to the ABL Agent or any Term Agent in any Insolvency
Proceeding, whether as adequate protection or otherwise, are intended by the
parties to be and shall be deemed to be subject to the Lien Priority and the
other terms and conditions of this Agreement. For clarity, none of the Term
Agents or the Term Secured Parties shall seek to “prime” the Lien of the ABL
Agent and the ABL Secured Parties on the ABL Priority Collateral or request,
seek or receive a Lien on the ABL Priority Collateral pursuant to Section 364(d)
or 363(c)(4) of the Bankruptcy Code on the ABL Priority Collateral. For clarity,
the ABL Agent and the ABL Secured Parties shall not seek to “prime” the Liens of
the Term Agents or the Term Secured Parties on the Term Priority Collateral or
request, seek or receive a Lien on the Term Priority Collateral pursuant to
Section 364(d) or 363(c)(4) of the Bankruptcy Code on the Term Priority
Collateral.

(d) No ABL Secured Party shall, directly or indirectly, provide, or seek to
provide, or support any other Person providing or seeking to provide, any ABL
DIP Financing secured by Liens on

 

33



--------------------------------------------------------------------------------

the Term Priority Collateral equal or senior in priority to the Liens on the
Term Priority Collateral (including any assets or property arising after the
commencement of a case under the Bankruptcy Code) of any Term Agent, without the
prior written consent of such Term Agent. No Term Secured Party shall, directly
or indirectly, provide, or seek to provide, or support any other Person
providing or seeking to provide, any Term DIP Financing secured by Liens on the
ABL Priority Collateral equal or senior in priority to the Liens on the ABL
Priority Collateral (including any assets or property arising after the
commencement of a case under the Bankruptcy Code) of the ABL Agent, without the
prior written consent of the ABL Agent. For purposes hereof, all references to
Collateral shall include any assets or property of Loan Parties arising after
the commencement of any Insolvency Proceeding that are subject to the Liens of
Agents.

Section 6.2 Relief From Stay. Until the Discharge of ABL Obligations has
occurred, each Term Agent, on behalf of itself and the applicable Term Secured
Parties, agrees not to seek relief from the automatic stay or any other stay in
any Insolvency Proceeding in respect of any portion of the ABL Priority
Collateral without the ABL Agent’s express written consent. Until the Discharge
of Term Obligations has occurred, the ABL Agent, on behalf of itself and the ABL
Secured Parties, agrees not to seek relief from the automatic stay or any other
stay in any Insolvency Proceeding in respect of any portion of the Term Priority
Collateral without each Term Agent’s express written consent. In addition, none
of the Term Agents or the ABL Agent shall seek any relief from the automatic
stay with respect to any Collateral without providing three (3) days’ prior
written notice to the other, unless such period is agreed by both the ABL Agent
and each Term Agent to be modified or unless the ABL Agent or any Term Agent, as
applicable, makes a good faith determination that either (A) the ABL Priority
Collateral or the Term Priority Collateral, as applicable, will decline speedily
in value or (B) the failure to take any action will have a reasonable likelihood
of endangering the ABL Agent’s or such Term Agent’s ability to realize upon its
Collateral.

Section 6.3 No Contest; Adequate Protection.

(a) Each Term Agent, on behalf of itself and the applicable Term Secured
Parties, agrees that, prior to the Discharge of ABL Obligations, none of them
shall contest (or support any other Person contesting) (i) any request by the
ABL Agent or any ABL Secured Party for adequate protection of its interest in
the Collateral (unless in contravention of Section 6.1(b) or Section 6.3(b) or
if the adequate protection sought is in the form of a cash payment, periodic
cash payments or otherwise, in each case to the extent such payments are made
from the Proceeds of the Term Priority Collateral), (ii) subject to
Section 6.1(a) above, any proposed provision of ABL DIP Financing, including any
consensual use of cash collateral constituting ABL Priority Collateral, by the
ABL Agent and the ABL Secured Parties (or any other Person proposing to provide
ABL DIP Financing with the consent of the ABL Agent), (iii) any objection by the
ABL Agent or any ABL Secured Party to any motion, relief, action, or proceeding
based on a claim by the ABL Agent or any ABL Secured Party that its interests in
the Collateral are not adequately protected (or any other similar request under
any law applicable to an Insolvency Proceeding), so long as any Liens granted to
the ABL Agent as adequate protection of its interests are subject to this
Agreement (unless in contravention of Section 6.1(b) or Section 6.3(b)), or
(iv) any request by the ABL Agent or any ABL Secured Party for payment of
interest (including post-petition interest), fees, expenses or other amounts to
any ABL Secured Party under Section 506(b) or 506(c) of the Bankruptcy Code or
other applicable law (unless in contravention of Section 6.1(b) or
Section 6.3(b) or to the extent such payments are to be made from the Proceeds
of the Term Priority Collateral or from the proceeds of Term DIP Financing).

(b) The ABL Agent, on behalf of itself and the ABL Secured Parties, agrees that,
prior to the Discharge of Term Obligations, none of them shall contest (or
support any other Person

 

34



--------------------------------------------------------------------------------

contesting) (i) any request by any Term Agent or any Term Secured Party for
adequate protection of its interest in the Collateral (unless in contravention
of Section 6.1(a) or 6.3(a) or if the adequate protection sought is in the form
of a cash payment, periodic cash payments or otherwise, in each case to the
extent such payments are made from the Proceeds of the ABL Priority Collateral),
(ii) subject to Section 6.1(b) above, any proposed provision of Term DIP
Financing, including any consensual use of cash collateral constituting Term
Priority Collateral, by any Term Agent and the applicable Term Secured Parties
(or any other Person proposing to provide Term DIP Financing with the consent of
the Term Agent), (iii) any objection by any Term Agent or any Term Secured Party
to any motion, relief, action or proceeding based on a claim by the Term Agent
or any Term Secured Party that its interests in the Collateral are not
adequately protected (or any other similar request under any law applicable to
an Insolvency Proceeding), so long as any Liens granted to any Term Agent as
adequate protection of its interests are subject to this Agreement (unless in
contravention of Section 6.1(a) or Section 6.3(a)), or (iv) any request by any
Term Agent or any Term Secured Party for payment of interest (including
post-petition interest), fees, expenses or other amounts to any Term Secured
Party under Section 506(b) or 506(c) of the Bankruptcy Code or other applicable
law (unless in contravention of Section 6.1(a) or Section 6.3(a) or to the
extent such payments are to be made from the Proceeds of the ABL Priority
Collateral or from the proceeds of ABL DIP Financing).

(c) Notwithstanding the foregoing provisions in this Section 6.3, in any
Insolvency Proceeding:

(i) if the ABL Secured Parties (or any subset thereof) are granted adequate
protection with respect to the ABL Priority Collateral in the form of additional
or replacement collateral (even if such collateral is not of a type which would
otherwise have constituted ABL Priority Collateral) and/or a superpriority
claim, then the ABL Agent, on behalf of itself and the ABL Secured Parties,
agrees that each Term Agent, on behalf of itself or any of the applicable Term
Secured Parties, may seek or request (and the ABL Secured Parties will not
oppose such request), as applicable, adequate protection with respect to its
interests in such Collateral in the form of a Lien on the same additional or
replacement collateral, which Lien will be subordinated to the Liens securing
the ABL Obligations on the same basis as the other Liens of each Term Agent on
ABL Priority Collateral or a superpriority claim junior in all respects to such
superpriority claim granted to the ABL Secured Parties; and

(ii) if the Term Secured Parties (or any subset thereof), is granted adequate
protection in respect of Term Priority Collateral in the form of additional or
replacement collateral (even if such collateral is not of a type which would
otherwise have constituted Term Priority Collateral) and/or a superpriority
claim, then each Term Agent, on behalf of itself and the applicable Term Secured
Parties, agrees that the ABL Agent on behalf of itself or any of the ABL Secured
Parties, may seek or request (and the Term Secured Parties will not oppose such
request), as applicable, adequate protection with respect to its interests in
such Collateral in the form of a Lien on the same additional or replacement
collateral, which Lien will be subordinated to the Liens securing the Term
Obligations on the same basis as the other Liens of the ABL Agent on Term
Priority Collateral or a superpriority claim junior in all respects to such
superpriority claim granted to the Term Secured Parties

(d) The Term Loan Parties shall not be entitled to, and shall not seek, adequate
protection in the form of cash payment to the extent such payment is sought to
be paid from an ABL DIP Financing or the ABL Priority Collateral or the Proceeds
(or advances) in respect thereof. The ABL Secured Parties shall not be entitled
to, and shall not seek, adequate protection in the form of cash payment to the
extent such payment is sought to be paid from a Term Loan DIP Financing or the
Term Priority Collateral or the Proceeds (or advances) in respect thereof.

 

35



--------------------------------------------------------------------------------

Section 6.4 Asset Sales.

(a) Until the Discharge of ABL Obligations has occurred, the Term Agent, for
itself and on behalf of the other Term Secured Parties agrees that in the event
of any Insolvency Proceeding, the Term Secured Parties will not object or oppose
(or support any Person in objecting or opposing), and will be deemed to have
consented to pursuant to Section 363(f) of the Bankruptcy Code or any other
applicable law, (i) a motion to sell or otherwise Dispose of any ABL Priority
Collateral under Sections 363, 365 or 1129 of the Bankruptcy Code or any similar
provisions under any other applicable Debtor Relief Laws, free and clear of any
Liens or other claims, (ii) a motion establishing notice, sale or bidding
procedures for such Disposition (including any break-up fee or other bidder
protections) or (iii) a motion to permit a credit bid on all or any portion of
the claims of the ABL Secured Parties against ABL Priority Collateral under
Section 363(k) of the Bankruptcy Code, in each case, if the ABL Agent has
consented to such sale or other Disposition of such ABL Priority Collateral;
provided, that, (A) the terms of any proposed order approving such transaction
provide for the parties’ respective Liens to attach to the proceeds of the ABL
Priority Collateral that is the subject of such sale or Disposition, subject to
the Lien Priorities in Section 2.1 and the other terms and conditions of this
Agreement; (B) such proceeds are applied among the ABL Obligations or the Term
Obligations in accordance with Section 4.1; and (C) such motion to sell or
otherwise Dispose of any ABL Priority Collateral does not impair the rights of
the Term Secured Parties under Section 363(k) of the Bankruptcy Code (except
that (1) the Term Secured Parties will be permitted to “credit bid” their claims
against ABL Priority Collateral (including under Section 363, 365 or 1129 of the
Bankruptcy Code, or any comparable provision of other applicable Debtor Relief
Laws) in such sale only if the cash proceeds of such bid result in Discharge of
ABL Obligations on the closing date of such sale, including all principal of and
accrued and unpaid interest and fees on and all prepayment or acceleration
penalties and premiums in respect of all ABL Obligations outstanding at the time
of any Disposition, and (2) the Term Secured Parties will be permitted to
“credit bid” their claims against Term Priority Collateral (including under
Section 363, 365 or 1129 of the Bankruptcy Code, or any comparable provision of
other applicable Debtor Relief Laws) in such sale and in accordance with the
terms of the Term Documents. Each Term Agent for itself and the applicable Term
Secured Parties further agree that they will not object to or oppose, or support
any party in opposing, the right of the ABL Secured Parties to credit bid under
Section 363(k) of the Bankruptcy Code (or any similar provision under any other
applicable Debtor Relief Laws) with respect to the ABL Priority Collateral,
subject to the provision of the immediately preceding sentence; provided, that,
the Term Secured Parties shall not be deemed to have agreed to any credit bid in
connection with a single sale or other Disposition of both Term Priority
Collateral and ABL Priority Collateral unless such credit bid would result in
the Discharge of Term Obligations on the closing date of such sale.

(b) Until the Discharge of Term Obligations has occurred, the ABL Agent, for
itself and on behalf of the other ABL Secured Parties agrees that in the event
of any Insolvency Proceeding, the ABL Secured Parties will not object or oppose
(or support any Person in objecting or opposing), and will be deemed to have
consented to pursuant to Section 363(f) of the Bankruptcy Code or any other
applicable law, (i) a motion to sell or otherwise Dispose of any Term Priority
Collateral under Sections 363, 365 or 1129 of the Bankruptcy Code or any similar
provisions under any other applicable Debtor Relief Laws, free and clear of any
Liens or other claims, (ii) a motion establishing notice, sale or bidding
procedures for such Disposition (including any break-up fee or other bidder
protections) or (iii) a motion to permit a credit bid all or any portion of the
claims of the Term Secured Parties against Term Priority Collateral under
Section 363(k) of the Bankruptcy Code, in each case, if the Term Agent has
consented to such sale or Disposition of such Term Priority Collateral;
provided, that, (A) the terms of any proposed order approving such transaction
provide for the parties’ respective Liens to attach to the proceeds of the Term
Priority Collateral that is the subject of such sale or Disposition, subject to
the Lien Priorities in Section 2.1 and the other terms and conditions of this
Agreement, (B) such proceeds are applied among the ABL Obligations and the Term
Obligations in accordance with Section 4.1; and (C) such motion to sell or
otherwise Dispose of any Term Priority Collateral does not impair the rights of
the ABL Secured Parties

 

36



--------------------------------------------------------------------------------

under Section 363(k) of the Bankruptcy Code (except that (1) the ABL Secured
Parties will be permitted to “credit bid” their claims against Term Priority
Collateral (including under Section 363, 365 or 1129 of the Bankruptcy Code, or
any comparable provision of other applicable Debtor Relief Laws) in such sale
only if such bid results in a Discharge of Term Obligations in cash on the
closing date of such sale, including all principal of and accrued and unpaid
interest and fees on and all prepayment or acceleration penalties and premiums
in respect of all Term Obligations outstanding at the time of any Disposition,
and (2) the ABL Secured Parties will be permitted to “credit bid” their claims
against ABL Priority Collateral (including under Section 363, 365 or 1129 of the
Bankruptcy Code, or any comparable provision of other applicable Debtor Relief
Laws) in such sale and in accordance with the terms of the ABL Documents. The
ABL Agent for itself and the other ABL Secured Parties further agree that it
will not object to or oppose, or support any party in opposing, the right of the
Term Secured Parties to credit bid under Section 363(k) of the Bankruptcy Code
(or any similar provision under any other applicable Debtor Relief Laws) with
respect to the Term Priority Collateral, subject to the provision of the
immediately preceding sentence; provided, that, the ABL Secured Parties shall
not be deemed to have agreed to any credit bid in connection with a single sale
or other Disposition of both ABL Priority Collateral and Term Priority
Collateral unless such credit bid would result in the Discharge of ABL
Obligations on the closing date of such sale.

Section 6.5 Separate Grants of Security and Separate Classification. Each Term
Secured Party and each ABL Secured Party acknowledges and agrees that (i) the
grants of Liens pursuant to the ABL Collateral Documents and the Term Collateral
Documents constitute two separate and distinct grants of Liens and (ii) because
of, among other things, their differing rights in the Collateral, the Term
Obligations are fundamentally different from the ABL Obligations and must be
separately classified in any plan of reorganization (or other plan of similar
effect under any Debtor Relief Laws) proposed or adopted in an Insolvency
Proceeding. To further effectuate the intent of the parties as provided in the
immediately preceding sentence, if it is held that the claims of the ABL Secured
Parties and the Term Secured Parties in respect of the Collateral constitute
only one secured claim (rather than separate classes of senior and junior
secured claims), then the ABL Secured Parties and the Term Secured Parties
hereby acknowledge and agree that all distributions from the Collateral shall be
made as if there were separate classes of ABL Obligation claims and Term
Obligation claims against the Loan Parties, with the effect being that, to the
extent that the aggregate value of the ABL Priority Collateral or Term Priority
Collateral is sufficient (for this purpose ignoring all claims held by the other
Secured Parties), the ABL Secured Parties or the Term Secured Parties,
respectively, shall be entitled to receive, in addition to amounts distributed
to them in respect of principal, pre-petition interest and other claims, all
amounts owing in respect of post-petition interest, fees and expenses that is
available from each pool of Priority Collateral for each of the ABL Secured
Parties and the Term Secured Parties, respectively, (whether or not allowed or
allowable in any such Insolvency Proceeding) before any distribution is made in
respect of the claims held by the other Secured Parties from such Priority
Collateral, with the other Secured Parties hereby acknowledging and agreeing to
turn over to the respective other Secured Parties amounts otherwise received or
receivable by them from such Priority Collateral to the extent necessary to
effectuate the intent of this sentence, even if such turnover has the effect of
reducing the aggregate recoveries of the Secured Parties turning over such
amounts.

Section 6.6 Reorganization Securities. If, in any Insolvency Proceeding, debt
obligations of the reorganized debtor secured by Liens on any property of the
reorganized debtor are distributed pursuant to a plan of reorganization or a
similar dispositive restructuring plan, both on account of the ABL Obligations
and on account of the Term Obligations, then to the extent that the debt
obligations distributed on account of the ABL Obligations and on account of the
Term Obligations are secured by Liens upon the same property, the provisions of
this Agreement will survive the distribution of such debt obligations pursuant
to such plan and will apply with like effect to the Liens securing such debt
obligations.

 

37



--------------------------------------------------------------------------------

Section 6.7 [Reserved].

Section 6.8 ABL Obligations Unconditional. All rights of the ABL Agent
hereunder, and all agreements and obligations of each Term Agent hereunder,
shall, except as otherwise specifically provided herein, remain in full force
and effect irrespective of:

(i) any lack of validity or enforceability of any ABL Document;

(ii) any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the ABL Obligations, or any amendment, waiver or other
modification, whether by course of conduct or otherwise, or any refinancing,
replacement, refunding or restatement of any ABL Document (but solely to the
extent permitted pursuant to Section 5.2(a) hereof);

(iii) any exchange, release, voiding, avoidance or nonperfection of any security
interest in any Collateral or any other collateral, or any release, amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding, restatement or increase of all or any
portion of the ABL Obligations or any guarantee or guaranty thereof; or

(iv) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any Loan Party in respect of the ABL Obligations, or of
any Term Agent or any Loan Party, to the extent applicable, in respect of this
Agreement.

Section 6.9 Term Obligations Unconditional. All rights of each Term Agent
hereunder, all agreements and obligations of the ABL Agent hereunder, shall,
except as otherwise specifically provided herein, remain in full force and
effect irrespective of:

(i) any lack of validity or enforceability of any Term Document;

(ii) any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the Term Obligations, or any amendment, waiver or
other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any Term Document (but
solely to the extent permitted pursuant to Section 5.2(b) hereof);

(iii) any exchange, release, voiding, avoidance or nonperfection of any security
interest in any Collateral, or any other collateral, or any release, amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding, restatement or increase of all or any
portion of the Term Obligations or any guarantee or guaranty thereof; or

(iv) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any Loan Party in respect of the Term Obligations, or of
the ABL Agent or any Loan Party, to the extent applicable, in respect of this
Agreement.

Section 6.10 Claims. Each Agent, for itself and on behalf of the respective
applicable Secured Parties, agrees not to object to (or support any other Person
objecting) and hereby waives any

 

38



--------------------------------------------------------------------------------

objection to any election under Section 1111(b)(2) of the Bankruptcy Code by any
ABL Secured Party (to any claims of such ABL Secured Party in respect of the ABL
Priority Collateral) or Term Secured Party (to any claims of such Term Secured
Party in respect of the Term Priority Collateral), as applicable, in or from
such Insolvency or Liquidation Proceeding.

Section 6.11 Bankruptcy – Plan Support. Without the consent of the ABL Secured
Parties prior to the Discharge of ABL Obligations, the Term Secured Parties will
not propose, support or vote, directly or indirectly (including by any
restructuring plan support agreement) for any Plan that is inconsistent with
this Agreement. Without the consent of the Term Secured Parties prior to the
Discharge of Term Obligations, the ABL Secured Parties will not propose, support
or vote, directly or indirectly (including by any restructuring plan support
agreement) for any Plan that is inconsistent with this Agreement.

Section 6.12 Applicability. This Agreement shall be applicable both before and
after the institution of any Insolvency Proceeding involving any Borrower or any
other Loan Party, including, without limitation, the filing of any petition by
or against any Borrower or any other Loan Party under any Debtor Relief Laws and
all converted or subsequent cases in respect thereof, and all references herein
to any Loan Party shall be deemed to apply to the trustee for such Loan Party
and such Loan Party as debtor-in- possession. The relative rights of the ABL
Secured Parties and the Term Secured Parties in or to any distributions from or
in respect of any Collateral or Proceeds shall continue after the institution of
any Insolvency Proceeding involving any Borrower or any other Loan Party,
including, without limitation, the filing of any petition by or against any
Borrower or any other Loan Party under any Debtor Relief Laws and all converted
cases and subsequent cases, on the same basis as prior to the date of such
institution, subject to any court order approving the financing of, or use of
cash collateral by any Borrower or other Loan Party as debtor-in-possession, or
any other court order affecting the rights and interests of the parties hereto
not inconsistent with this Agreement. This Agreement shall constitute a
subordination agreement for the purposes of Section 510(a) of the Bankruptcy
Code and shall be enforceable in any Insolvency Proceeding in accordance with
its terms.

Section 6.13 Other Bankruptcy Laws. In the event that an Insolvency Proceeding
is filed in a jurisdiction other than the United States or is governed by any
Debtor Relief Laws other than the Bankruptcy Code, each reference in this
Agreement to a section of the Bankruptcy Code shall be deemed to refer to the
substantially similar or corresponding provision of the Debtor Relief Laws
applicable to such Insolvency Proceeding, or, in the absence of any specific
similar or corresponding provision of such Debtor Relief Laws, such other
general Debtor Relief Law as may be applied in order to achieve substantially
the same result as would be achieved under each applicable section of the
Bankruptcy Code.

ARTICLE 7

MISCELLANEOUS

Section 7.1 Rights of Subrogation. Each Term Agent, for and on behalf of itself
and the applicable Term Secured Parties, agrees that no payment to the ABL Agent
or any ABL Secured Party pursuant to the provisions of this Agreement shall
entitle the Term Agent or any Term Secured Party to exercise any rights of
subrogation in respect thereof until the Discharge of ABL Obligations.
Thereafter, the ABL Agent agrees to execute such documents, agreements, and
instruments as any Term Agent or any Term Secured Party may reasonably request
to evidence the transfer by subrogation to any such Person of an interest in the
ABL Obligations resulting from payments to the ABL Agent by such Person, so long
as all costs and expenses (including all reasonable legal fees and
disbursements) incurred in connection therewith by the ABL Agent are paid by
such Person upon request for payment thereof. The ABL Agent, for and on behalf
of itself and the ABL Secured Parties, agrees that no payment to any Term Agent
or any

 

39



--------------------------------------------------------------------------------

Term Secured Party pursuant to the provisions of this Agreement shall entitle
the ABL Agent or any ABL Secured Party to exercise any rights of subrogation in
respect thereof until the Discharge of Term Obligations. Thereafter, each Term
Agent agrees to execute such documents, agreements, and instruments as the ABL
Agent or any ABL Secured Party may reasonably request to evidence the transfer
by subrogation to any such Person of an interest in the Term Obligations
resulting from payments to any Term Agent by such Person, so long as all costs
and expenses (including all reasonable legal fees and disbursements) incurred in
connection therewith by such Term Agent are paid by such Person upon request for
payment thereof.

Section 7.2 Further Assurances. The parties will, at their own expense and at
any time and from time to time, promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary or
desirable, or that either party may reasonably request, in order to protect any
right or interest granted or purported to be granted hereby or to enable the ABL
Agent or any Term Agent to exercise and enforce their rights and remedies
hereunder; provided, however, that no party shall be required to pay over any
payment or distribution, execute any instruments or documents, or take any other
action referred to in this Section 7.2, to the extent that such action would
contravene any law, order or other legal requirement or any of the terms or
provisions of this Agreement, and in the event of a controversy or dispute, such
party may interplead any payment or distribution in any court of competent
jurisdiction, without further responsibility in respect of such payment or
distribution under this Section 7.2.

Section 7.3 Representations. Each Term Agent represents and warrants to the ABL
Agent that it has the requisite power and authority under the Term Documents to
enter into, execute, deliver, and carry out the terms of this Agreement on
behalf of itself and the applicable Term Secured Parties and that this Agreement
shall be binding obligations of such Term Agent and the applicable Term Secured
Parties, enforceable against each Term Agent and the applicable Term Secured
Parties in accordance with its terms. The ABL Agent represents and warrants to
each Term Agent that it has the requisite power and authority under the ABL
Documents to enter into, execute, deliver, and carry out the terms of this
Agreement on behalf of itself and the ABL Secured Parties and that this
Agreement shall be binding obligations of the ABL Agent and the ABL Secured
Parties, enforceable against the ABL Agent and the ABL Secured Parties in
accordance with its terms.

Section 7.4 Amendments. No amendment or waiver of any provision of this
Agreement nor consent to any departure by any party hereto shall be effective
unless it is in a written agreement executed by each Term Agent and the ABL
Agent and, in the case of any amendment adversely affecting the rights or
obligations of any Loan Party, the applicable Loan Party, and then such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given. It is understood that the ABL Agent and each Term
Agent, without the consent of any other ABL Secured Party or Term Secured Party,
may in their discretion determine that a supplemental agreement (which may take
the form of an amendment and restatement of this Agreement) is necessary or
appropriate to facilitate having additional Indebtedness or other obligations of
any of the Loan Parties become ABL Obligations or Term Obligations, as the case
may be, under this Agreement, which supplemental agreement shall specify whether
such additional Indebtedness constitutes ABL Obligations or Term Obligations;
provided that such additional Indebtedness is permitted to be incurred under any
ABL Credit Agreement and any Term Loan Credit Agreement then extant in
accordance with the terms thereof and the Company shall have delivered an
officer’s certificate to the ABL Agent and each Term Agent certifying to such
and the holders of such additional Indebtedness (or an authorized agent or
trustee on their behalf) bind themselves in writing to the terms of this
Agreement pursuant to such documents as shall be reasonably requested by, and in
a form reasonably acceptable to, the ABL Agent and each Term Agent.

 

40



--------------------------------------------------------------------------------

Section 7.5 Addresses for Notices. Unless otherwise specifically provided
herein, any notice or other communication herein required or permitted to be
given shall be in writing and may be personally served, telecopied, or sent by
overnight express courier service or United States mail and shall be deemed to
have been given when delivered in person or by courier service, upon receipt of
a telecopy or three (3) days after deposit in the United States mail (certified,
with postage prepaid and properly addressed). For the purposes hereof, the
addresses of the parties hereto (until notice of a change thereof is delivered
as provided in this Section) shall be as set forth below or, as to each party,
at such other address as may be designated by such party in a written notice to
all of the other parties.

 

ABL Agent: Bank of America, N.A. Business Capital 2600 West Big Beaver Road
Troy, Michigan 48084 Attn: Steve Siravo Telecopy: 248-631-0515 With a copy to:
McGuireWoods LLP 77 West Wacker Drive, Suite 4100 Chicago, Illinois 60601
Attention: Philip J. Perzek Email: pperzek@mcguirewoods.com Term Agent: JPMorgan
Chase Bank, N.A. 10 South Dearborn, Floor 7 Chicago, Illinois 60603 Attention:
Joyce King Telecopy: 888-292-9533 With a copy to: Simpson Thacher & Bartlett LLP
425 Lexington Avenue New York, NY 10017 Attention: Jessica Tuchinsky Email:
jtuchinsky@stblaw.com

Section 7.6 No Waiver; Remedies. No failure on the part of any party to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

Section 7.7 Continuing Agreement, Transfer of Secured Obligations. This
Agreement is a continuing agreement and shall (a) remain in full force and
effect until the earlier of the Discharge of ABL Obligations or the Discharge of
Term Obligations, (b) be binding upon the parties and their successors and
assigns, and (c) inure to the benefit of and be enforceable by the parties and
their respective successors, transferees and assigns. Nothing herein is
intended, or shall be construed to give,

 

41



--------------------------------------------------------------------------------

any other Person any right, remedy or claim under, to or in respect of this
Agreement or any Collateral. All references to any Loan Party shall include any
Loan Party as debtor-in-possession and any receiver or trustee for such Loan
Party in any Insolvency Proceeding. Without limiting the generality of the
foregoing clause (c), the ABL Agent or any Term Agent may resign as ABL Agent or
Term Agent, as applicable, and any ABL Secured Party or any Term Secured Party
may assign or otherwise transfer all or any portion of the ABL Obligations or
the Term Obligations, as applicable, to any other Person (other than any Loan
Party or any Subsidiary or Affiliate of any Loan Party), and such successor ABL
Agent or successor Term Agent, or other Person shall thereupon become vested
with all the rights and obligations in respect thereof granted to the ABL Agent,
any Term Agent, any ABL Secured Party, or any Term Secured Party, as the case
may be, herein or otherwise. The ABL Secured Parties and the Term Secured
Parties may continue, at any time and without notice to the other parties
hereto, to extend credit and other financial accommodations, lend monies and
provide Indebtedness to, or for the benefit of, any Loan Party on the faith
hereof.

Section 7.8 Governing Law; Entire Agreement. The validity, performance, and
enforcement of this Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York without regard to conflicts of laws
principles thereof but including Section 5-1401 and 5-1402 of the New York
General Obligations Law. This Agreement constitutes the entire agreement and
understanding among the parties with respect to the subject matter hereof and
supersedes any prior agreements, written or oral, with respect thereto.

Section 7.9 Counterparts. This Agreement may be executed in any number of
counterparts, and it is not necessary that the signatures of all parties be
contained on any one counterpart hereof, each counterpart will be deemed to be
an original, and all together shall constitute one and the same document.
Delivery of an executed signature page to this Agreement by facsimile or other
electronic transmission (in .pdf or similar format) shall be as effective as
delivery of a manually signed counterpart of this Agreement.

Section 7.10 No Third Party Beneficiaries. This Agreement is solely for the
benefit of the ABL Agent, ABL Secured Parties, each Term Agent and Term Secured
Parties. Except as set forth in Section 7.4, no other Person (including any Loan
Party or any Subsidiary or Affiliate of any Loan Party) shall be deemed to be a
third party beneficiary of this Agreement; provided that the Loan Parties and
their respective Subsidiaries are intended beneficiaries and third party
beneficiaries with respect to Sections 7.4 and 7.20 hereof.

Section 7.11 Headings. The headings of the articles and sections of this
Agreement are inserted for purposes of convenience only and shall not be
construed to affect the meaning or construction of any of the provisions hereof.

Section 7.12 Severability. If any of the provisions in this Agreement shall, for
any reason, be held invalid, illegal or unenforceable in any respect, such
invalidity, illegality, or unenforceability shall not affect any other provision
of this Agreement and shall not invalidate the Lien Priority or the application
of Proceeds and other priorities set forth in this Agreement.

Section 7.13 [Reserved].

Section 7.14 VENUE; JURY TRIAL WAIVER.

(a) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE NONEXCLUSIVE

 

42



--------------------------------------------------------------------------------

JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK
COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW
YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT
PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT ANY ABL
SECURED PARTY OR ANY TERM SECURED PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT, ANY TERM DOCUMENTS, OR ANY ABL
DOCUMENTS AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(b) EACH PARTY HERETO HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF
THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. EACH PARTY
HERETO REPRESENTS THAT IT HAS REVIEWED THIS WAIVER AND IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

(c) EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 7.5. NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW.

Section 7.15 Intercreditor Agreement. This Agreement is the Intercreditor
Agreement referred to in the ABL Credit Agreement and the Term Loan Credit
Agreement. Nothing in this Agreement shall be deemed to subordinate the
obligations due to (i) any ABL Secured Party to the obligations due to any Term
Secured Party or (ii) any Term Secured Party to the obligations due to any ABL
Secured Party (in each case, whether before or after the occurrence of an
Insolvency Proceeding), it being the intent of the Parties that this Agreement
shall effectuate a subordination of Liens but not a subordination of
Indebtedness.

Section 7.16 No Warranties or Liability. Each Term Agent and the ABL Agent
acknowledge and agree that neither has made any representation or warranty with
respect to the execution, validity, legality, completeness, collectability or
enforceability of any other ABL Document or any Term Document. Except as
otherwise provided in this Agreement, each Term Agent and the ABL Agent will be
entitled to manage and supervise their respective extensions of credit to any
Loan Party in accordance with law and their usual practices, modified from time
to time as they deem appropriate.

Section 7.17 Conflicts. In the event of any conflict between the provisions of
this Agreement and the provisions of any ABL Document or any Term Document, the
provisions of this Agreement shall govern; provided that nothing in this
Agreement shall permit any Loan Party to incur Indebtedness or Liens not
otherwise permitted by the ABL Documents and Term Documents.

 

43



--------------------------------------------------------------------------------

Section 7.18 Information Concerning Financial Condition of the Loan Parties.

(a) Each of the Term Agent, any other Term Agent and the ABL Agent hereby
assumes responsibility for keeping itself informed of the financial condition of
the Loan Parties and all other circumstances bearing upon the risk of nonpayment
of the ABL Obligations or the Term Obligations. Each Term Agent and the ABL
Agent hereby agree that no party shall have any duty to advise any other party
of information known to it regarding such condition or any such circumstances.
In the event any Term Agent or the ABL Agent, in their sole discretion,
undertakes at any time or from time to time to provide any information to any
other party to this Agreement, (a) they shall be under no obligation (i) to
provide any such information to such other party or any other party on any
subsequent occasion, (ii) to undertake any investigation not a part of its
regular business routine, or (iii) to disclose any other information, (b) they
make no representation as to the accuracy or completeness of any such
information and shall not be liable for any information contained therein, and
(c) the party receiving such information hereby agrees to hold the providing
party harmless from any action the receiving party may take or conclusion the
receiving party may reach or draw from any such information, as well as from and
against any and all losses, claims, damages, liabilities, and expenses to which
such receiving party may become subject arising out of or in connection with the
use of such information.

(b) The Loan Parties agree that any information provided to the ABL Agent, any
Term Agent, any ABL Secured Party or any Term Secured Party may be shared by
such Person with any ABL Secured Party, any Term Secured Party, the ABL Agent or
any Term Agent notwithstanding a request or demand by such Loan Party that such
information be kept confidential; provided that such information shall otherwise
be subject to the respective confidentiality provisions in the ABL Credit
Agreement and the Term Loan Credit Agreement, as applicable.

Section 7.19 Additional Loan Parties. The Company agrees that if any Subsidiary
(other than a Non-US Loan Party) shall become a Loan Party after the date
hereof, it will promptly cause such Subsidiary to execute and deliver to the ABL
Agent and each Term Agent an instrument in the form of Acknowledgement attached
hereto. The execution and delivery of such acknowledgement shall not require the
consent of any other party hereunder.

Section 7.20 Additional Debt Facilities. To the extent permitted by the
provisions of the then extant ABL Documents and Term Documents, the Borrower and
each of their respective Subsidiaries may incur or issue and sell one or more
series or classes of Additional Term Debt. Any such additional class or series
of Indebtedness may be secured by (x) Liens on the Term Priority Collateral that
are senior to the Liens on the Term Priority Collateral securing the ABL
Obligations and (y) Liens on the ABL Priority Collateral that are junior to the
Liens on the ABL Priority Collateral securing the ABL Obligations, in each case
under, and pursuant to, the relevant Additional Term Collateral Documents for
such Additional Term Debt, if and subject to the condition that the agent,
trustee or other representative in respect of any such Additional Term Debt,
acting on behalf of the holders of such Additional Term Debt, becomes a party to
this Agreement by satisfying conditions (a) through (c), as applicable, of the
immediately succeeding paragraph. In order for any such agent, trustee or other
representative to become a party to this Agreement:

(a) unless such agent, trustee or other representative for the applicable
Indebtedness is already a party to this Agreement, such agent, trustee or other
representative shall have executed and delivered an Additional Term Joinder
(with such changes as may be reasonably approved by such agent,

 

44



--------------------------------------------------------------------------------

trustee or other representative and each other party hereto), and the Additional
Term Debt in respect of which such Person is the agent, trustee or other
representative constitutes Additional Term Obligations, and the related
Additional Term Secured Parties become subject hereto and bound hereby as
Additional Term Secured Parties;

(b) the Company shall have delivered to the ABL Agent and Term Agent an
Officer’s Certificate identifying the obligations to be designated as Additional
Term Obligations and the initial aggregate principal amount or face amount
thereof and certifying that such obligations are permitted to be incurred and
secured under each of the then extant ABL Documents and Term Documents and, if
requested, true and complete copies of each of the material Additional Term
Documents relating to such Additional Term Debt; and

(c) the Additional Term Documents relating to such Additional Term Debt shall
provide that each Additional Term Secured Party with respect to such Additional
Term Debt will be subject to, and bound by, the provisions of this Agreement in
its capacity as a holder of such Additional Term Debt.

Section 7.21 Additional Intercreditor Agreements. Notwithstanding anything to
the contrary contained in this Agreement, each party hereto agrees that the Term
Secured Parties (as among themselves) may enter into intercreditor agreements
(or similar arrangements) with the relevant Term Agents governing the rights,
benefits and privileges of Term Secured Parties with respect to the Term
Obligations or a portion thereof (as among themselves), in respect of any or all
of the Collateral and the applicable Term Documents, including as to the
application of Proceeds of any Collateral, voting rights, control of any
Collateral and waivers with respect to any Collateral, in each case so long as
the terms thereof do not violate or conflict with the provisions of this
Agreement.

[SIGNATURE PAGES FOLLOW]

 

45



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the ABL Agent, for and on behalf of itself and the ABL
Lenders, and the Term Agent, for and on behalf of itself and the Term Lenders,
have caused this Agreement to be duly executed and delivered as of the date
first above written.

 

BANK OF AMERICA, N.A., in its capacity as the ABL Agent By:

 

Name: Title:

 

JPMORGAN CHASE BANK, N.A., in its capacity as the Term Agent By:

 

Name: Title:

 

[Signature Page to Intercreditor Agreement]



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

Each Borrower, each ABL Guarantor and each Term Guarantor hereby acknowledges
that it has received a copy of this Agreement and consents thereto, agrees to
recognize all rights granted thereby to the ABL Agent and each Term Agent, and
will not do any act or perform any obligation which is not in accordance with
the agreements set forth in this Agreement. Each Borrower, each ABL Guarantor
and each Term Guarantor further acknowledges and agrees that, except as set
forth in Section 7.10, it is not an intended beneficiary or third party
beneficiary under this Agreement and (i) as between the ABL Secured Parties and
the ABL Loan Parties, the ABL Documents remain in full force and effect as
written and are in no way modified hereby, and (ii) as between the Term Secured
Parties, the Company and Term Guarantors, the Term Documents remain in full
force and effect as written and are in no way modified hereby. For the avoidance
of doubt, the consent and acknowledgement of the Borrowers, the ABL Guarantors
and the Term Guarantors herein, shall not constitute a waiver of any of their
rights available under the Loan Documents, at law or in equity.

 

CEQUENT CONSUMER PRODUCTS, INC. By:

 

Name: Title: CEQUENT PERFORMANCE PRODUCTS, INC. By:

 

Name: Title: HORIZON GLOBAL CORPORATION By: Horizon Global Company LLC

By:

 

Name: Title: HORIZON GLOBAL COMPANY LLC By:

 

Name: Title:

 

[Signature Page to Acknowledgment to Intercreditor Agreement]



--------------------------------------------------------------------------------

EXHIBIT I

[FORM OF] JOINDER AGREEMENT

JOINDER AGREEMENT dated as of [            ], 201[    ] to the INTERCREDITOR
AGREEMENT dated as of             , 2015 (the “Intercreditor Agreement”), among
(I) BANK OF AMERICA, N.A., in its capacity as agent and collateral agent
(together with its successors and assigns in such capacities, the “ABL Agent”)
and (II) JPMORGAN CHASE BANK, N.A., in its capacity as administrative agent and
collateral agent (together with its successors and assigns in such capacities,
the “Term Agent”).

A. Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Intercreditor Agreement.

B. As a condition to the ability of [                    ] to [incur Additional
Term Debt] [refinance the ABL Credit Agreement, Term Loan Credit Agreement or
[                    ]] after the date of the Intercreditor Agreement and to
secure [such Additional Term Debt] [ABL Credit Agreement, Term Loan Credit
Agreement or [                    ]] with a Lien on the Collateral, in each case
under and pursuant to the collateral documents relating thereto, [the agent,
trustee or other representative in respect of such Additional Term Debt or
[                    ]] is required, unless such agent, trustee or other
representative is already a party to the Intercreditor Agreement, to become a
party under, and such [Additional Term Debt and the Additional Term Secured
Parties] [Indebtedness and holders of such Indebtedness] in respect thereof are
required to become subject to and bound by, the Intercreditor Agreement. The
undersigned (the “New Representative”) is executing this Joinder in accordance
with the requirements of the ABL Documents, Term Documents and other Additional
Term Documents.

Accordingly, the ABL Agent, the Term Agent and each New Representative agree as
follows:

Section 1. In accordance with the Intercreditor Agreement, the New
Representative by its signature below becomes a party under, and the related
[Additional Term Debt and Additional Term Secured Parties] [Indebtedness and
holders of such Indebtedness] become subject to and bound by, the Intercreditor
Agreement as [Additional Term Obligations and Additional Term Secured Parties]
[ABL Obligations and ABL Secured Parties][                    ], respectively,
with the same force and effect as if the New Representative had originally been
named therein as a party thereto, and the New Representative, on behalf of
itself and such [Additional Term Secured Parties] [holders of such
Indebtedness], hereby agrees to all the terms and provisions of the
Intercreditor Agreement applicable to it. Each reference to a [“Term Agent”]
[“ABL Agent”] [agent, trustee or other representative in respect of Additional
Term Debt] in the Intercreditor Agreement shall be deemed to include the New
Representative. The Intercreditor Agreement is hereby incorporated herein by
reference.

Section 2. The New Representative represents and warrants that (a) it has full
power and authority to enter into this Joinder, in its capacity as [agent]
[trustee] [representative] under [describe new facility] and (b) this Joinder
has been duly authorized, executed and delivered by it and constitutes its
legal, valid and binding obligation, enforceable against it in accordance with
the terms of such Joinder.



--------------------------------------------------------------------------------

Section 3. This Joinder may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Joinder shall become effective when executed and delivered
by the parties hereto. Delivery of an executed signature page to this Joinder by
facsimile transmission or other electronic method shall be effective as delivery
of a manually signed counterpart of this Joinder.

Section 4. Except as expressly supplemented hereby, the Intercreditor Agreement
shall remain in full force and effect.

SECTION 5. THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.

Section 6. In case any one or more of the provisions contained in this Joinder
should be held invalid, illegal or unenforceable in any respect, no party hereto
shall be required to comply with such provision for so long as such provision is
held to be invalid, illegal or unenforceable, but the validity, legality and
enforceability of the remaining provisions contained herein and in the
Intercreditor Agreement shall not in any way be affected or impaired. The
parties hereto shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

Section 7. All communications and notices hereunder to the New Representative
shall be given to it at the address set forth below its signature hereto.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the ABL Agent, the Term Agent and each New Representative
have duly executed this Joinder to the Intercreditor Agreement as of the day and
year first above written.

 

[NAME OF NEW REPRESENTATIVE],

as [             ] for the holders of

[                     ],

By:

 

Name: Title:

    Address for notices:

 

 

Attention of:

 

Telecopy:

 

 

[Signature Page to Joinder to Intercreditor Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., in its capacity as the ABL Agent By:

 

Name: Title: JPMORGAN CHASE BANK, N.A., in its capacity as the Term Agent By:

 

Name: Title:

 

[Signature Page to Joinder to Intercreditor Agreement]



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF GUARANTEE AND COLLATERAL AGREEMENT

[See attached]



--------------------------------------------------------------------------------

 

 

TERM LOAN GUARANTEE AND COLLATERAL AGREEMENT

made by

HORIZON GLOBAL CORPORATION

and certain of its Subsidiaries

in favor of

JPMORGAN CHASE BANK, N.A.,

as Collateral Agent

Dated as of [·], 2015

 

 

 



--------------------------------------------------------------------------------

TERM LOAN GUARANTEE AND COLLATERAL AGREEMENT

THIS TERM LOAN GUARANTEE AND COLLATERAL AGREEMENT (as it may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, this “Agreement”) is entered into as of [·], 2015 by and among HORIZON
GLOBAL CORPORATION, a Delaware corporation (the “Borrower”), certain of its
Subsidiaries signatories hereto (the Borrower and each such Subsidiary a
“Grantor”, and collectively, the “Grantors”) and JPMORGAN CHASE BANK, N.A., as
collateral agent (in such capacity, the “Collateral Agent”) for the banks and
other financial institutions or entities (the “Lenders”) from time to time
parties to the Term Loan Credit Agreement, dated as of [·], 2015 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among the Borrower, the Lenders, the Collateral
Agent, and the other agents party thereto.

PRELIMINARY STATEMENT

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each other Grantor;

WHEREAS, the Borrower and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement; and

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that the Grantors shall have executed and delivered this Agreement to the
Collateral Agent for the ratable benefit of the Secured Parties;

NOW, THEREFORE, in consideration of the premises and to induce the Collateral
Agent and the Lenders to enter into the Credit Agreement and to induce the
Lenders to make their respective extensions of credit to the Borrower
thereunder, each Grantor hereby agrees with the Collateral Agent, for the
ratable benefit of the Secured Parties, as follows:

ARTICLE I

DEFINITIONS

1.1 Terms Defined in Credit Agreement. All capitalized terms used herein and not
otherwise defined shall have the meanings assigned to such terms in the Credit
Agreement.

1.2 Terms Defined in UCC. Terms defined in the UCC which are not otherwise
defined in this Agreement are used herein as defined in Articles 8 or 9 of the
UCC.

1.3 Definitions and Rules of Construction. Whenever the words “include”,
“including”, or “includes” appear in this Agreement, they shall be read to be
followed by the words “without limitation” or words having similar import.

1.4 Definitions of Certain Terms Used Herein. As used in this Agreement, in
addition to the terms defined in the Preliminary Statement, the following terms
shall have the following meanings:



--------------------------------------------------------------------------------

“ABL Priority Collateral” has the meaning set forth in the Intercreditor
Agreement.

“Account Debtor” shall mean any person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

“Article” means a numbered article of this Agreement, unless another document is
specifically referenced.

“Collateral” has the meaning set forth in Article III.

“Collateral Deposit Account” means each Deposit Account of a Grantor other than
an Excluded Account.

“Collection Account” has the meaning set forth in Section 8.1(b).

“Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.

“Excluded Accounts” means (a) Excluded Trust Accounts, (b) Deposit Accounts and
Securities Accounts of the Loan Parties containing not more than $50,000
individually or $250,000 in the aggregate at any time, and (c) zero-balance
accounts that sweep on a daily basis to an account maintained with the ABL
Collateral Agent or subject to a Deposit Account control agreement for the
benefit of the ABL Collateral Agent pursuant to the terms of the ABL Loan
Documents.

“Excluded Contract” means any contract or agreement to which a Grantor is a
party or any governmental permit held by a Grantor to the extent that (a) the
terms of such contract, agreement or permit prohibit or restrict the creation,
incurrence or existence of the security interest granted hereunder therein or
the assignment thereof without the consent of any party thereto other than the
Borrower or any Subsidiary and (b) such prohibition or restriction is permitted
under Section 6.10 of the Credit Agreement (other than to the extent that any
such term would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408
or 9-409 of the New York UCC or any other applicable law or principles of
equity); provided that (i) the term “Excluded Contract” shall not include any
rights for any amounts due or to become due pursuant to any Excluded Contract
and (ii) the Liens in favor of the Secured Parties shall attach immediately at
such time as the condition causing such unenforceability shall be remedied and,
to the extent severable, shall attach immediately to any portion of such
contract or agreement in which the creation, incurrence or existence of the
security interest granted hereunder, or the assignment thereof, as the case may
be, is not so prohibited or restricted; provided, further, that such Grantor
shall use commercially reasonable efforts to obtain all consents or waivers
necessary to permit the grant of Liens in favor of the Secured Parties in such
Excluded Contract.

“Excluded Property” means (a) any asset, including, without limitation, Accounts
and proceeds of Inventory, of any kind, to the extent that (i) such asset is
sold pursuant to any Specified Vendor Receivables Financing and in accordance
with the applicable Specified Vendor Receivables Financing Documents and
(ii) such sale or intended sale is permitted by Section 6.05(c)(ii) of the
Credit Agreement, (b) any asset acquired, constructed or improved pursuant to a
capital lease or purchase money indebtedness permitted by Section 6.01(a)(viii)
of the Credit Agreement, (c) Excluded Contracts, (d) any



--------------------------------------------------------------------------------

Trademark applications filed in the United States Patent and Trademark Office on
the basis of such Grantor’s “intent-to-use” such trademark solely to the extent
that, and solely during the period in which, granting a security interest in
such Trademark application prior to such filing would adversely affect the
enforceability or validity or result in the voiding thereof, unless and until
acceptable evidence of use of the Trademark has been filed with and accepted by
the United States Patent and Trademark Office pursuant to Section 1(c) or
Section 1(d) of the Lanham Act (15 U.S.C. 1051, et seq.), whereupon such
trademark application will, without any further action taken on the part of such
Grantor or the Collateral Agent, be deemed to constitute Collateral, (e) any
shares of Voting Stock of any Foreign Subsidiary, CFC or CFC Holdco in excess of
65% of the issued and outstanding shares of Voting Stock of such Foreign
Subsidiary, CFC or CFC Holdco, (f) any property or assets for which the creation
or perfection of pledges of, or security interests in, pursuant to the Security
Documents would result in material adverse tax consequences to the Loan Parties,
as reasonably determined by the Borrower in consultation with the Collateral
Agent, (g) assets in circumstances where the cost of obtaining a security
interest in such assets, including, without limitation, the cost of title
insurance, surveys or flood insurance (if necessary) would be excessive in light
of the practical benefit to the Secured Parties afforded thereby as reasonably
determined by the Borrower and the Collateral Agent, (h) any asset subject to a
purchase money security interest, capital lease obligations or similar
arrangement, in each case, to the extent the grant of a security interest
therein would violate or invalidate such purchase money or similar arrangement
or create a right of termination in favor of any other party thereto after
giving effect to the applicable anti-assignment provisions of the New York UCC
or other applicable law, other than proceeds and receivables thereof, the
assignment of which is expressly deemed effective under the New York UCC or
other applicable law notwithstanding such prohibition, (i) any property of a
person existing at the time such person is acquired or merged with or into or
consolidated with any Loan Party that is subject to a Lien permitted by Section
6.02(e) of the Credit Agreement to the extent and for so long as the contract or
other agreement in which such Lien is granted validly prohibits the creation of
any other Lien on such property, (j) any Excluded Trust Accounts and (k) Equity
Interests in any non-wholly owned Subsidiaries, but only to the extent that
(x) the organizational documents or other agreements with equity holders of such
non-wholly owned Subsidiaries do not permit or restrict the pledge of such
Equity Interests, or (y) the pledge of such Equity Interests (including any
exercise of remedies) would result in a change of control, repurchase obligation
or other adverse consequence to any of the Loan Parties or such Subsidiary.

“Excluded Trust Accounts” means Deposit Accounts or Securities Accounts used
exclusively (a) for payroll, taxes or employee benefits, (b) to receive proceeds
of Accounts sold to third parties pursuant to Specified Vendor Receivables
Financings permitted under the Loan Documents, (c) to hold cash and/or cash
equivalents pledged to secure other obligations of the Borrower or any
Subsidiary thereof pursuant to Liens permitted under the Loan Documents, (d) as
escrow accounts, (e) as fiduciary or trust accounts, and accounts otherwise held
exclusively for the benefit of third parties, other than a Grantor and (f) that
contain solely deposits permitted by clauses (c) and (d) of the definition of
“Permitted Encumbrances” in the Credit Agreement, including in connection with
any letters of credit issued pursuant to such clauses, if the documents
governing such deposits prohibit the granting of a Lien on such deposits.

“Exhibit” refers to a specific exhibit to this Agreement, unless another
document is specifically referenced.

“Guarantor Obligations” means with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement (including, without limitation, Article II), whether on account of
guarantee obligations, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise (including, without limitation, all fees and disbursements
of counsel to the Collateral Agent or to the Secured Parties that are required
to be paid by such Guarantor pursuant to the terms of this Agreement).



--------------------------------------------------------------------------------

“Guarantors” means the Grantors; provided that each Grantor shall be considered
a Guarantor only with respect to the Primary Obligations of any other Loan
Party.

“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, the Copyrights, the Copyright Licenses, the Patents, the Patent
Licenses, the Trademarks and the Trademark Licenses, and all rights to sue at
law or in equity for any infringement, misappropriation or violation thereof,
including the right to receive all proceeds and damages therefrom.

“Licenses” means, with respect to any Person, all of such Person’s right, title,
and interest in and to (a) any and all licensing agreements or similar
arrangements in and to its Patents, Copyrights, or Trademarks, (b) all income,
royalties, damages, claims, and payments now or hereafter due or payable under
and with respect thereto, including, without limitation, damages and payments
for past and future breaches thereof, and (c) all rights to sue for past,
present, and future breaches thereof.

“Obligations” means, with respect to any Grantor, the collective reference to
its Primary Obligations and its Guarantor Obligations.

“Patents” means, with respect to any Person, all of such Person’s right, title,
and interest in and to: (a) any and all patents and patent applications; (b) all
inventions and improvements described and claimed therein; (c) all reissues,
divisionals, continuations, renewals, and continuations-in-part thereof; (d) all
income, royalties, damages, claims, and payments now or hereafter due or payable
under and with respect thereto, including, without limitation, damages and
payments for past and future infringements thereof; (e) all rights to sue for
past, present, and future infringements thereof; and (f) all rights
corresponding to any of the foregoing throughout the world.

“Pledged Chattel Paper” means all Chattel Paper, but only to the extent not
constituting Excluded Property.

“Pledged Collateral” means all Instruments, Securities and other Investment
Property of the Grantors (other than Excluded Property), whether or not
physically delivered to the Collateral Agent pursuant to this Agreement.

“Pledged Securities” means any promissory notes, stock certificates or other
securities now or hereafter included in the Pledged Collateral, including all
certificates, instruments or other documents representing or evidencing any
Pledged Collateral.

“Primary Obligations” means, with respect to any Loan Party, the unpaid
principal of and interest on (including interest accruing after the maturity of
the Loans and interest accruing after the filing of any petition in bankruptcy,
or the commencement of any insolvency, reorganization or like proceeding,
relating to such Loan Party, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) the Loans and all other
obligations and liabilities of such Loan Party to the Administrative Agent, the
Collateral Agent or any other Secured Party, whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, out of, or in connection with, the Credit
Agreement, any other Loan Documents (other than this Agreement) or any other
document made, delivered or given in connection herewith or therewith (other
than this Agreement), whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including all fees, charges and
disbursements of counsel to the Administrative Agent, the Collateral Agent or to
any other Secured Party that are required to be paid by such Loan Party pursuant
to the terms of any of the foregoing agreements) or otherwise.



--------------------------------------------------------------------------------

“Proceeds” means all “proceeds” as such term is defined in Section 9-102(a)(64)
of the New York UCC and, in any event, shall include, without limitation, all
dividends or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.

“Receivables” means the Accounts, Chattel Paper, Documents, Investment Property,
Instruments and any other rights or claims to receive money which are General
Intangibles or which are otherwise included as Collateral.

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

“Secured Parties” means the collective reference to the Administrative Agent,
the Collateral Agent and the Lenders.

“Specified Permitted Liens” means the Liens permitted under Sections 6.02(a) and
6.02(r) of the Credit Agreement, provided that such Liens on the Collateral
securing the obligations of the Loan Parties under the ABL Loan Documents remain
subject to the Intercreditor Agreement.

“Stock Rights” means all dividends, instruments or other distributions and any
other right or property which the Grantors shall receive or shall become
entitled to receive for any reason whatsoever with respect to, in substitution
for or in exchange for any Equity Interests constituting Collateral, any right
to receive Equity Interests and any right to receive earnings, in which the
Grantors now have or hereafter acquire any right, issued by an issuer of such
Equity Interests.

“Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all trademarks (including
service marks), trade names, trade dress, and trade styles and the registrations
and applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all renewals of the foregoing; (c) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements thereof; (d) all rights to sue for past, present, and
future infringements of the foregoing; and (e) all rights corresponding to any
of the foregoing throughout the world.

“UCC” means the Uniform Commercial Code, as in effect from time to time, of the
State of New York or of any other state the laws of which are required as a
result thereof to be applied in connection with the attachment, perfection or
priority of, or remedies with respect to, Collateral Agent’s or any Lender’s
Lien on any Collateral.

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even where the right so to vote
has been suspended by the happening of such a contingency.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

ARTICLE II

GUARANTEE

2.1 Guarantee. (a) Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Administrative Agent, for the
ratable benefit of the Secured Parties and



--------------------------------------------------------------------------------

their respective successors, indorsees, transferees and assigns, the prompt and
complete payment and performance by the Loan Parties when due (whether at the
stated maturity, by acceleration or otherwise) of the Primary Obligations of the
Loan Parties.

(b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to fraudulent
conveyances or transfers or the insolvency of debtors (after giving effect to
the right of contribution established in Section 2.2).

(c) Each Guarantor agrees that the Primary Obligations of the Loan Parties may
at any time and from time to time exceed the amount of the liability of such
Guarantor hereunder without impairing the guarantee contained in this Article II
or affecting the rights and remedies of the Administrative Agent or any Lender
hereunder.

(d) The guarantee contained in this Article II shall remain in full force and
effect until all the Primary Obligations of the Loan Parties (other than
contingent obligations, indemnification, expense reimbursement, tax gross-up or
yield protection as to which no claim has been made) and the obligations of each
Guarantor under the guarantee contained in this Article II shall have been
satisfied by payment in full and the Commitments shall be terminated,
notwithstanding that from time to time during the term of the Credit Agreement
the Loan Parties may be free from any Primary Obligations.

(e) No payment made by the Borrower, any other Loan Party, any of the
Guarantors, any other guarantor or any other Person or received or collected by
the Administrative Agent, the Collateral Agent or any Lender from the Borrower,
any other Loan Party, any of the Guarantors, any other guarantor or any other
Person by virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Primary Obligations shall be deemed to modify, reduce, release or otherwise
affect the liability of any Guarantor hereunder which shall, notwithstanding any
such payment (other than any payment made by such Guarantor in respect of the
Primary Obligations of the Loan Parties or any payment received or collected
from such Guarantor in respect of the Primary Obligations of the Loan Parties),
remain liable for the Primary Obligations of the Loan Parties up to the maximum
liability of such Guarantor hereunder until the Primary Obligations of the Loan
Parties (other than contingent obligations, indemnification, expense
reimbursement, tax gross-up or yield protection in each case as to which no
claim has been made) are paid in full and the Commitments are terminated.

2.2 Right of Contribution. Each Guarantor hereby agrees that to the extent that
a Guarantor shall have paid more than its proportionate share of any payment
made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.3. The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to the Secured Parties, and each Guarantor shall remain liable to
the Secured Parties for the full amount guaranteed by such Guarantor hereunder.

2.3 No Subrogation. Notwithstanding any payment made by any Guarantor hereunder
or any set-off or application of funds of any Guarantor by the Collateral Agent
or any other Secured Party, no Guarantor shall be entitled to be subrogated to
any of the rights of the Collateral Agent or any other Secured Party against the
Borrower, any other Loan Party or any other Guarantor or any collateral security
or guarantee or right of offset held by the Collateral Agent or any other
Secured Party for the payment of the Primary Obligations of the Loan Parties,
nor shall any Guarantor seek or be entitled to seek any contribution or
reimbursement from the Borrower, any other Loan Party or any other Guarantor



--------------------------------------------------------------------------------

in respect of payments made by such Guarantor hereunder, until all amounts owing
to the Collateral Agent and the other Secured Parties by the Loan Parties on
account of the Primary Obligations (other than contingent obligations for
indemnification, expense reimbursement, tax gross-up or yield protection as to
which no claim has been made) are paid in full and the Commitments are
terminated. If any amount shall be paid to any Guarantor on account of such
subrogation rights at any time when all of the Primary Obligations of the Loan
Parties (other than contingent obligations for indemnification, expense
reimbursement, tax gross-up or yield protection as to which no claim has been
made) shall not have been paid in full, such amount shall be held by such
Guarantor in trust for the Collateral Agent and the other Secured Parties,
segregated from other funds of such Guarantor, and shall, forthwith upon receipt
by such Guarantor, be turned over to the Collateral Agent in the exact form
received by such Guarantor (duly indorsed by such Guarantor to the Collateral
Agent, if required), to be applied against the Primary Obligations of the Loan
Parties, whether matured or unmatured, in such order as the Collateral Agent may
determine.

2.4 Amendments, etc. with respect to the Primary Obligations. Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Primary Obligations of the Loan
Parties made by the Collateral Agent or any other Secured Party may be rescinded
by the Collateral Agent or such other Secured Party and any of the Primary
Obligations of the Loan Parties continued, and the Primary Obligations of the
Loan Parties, or the liability of any other Person upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Collateral Agent or any other Secured Party, and the Credit Agreement and
the other Loan Documents and any other documents executed and delivered in
connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, as the Collateral Agent (or the Required Lenders or all
Lenders, as the case may be) may deem advisable from time to time, and any
collateral security, guarantee or right of offset at any time held by the
Collateral Agent or any other Secured Party for the payment of the Primary
Obligations of the Loan Parties may be sold, exchanged, waived, surrendered or
released. Neither the Collateral Agent nor any other Secured Party shall have
any obligation to protect, secure, perfect or insure any Lien at any time held
by it as security for the Primary Obligations of the Loan Parties or for the
guarantee contained in this Article II or any property subject thereto.

2.5 Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Primary
Obligations of the Loan Parties and notice of or proof of reliance by the
Collateral Agent or any other Secured Party upon the guarantee contained in this
Article II or acceptance of the guarantee contained in this Article II; the
Primary Obligations of the Loan Parties, and any of them, shall conclusively be
deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon the guarantee contained in this Article; and
all dealings between the Loan Parties, on the one hand, and the Collateral Agent
and the other Secured Parties, on the other hand, likewise shall be conclusively
presumed to have been had or consummated in reliance upon the guarantee
contained in this Article II. Each Guarantor waives diligence, presentment,
protest, demand for payment and notice of default or nonpayment to or upon the
Borrower, any other Loan Party or any of the Guarantors with respect to the
Primary Obligations of the Loan Parties. Each Guarantor understands and agrees
that the guarantee contained in this Article II shall be construed as a
continuing, absolute and unconditional guarantee of payment without regard to
(a) the validity or enforceability of the Credit Agreement or any other Loan
Document, any of the Primary Obligations of the Loan Parties or any other
collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by the Collateral Agent or any
other Secured Party, (b) any defense, set-off or counterclaim (other than a
defense of payment or performance) which may at any time be available to or be
asserted by the Borrower or any other Person against the Collateral Agent or any



--------------------------------------------------------------------------------

other Secured Party, or (c) any other circumstance whatsoever (with or without
notice to or knowledge of the Borrower, any other Loan Party or such Guarantor)
which constitutes, or might be construed to constitute, an equitable or legal
discharge of the Loan Parties for the Primary Obligations, or of such Guarantor
under the guarantee contained in this Article II, in bankruptcy or in any other
instance. When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against any Guarantor, the Collateral Agent or any other
Secured Party may, but shall be under no obligation to, make a similar demand on
or otherwise pursue such rights and remedies as it may have against the
Borrower, any other Loan Party, any other Guarantor or any other Person or
against any collateral security or guarantee for the Primary Obligations of the
Loan Parties or any right of offset with respect thereto, and any failure by the
Collateral Agent or any other Secured Party to make any such demand, to pursue
such other rights or remedies or to collect any payments from the Borrower, any
other Loan Party, any other Guarantor or any other Person or to realize upon any
such collateral security or guarantee or to exercise any such right of offset,
or any release of the Borrower, any other Loan Party with Primary Obligations,
any other Guarantor or any other Person or any such collateral security,
guarantee or right of offset, shall not relieve any Guarantor of any obligation
or liability hereunder, and shall not impair or affect the rights and remedies,
whether express, implied or available as a matter of law, of the Collateral
Agent or any other Secured Party against any Guarantor. For the purposes hereof
“demand” shall include the commencement and continuance of any legal
proceedings.

2.6 Reinstatement. The guarantee contained in this Article II shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Primary Obligations of the Loan Parties is
rescinded or must otherwise be restored or returned by the Collateral Agent or
any other Secured Party upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Borrower, any other Loan Party or any
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, the Borrower, any other
Loan Party or any Guarantor or any substantial part of its property, or
otherwise, all as though such payments had not been made.

2.7 Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Collateral Agent without set-off or counterclaim in Dollars at its
offices at 383 Madison Avenue, New York, New York 10017 or such other office
designated by the Collateral Agent in writing to the Borrower.

ARTICLE III

GRANT OF SECURITY INTEREST

Each Grantor hereby pledges, assigns and grants to the Collateral Agent, on
behalf of and for the benefit of the Secured Parties, to secure the prompt and
complete payment and performance when due (whether at stated maturity, by
acceleration or otherwise) of such Grantor’s Obligations, a security interest in
all of its right, title and interest in, to and under all personal property and
other assets, whether now owned by or owing to, or hereafter acquired by or
arising in favor of such Grantor (including under any trade name or derivations
thereof), and whether owned or consigned by or to, or leased from or to, such
Grantor, and regardless of where located (all of which will be collectively
referred to as the “Collateral”), including:

(a) all Accounts;

(b) all Chattel Paper;

(c) all Deposit Accounts;



--------------------------------------------------------------------------------

(d) all Documents (other than title documents with respect to Vehicles);

(e) all Equipment;

(f) all Fixtures;

(g) all General Intangibles;

(h) all Goods;

(i) all Instruments;

(j) all Intellectual Property;

(k) all Inventory;

(l) all Investment Property;

(m) all cash or cash equivalents;

(n) all letters of credit, Letter-of-Credit Rights and Supporting Obligations;

(o) all Commercial Tort Claims;

(p) all accessions to, substitutions for and replacements, proceeds (including
Stock Rights), insurance proceeds and products of the foregoing, together with
all books and records, customer lists, credit files, computer files, programs,
printouts and other computer materials and records related thereto and any
General Intangibles at any time evidencing or relating to any of the foregoing;

(q) all other property not otherwise described above (except for any property
specifically excluded from any clause in this section above, and any property
specifically excluded from any defined term used in any clause of this section
above);

(r) all books and records pertaining to the Collateral; and

(s) to the extent not otherwise included in the foregoing, all Proceeds,
Supporting Obligations and products of any and all of the foregoing and all
collateral security and guarantees given by any Person with respect to any of
the foregoing;

provided, however, that notwithstanding any of the other provisions set forth in
this Agreement or the other Loan Documents, no Excluded Property shall
constitute Collateral under this Agreement. In addition, in no event shall
perfection by control or similar arrangements be required with respect to any
Deposit Account (other than the Term Collateral Proceeds Account) or Securities
Account; provided that, to the extent any Deposit Accounts and Securities
Accounts are under the control of the ABL Collateral Agent at any time pursuant
to the terms of the Intercreditor Agreement, the ABL Collateral Agent shall act
as agent and gratuitous bailee for the Collateral Agent for the purpose of
perfecting the Collateral Agent’s Liens in such Deposit Account and Securities
Account.



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

To induce the Collateral Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrower thereunder, each Grantor hereby represents and warrants
to the Collateral Agent and each Lender that:

4.1 Title, Perfection and Priority. Such Grantor has good and valid rights in
and title to the Collateral with respect to which it has purported to grant a
security interest hereunder and has full power and authority to grant to the
Collateral Agent the security interest in such Collateral pursuant hereto and to
execute, deliver and perform its obligations in accordance with the terms of
this Agreement, without the consent or approval of any other person other than
any consent or approval that has been obtained. When financing statements naming
such Grantor as debtor and the Collateral Agent as secured party and providing a
description of the Collateral with respect to which such Grantor has purported
to grant a security interest hereunder have been filed in the appropriate
offices against such Grantor in the locations listed on Schedule 1.04 to the
Perfection Certificate delivered on the Closing Date (or specified by notice
from the Borrower to the Collateral Agent after the Closing Date in the case of
filings, recordings or registrations required by Section 5.12 or 5.13 of the
Credit Agreement), the Collateral Agent will have a fully perfected first
priority security interest, subject only to Liens permitted under
Section 5.1(e), in that Collateral of the Grantor in which a security interest
may be perfected by filing of an initial financing statement in the appropriate
office against such Grantor; provided that the filing of this Agreement (or a
fully executed short-form agreement in form and substance reasonably
satisfactory to the Collateral Agent) with the United States Patent and
Trademark Office and the United States Copyright Office or any successor office
thereof is necessary to perfect the security interest of the Collateral Agent in
respect of any United States issued and applied for Patents, United States
federally registered and applied for Trademarks and United States registered and
applied for Copyrights acquired by such Grantor after the date hereof. When the
Collateral Agent takes possession or Control of all Collateral with respect to
which a security interest may only be perfected by possession or Control, the
Collateral Agent will have a fully perfected first priority (or such other
priority required by the Intercreditor Agreement) security interest, subject
only to Liens permitted under Section 5.1(e), in such Collateral.

Such Grantor represents and warrants that fully executed security agreements in
the form hereof (or a fully executed short-form agreement in form and substance
reasonably satisfactory to the Collateral Agent) and containing a description of
all Collateral consisting of Intellectual Property with respect to United States
issued Patents and Patent applications and United States federally registered
Trademarks (and Trademarks for which United States registration applications are
pending) and United States registered (and applied for) Copyrights have been
delivered to the Collateral Agent for recording by the United States Patent and
Trademark Office and the United States Copyright Office or any successor office
thereof pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the
regulations thereunder, as applicable, to establish a legal, valid and perfected
security interest in favor of the Collateral Agent (for the benefit of the
Secured Parties) in respect of all Collateral consisting of United States issued
Patents and Patent applications and United States federally registered
Trademarks (and Trademarks for which United States registration applications are
pending) and United States registered (and applied for) Copyrights in which a
security interest may be perfected by filing or recording in the United States
Patent and Trademark Office and the United States Copyright Office or any
successor office thereof. When such security agreements or short-form agreements
have been filed in the United States Patent and Trademark Office and the United
States Copyright Office against such Grantor, the Collateral Agent will have a
fully perfected first priority security interest, subject only to Liens
permitted under Section 5.1(e), in respect of all Collateral consisting of
United States issued Patents and Patent applications and United States federally
registered Trademarks (and Trademarks for which United States registration
applications are pending) and United States registered (and applied for)
Copyrights in which a



--------------------------------------------------------------------------------

security interest may be perfected by filing or recording in such offices, and
no further or subsequent filing or recording will be necessary (other than the
financing statements referred to in the paragraph above and such actions as are
necessary to perfect the security interest in favor of the Collateral Agent (for
the benefit of the Secured Parties) with respect to any Collateral consisting of
United States issued Patents and Patent applications and United States federally
registered Trademarks (and Trademarks for which United States registration
applications are pending) and United States registered (and applied for)
Copyrights acquired by such Grantor after the date hereof). None of the Grantors
shall be required, nor is the Collateral Agent authorized, to perfect the
security interests granted by this Agreement with respect to Intellectual
Property arising out of or located outside of the United States.

4.2 Jurisdiction of Organization. The state of organization of such Grantor as
of the Closing Date is set forth on Exhibit A.

4.3 Principal Location. The address of such Grantor’s chief executive office as
of the Closing Date and each other location where such Grantor maintains its
books and records relating to any material portion of the Collateral, including
accounts receivable and General Intangibles, are disclosed in Exhibit B.

4.4 Absence of Other Liens. The Collateral is owned by the Grantors free and
clear of any Lien, except for Liens expressly permitted pursuant to Section 6.02
of the Credit Agreement. Such Grantor has not filed or consented to the filing
of (a) any financing statement or analogous document under the Uniform
Commercial Code or any other applicable laws covering any Collateral, (b) any
assignment in which such Grantor assigns any Collateral or any security
agreement or similar instrument covering any Collateral with the United States
Patent and Trademark Office or the United States Copyright Office or (c) any
assignment in which such Grantor assigns any Collateral or any security
agreement or similar instrument covering any Collateral with any foreign
governmental, municipal or other office, which financing statement or analogous
document, assignment, security agreement or similar instrument is still in
effect, except, in each case, for Liens expressly permitted pursuant to
Section 6.02 of the Credit Agreement. Such Grantor does not hold any commercial
tort claim with a value in excess of $500,000 as of the Closing Date except as
indicated on the Perfection Certificate.

4.5 Deposit Accounts. All of such Grantor’s Deposit Accounts and Securities
Accounts in existence on the Closing Date are listed on Exhibit E.

4.6 [Reserved].

4.7 Chattel Paper. Such Grantor’s Pledged Chattel Paper is maintained at its
chief executive office set forth in Exhibit B. None of the Pledged Chattel Paper
has any marks or notations indicating that it has been pledged, assigned or
otherwise conveyed to any Person, other than those that have been terminated.
The names of the obligors, amounts owing, due dates and other information with
respect to its Pledged Chattel Paper are and will be correctly stated in all
material respects in all records of such Grantor relating thereto.

4.8 [Reserved].

4.9 Intellectual Property. Exhibit C sets forth a true and complete list of
(i) each registered or applied for United States Patent, Trademark or Copyright
owned by each Grantor as of the Closing Date (other than expired, abandoned or
lapsed properties) and (ii) all Licenses under which a Grantor is an exclusive
licensee of a registered or applied for Patent, Trademark or Copyright. All
Intellectual Property listed on Exhibit C is subsisting and unexpired, and to
the knowledge of such Grantor, valid and enforceable.



--------------------------------------------------------------------------------

4.10 [Reserved].

4.11 Pledged Collateral. (a) Exhibit D sets forth a complete and accurate list
of all Pledged Securities (provided that, with respect to Pledged Securities
constituting promissory notes and debt securities, Exhibit D only sets forth
such Pledged Securities evidencing Indebtedness having an aggregate principal
amount in excess of $500,000, payable or due to such Grantor by or from any
other Person (including any other Grantor)) owned by such Grantor as of the
Closing Date. As of the Closing Date, such Grantor is the direct, sole
beneficial owner and sole holder of record of the Pledged Securities listed on
Exhibit D as being owned by it, free and clear of any Liens, except for the
security interest granted to the Collateral Agent for the benefit of the Lenders
hereunder, Permitted Encumbrances and Specified Permitted Liens. Such Grantor
further represents and warrants that (i) all Pledged Collateral (solely with
respect to Pledged Collateral issued by a Person other than a wholly owned
Subsidiary of a Grantor, to the best of the Grantors’ knowledge) owned by it
constituting Equity Interests has been (to the extent such concepts are relevant
with respect to such Pledged Collateral) duly authorized and validly issued and
are fully paid and non-assessable; (ii) with respect to any certificates
delivered to the Collateral Agent representing Equity Interests, either such
certificates are Securities as defined in Article 8 of the UCC as a result of
actions by the issuer or otherwise, or, if such certificates are not Securities,
such Grantor has so informed the Collateral Agent so that the Collateral Agent
may take steps to perfect its security interest therein as a General Intangible;
(iii) all such Pledged Collateral held by a securities intermediary (other than
in an Excluded Account) is covered by a control agreement among such Grantor,
the securities intermediary and the ABL Collateral Agent pursuant to which the
ABL Collateral Agent has Control; provided that no such control agreements shall
be required prior to the date that is 60 days after the Closing Date (or such
later date as may be agreed by the ABL Collateral Agent in its reasonable
discretion) and (iv) all Pledged Collateral which represents Indebtedness owed
to such Grantor (solely with respect to Pledged Collateral issued by a Person
other than a wholly owned Subsidiary of a Grantor, to the best of the Grantors’
knowledge) has been duly authorized, authenticated or issued and delivered by
the issuer of such Indebtedness, is the legal, valid and binding obligation of
such issuer and such issuer is not in default thereunder.

(b) In addition, (i) the pledge of the Pledged Collateral pursuant to this
Agreement does not violate Regulation T, U or X of the Federal Reserve Board or
any successor thereto, (ii) to the best of Grantor’s knowledge, none of the
Pledged Collateral owned by it has been issued or transferred in material
violation of the securities registration, securities disclosure or similar laws
of any jurisdiction to which such issuance or transfer may be subject, (iii) as
of the Closing Date there are existing no options, warrants, calls or
commitments of any character whatsoever (A) relating to such Pledged Collateral
or (B) which obligate the issuer of any Equity Interests included in the Pledged
Collateral that is a direct or indirect subsidiary of any Borrower to issue
additional Equity Interests, and (iv) no consent, approval, authorization, or
other action by, and no giving of notice, filing with, any governmental
authority or any other Person is required for the pledge by such Grantor of such
Pledged Collateral pursuant to this Agreement or for the execution, delivery and
performance of this Agreement by such Grantor, or for the exercise by the
Collateral Agent of the voting or other rights provided for in this Agreement in
accordance with the Intercreditor Agreement or for the remedies in respect of
the Pledged Collateral pursuant to this Agreement, except as may be required in
connection with such disposition by laws affecting the offering and sale of
securities generally or where the absence of which could not reasonably be
expected to have a Material Adverse Effect.



--------------------------------------------------------------------------------

ARTICLE V

COVENANTS

From the date of this Agreement, and thereafter until this Agreement is
terminated, each Grantor agrees that:

5.1 General.

(a) Collateral Records. Such Grantor agrees to maintain, at its own cost and
expense, such complete and accurate records with respect to the Collateral owned
by it as is consistent with its current practices and in accordance with such
prudent and standard practices used in industries that are the same as or
similar to those in which such Grantor is engaged, but in any event to include
complete accounting records indicating all payments and proceeds received with
respect to any part of the Collateral, and, at such time or times as the
Collateral Agent may reasonably request, promptly to prepare and deliver to the
Collateral Agent a duly certified schedule or schedules in form and detail
satisfactory to the Collateral Agent showing the identity, amount and location
of any and all Collateral.

(b) Authorization to File Financing Statements; Ratification. Such Grantor
hereby authorizes the Collateral Agent to file, and if requested will deliver to
the Collateral Agent, all financing statements and other documents and take such
other actions as may from time to time be reasonably requested by the Collateral
Agent in order to maintain a first priority perfected security interest (subject
to the Intercreditor Agreement) in and, if applicable, Control of, the
Collateral owned by such Grantor. Any financing statement filed by the
Collateral Agent may be filed in any filing office in any applicable UCC
jurisdiction and may (i) indicate such Grantor’s Collateral (1) as “all assets
of the Grantor” or words of similar effect, regardless of whether any particular
asset included in the Collateral falls within the scope of Article 9 of the UCC
of such jurisdiction, or (2) by any other description which reasonably
approximates the description contained in this Agreement, and (ii) contain any
other information required by part 5 of Article 9 of the UCC for the sufficiency
or filing office acceptance of any financing statement or amendment, including
whether such Grantor is an organization, the type of organization and any
organization identification number issued to such Grantor. Such Grantor also
agrees to furnish any such information described in the foregoing sentence to
the Collateral Agent promptly upon request.

(c) Further Assurances. Such Grantor agrees, at its own expense, to execute,
acknowledge, deliver and cause to be duly filed all such further instruments and
documents and take all such actions as the Collateral Agent may from time to
time reasonably request to better assure, preserve, protect and perfect the
security interest of the Secured Parties in the Collateral and the rights and
remedies created hereby, including the payment of any fees and taxes required in
connection with the execution and delivery of this Agreement, the granting of
the Liens hereunder and the filing of any financing statements (including
fixture filings) or other documents in connection herewith or therewith. If any
amount in excess of $500,000 payable under or in connection with any of the
Collateral shall be or become evidenced by any promissory note or other
instrument, such note or instrument shall be immediately pledged and promptly
delivered to the Collateral Agent, duly endorsed in a manner satisfactory to the
Collateral Agent.

(d) Disposition of Collateral. Such Grantor shall not make or permit to be made
an assignment for security, pledge or hypothecation of the Collateral or grant
any other Lien in respect of the Collateral, except as expressly permitted by
the Credit Agreement. Such Grantor shall not make or permit to be made any
transfer of the Collateral and such Grantor shall remain at all times in
possession of the Collateral owned by it, except that (a) Inventory may be sold
in the ordinary course of business and (b) unless and until the Collateral Agent
shall notify the Borrower that an Event of Default shall have occurred and be
continuing and that during the continuance thereof the Grantors shall not sell,
convey,



--------------------------------------------------------------------------------

lease, assign, transfer or otherwise dispose of any Collateral (which notice may
be given by telephone if promptly confirmed in writing), such Grantor may use
and dispose of the Collateral in any lawful manner not prohibited by this
Agreement, the Credit Agreement or any other Loan Document.

(e) Liens. Such Grantor will not create, incur, or suffer to exist any Lien on
the Collateral owned by it except for the Specified Permitted Liens and Liens
otherwise permitted by the Credit Agreement.

(f) Other Financing Statements. Such Grantor acknowledges that it is not
authorized to file any financing statement or amendment or termination statement
with respect to any financing statement naming the Collateral Agent as secured
party without the prior written consent of the Collateral Agent, subject to such
Grantor’s rights under Section 9-509(d)(2) of the UCC.

(g) Protection of Security. Such Grantor shall, at its own cost and expense and
at the request of the Collateral Agent, take any and all commercially reasonable
actions necessary to defend title to the Collateral against all persons and to
defend the security interest of the Collateral Agent in the Collateral and the
priority thereof against any Lien not expressly permitted pursuant to
Section 6.02 of the Credit Agreement.

(h) Compliance with Terms. Such Grantor shall remain liable, as between itself
and any relevant counterparty, to observe and perform all the conditions and
obligations to be observed and performed by it under each contract, agreement or
instrument relating to the Collateral, all in accordance with the terms and
conditions thereof, and such Grantor jointly and severally agrees to indemnify
and hold harmless the Collateral Agent and the Secured Parties from and against
any and all liability for such performance.

5.2 Receivables.

(a) Certain Agreements on Receivables. Except with respect to Excluded Property,
during the continuance of an Event of Default, such Grantor will not, without
the Collateral Agent’s prior written consent, grant any extension of the time of
payment of any of the Accounts, compromise, compound or settle the same for less
than the full amount thereof, release, wholly or partly, any person liable for
the payment thereof or allow any credit or discount whatsoever thereon, other
than extensions, credits, discounts, compromises or settlements granted or made
in the ordinary course of business and consistent with its current practices and
in accordance with such prudent and standard practices used in industries that
are the same as or similar to those in which such Grantor is engaged.

(b) [Reserved].

(c) [Reserved].

(d) Assignment of Security Interest. If at any time such Grantor shall take a
security interest in any property of an Account Debtor or any other person to
secure payment and performance of an Account (except with respect to Excluded
Property), such Grantor shall promptly assign such security interest to the
Collateral Agent. Such assignment need not be filed of public record unless
necessary to continue the perfected status of the security interest against
creditors of and transferees from the Account Debtor or other person granting
the security interest.

(e) Electronic Chattel Paper and Transferable Records. If such Grantor at any
time holds or acquires an interest with a value in excess of $500,000 in any
Electronic Chattel Paper or any “transferable record,” as that term is defined
in Section 201 of the Federal Electronic Signatures in Global



--------------------------------------------------------------------------------

and National Commerce Act, or in §16 of the Uniform Electronic Transactions Act
as in effect in any relevant jurisdiction, such Grantor shall promptly notify
the Collateral Agent thereof and, at the request of the Collateral Agent, shall
take such action as the Collateral Agent may reasonably request to vest in the
Collateral Agent control under UCC §9-105 of such Electronic Chattel Paper or
control under Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act or, as the case may be, §16 of the Uniform Electronic
Transactions Act, as so in effect in such jurisdiction, of such transferable
record. The Collateral Agent agrees with such Grantor that the Collateral Agent
will arrange, pursuant to procedures satisfactory to the Collateral Agent and so
long as such procedures will not result in the Collateral Agent’s loss of
control, for the Grantor to make alterations to the Electronic Chattel Paper or
transferable record permitted under UCC §9-105 or, as the case may be,
Section 201 of the Federal Electronic Signatures in Global and National Commerce
Act or §16 of the Uniform Electronic Transactions Act for a party in control to
allow without loss of control, unless an Event of Default has occurred and is
continuing or would occur after taking into account any action by such Grantor
with respect to such Electronic Chattel Paper or transferable record.

5.3 [Reserved].

5.4 Delivery of Tangible Chattel Paper . If such Grantor shall at any time hold
or acquire any Tangible Chattel Paper with a value in excess of $500,000, such
Grantor shall promptly endorse, assign and deliver the same to the Collateral
Agent, accompanied by such instruments of transfer or assignment duly executed
in blank as the Collateral Agent may from time to time reasonably request (which
may take the form of Exhibit F hereto).

5.5 Uncertificated Securities. If any securities now or hereafter acquired by
any Grantor are uncertificated and are issued to such Grantor or its nominee
directly by the issuer thereof, such Grantor shall promptly notify the
Collateral Agent thereof and, at the Collateral Agent’s reasonable request and
option, pursuant to an agreement in form and substance satisfactory to the
Collateral Agent, either (i) cause the issuer to agree to comply with
instructions from the Collateral Agent as to such securities, without further
consent of any Grantor or such nominee, or (ii) arrange for the Collateral Agent
to become the registered owner of the securities.

5.6 Pledged Collateral.

(a) Registration of Pledged Collateral. Such Grantor will permit any
registerable Pledged Collateral owned by it to be registered in the name of the
Collateral Agent or its nominee at any time at the request of the Collateral
Agent during the continuance of an Event of Default. Such Grantor will promptly
give to the Collateral Agent copies of any notices or other communications
received by it with respect to Pledged Collateral registered in the name of such
Grantor during the continuance of an Event of Default. The Collateral Agent
shall at all times during the continuance of an Event of Default have the right
to exchange the certificates representing Pledged Collateral for certificates of
smaller or larger denominations for any purpose consistent with this Agreement.

(b) Exercise of Rights in Pledged Collateral.

(i) Without in any way limiting the foregoing and subject to clause (ii) below,
such Grantor shall have the right to exercise all voting rights or other rights
relating to the Pledged Collateral owned by it for all purposes not inconsistent
with this Agreement, the Credit Agreement or any other Loan Document; provided,
however, that each Grantor agrees that it shall not exercise any such right for
any purpose prohibited by the terms of, or if the result thereof could
materially and adversely affect the rights inuring to a holder of the Pledged
Collateral or the rights and remedies of any of the Secured Parties under, this
Agreement or the Credit Agreement or any other Loan Document or the ability of
the Secured Parties to exercise the same.



--------------------------------------------------------------------------------

(ii) Such Grantor will permit the Collateral Agent or its nominee at any time
after the occurrence and during the continuation of an Event of Default, without
notice, to exercise all voting rights or other rights relating to the Pledged
Collateral owned by it, including, without limitation, exchange, subscription or
any other rights, privileges, or options pertaining to any Equity Interests or
Investment Property constituting such Pledged Collateral as if it were the
absolute owner thereof.

(iii) Unless an Event of Default shall have occurred and be continuing, such
Grantor shall be entitled to collect and receive for its own use all cash
dividends and interest paid in respect of the Pledged Collateral owned by it to
the extent not in violation of the Credit Agreement. If an Event of Default
shall occur and be continuing and the Collateral Agent shall give notice of its
intent to exercise such rights to the relevant Grantor or Grantors, the
Collateral Agent shall have the right to receive all such cash dividends,
interest, payments and other Proceeds paid in respect of the Pledged Collateral.

5.7 Intellectual Property.

(a) Such Grantor shall notify the Collateral Agent immediately if it knows or
has reason to know that any application or registration relating to any material
Patent, Trademark or Copyright (now or hereafter existing) may become abandoned
or dedicated, or of any adverse determination or development (including the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office, the United States Copyright
Office or any court, but excluding routine matters during the course of any
prosecution of applications before the United States Patent and Trademark
Office, the United States Copyright Office or any similar authority or successor
office thereof) regarding such Grantor’s ownership of any material Patent,
Trademark or Copyright, its right to register the same, or to keep and maintain
the same.

(b) Whenever such Grantor, either by itself or through any agent, employee,
licensee or designee, shall (i) file an application for the registration of any
Patent, Trademark or Copyright with the United States Patent and Trademark
Office or the United States Copyright Office or any successor office thereof or
(ii) acquire any United States issued Patents or Patent applications, United
States federally registered Trademarks (or Trademarks for which United States
registration applications are pending) or United States registered (or applied
for) Copyrights, such Grantor shall report such filing or acquisition to the
Collateral Agent within 45 days after the end of each of the first three fiscal
quarters of each fiscal year of such Grantor and within 90 days after the end of
each fiscal year of such Grantor. Promptly after the provision of such reports,
such Grantor shall execute and deliver to the Collateral Agent, and have
recorded with the United States Patent and Trademark Office or the United States
Copyright Office or any successor office thereof, one or more security
agreements or short-form agreements, as applicable, as described in Section 4.1
of this Agreement and any and all other agreements, instruments, documents, and
papers as the Collateral Agent may reasonably request to evidence the Collateral
Agent’s and the Secured Parties’ first priority security interest in any
Copyright, Patent or Trademark and the goodwill of such Grantor relating thereto
or represented thereby.

(c) Such Grantor shall take all actions necessary to maintain and pursue each
application, to obtain the relevant registration and to maintain the
registration of each of its Patents, Trademarks and Copyrights (now or hereafter
existing), including the filing of applications for renewal, affidavits of use,
affidavits of noncontestability and opposition and interference and cancellation
proceedings, unless such Grantor (in its reasonable business judgment) or the
Collateral Agent shall reasonably determine that such Patent, Trademark or
Copyright is in no way material to the conduct of such Grantor’s business.



--------------------------------------------------------------------------------

(d) Such Grantor shall, unless it shall reasonably determine that such Patent,
Trademark or Copyright is in no way material to the conduct of its business or
operations, promptly sue for infringement, misappropriation or dilution and to
recover any and all damages for such infringement, misappropriation or dilution,
and shall take such other actions as the Collateral Agent shall reasonably deem
appropriate under the circumstances to protect such Patent, Trademark or
Copyright. In the event that such Grantor institutes suit because any of its
Patents, Trademarks or Copyrights constituting Collateral is infringed upon, or
misappropriated or diluted by a third party, such Grantor shall comply with
Section 5.8.

(e) Notwithstanding the foregoing provisions of this Section 5.7 or elsewhere in
this Agreement, nothing in this Agreement shall prevent any Grantor from
abandoning or discontinuing the use or maintenance of any Intellectual Property
that is immaterial to the conduct of its business, or from failing to take
action to enforce license agreements or pursue actions against infringers or
take any other actions with respect to such Intellectual Property, if such
Grantor determines in its reasonable business judgment that such abandonment,
discontinuance, or failure to take action is desirable in the conduct of its
business.

5.8 Commercial Tort Claims. If such Grantor shall at any time hold or acquire a
Commercial Tort Claim having a value in excess of $500,000, the Grantor shall
promptly notify the Collateral Agent thereof in a writing signed by such
Grantor, including a summary description of such claim, and enter into an
amendment to this Agreement, in the form of Exhibit F hereto, granting to the
Collateral Agent a first priority (or such other priority required by the
Intercreditor Agreement) security interest therein and in the proceeds thereof.

5.9 Letter-of-Credit Rights. If such Grantor is at any time a beneficiary under
a letter of credit now or hereafter issued in favor of such Grantor with a value
in excess of $500,000, such Grantor shall promptly notify the Collateral Agent
thereof and, at the request and option of the Collateral Agent, such Grantor
shall, pursuant to an agreement in form and substance reasonably satisfactory to
the Collateral Agent, either (i) arrange for the issuer and any confirmer of
such letter of credit to consent to an assignment to the Collateral Agent of the
proceeds of any drawing under the letter of credit or (ii) arrange for the
Collateral Agent to become the transferee beneficiary of the letter of credit,
with the Collateral Agent agreeing, in each case, that the proceeds of any
drawing under the letter of credit are to be paid to the applicable Grantor
unless an Event of Default has occurred or is continuing.

5.10 [Reserved].

5.11 [Reserved].

5.12 No Interference. Such Grantor agrees that it will not interfere with any
right, power and remedy of the Collateral Agent provided for in this Agreement
or now or hereafter existing at law or in equity or by statute or otherwise, or
the exercise or beginning of the exercise by the Collateral Agent of any one or
more of such rights, powers or remedies.

5.13 Insurance. Such Grantor, at its own expense, shall maintain or cause to be
maintained insurance covering physical loss or damage to the Inventory and
Equipment in accordance with Section 5.07 of the Credit Agreement. Each Grantor
irrevocably makes, constitutes and appoints the Collateral Agent (and all
officers, employees or agents designated by the Collateral Agent) as such
Grantor’s true and lawful agent (and attorney-in-fact) for the purpose, during
the continuance of an Event



--------------------------------------------------------------------------------

of Default, of making, settling and adjusting claims in respect of Collateral
under policies of insurance, endorsing the name of such Grantor on any check,
draft, instrument or other item of payment for the proceeds of such policies of
insurance and for making all determinations and decisions with respect thereto,
in each case, upon prior notice from the Collateral Agent to the Grantors of its
intention to exercise such rights. In the event that any Grantor at any time or
times shall fail to obtain or maintain any of the policies of insurance required
hereby or to pay any premium in whole or part relating thereto, the Collateral
Agent may, without waiving or releasing any obligation or liability of the
Grantors hereunder or any Event of Default, in its sole discretion, obtain and
maintain such policies of insurance and pay such premium and take any other
actions with respect thereto as the Collateral Agent deems advisable. All sums
disbursed by the Collateral Agent in connection with this Section 5.13,
including reasonable attorneys’ fees, court costs, expenses and other charges
relating thereto, shall be payable, upon demand, by the Grantors to the
Collateral Agent and shall be additional Obligations secured hereby.

5.14 Change of Name; Location of Collateral; Place of Business. Such Grantor
agrees promptly to notify the Collateral Agent in writing of any change (i) in
its corporate name, (ii) in the location of its chief executive office, or
(iii) in its jurisdiction of organization. Such Grantor agrees not to effect or
permit any change referred to in the preceding sentence unless written notice
has been delivered to the Collateral Agent and all filings have been made under
the Uniform Commercial Code or otherwise that are required in order for the
Collateral Agent to continue at all times following such change to have a valid,
legal and perfected first priority (or such other priority required by the
Intercreditor Agreement) Lien upon all the Collateral. Such Grantor agrees
promptly to notify the Collateral Agent if any material portion of the
Collateral owned or held by such Grantor is damaged or destroyed.

5.15 Credit Agreement Covenants. Such Grantor shall take, or shall refrain from
taking, as the case may be, each action that is necessary to be taken or not
taken, as the case may be, so that no Default or Event of Default is caused by
the failure to take such action or to refrain from taking such action by such
Grantor or any of its Subsidiaries.

5.16 Delivery of the Pledged Equity.

(a) Each Grantor agrees promptly to deliver or cause to be delivered to the
Collateral Agent, for the benefit of the Secured Parties, any and all Pledged
Securities; provided that the Grantors shall only be required to deliver Pledged
Securities evidencing Indebtedness to the extent the principal amount thereof
exceeds $500,000.

(b) Each Grantor will cause any Indebtedness for borrowed money having an
aggregate principal amount in excess of $500,000 owed to such Grantor by any
Person to be evidenced by a duly executed promissory note that is pledged and
delivered to the Collateral Agent, for the benefit of the Secured Parties,
pursuant to the terms hereof.

(c) Upon delivery to the Collateral Agent, any Pledged Securities shall be
accompanied by stock or security powers duly executed in blank or other
instruments of transfer reasonably satisfactory to the Collateral Agent and by
such other instruments and documents as the Collateral Agent may reasonably
request (subject to the Collateral and Guarantee Requirement). Each delivery of
Pledged Securities shall be accompanied by a schedule describing the securities,
which schedule shall be deemed to supplement Exhibit D and made a part thereof;
provided that failure to supplement Exhibit D shall not affect the validity of
such pledge of such Pledged Securities. Each schedule so delivered shall
supplement any prior schedules so delivered.



--------------------------------------------------------------------------------

ARTICLE VI

EVENTS OF DEFAULT AND REMEDIES

6.1 Remedies. (a) Upon the occurrence and during the occurrence and continuance
of an Event of Default, the Collateral Agent may exercise any or all of the
following rights and remedies:

(i) those rights and remedies provided in this Agreement, the Credit Agreement,
or any other Loan Document; provided that this Section 6.1(a) shall not be
understood to limit any rights or remedies available to the Collateral Agent and
the Secured Parties prior to an Event of Default;

(ii) those rights and remedies available to a secured party under the UCC
(whether or not the UCC applies to the affected Collateral) or under any other
applicable law (including, without limitation, any law governing the exercise of
a bank’s right of setoff or bankers’ lien) when a debtor is in default under a
security agreement;

(iii) without notice (except as specifically provided in Section 9.1 or
elsewhere herein), demand or advertisement of any kind to any Grantor or any
other Person, enter the premises of any Grantor where any Collateral is located
(through self-help and without judicial process) to collect, receive, assemble,
process, appropriate, sell, lease, assign, grant an option or options to
purchase or otherwise dispose of, deliver, or realize upon, the Collateral or
any part thereof in one or more parcels at public or private sale or sales
(which sales may be adjourned or continued from time to time with or without
notice and may take place at any Grantor’s premises or elsewhere), for cash, on
credit or for future delivery without assumption of any credit risk, and upon
such other terms as the Collateral Agent may deem commercially reasonable; and

(iv) concurrently with written notice to the applicable Grantor, transfer and
register in its name or in the name of its nominee the whole or any part of the
Pledged Collateral, exchange certificates or instruments representing or
evidencing Pledged Collateral for certificates or instruments of smaller or
larger denominations, exercise the voting and all other rights as a holder with
respect thereto, collect and receive all cash dividends, interest, principal and
other distributions made thereon and otherwise act with respect to the Pledged
Collateral as though the Collateral Agent was the outright owner thereof.

(b) The Collateral Agent, on behalf of the Secured Parties, may comply with any
applicable state or federal law requirements in connection with a disposition of
the Collateral and compliance will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral.

(c) The Collateral Agent shall have the right upon any such public sale or sales
and, to the extent permitted by law, upon any such private sale or sales, to
purchase (including by credit bidding) for the benefit of the Collateral Agent
and the Secured Parties, the whole or any part of the Collateral so sold, free
of any right of equity redemption, which equity redemption the Grantor hereby
expressly releases.

(d) Until the Collateral Agent is able to effect a sale, lease, or other
disposition of Collateral, the Collateral Agent shall have the right to hold or
use Collateral, or any part thereof, to the extent that it deems appropriate for
the purpose of preserving Collateral or its value or for any other purpose
deemed appropriate by the Collateral Agent. The Collateral Agent may, if it so
elects, seek the appointment of a receiver or keeper to take possession of
Collateral and to enforce any of the Collateral Agent’s remedies (for the
benefit of the Collateral Agent and Secured Parties), with respect to such
appointment without prior notice or hearing as to such appointment.



--------------------------------------------------------------------------------

(e) [Reserved].

(f) Notwithstanding the foregoing, neither the Collateral Agent nor any other
Secured Party shall be required to (i) make any demand upon, or pursue or
exhaust any of its rights or remedies against, any Grantor, any other obligor,
guarantor, pledgor or any other Person with respect to the payment of the
Obligations or to pursue or exhaust any of its rights or remedies with respect
to any Collateral therefor or any direct or indirect guarantee thereof,
(ii) marshal the Collateral or any guarantee of the Obligations or to resort to
the Collateral or any such guarantee in any particular order, or (iii) effect a
public sale of any Collateral.

(g) Each Grantor recognizes that the Collateral Agent may be unable to effect a
public sale of any or all the Pledged Collateral and may be compelled to resort
to one or more private sales thereof in accordance with clause (a) above. Each
Grantor also acknowledges that any private sale may result in prices and other
terms less favorable to the seller than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall not
be deemed to have been made in a commercially unreasonable manner solely by
virtue of such sale being private. The Collateral Agent shall be under no
obligation to delay a sale of any of the Pledged Collateral for the period of
time necessary to permit any Grantor or the issuer of the Pledged Collateral to
register such securities for public sale under the Securities Act of 1933, as
amended, or under applicable state securities laws, even if the applicable
Grantor and the issuer would agree to do so.

6.2 Grantor’s Obligations Upon Default. Upon the request of the Collateral Agent
after the occurrence and during the occurrence and continuance of an Event of
Default, each Grantor will:

(a) assemble and make available to the Collateral Agent the Collateral and all
books and records relating thereto at any place or places reasonably specified
by the Collateral Agent, whether at a Grantor’s premises or elsewhere;

(b) permit the Collateral Agent, by the Collateral Agent’s representatives and
agents, to enter, occupy and use any premises where all or any part of the
Collateral, or the books and records relating thereto, or both, are located, to
take possession of all or any part of the Collateral or the books and records
relating thereto, or both, to remove all or any part of the Collateral or the
books and records relating thereto, or both, and to conduct sales of the
Collateral, without any obligation to pay the Grantor for such use and
occupancy;

(c) prepare and file, or cause an issuer of Pledged Collateral to prepare and
file, with the Securities and Exchange Commission or any other applicable
government agency, registration statements, a prospectus and such other
documentation in connection with the Pledged Collateral as the Collateral Agent
may request, all in form and substance satisfactory to the Collateral Agent, and
furnish to the Collateral Agent, or cause an issuer of Pledged Collateral to
furnish to the Collateral Agent, any information regarding the Pledged
Collateral in such detail as the Collateral Agent may specify;

(d) take, or cause an issuer of Pledged Collateral to take, any and all actions
necessary to register or qualify the Pledged Collateral to enable the Collateral
Agent to consummate a public sale or other disposition of the Pledged
Collateral; and

(e) at its own expense, cause the independent certified public accountants then
engaged by each Grantor to prepare and deliver to the Collateral Agent, at any
time, and from time to



--------------------------------------------------------------------------------

time, promptly upon the Collateral Agent’s request, the following reports with
respect to the applicable Grantor: (i) a reconciliation of all Accounts; (ii) an
aging of all Accounts; (iii) trial balances; and (iv) a test verification of
such Accounts.

6.3 Grant of Intellectual Property License. For the exclusive purpose of
enabling the Collateral Agent to exercise rights and remedies under this
Agreement at such time as the Collateral Agent shall be lawfully entitled to
exercise such rights and remedies at any time upon the occurrence and during the
continuance of an Event of Default, each Grantor hereby (a) grants to the
Collateral Agent a non-exclusive, irrevocable (until the termination of this
Agreement) license (exercisable without payment of royalty or other compensation
to any Grantor) to use, license or sublicense any rights in, to or under any or
all Intellectual Property now owned or hereafter acquired by such Grantor,
wherever such Intellectual Property may be located, and including in such
license access to all media in which any of the licensed items may be recorded
or stored and to all computer software and programs used for the compilation or
printout thereof and (b) irrevocably agrees that the Collateral Agent may, upon
the occurrence and during the continuation of an Event of Default, sell any of
such Grantor’s Inventory directly to any Person, including, without limitation,
Persons who have previously purchased such Grantor’s Inventory from any Grantor
and in connection with any such sale or other enforcement of the Collateral
Agent’s rights under this Agreement, may sell Inventory which bears any
Trademark owned by or licensed to any Grantor and any Inventory that is covered
by any Copyright owned by or licensed to any Grantor and the Collateral Agent
may finish any work in process and affix any Trademark owned by or licensed to
any Grantor and sell such Inventory as provided herein (it being understood that
the Trademarks and Copyrights licensed to any such Grantor shall be subject to,
and as permitted by, the terms of licenses governing such licensed Trademarks
and Copyrights); provided, however, that nothing in this Section 6.3 shall
require any Grantor to grant any license that is prohibited by any rule of law,
statute or regulation, or is prohibited by, or constitutes a breach or default
under or results in the termination of any contract, license, agreement,
instrument or other document. With respect to Trademarks included in the
foregoing license, such license shall be subject to the requirement that the
quality of goods and services offered under the Trademarks by the Collateral
Agent be substantially consistent with the quality of the goods and services
offered thereunder by such Grantor prior to the Collateral Agent’s exercise of
such license. Any license, sublicense or other transaction entered into by the
Collateral Agent in accordance herewith shall be binding upon the applicable
Grantor notwithstanding any subsequent cure of an Event of Default. Upon the
occurrence and during the continuance of an Event of Default, upon the
Collateral Agent’s request, such Grantor will use its commercially reasonable
efforts to secure all consents and approvals necessary or appropriate for the
assignment to the Collateral Agent of any material License held by such Grantor
and to enforce the security interests granted hereunder.

6.4 Application of Proceeds. The Collateral Agent shall apply the proceeds of
any collection or sale of the Collateral, as well as any Collateral consisting
of cash, as follows:

FIRST, to the payment of all reasonable costs and expenses incurred by the
Collateral Agent (in its capacity as the Collateral Agent or Administrative
Agent hereunder or under any other Loan Document) in connection with such
collection or sale or otherwise in connection with this Agreement or any of the
Obligations, including all court costs and the reasonable fees and expenses of
its agents and legal counsel, the repayment of all advances made by the
Collateral Agent (or the Administrative Agent) hereunder or under any other Loan
Document on behalf of any Grantor and any other reasonable costs or expenses
incurred by the Collateral Agent (or the Administrative Agent) in connection
with the exercise of any right or remedy hereunder or under any other Loan
Document;



--------------------------------------------------------------------------------

SECOND, to the payment in full of the Obligations (the amounts so applied to be
distributed among the Secured Parties pro rata in accordance with the amounts of
the Obligations owed to them on the date of any such distribution); and

THIRD, to the Grantors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of the Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Collateral Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication thereof.

6.6 Proceeds to be Turned Over or Received by the Collateral Agent. In addition
to the rights of the Collateral Agent and the Secured Parties specified in
Section 7.2 with respect to payments of Accounts, if an Event of Default shall
occur and be continuing, upon the request of the Collateral Agent, all Proceeds
received by any Grantor consisting of cash, checks and other near-cash items
shall be held by such Grantor in trust for the Collateral Agent and the Secured
Parties, segregated from other funds of such Grantor, and shall, forthwith upon
receipt by such Grantor, be turned over to the Collateral Agent in the exact
form received by such Grantor (duly indorsed by such Grantor to the Collateral
Agent, if required). All Proceeds received by the Collateral Agent hereunder
shall be held by the Collateral Agent in a collateral account established by the
Collateral Agent maintained under its sole dominion and control. All such
Proceeds while held by the Collateral Agent in such a collateral account (or by
such Grantor in trust for the Collateral Agent and the Secured Parties) shall
continue to be held as collateral security for all the Obligations and shall not
constitute payment thereof until applied as provided in the Intercreditor
Agreement.

ARTICLE VII

ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY

7.1 Account Verification. The Collateral Agent may at any time after the
occurrence and during the occurrence and continuance of an Event of Default, in
the Collateral Agent’s own name, in the name of a nominee of the Collateral
Agent, or in the name of any Grantor communicate (by mail, telephone, facsimile
or otherwise) with the Account Debtors of any such Grantor, parties to contracts
with any such Grantor and obligors in respect of Instruments of any such Grantor
to verify with such Persons, to the Collateral Agent’s satisfaction, the
existence, amount, terms of, and any other matter relating to, Accounts,
Instruments, Chattel Paper, payment intangibles and/or other Receivables.

7.2 Authorization for Collateral Agent to Take Certain Action. (a) Each Grantor
irrevocably authorizes the Collateral Agent at any time and from time to time in
the sole discretion of the Collateral Agent and appoints the Collateral Agent as
its attorney in fact (i) to execute on behalf of such Grantor as debtor and to
file financing statements necessary or desirable in the Collateral Agent’s sole
discretion to perfect and to maintain the perfection and priority of the
Collateral Agent’s security interest in the Collateral, (ii) to endorse and
collect any cash proceeds of the Collateral, (iii) to file a carbon,
photographic or other reproduction of this Agreement or any financing statement
with respect to the Collateral as a financing statement and to file any other
financing statement or amendment of a financing statement in such offices as the
Collateral Agent in its sole discretion deems necessary or desirable to perfect
and to maintain the perfection and priority of the Collateral Agent’s security
interest in the Collateral, (iv) to contact and enter into one or more
agreements with the issuers of uncertificated



--------------------------------------------------------------------------------

securities which are Pledged Collateral or with securities intermediaries
holding Pledged Collateral as may be necessary or advisable to give the
Collateral Agent Control over such Pledged Collateral, (v) to apply the proceeds
of any Collateral received by the Collateral Agent to the Obligations as
provided in the Credit Agreement, (vi) to discharge past due taxes, assessments,
charges, fees or Liens on the Collateral (except for such Liens that are
permitted by the Credit Agreement), (vii) to contact Account Debtors for any
reason, (viii) to demand payment or enforce payment of the Receivables in the
name of the Collateral Agent or such Grantor and to endorse any and all checks,
drafts, and other instruments for the payment of money relating to the
Receivables, (ix) to sign such Grantor’s name on any invoice or bill of lading
relating to the Receivables, drafts against any Account Debtor of the Grantor,
assignments and verifications of Receivables, (x) to exercise all of such
Grantor’s rights and remedies with respect to the collection of the Receivables
and any other Collateral, (xi) to settle, adjust, compromise, extend or renew
the Receivables, (xii) to settle, adjust or compromise any legal proceedings
brought to collect Receivables, (xiii) to prepare, file and sign such Grantor’s
name on a proof of claim in bankruptcy or similar document against any Account
Debtor of such Grantor, (xiv) to prepare, file and sign such Grantor’s name on
any notice of Lien, assignment or satisfaction of Lien or similar document in
connection with the Collateral, (xv) to change the address for delivery of mail
addressed to such Grantor to such address as the Collateral Agent may designate
and to receive, open and dispose of all mail addressed to such Grantor, and
(xvi) to do all other acts and things necessary to carry out this Agreement; and
such Grantor agrees to reimburse the Collateral Agent on demand for any payment
made or any expense incurred by the Collateral Agent in connection with any of
the foregoing; provided that (a) this authorization shall not relieve such
Grantor of any of its obligations under this Agreement or under the Credit
Agreement and (b) the Collateral Agent shall exercise the foregoing rights in
accordance with the Intercreditor Agreement, if effective and only after the
occurrence and during the continuation of an Event of Default. All acts of said
attorney or designee are hereby ratified and approved. The powers conferred on
the Collateral Agent, for the benefit of the Collateral Agent and Lenders, under
this Section 7.2 are solely to protect the Collateral Agent’s interests in the
Collateral and shall not be construed as requiring or obligating the Collateral
Agent to make any commitment or to make any inquiry as to the nature or
sufficiency of any payment received by the Collateral Agent, or to present or
file any claim or notice, or to take any action with respect to the Collateral
or any part thereof or the moneys due or to become due in respect thereof or any
property covered thereby. The Collateral Agent and the other Secured Parties
shall be accountable only for amounts actually received as a result of the
exercise of the powers granted to them herein, and neither they nor their
officers, directors, employees or agents shall be responsible to any Grantor for
any act or failure to act hereunder, except for their own gross negligence or
willful misconduct.

7.3 Proxy. EACH GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS THE
COLLATERAL AGENT AS ITS PROXY AND ATTORNEY-IN-FACT (AS SET FORTH IN SECTION 7.2
ABOVE) WITH RESPECT TO ITS PLEDGED COLLATERAL, INCLUDING THE RIGHT TO VOTE ANY
OF THE PLEDGED COLLATERAL, WITH FULL POWER OF SUBSTITUTION TO DO SO AFTER THE
OCCURRENCE AND DURING THE CONTINUATION OF AN EVENT OF DEFAULT. IN ADDITION TO
THE RIGHT TO VOTE ANY OF THE PLEDGED COLLATERAL, THE APPOINTMENT OF THE
COLLATERAL AGENT AS PROXY AND ATTORNEY-IN-FACT SHALL INCLUDE THE RIGHT TO
EXERCISE ALL OTHER RIGHTS, POWERS, PRIVILEGES AND REMEDIES TO WHICH A HOLDER OF
ANY OF THE PLEDGED COLLATERAL WOULD BE ENTITLED (INCLUDING GIVING OR WITHHOLDING
WRITTEN CONSENTS OF SHAREHOLDERS, CALLING SPECIAL MEETINGS OF SHAREHOLDERS AND
VOTING AT SUCH MEETINGS). SUCH PROXY SHALL BE EFFECTIVE, AUTOMATICALLY AND
WITHOUT THE NECESSITY OF ANY ACTION (INCLUDING ANY TRANSFER OF ANY OF THE
PLEDGED COLLATERAL ON THE RECORD BOOKS OF THE ISSUER THEREOF) BY ANY PERSON
(INCLUDING THE ISSUER OF THE PLEDGED COLLATERAL OR ANY OFFICER OR AGENT
THEREOF), UPON THE OCCURRENCE AND DURING THE OCCURRENCE AND CONTINUANCE OF AN
EVENT OF DEFAULT.



--------------------------------------------------------------------------------

7.4 Nature of Appointment; Limitation of Duty. THE APPOINTMENT OF THE COLLATERAL
AGENT AS PROXY AND ATTORNEY-IN-FACT IN THIS ARTICLE VII IS COUPLED WITH AN
INTEREST AND SHALL BE IRREVOCABLE UNTIL THE DATE ON WHICH THIS AGREEMENT IS
TERMINATED IN ACCORDANCE WITH SECTION 9.23. NOTWITHSTANDING ANYTHING CONTAINED
HEREIN, NEITHER THE COLLATERAL AGENT, NOR ANY SECURED PARTY, NOR ANY OF THEIR
RESPECTIVE AFFILIATES, NOR ANY OF THEIR OR THEIR AFFILIATES’ RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES SHALL HAVE ANY DUTY TO
EXERCISE ANY RIGHT OR POWER GRANTED HEREUNDER OR OTHERWISE OR TO PRESERVE THE
SAME AND SHALL NOT BE LIABLE FOR ANY FAILURE TO DO SO OR FOR ANY DELAY IN DOING
SO, EXCEPT IN RESPECT OF DAMAGES ATTRIBUTABLE SOLELY TO ITS OWN GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT AS FINALLY DETERMINED BY A COURT OF COMPETENT
JURISDICTION; PROVIDED THAT, IN NO EVENT SHALL THEY BE LIABLE FOR ANY PUNITIVE,
EXEMPLARY, INDIRECT OR CONSEQUENTIAL DAMAGES.

ARTICLE VIII

[Reserved].

ARTICLE IX

GENERAL PROVISIONS

9.1 Waivers. Each Grantor hereby waives notice of the time and place of any
public sale or the time after which any private sale or other disposition of all
or any part of the Collateral may be made. To the extent such notice may not be
waived under applicable law, any notice made shall be deemed reasonable if sent
to the Grantors, addressed as set forth in Article X, at least ten days prior to
(i) the date of any such public sale or (ii) the time after which any such
private sale or other disposition may be made. To the maximum extent permitted
by applicable law, each Grantor waives all claims, damages, and demands against
the Collateral Agent or any Secured Party arising out of the repossession,
retention or sale of the Collateral, except such as arise solely out of the
gross negligence or willful misconduct of the Collateral Agent or such Secured
Party as finally determined by a court of competent jurisdiction. To the extent
it may lawfully do so, each Grantor absolutely and irrevocably waives and
relinquishes the benefit and advantage of, and covenants not to assert against
the Collateral Agent or any Secured Party, any valuation, stay, appraisal,
extension, moratorium, redemption or similar laws and any and all rights or
defenses it may have as a surety now or hereafter existing which, but for this
provision, might be applicable to the sale of any Collateral made under the
judgment, order or decree of any court, or privately under the power of sale
conferred by this Agreement, or otherwise. Except as otherwise specifically
provided herein, each Grantor hereby waives presentment, demand, protest or any
notice (to the maximum extent permitted by applicable law) of any kind in
connection with this Agreement or any Collateral.

9.2 Limitation on Collateral Agent’s and Secured Parties’ Duty with Respect to
the Collateral. The Collateral Agent shall have no obligation to clean-up or
otherwise prepare the Collateral for sale. The Collateral Agent and each Secured
Party shall use reasonable care with respect to the Collateral in its possession
or under its control. Neither the Collateral Agent nor any Secured Party shall
have any other duty as to any Collateral in its possession or control or in the
possession or control of any agent or nominee of the Collateral Agent or such
Secured Party, or any income thereon or as to the preservation of rights against
prior parties or any other rights pertaining thereto. To the extent that



--------------------------------------------------------------------------------

applicable law imposes duties on the Collateral Agent to exercise remedies in a
commercially reasonable manner, each Grantor acknowledges and agrees that it is
commercially reasonable for the Collateral Agent (i) to fail to incur expenses
deemed significant by the Collateral Agent to prepare Collateral for disposition
or otherwise to transform raw material or work in process into finished goods or
other finished products for disposition, (ii) to fail to obtain third party
consents for access to Collateral to be disposed of, or to obtain or, if not
required by other law, to fail to obtain governmental or third party consents
for the collection or disposition of Collateral to be collected or disposed of,
(iii) to fail to exercise collection remedies against Account Debtors or other
Persons obligated on Collateral or to remove Liens on or any adverse claims
against Collateral, (iv) to exercise collection remedies against Account Debtors
and other Persons obligated on Collateral directly or through the use of
collection agencies and other collection specialists, (v) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (vi) to contact other
Persons, whether or not in the same business as such Grantor, for expressions of
interest in acquiring all or any portion of the Collateral, (vii) to hire one or
more professional auctioneers to assist in the disposition of Collateral,
whether or not the Collateral is of a specialized nature, (viii) to dispose of
Collateral by utilizing internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capacity of
doing so, or that match buyers and sellers of assets, (ix) to dispose of assets
in wholesale rather than retail markets, (x) to disclaim disposition warranties,
such as title, possession or quiet enjoyment, (xi) to purchase insurance or
credit enhancements to insure the Collateral Agent against risks of loss,
collection or disposition of Collateral or to provide to the Collateral Agent a
guaranteed return from the collection or disposition of Collateral, or (xii) to
the extent deemed appropriate by the Collateral Agent, to obtain the services of
other brokers, investment bankers, consultants and other professionals to assist
the Collateral Agent in the collection or disposition of any of the Collateral.
Each Grantor acknowledges that the purpose of this Section 9.2 is to provide
non-exhaustive indications of what actions or omissions by the Collateral Agent
would be commercially reasonable in the Collateral Agent’s exercise of remedies
against the Collateral and that other actions or omissions by the Collateral
Agent shall not be deemed commercially unreasonable solely on account of not
being indicated in this Section 9.2. Without limitation upon the foregoing,
nothing contained in this Section 9.2 shall be construed to grant any rights to
any Grantor or to impose any duties on the Collateral Agent that would not have
been granted or imposed by this Agreement or by applicable law in the absence of
this Section 9.2.

9.3 Compromises and Collection of Collateral. The Grantors and the Collateral
Agent recognize that setoffs, counterclaims, defenses and other claims may be
asserted by obligors with respect to certain of the Receivables, that certain of
the Receivables may be or become uncollectible in whole or in part and that the
expense and probability of success in litigating a disputed Receivable may
exceed the amount that reasonably may be expected to be recovered with respect
to a Receivable. In view of the foregoing, each Grantor agrees that the
Collateral Agent may at any time and from time to time, if an Event of Default
has occurred and is continuing, compromise with the obligor on any Receivable,
accept in full payment of any Receivable such amount as the Collateral Agent in
its sole discretion shall determine or abandon any Receivable, and any such
action by the Collateral Agent shall be commercially reasonable so long as the
Collateral Agent acts in good faith based on information known to it at the time
it takes any such action.

9.4 Secured Party Performance of Debtor Obligations. Without having any
obligation to do so, the Collateral Agent may perform or pay any obligation
which any Grantor has agreed to perform or pay in this Agreement and the
Grantors shall reimburse the Collateral Agent for any amounts paid by the
Collateral Agent pursuant to this Section 9.4. The Grantors’ obligation to
reimburse the Collateral Agent pursuant to the preceding sentence shall be an
Obligation payable on demand.

9.5 Specific Performance of Certain Covenants. Each Grantor acknowledges and
agrees that a breach of any of the covenants contained in Sections 5.1(d),
5.1(e), 5.4, 5.5, 5.6, 5.7, 5.8, 5.10, 5.11,



--------------------------------------------------------------------------------

5.13, 5.14, 5.16, 6.2, or 9.7 or in Article VIII will cause irreparable injury
to the Collateral Agent and the Secured Parties, that the Collateral Agent and
the Secured Parties have no adequate remedy at law in respect of such breaches
and therefore agrees, without limiting the right of the Collateral Agent or the
Secured Parties to seek and obtain specific performance of other obligations of
the Grantors contained in this Agreement, that the covenants of the Grantors
contained in the Sections referred to in this Section 9.5 shall be specifically
enforceable against the Grantors.

9.6 Dispositions Not Authorized. No Grantor is authorized to sell or otherwise
dispose of the Collateral except as set forth in Section 5.1(d) and
notwithstanding any course of dealing between any Grantor and the Collateral
Agent or other conduct of the Collateral Agent, no authorization to sell,
transfer or otherwise dispose of the Collateral (except as set forth in
Section 5.1(d)) shall be binding upon the Collateral Agent or the Secured
Parties unless such authorization is in writing signed by the Collateral Agent
with the consent or at the direction of the Required Lenders.

9.7 No Waiver; Amendments; Cumulative Remedies. No delay or omission of the
Collateral Agent or any Secured Party to exercise any right or remedy granted
under this Agreement shall impair such right or remedy or be construed to be a
waiver of any Default or an acquiescence therein, and any single or partial
exercise of any such right or remedy shall not preclude any other or further
exercise thereof or the exercise of any other right or remedy. No waiver,
amendment or other variation of the terms, conditions or provisions of this
Agreement whatsoever shall be valid unless in writing signed by the Collateral
Agent with the concurrence or at the direction of the Lenders required under
Section 10.02 of the Credit Agreement and then only to the extent in such
writing specifically set forth. All rights and remedies contained in this
Agreement or by law afforded shall be cumulative and all shall be available to
the Collateral Agent and the Secured Parties until the Obligations have been
paid in full.

9.8 Limitation by Law; Severability of Provisions. All rights, remedies and
powers provided in this Agreement may be exercised only to the extent that the
exercise thereof does not violate any applicable provision of law or the
Intercreditor Agreement (if effective), and all the provisions of this Agreement
are intended to be subject to all applicable mandatory provisions of law and the
Intercreditor Agreement (if effective) that may be controlling and to be limited
to the extent necessary so that they shall not render this Agreement invalid,
unenforceable or not entitled to be recorded or registered, in whole or in part.
Any provision in any this Agreement that is held to be inoperative,
unenforceable, or invalid in any jurisdiction shall, as to that jurisdiction, be
inoperative, unenforceable, or invalid without affecting the remaining
provisions in that jurisdiction or the operation, enforceability, or validity of
that provision in any other jurisdiction, and to this end the provisions of this
Agreement are declared to be severable.

9.9 Reinstatement. This Agreement shall remain in full force and effect and
continue to be effective should any petition be filed by or against any Grantor
for liquidation or reorganization, should any Grantor become insolvent or make
an assignment for the benefit of any creditor or creditors or should a receiver
or trustee be appointed for all or any significant part of any Grantor’s assets,
and shall continue to be effective or be reinstated, as the case may be, if at
any time payment and performance of the Obligations, or any part thereof, is,
pursuant to applicable law, rescinded or reduced in amount, or must otherwise be
restored or returned by any obligee of the Obligations, whether as a “voidable
preference,” “fraudulent conveyance,” or otherwise, all as though such payment
or performance had not been made. In the event that any payment, or any part
thereof, is rescinded, reduced, restored or returned, the Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.

9.10 Benefit of Agreement. The terms and provisions of this Agreement shall be
binding upon and inure to the benefit of the Grantors, the Collateral Agent and
the Secured Parties and their respective



--------------------------------------------------------------------------------

successors and assigns (including all persons who become bound as a debtor to
this Agreement), except that no Grantor shall have the right to assign its
rights or delegate its obligations under this Agreement or any interest herein,
without the prior written consent of the Collateral Agent. No sales of
participations, assignments, transfers, or other dispositions of any agreement
governing the Obligations or any portion thereof or interest therein shall in
any manner impair the Lien granted to the Collateral Agent, for the benefit of
the Collateral Agent and the Secured Parties, hereunder or under any of the
other Security Documents.

9.11 Survival of Representations. All representations and warranties of the
Grantors contained in this Agreement shall survive the execution and delivery of
this Agreement.

9.12 [Reserved].

9.13 Headings. All headings used herein are for the purpose of reference only,
are not part of this Agreement and are not to affect the construction of, or be
taken into consideration in interpreting, this Agreement.

9.14 Security Interest Absolute. All rights of the Collateral Agent hereunder,
the security interest granted hereunder and all obligations of the Grantors
hereunder shall be absolute and unconditional irrespective of (a) any lack of
validity or enforceability of the Credit Agreement, any other Loan Document, any
agreement with respect to any of the Obligations or any other agreement or
instrument relating to any of the foregoing, (b) any change in the time, manner
or place of payment of, or in any other term of, all or any of the Obligations,
or any other amendment or waiver of or any consent to any departure from the
Credit Agreement, any other Loan Document or any other agreement or instrument,
(c) any exchange, release or non-perfection of any Lien on other collateral, or
any release or amendment or waiver of or consent under or departure from any
guarantee, securing or guaranteeing all or any of the Obligations, or (d) any
other circumstance that might otherwise constitute a defense available to, or a
discharge of, any Grantor in respect of the Obligations or this Agreement.

9.15 Entire Agreement. This Agreement and the other Security Documents embody
the entire agreement and understanding between the Grantors and the Collateral
Agent relating to the Collateral and supersede all prior agreements and
understandings between the Grantors and the Collateral Agent relating to the
Collateral.

9.16 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.

(a) THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW
OF THE STATE OF NEW YORK. Each of the Grantors hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the courts of the State of New York, the courts of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof (and, to the extent necessary to enforce the Secured
Parties’ rights under the Loan Documents, courts where Collateral may be located
or deemed to be located and any appellate court thereof), in any legal action or
proceeding arising out of or relating to any Loan Document, or for recognition
and enforcement of any judgment in respect thereof, and each of the parties
hereto hereby irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined in such New York
State or, to the extent permitted by law, in such Federal court; provided, that
nothing contained herein or in any other Loan Document will prevent any Lender,
the Administrative Agent or the Collateral Agent from bringing any action to
enforce any award or judgment or exercise any right under the Security Documents
or against any Collateral or any other property of any Grantor in any other
forum in which jurisdiction can be established. Each of the



--------------------------------------------------------------------------------

parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Loan Document shall affect any right that the Collateral Agent, the
Administrative Agent or the Lenders may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against the
Grantors or their respective properties in the courts of any jurisdiction.

(c) Each Grantor hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.1. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

9.17 WAIVER OF JURY TRIAL. EACH GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

9.18 Indemnity. Each Grantor jointly and severally agrees to pay upon demand to
the Collateral Agent the amount of any and all reasonable expenses, including
the reasonable fees, disbursements and other charges of its counsel and of any
experts or agents, which the Collateral Agent may incur in connection with
(i) the administration of this Agreement (including the customary fees and
charges of the Collateral Agent for any monitoring or audits conducted by it or
on its behalf with respect to the Accounts or Inventory), (ii) the custody or
preservation of, or the sale of, collection from or other realization upon any
of the Collateral, (iii) the exercise, enforcement or protection of any of the
rights of the Collateral Agent hereunder or (iv) the failure of any Grantor to
perform or observe any of the provisions hereof.

Without limitation of its indemnification obligations under the other Loan
Documents, each Grantor jointly and severally agrees to indemnify the Collateral
Agent and the other Indemnitees against, and hold each of them harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
reasonable fees, disbursements and other charges of counsel, incurred by or
asserted against any of them arising out of, in any way connected with, or as a
result of, the execution, delivery or performance of this Agreement or any
claim, litigation, investigation or proceeding relating hereto or to the
Collateral, whether or not any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
any of its Affiliates.

Any such amounts payable as provided hereunder shall be additional Obligations
secured hereby and by the other Security Documents. The provisions of this
Section 9.18 shall remain operative and in full force and effect regardless of
the termination of this Agreement or any other Loan Document, the consummation
of the transactions contemplated hereby, the repayment of any of the Loans, the
invalidity or unenforceability of any term or provision of this Agreement or any
other Loan Document, or any investigation made by or on behalf of the Collateral
Agent or any Lender. All amounts due under this Section 9.18 shall be payable on
written demand therefor.



--------------------------------------------------------------------------------

9.19 Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or electronic transmission shall be effective as delivery
of a manually executed counterpart of this Agreement.

9.20 Severability. In the event any one or more of the provisions contained in
this Agreement should be held invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby (it being understood
that the invalidity of a particular provision in a particular jurisdiction shall
not in and of itself affect the validity of such provision in any other
jurisdiction). The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

9.21 Intercreditor Agreement. The terms of this Agreement, any Lien granted to
the Collateral Agent (for the benefit of the Secured Parties) pursuant to this
Agreement and the exercise of any right or remedy by the Collateral Agent
hereunder are subject to the provisions of the Intercreditor Agreement (if
effective). In the event of any inconsistency between the provisions of this
Agreement and the Intercreditor Agreement (if effective), the provisions of the
Intercreditor Agreement shall supersede the provisions of this Agreement.
Without limiting the generality of the foregoing, and notwithstanding anything
herein to the contrary, all rights and remedies of the Collateral Agent (and the
Secured Parties) shall be subject to the terms of the Intercreditor Agreement
(if effective), and until the Discharge of ABL Obligations (as defined in the
Intercreditor Agreement), (i) no Grantor shall be required hereunder or under
any other Loan Document to take any action with respect to ABL Priority
Collateral that is inconsistent with such Grantor’s obligations under the
applicable ABL Loan Documents and (ii) any obligation of any Grantor hereunder
or under any other Loan Document with respect to the delivery or control of any
ABL Priority Collateral, bill of lading or other document, the giving of any
notice to any bailee or other Person, the provision of voting rights or the
obtaining of any consent of any Person shall be deemed to be satisfied if such
Grantor complies with the requirements of the similar provision of the
applicable ABL Loan Document. Until the Discharge of ABL Obligations (as defined
in the Intercreditor Agreement), the Collateral Agent may not require any
Grantor to take any action with respect to the creation, perfection or priority
of its security interest in the ABL Priority Collateral, whether pursuant to the
express terms hereof or of any other Loan Document or pursuant to the further
assurances provisions hereof or any other Loan Document, unless the ABL
Collateral Agent (as defined in the Intercreditor Agreement) shall have required
such Grantor to take similar action pursuant to the terms of the applicable Loan
Documents, and delivery of any ABL Priority Collateral to the ABL Collateral
Agent (as defined in the Intercreditor Agreement) pursuant to the applicable ABL
Loan Documents and the Intercreditor Agreement shall satisfy any delivery
requirement hereunder or under any other Loan Document.

9.22 Additional Grantors. Each Subsidiary of a Borrower that is required to
become a party to this Agreement pursuant to Section 5.12 of the Credit
Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement in the form
of Annex 1 hereto. Each Grantor expressly agrees that its obligations arising
hereunder shall not be discharged, diminished or otherwise affected (a) by the
addition or release of any other Grantor hereunder, (b) by any failure by the
Borrower or any Grantor to cause any Subsidiary of the Borrower to become a
Grantor hereunder or (c) by reason of the Collateral Agent’s or any of the other
Secured Party’s actions in effecting, or failure to effect, any such joinder, or
in releasing any Grantor hereunder, in each case, whether or not notice is given
or consent is obtained from any Grantor. This Agreement shall be fully effective
as to any Grantor that is or becomes a party hereto regardless of whether any
other Person becomes or fails to become or ceases to be a Grantor hereunder.



--------------------------------------------------------------------------------

9.23 Releases. (a) This Agreement and the security interest of the Secured
Parties on the Collateral provided hereunder shall terminate when all the
Obligations (other than contingent obligations for indemnification, expense
reimbursement, tax gross-up or yield protection as to which no claim has been
made) have been paid in full and the Lenders have no further commitment to lend,
at which time the Collateral Agent shall execute and deliver to the Grantors or
the Grantors’ designee, at the Grantors’ expense, all Uniform Commercial Code
termination statements and similar documents which the Grantors shall reasonably
request from time to time to evidence such termination. Any execution and
delivery of termination statements or documents pursuant to this Section 9.23(a)
shall be without recourse to or warranty by the Collateral Agent.

(b) A Guarantor shall automatically be released from its obligations hereunder
and the security interest of the Secured Parties in the Collateral of such
Guarantor shall be automatically released in the event that all the Equity
Interests of such Guarantor shall be sold, transferred or otherwise disposed of
to a person that is not an Affiliate of the Borrower in accordance with the
terms of the Credit Agreement; provided that the Required Lenders (or, if
required by the terms of the Credit Agreement, such greater percentage of the
Lenders specified in the Credit Agreement) shall have consented to such sale,
transfer or other disposition (to the extent required by the Credit Agreement)
and the terms of such consent did not provide otherwise. The security interest
of the Secured Parties in any Collateral that is sold, transferred or otherwise
disposed of in accordance with this Agreement, the Credit Agreement and the
other Loan Documents (including pursuant to a waiver or amendment of the terms
thereof) shall automatically terminate and be released, and such Collateral
shall be sold free and clear of the security interest created hereby. In
connection with any of the foregoing, the Collateral Agent shall execute and
deliver to the Grantors or the Grantors’ designee, at the Grantors’ expense, all
Uniform Commercial Code termination statements and similar documents (including
any such documents as may be reasonably necessary in connection with the entry
into by any Grantor of a Specified Vendor Receivables Financing) that the
Grantors shall reasonably request from time to time to evidence such
termination. Any execution and delivery of termination statements or documents
pursuant to this Section 9.23(b) shall be without recourse to or warranty by the
Collateral Agent.

9.24 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Secured Party is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other Indebtedness at any time owing by such Secured Party to or for
the credit or the account of any Guarantor against any or all the obligations of
such Guarantor now or hereafter existing under this Agreement and the other Loan
Documents held by such Secured Party, irrespective of whether or not such
Secured Party shall have made any demand under this Agreement or any other Loan
Document and although such obligations may be unmatured. The rights of each
Secured Party under this Section 9.24 are in addition to other rights and
remedies (including other rights of setoff) which such Secured Party may have.

ARTICLE X

NOTICES

10.1 Sending Notices. Any notice required or permitted to be given under this
Agreement shall be sent in accordance with Section 10.01 of the Credit Agreement
(with any notice to a Grantor (other than the Borrower) being sent care of the
Borrower).

10.2 Change in Address for Notices. Each of the Grantors, the Collateral Agent
and the Lenders may change the address for service of notice upon it by a notice
in writing to the other parties.



--------------------------------------------------------------------------------

ARTICLE XI

THE COLLATERAL AGENT

JPMorgan Chase Bank, N.A. has been appointed Collateral Agent for the Lenders
hereunder pursuant to Article VIII of the Credit Agreement. It is expressly
understood and agreed by the parties to this Agreement that any authority
conferred upon the Collateral Agent hereunder is subject to the terms of the
delegation of authority made by the Lenders to the Collateral Agent pursuant to
the Credit Agreement, and that the Collateral Agent has agreed to act (and any
successor Collateral Agent shall act) as such hereunder only on the express
conditions contained in such Section 1. Any successor Collateral Agent appointed
pursuant to Article VIII of the Credit Agreement shall be entitled to all the
rights, interests and benefits of the Collateral Agent hereunder.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantors and the Collateral Agent have executed this
Agreement as of the date first above written.

 

GRANTORS: HORIZON GLOBAL CORPORATION, as the Borrower By:

 

Name: Title: [●], as a Guarantor By:

 

Name: Title: JPMORGAN CHASE BANK, N.A., as Collateral Agent By:

 

Name: Title:



--------------------------------------------------------------------------------

EXHIBIT A

GRANTORS; IDENTIFYING INFORMATION

 

Grantor

 

Jurisdiction of

Organization &

Type of

Organization

 

Organizational

Identification

Number

 

Federal Tax

Identification

Number

                 



--------------------------------------------------------------------------------

EXHIBIT B

COLLATERAL RECORD LOCATIONS

 

Grantor

 

Location of Chief Executive Office

 

Location of Books and Records

           



--------------------------------------------------------------------------------

EXHIBIT C

INTELLECTUAL PROPERTY RIGHTS

PATENTS

PATENTS OWNED BY EACH GRANTOR

[For each Grantor state if no patents are owned. List in numerical order by
Patent No./Patent Application No.]

U.S. Patent Registrations

 

Grantor

 

Patent Numbers

 

Issue Date

           

U.S. Patent Applications

 

Grantor

 

Patent Application No.

 

Filing Date

           

Non-U.S. Patent Registrations

 

Grantor

 

Country

 

Issue Date

 

Patent No.

                 

Non-U.S. Patent Applications

 

Grantor

 

Country

 

Filing Date

 

Patent Application No.

                 



--------------------------------------------------------------------------------

Patent Licenses; Grantor as Licensor

U.S. Patents

 

Grantor/Licensor

 

Licensee Name

and Address

 

Date of License/

Sublicense

 

Issue Date

 

Patent No.

                       

U.S. Patent Applications

 

Grantor/Licensor

 

Licensee Name

and Address

 

Date of License/

Sublicense

 

Date Filed

 

Application No.

                       

Non-U.S. Patents

 

Grantor/Licensor

 

Country

 

Licensee Name

and Address

  Date of License/ Sublicense  

Issue

Date

 

Non-U.S.

Patent No.

                             

Non-U.S. Patent Applications

 

Grantor/Licensor

 

Country

 

Licensee Name

and Address

  Date of License/
Sublicense  

Date

Filed

 

Application

No.

                             



--------------------------------------------------------------------------------

Patent; Licenses; Grantor as Licensee

U.S. Patents

 

Grantor/Licensee

 

Licensor Name

and Address

 

Date of

License/ Sublicense

 

Issue Date

 

Patent No.

    

       

    

       

    

        U.S. Patent Applications

Grantor/Licensee

 

Licensor Name

and Address

 

Date of

License/ Sublicense

 

Date Filed

 

Application No.

    

       

    

       

    

       

 

Non-U.S. Patents

Grantor/Licensee

 

Country

  Licensor Name
and Address   Date of License/
Sublicense  

Issue Date

 

Non-U.S.

Patent No.

    

         

    

         

    

          Non-U.S. Patent Applications

Grantor/Licensee

 

Country

  Licensor Name
and Address   Date of License/
Sublicense  

Date Filed

 

Application No.

    

         

    

         

    

         

TRADEMARKS

OWNED TRADEMARK/TRADE NAMES

[For each Grantor state if no trademarks/trade names are owned. List in
numerical order by trademark registration/application no.]

U.S. Trademark Registrations

 

Grantor

 

Mark

 

Reg. Date

 

Reg. No.

    

     

    

     

    -

     



--------------------------------------------------------------------------------

U.S. Trademark Applications

Grantor

 

Mark

 

Filing Date

 

Application No.

    

     

    

     

    

     

 

State Trademark Registrations

Grantor

 

State

 

Mark

 

Reg. Date

 

Reg. No.

    

       

    

       

    

        State Trademark Applications

Grantor

 

State

 

Mark

 

Filing Date

 

Application No.

    

       

    

       

    

        Non-U.S. Trademark Registrations

Grantor

 

Country

 

Mark

 

Reg. Date

 

Reg. No.

    

       

    

       

    

        Non-U.S. Trademark Applications

Grantor

 

Country

 

Mark

 

Date Filed

 

Application No.

    

       

    

       

    

       

 

Trade Names

Grantor

 

Country(s) Where Used

 

Trade Name

    

   

    

   

    

   



--------------------------------------------------------------------------------

Trademark Licenses; Grantor as Licensor

 

U.S. Trademarks

Grantor/Licensor

  Licensee Name
and Address  

Date of
License/Sublicense

 

U.S. Mark

 

Reg. Date

 

Reg. No.

    

         

    

         

    

          U.S. Trademark Applications

Grantor/Licensor

 

Country

  Licensee Name
and Address   Date of License/
Sublicense  

Date Filed

 

Application No.

    

         

    

         

    

         

 

Non-U.S. Trademarks Grantor/Licensor   Country   Licensee Name
and Address   Date of License/
Sublicense   Non-U.S. Mark   Reg. Date   Reg. No.

    

           

    

           

    

           



--------------------------------------------------------------------------------

Non-U.S. Trademark Applications

Grantor/Licensor

 

Country

  Licensee Name
and Address   Date of License/
Sublicense  

Non-U.S. Mark

 

Date Filed

 

Application No.

    

           

    

           

    

           

 

D. Others Grantor/Licensor  

Licensee Name

and Address

 

Date of License/

Sublicense

 

Subject

Matter

    

     

    

     

    

     

Trademark Licenses; Grantor as Licensee

 

U.S. Trademarks Grantor/Licensee   Licensor Name
and Address   Date of Licensee/
Sublicensee   U.S. Mark   Reg. Date   Reg. No.

    

         

    

         

    

          U.S. Trademark Applications Grantor/Licensee   Licensor Name
and Address   Date of Licensee/
Sublicensee   U.S. Mark   Date Filed   Application No.

    

         

    

         

    

         

 

Non-U.S. Trademarks Grantor/Licensee   Country   Licensor Name
and Address  

Date of License/

Sublicense

 

Non-U.S.

Mark

  Reg. Date   Reg. No.

    

           

    

           

    

           



--------------------------------------------------------------------------------

Non-U.S. Trademark Applications

Grantor/Licensee   Country   Licensor Name
and Address   Date of License/
Sublicense  

Non-U.S.

Mark

  Date Filed   Application No.

    

           

    

           

    

           

D. Others

 

Grantor/Licensee  

Licensor Name

and Address

 

Date of License/

Sublicense

 

Subject

Matter

    

     

    

     

    

     

COPYRIGHTS

COPYRIGHTS OWNED BY EACH GRANTOR

[State for each Grantor if no copyrights are owned. List in numerical order by
Registration No.]

 

U.S. Copyright Registrations

Grantor

 

Title

 

Reg. No.

 

Author

    

     

    

     

    

     

 

Pending U.S. Copyright Applications for Registration

Grantor

 

Title

 

Author

 

Class

 

Date Filed

    

       

    

       

    

       

Non-U.S. Copyright Registrations

Grantor

 

Title

 

Author

 

Class

 

Date Filed

    

       

    

       

    

       



--------------------------------------------------------------------------------

Non-U.S. Pending Copyright Applications for Registration

Grantor

 

Country

 

Title

 

Author

 

Class

 

Date Filed

    

         

    

         

    

         



--------------------------------------------------------------------------------

[State for each Grantor whether such Grantor is not a party to a
license/sublicense.]

Copyright Licenses; Grantor as Licensor

 

U.S. Copyrights

Grantor/Licensor

  

Licensee Name

And Address

   Date of Licensee/
Sublicense   

Title of

U.S.

Copyright

  

Author

    

           

    

           

    

           

Non-U.S. Copyrights

Grantor/Licensor

  

Licensee Name

And Address

   Date of Licensee/
Sublicense   

Title of

U.S.

Copyright

  

Author

    

           

    

           

    

           

Copyright Licenses; Grantor as Licensee

 

U.S. Copyrights

Grantor/Licensor

  

Licensee Name

And Address

   Date of Licensee/
Sublicense   

Title of

U.S.

Copyright

  

Author

    

           

    

           

    

           

 

Non-U.S. Copyrights

Grantor/Licensor

  

Licensee Name

and Address

  

Country

  

Date of

License/

Sublicense

   Title of Non-U.S.
Copyright

    

           

    

           

    

           



--------------------------------------------------------------------------------

EXHIBIT D

PLEDGED EQUITY

 

Owner

 

Issuer

 

Type of

Equity

Interests

 

Issued and Outstanding

Equity Interests of each
class;

Options, Warrants and

Similar Rights

 

Number (and percentage)
of Pledged
Equity Interests

 

Certificate No.

(if any)

    

         

    

         

    

         

PLEDGED DEBT

 

Grantor

 

Issuer/Borrower

  Original Amount; Principal
Amount Outstanding  

Date of Note

    

     

    

     

    

     



--------------------------------------------------------------------------------

EXHIBIT E

DEPOSIT ACCOUNTS

 

Grantor

 

Name of Institution and

Address

 

Pledged Account Name

 

Pledged Account Number

    

     

    

     

    

     

SECURITIES ACCOUNTS

 

Grantor

 

Name of Institution and

Address

 

Pledged Account Name

 

Pledged Account Number

    

     

    

     

    

     



--------------------------------------------------------------------------------

EXHIBIT F

AMENDMENT

This Amendment, dated             ,      is delivered pursuant to [Section 5.4]
[Section 5.8] of the Agreement referred to below. All defined terms herein shall
have the meanings ascribed thereto or incorporated by reference in the
Agreement. The undersigned hereby certifies that the representations and
warranties in Article IV of the Agreement are and continue to be true and
correct. The undersigned further agrees that this Amendment may be attached to
that certain Term Loan Guarantee and Collateral Agreement, dated as of [●],
2015, between the undersigned, as the Grantors, and JPMorgan Chase Bank, N.A.,
as the Collateral Agent (as amended, restated, amended and restatement,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Agreement”) and that the Collateral listed on Schedule I to this Amendment
shall be and become a part of the Collateral referred to in said Agreement and
shall secure all Obligations referred to in the Agreement.

 

By:

 

Name:

Title:



--------------------------------------------------------------------------------

SCHEDULE I TO AMENDMENT

STOCKS

 

Name of

Grantor

 

Issuer

 

Certificate

Number(s)

 

Number of

Shares

 

Class of Stock

 

Percentage of

Outstanding

Shares

    

                   

    

         

BONDS

 

Name of

Grantor

 

Issuer

 

Number

 

Face Amount

 

Coupon Rate

 

Maturity

    

         

    

         

    

         

GOVERNMENT SECURITIES

 

Name of

Grantor

 

Issuer

 

Number

 

Type

 

Face Amount

 

Coupon Rate

 

Maturity

    

           

    

           

    

           

OTHER SECURITIES OR OTHER INVESTMENT PROPERTY

(CERTIFICATED AND UNCERTIFICATED)

 

Name of Grantor

 

Issuer

 

Description of Collateral

 

Percentage Ownership

Interest

    

     

    

     

    

     

[Add description of custody accounts or arrangements with securities
intermediary, if applicable]

COMMERCIAL TORT CLAIMS

 

Name of Grantor

 

Description of Claim

 

Parties

 

Case Number; Name of

Court where Case was

Filed

    

     

    

     

    

     



--------------------------------------------------------------------------------

Annex 1 to

Term Loan Guarantee and Collateral Agreement

ASSUMPTION AGREEMENT, dated as of             , 20    , made by
                     (the “Additional Grantor”), in favor of JPMORGAN CHASE
BANK, N.A., as Collateral Agent (in such capacity, the “Collateral Agent”) for
the banks and other financial institutions or entities (the “Lenders”) parties
to the Credit Agreement referred to below. All capitalized terms not defined
herein shall have the meaning ascribed to them in such Credit Agreement.

W I T N E S S E T H :

WHEREAS, HORIZON GLOBAL CORPORATION (the “Borrower”), the Lenders, the
Collateral Agent and the other agents party thereto have entered into a Term
Loan Credit Agreement, dated as of [●], 2015 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”);

WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Affiliates (other than the Additional Grantor) have entered into the Term
Loan Guarantee and Collateral Agreement, dated as of [●], 2015 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Guarantee and Collateral Agreement”) in favor of the Collateral Agent
for itself and for the benefit of the Secured Parties;

WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guarantee and Collateral Agreement; and

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;

NOW, THEREFORE, IT IS AGREED:

1. Guarantee and Collateral Agreement. By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 9.22 of the
Guarantee and Collateral Agreement, hereby becomes a party to the Guarantee and
Collateral Agreement as a Guarantor and Grantor thereunder with the same force
and effect as if originally named therein as a Guarantor and Grantor and,
without limiting the generality of the foregoing, hereby expressly assumes all
obligations and liabilities of a Guarantor and Grantor thereunder. The
information set forth in Annex 1-A hereto is hereby added to the information set
forth in Exhibits A through E to the Guarantee and Collateral Agreement and
hereby grants to the Collateral Agent, for the benefit of the Secured Parties,
as collateral security for the prompt and complete payment or performance when
due of the Obligations, a security interest in all of the Collateral (it being
understood that, as provided in the Guarantee and Collateral Agreement,
“Collateral” does not include any Excluded Property). The Additional Grantor
hereby represents and warrants that each of the representations and warranties
contained in Article IV of the Guarantee and Collateral Agreement with respect
to itself is true and correct in all material respects (other than in the case
of representations qualified by materiality, in which case such representations
shall be true and correct) on and as the date hereof (after giving effect to
this Assumption Agreement) as if made on and as of such date.1

 

 

1  To the extent applicable, such Additional Grantor shall also provide an
Amendment in the form of Exhibit F



--------------------------------------------------------------------------------

2. Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL GRANTOR]

By:

 

Name:

Title:



--------------------------------------------------------------------------------

Annex 1-A to

Assumption Agreement

Supplement to Exhibit A

Supplement to Exhibit B

Supplement to Exhibit C

Supplement to Exhibit D

Supplement to Exhibit E



--------------------------------------------------------------------------------

EXHIBIT E-1

[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. Lenders that Are Not Partnerships for U.S. Federal Income Tax
Purposes)

Reference is made to the Credit Agreement dated as of June 30, 2015 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Horizon Global Corporation (the “Borrower”), the
lenders from time to time party thereto (the “Lenders”) and JPMorgan Chase Bank,
N.A., as Administrative Agent and Collateral Agent.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code and (v) the interest payments in question are
not effectively connected with the undersigned’s conduct of a U.S. trade or
business.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on the applicable IRS Form W-8BEN-E or
W-8BEN. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

 

By:

 

Name: Title:

Date:

             , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT E-2

[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. Lenders that Are Partnerships for U.S. Federal Income Tax
Purposes)

Reference is made to the Credit Agreement dated as of June 30, 2015 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Horizon Global Corporation (the “Borrower”), the
lenders from time to time party thereto (the “Lenders”) and JPMorgan Chase Bank,
N.A., as Administrative Agent and Collateral Agent.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)),
(iii) with respect to the extension of credit pursuant to this Credit Agreement,
neither the undersigned nor any of its partners/members is a bank extending
credit pursuant to a loan agreement entered into in the ordinary course of its
trade or business within the meaning of Section 881(c)(3)(A) of the Code,
(iv) none of its partners/members is a ten percent shareholder of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with
IRS Form W-8IMY accompanied by the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) the
applicable IRS Form W-8BEN-E or W-8BEN or (ii) an IRS form W-8IMY accompanied by
the applicable IRS form W-8 from each of such partner’s/ member’s beneficial
owners that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

 

By:

 

Name: Title:

Date:

             , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT E-3

[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. Participants that are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Credit Agreement dated as of June 30, 2015 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Horizon Global Corporation (the “Borrower”), the
lenders from time to time party thereto (the “Lenders”) and JPMorgan Chase Bank,
N.A., as Administrative Agent and Collateral Agent. For purposes of this
exhibit, “Non-U.S. Participant” shall mean a Participant that is not a U.S.
Person.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on the applicable IRS Form W-8BEN-E or W-8BEN. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

 

By:

 

Name:

Title:

Date:                  , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT E-4

[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. Participants that Are Partnerships for U.S. Federal Income Tax
Purposes)

Reference is made to the Credit Agreement dated as of June 30, 2015 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Horizon Global Corporation (the “Borrower”), the
lenders from time to time party thereto (the “Lenders”) and JPMorgan Chase Bank,
N.A., as Administrative Agent and Collateral Agent. For purposes of this
exhibit, Non-U.S. Participant shall mean a Participant that is not a U.S.
Person.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (v) none of its partners/members is a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (vi) the interest payments in question are not effectively connected
with the undersigned’s or its partners/members’ conduct of a U.S. trade or
business.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by the following forms from each of its partners/members that is
claiming the portfolio interest exemption: (i) the applicable IRS Form W-8BEN-E
or W-8BEN or (ii) an IRS form W-8IMY accompanied by the applicable IRS form W-8
from each of such partner’s/ member’s beneficial owners that is claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

 

By:

 

Name: Title:

Date:                  , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF PERFECTION CERTIFICATE

[See attached]



--------------------------------------------------------------------------------

 

PERFECTION CERTIFICATE

Dated as of             , 20    ,

from

HORIZON GLOBAL CORPORATION (“Parent Borrower”),

CEQUENT PERFORMANCE PRODUCTS, INC. (“Cequent Performance”)

and

CEQUENT CONSUMER PRODUCTS, INC. (“Cequent Consumer Products”),

as Borrowers,

and each of the other

Subject Grantors,

to and in favor of

BANK OF AMERICA, N.A.,

as ABL Agent

and

JPMORGAN CHASE BANK, N.A.,

as Term Agent

 

 

 



--------------------------------------------------------------------------------

Schedules

 

1.01

Subject Grantors; Identifying Information

1.02

Prior Names; Prior Jurisdictions

1.04

Filing Offices

2.01

Collateral Records

2.02

Owned Real Property

2.03

Leased Real Property

2.04

Bailee Locations

3.01

Pledged Equity, Equity Ownership

3.02

Pledged Debt

3.03

Deposit Accounts; Securities Accounts

4.01

Patents

4.02

Trademarks

4.03

Copyrights

5.01

Commercial Tort Claims

5.02

Letters of Credit

 



--------------------------------------------------------------------------------

PERFECTION CERTIFICATE

This PERFECTION CERTIFICATE (this “Certificate”) dated                  ,
20    , (the “Certification Date”) is delivered pursuant to (i) the Loan
Agreement dated as of                  , 2015 (the “ABL Loan Agreement”), among
HORIZON GLOBAL CORPORATION, a Delaware corporation (“Parent Borrower”), CEQUENT
PERFORMANCE PRODUCTS, INC., a Delaware corporation (“Cequent Performance”),
CEQUENT CONSUMER PRODUCTS, INC., an Ohio corporation (“Cequent Consumer
Products” and together with Parent Borrower and Cequent Performance,
collectively, “Borrowers”), the financial institutions party thereto as lenders
from time to time and BANK OF AMERICA, N.A., as agent (in such capacity, the
“ABL Agent”) for the Secured Parties (as defined in the ABL Loan Agreement, the
“ABL Secured Parties”) and (ii) the Term Loan Credit Agreement dated as of
                 , 2015 (the “Term Loan Agreement” and together with ABL Loan
Agreement, collectively, the “Loan Agreements” and individually, a “Loan
Agreement”), among the Parent Borrower, the financial institutions and other
entities party thereto as lenders from time to time and JPMORGAN CHASE BANK,
N.A., in its capacity as administrative agent and collateral agent (in such
capacity, the “Term Agent” and together with ABL Agent, collectively, the
“Agents” and individually, a “Agent”) for the Secured Parties (as defined in the
Term Loan Agreement, the “Term Secured Parties” and together with the ABL
Secured Parties, collectively, the “Secured Parties” and individually, a
“Secured Party”). The Guarantee and Collateral Agreement, as defined in the ABL
Loan Agreement, is referred to herein as the “ABL Guarantee and Collateral
Agreement”, and the Guarantee and Collateral Agreement, as defined in the Term
Loan Agreement, is referred to herein as the “Term Guarantee and Collateral
Agreement” and together with the ABL Guarantee and Collateral Agreement, the
“Guarantee and Collateral Agreements”). Capitalized terms used herein without
definition shall have the meanings ascribed to such terms in the Loan Agreements
or the Guarantee and Collateral Agreements, as applicable.

The Borrowers and each Person constituting a Subsidiary Obligor from time to
time are referred to herein collectively as the “Grantors” and each individually
as a “Grantor”. Each Grantor, on behalf of itself and each other current Grantor
identified on Schedule 1.01 hereto (each a “Subject Grantor”), hereby certifies
to each Agent and each other Secured Party as follows, as of the date hereof:

ARTICLE I

SUBJECT GRANTORS; LIEN SEARCH;

FINANCING STATEMENTS

1.01 Identifying Information. Schedule 1.01 hereto sets forth the following
information for each Subject Grantor:

(a) its exact legal name, as such name appears in its respective certificate or
articles of incorporation, certificate of limited partnership or certificate of
formation;

(b) its type of organization (i.e. corporation, limited liability company,
limited partnership, etc.);

(c) its jurisdiction of organization or formation;

(d) its organizational identification number, if any, issued by the jurisdiction
of organization or formation; and

(e) its Federal Taxpayer Identification Number.

 

1



--------------------------------------------------------------------------------

1.02 Prior Names; Prior Jurisdictions. Except as set forth in Schedule 1.02
hereto, during the five-year period ending on the date of this Certificate, no
Subject Grantor:

(a) has changed its legal name, identity or organizational structure (including
by merger or consolidation with any other Person) or conducted business under
any name (including tradename or similar appellations); or

(b) has acquired any assets from any other Person other than Inventory and
Equipment in the ordinary course from persons in the business of selling such
goods.

1.03 Reserved.

1.04 Filing Offices. Schedule 1.04 lists the appropriate filing offices for UCC
financing statements, including without limitation UCC financing statements to
be filed as fixture filings, with respect to each Subject Grantor.

ARTICLE II

COLLATERAL LOCATIONS

2.01 Collateral Records. Schedule 2.01 sets forth the chief executive office of
each Subject Grantor and each other location where such Subject Grantor
maintains its books or records relating to any material portion of the
Collateral, including accounts receivable and General Intangibles.

2.02 Owned Real Property. Schedule 2.02 hereto sets forth for each Subject
Grantor the following information for each parcel of real property owned by such
Subject Grantor with a fair market value of $5,000,000 or more: (a) its street
address, (b) the county in which the real estate records for such property are
located, (c) a brief description of its current use, and (d) whether all or a
portion of such property has been leased to any other Person.

2.03 Leased Real Property. Schedule 2.03 hereto sets forth for each Subject
Grantor the following information for each parcel of real property leased to or
by such Subject Grantor: (a) its street address, (b) the county in which the
real estate records for such property are located, (c) a brief description of
its current use, (d) the name of the lessor, (e) the lease term, (f) the annual
rent, and (g) whether all or a portion of such property has been subleased to
any other Person.

2.04 Bailee Locations. Schedule 2.04 sets forth for each Subject Grantor any
locations, other than any owned or leased real property locations identified on
Schedules 2.01, 2.02 and 2.03, where such Subject Grantor maintains any
Inventory or Equipment with a value in excess of $250,000, including, for each
location: (a) the name of the Person in business at such location, (b) its
street address, and (c) a brief description of the type of location (i.e.
warehouse, bailee, etc.).

ARTICLE III

INVESTMENTS

3.01 Pledged Equity.

(a) Schedule 3.01 hereto sets forth for each Subject Grantor a list of (i) all
the issued and outstanding capital stock, partnership interests, limited
liability company membership interests or other Equity Interests of each class
of such Subject Grantor and of any other Person owned by such Subject Grantor
(other than any Equity Interests maintained in a securities account identified
on Schedule 3.03 hereto), and an indication of whether such Equity Interests are
certificated, (ii) with respect to the Equity Interests of a Subject Grantor,
the owner of such outstanding Equity Interests and the holders of any options,
warrants, or similar rights to the Equity Interests of each class, and (iii) the
percentage of the outstanding Equity Interests of each class of each Subject
Grantor and each other Person on a fully diluted basis owned by each such owner
or other holder.

 

2



--------------------------------------------------------------------------------

(b) Pledged Securities evidencing the Pledged Collateral owned by each Subject
Grantor which are certificated Equity Interests, together with stock or security
powers or other instruments of transfer duly executed in blank by such Subject
Grantor, have been delivered to the applicable Agent, as required by the ABL
Guarantee and Collateral Agreement and/or the Term Guarantee and Collateral
Agreement.

3.02 Pledged Debt.

(a) Schedule 3.02 hereto sets forth for each Subject Grantor a list of all
promissory notes and debt securities evidencing Debt having an aggregate
principal amount in excess of $500,000, payable or due to such Subject Grantor
by or from any other Person (including any other Grantor).

(b) The Pledged Securities evidencing such Debt payable or due to each Subject
Grantor, together with instruments of transfer duly executed in blank, have been
delivered to the Term Agent, as required by the ABL Guarantee and Collateral
Agreement and/or the Term Guarantee and Collateral Agreement.

3.03 Deposit Accounts and Securities Accounts. Schedule 3.03 hereto sets forth
for each Subject Grantor a true and correct list of Deposit Accounts, Securities
Accounts and Lockboxes maintained by Subject Grantor, including (a) the name and
address of the depositary institution or Securities Intermediary, as the case
may be, (b) the type of account, and (c) the account number.

3.04 Control Agreements. Control agreements have been delivered to the ABL Agent
in respect of each Deposit Account and Securities Account identified on Schedule
3.03 to the extent required pursuant to the ABL Guarantee and Collateral
Agreement, in each case duly executed by the Subject Grantor which is the owner
of the accounts referred to therein and the depositary institution or Securities
Intermediary at which such accounts are maintained.

ARTICLE IV

INTELLECTUAL PROPERTY

4.01 Patents. Schedule 4.01 hereto sets forth for each Subject Grantor, in
proper form for filing with the United States Patent and Trademark Office, all
of such Subject Grantor’s United States issued Patents (and all applications
therefor) and exclusive Patent Licenses, including the name of the registered
owner and the registration number of each Patent owned by such Subject Grantor
and each Patent owned by any other Person for which such Subject Grantor has a
Patent License from such other Person, and whether such Patents have been
licensed or sublicensed to any other Person.

4.02 Trademarks. Schedule 4.02 hereto sets forth for each Subject Grantor, in
proper form for filing with the United States Patent and Trademark Office, all
of such Subject Grantor’s United States federally registered Trademarks (and all
applications therefor) and exclusive Trademark Licenses, including the name of
the registered owner and the registration number of each Trademark owned by such
Subject Grantor and each Trademark owned by any other Person for which such
Subject Grantor has a Trademark License from such other Person, and whether such
Trademarks have been licensed or sublicensed to any other Person.

4.03 Copyrights. Schedule 4.03 hereto sets forth for each Subject Grantor, in
proper form for filing with the United States Copyright Office, all of each
Subject Grantor’s registered United States Copyrights (and applications
therefor) and exclusive Copyright Licenses, including the name of the registered
owner and the registration number of each Copyright or Copyright License owned
by such Subject Grantor and each Copyright owned by any other Person for which
such Subject Grantor has a Copyright License from such other Person, and whether
such Copyrights have been licensed or sublicensed to any other Person.

 

3



--------------------------------------------------------------------------------

4.04 Intellectual Property Security Agreements. To the extent required by the
ABL Guarantee and Collateral Agreement and/or the Term Guarantee and Collateral
Agreement, Intellectual Property security agreements have been delivered to each
Agent for the Intellectual Property described on Schedule 4.01, 4.02 and 4.03,
each duly executed by the applicable Subject Grantor.

ARTICLE V

MISCELLANEOUS

5.01 Commercial Tort Claims. Schedule 5.01 hereto sets forth for each Subject
Grantor a description of each Commercial Tort Claim with a value in excess of
$500,000 held by any Subject Grantor.

5.02 Letters of Credit. Schedule 5.02 lists all letters of credit with a value
in excess of $500,000 in favor of any Subject Grantor supporting or otherwise
issued with respect to any of the Collateral, including the maximum face amount
thereof, any amounts drawn thereunder, the issuing bank thereof and a brief
description of the purpose thereof.

[Remainder of page intentionally left blank.]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has duly executed this Certificate
on its own behalf and on behalf of the other Subject Grantors on and as of the
date first above written.1

 

CEQUENT PERFORMANCE PRODUCTS, INC. By:

 

Name: Title: CEQUENT CONSUMER PRODUCTS, INC. By:

 

Name: Title: HORIZON GLOBAL CORPORATION By:

 

Name: Title: HORIZON GLOBAL COMPANY LLC By:

 

Name: Title:

 

 

1  Each Subject Grantor is to sign.

Perfection Certificate

Signature Page

 



--------------------------------------------------------------------------------

Schedule 1.01

to Perfection Certificate

SUBJECT GRANTORS; IDENTIFYING INFORMATION

 

Subject Grantor

   Jurisdiction of
Organization
& Type of
Organization    Organizational
Identification
Number    Federal Tax
Identification
Number                                    

 

Schedule 1.01 / Page 1



--------------------------------------------------------------------------------

Schedule 1.02

to Perfection Certificate

PRIOR NAMES; PRIOR JURISDICTIONS

 

  (a) CHANGES IN CORPORATE IDENTITY

 

  (b) NON-ORDINARY COURSE ACQUISITIONS

 

Schedule 1.02 / Page 1



--------------------------------------------------------------------------------

Schedule 1.04

to Perfection Certificate

FINANCING STATEMENTS

 

Subject Grantor

   Filing Office         

 

Schedule 1.04 / Page 1



--------------------------------------------------------------------------------

Schedule 2.01

to Perfection Certificate

COLLATERAL RECORD LOCATIONS

Set forth below is the chief executive office of each Subject Grantor. Except as
set forth below, the principal location where each Subject Grantor maintains its
books or records relating to Collateral, including accounts receivable and
General Intangibles, is:

 

Subject Grantor

   Location of
Chief
Executive
Office    Location of
Books and
Records                  

 

Schedule 2.01 / Page 1



--------------------------------------------------------------------------------

Schedule 2.02

to Perfection Certificate

OWNED REAL PROPERTY

For each Subject Grantor, the following information for each parcel of owned
real property:

 

Subject Grantor

   Street
Address    Market
Value    Brief
Description
of Current
Use    Applicable
Mortgage
Filing
Office    Lease                                             

 

Schedule 2.02 / Page 1



--------------------------------------------------------------------------------

Schedule 2.03

to Perfection Certificate

LEASED REAL PROPERTY

For each Subject Grantor, the following information for each parcel of leased
real property (as Lessee and as Lessor):

 

Subject Grantor

   Street
Address    Brief
Description
of Current
Use    Applicable
Mortgage
Filing
Office    [Lessor]
[Lessee]    Term;
Annual
Rent    Sublease                                                      

 

Schedule 2.03 / Page 1



--------------------------------------------------------------------------------

Schedule 2.04

to Perfection Certificate

BAILEE LOCATIONS

Any locations for each Subject Grantor other than any owned or leased real
property locations identified in Schedules 2.02 and 2.03, where such Subject
Grantor maintains any Inventory or Equipment:

 

Subject Grantor

   Name of
Warehouse/Bailee    Street
Address,
State,
County    General
Description    Market
Value                                    

 

Schedule 2.04 / Page 1



--------------------------------------------------------------------------------

Schedule 3.01

to Perfection Certificate

EQUITY OWNERSHIP; PLEDGED EQUITY

 

Owner

   Issuer    Type of
Equity
Interests    Issued and
Outstanding Equity
Interests of each
class; Options,
Warrants and
Similar Rights    Number (and
percentage)
of Pledged
Equity
Interests    Certificate No.
(if any)                                             

 

Schedule 3.01 / Page 1



--------------------------------------------------------------------------------

Schedule 3.02

to Perfection Certificate

PLEDGED DEBT

 

Grantor

   Issuer/Borrower    Original Amount;
Principal Amount
Outstanding    Date of Note                           

 

Schedule 3.02 / Page 1



--------------------------------------------------------------------------------

Schedule 3.03

to Perfection Certificate

DEPOSIT ACCOUNTS AND SECURITIES ACCOUNTS

DOMINION ACCOUNTS

 

Grantor

 

Bank Name and

Address

 

Pledged Account Name

 

Pledged Account

Number

                 

OTHER DEPOSIT ACCOUNTS

 

Grantor

 

Bank Name and

Address

 

Pledged Account Name

 

Pledged Account

Number

                 

LOCK BOXES

 

Grantor

 

Name of Institution and Address

 

Lock Box Number

           

SECURITIES ACCOUNTS

 

Grantor

 

Name of Institution and

Address

 

Pledged Account Name

 

Pledged Account

Number

                 

 

Schedule 3.03 / Page 1



--------------------------------------------------------------------------------

Schedule 4.01

to Perfection Certificate

PATENTS

PATENTS OWNED BY EACH GRANTOR

[For each Grantor state if no patents are owned. List in numerical order by
Patent No./Patent Application No.]

U.S. Patent Registrations

 

Grantor

 

Patent Numbers

 

Issue Date

           

U.S. Patent Applications

 

Grantor

 

Patent Application No.

 

Filing Date

           

Non-U.S. Patent Registrations

 

Grantor

 

Country

 

Issue Date

 

Patent No.

                 

Non-U.S. Patent Applications

 

Grantor

 

Country

 

Filing Date

 

Patent Application No.

                 

 

Schedule 4.01 / Page 1



--------------------------------------------------------------------------------

Patent Licenses; Grantor as Licensor

U.S. Patents

 

Grantor/Licensor

 

Licensee Name

and Address

 

Date of License/

Sublicense

 

Issue Date

 

Patent No.

                       

U.S. Patent Applications

 

Grantor/Licensor

 

Licensee Name

and Address

 

Date of License/

Sublicense

 

Date Filed

 

Application No.

                       

Non-U.S. Patents

 

Grantor/Licensor

 

Country

  Licensee Name
and Address   Date of License/
Sublicense  

Issue Date

 

Non-U.S. Patent No.

                             

Non-U.S. Patent Applications

 

Grantor/Licensor

 

Country

  Licensee Name
and Address   Date of License/
Sublicense  

Date Filed

  Application No.                              

 

Schedule 4.01 / Page 2



--------------------------------------------------------------------------------

Patent; Licenses; Grantor as Licensee

U.S. Patents

 

Grantor/Licensee

  

Licensor Name
and Address

  

Date of
License/Sublicense

  

Issue Date

  

Patent No.

    

           

    

           

    

           

U.S. Patent Applications

 

Grantor/Licensee

  

Licensor Name
and Address

  

Date of
License/Sublicense

  

Date Filed

  

Application No.

    

           

    

           

    

           

 

Non-U.S. Patents

 

Grantor/Licensee

  

Country

  

Licensor Name
and Address

  

Date of License/
Sublicense

  

Issue Date

  

Non-U.S.
Patent No.

    

              

    

              

    

              

Non-U.S. Patent Applications

 

Grantor/Licensee

  

Country

  

Licensor Name
and Address

  

Date of License/
Sublicense

  

Date Filed

  

Application No.

    

              

    

              

    

              

 

Schedule 4.01 / Page 3



--------------------------------------------------------------------------------

Schedule 4.02

to Perfection Certificate

TRADEMARKS

OWNED TRADEMARK/TRADE NAMES

[For each Grantor state if no trademarks/trade names are owned. List in
numerical order by trademark registration/application no.]

U.S. Trademark Registrations

 

Grantor

  

Mark

  

Reg. Date

  

Reg. No.

    

        

    

        

    

        

U.S. Trademark Applications

 

Grantor

  

Mark

  

Filing Date

  

Application No.

    

        

    

        

    

        

State Trademark Registrations

 

Grantor

  

State

  

Mark

  

Reg. Date

  

Reg. No.

    

           

    

           

    

           

State Trademark Applications

 

Grantor

  

State

  

Mark

  

Filing Date

  

Application No.

    

           

    

           

    

           

Non-U.S. Trademark Registrations

 

Grantor

  

Country

  

Mark

  

Reg. Date

  

Reg. No.

    

           

    

           

    

           

 

Schedule 4.02 / Page 1



--------------------------------------------------------------------------------

Non-U.S. Trademark Applications

 

Grantor

 

Country

 

Mark

 

Date Filed

 

Application No.

                       

Trade Names

 

Grantor

 

Country(s) Where Used

 

Trade Name

           

Trademark Licenses; Grantor as Licensor

U.S. Trademarks

 

Grantor/Licensor

  Licensee Name
and Address   Date of License/
Sublicense  

U.S. Mark

 

Reg. Date

 

Reg. No.

                             

U.S. Trademark Applications

 

Grantor/Licensor

 

Country

  Licensee Name
and Address   Date of License/
Sublicense  

Date

Filed

 

Application No.

                             

Non-U.S. Trademarks

 

Grantor/Licensor

 

Country

  Licensee Name
and Address   Date of License/
Sublicense  

Non-U.S. Mark

 

Reg. Date

 

Reg. No.

                                                 

 

Schedule 4.02 / Page 2



--------------------------------------------------------------------------------

Non-U.S. Trademark Applications

 

Grantor/Licensor

 

Country

 

Licensee Name

and Address

  Date of License/
Sublicense  

Non-U.S. Mark

 

Date Filed

 

Application

No.

                                   

D. Others

 

Grantor/Licensor

 

Licensee Name

and Address

 

Date of License/

Sublicense

 

Subject

Matter

                 

Trademark Licenses; Grantor as Licensee

U.S. Trademarks

 

Grantor/Licensee   Licensor Name
and Address   Date of Licensee/
Sublicensee   U.S. Mark   Reg. Date   Reg. No.                              

U.S. Trademark Applications

 

Grantor/Licensee   Licensor Name
and Address   Date of Licensee/
Sublicensee   U.S. Mark  

Date

Filed

 

Application

No.

                             

Non-U.S. Trademarks

 

Grantor/Licensee   Country   Licensor Name
and Address  

Date of License/

Sublicense

 

Non-U.S.

Mark

  Reg. Date   Reg. No.                                    

 

Schedule 4.02 / Page 3



--------------------------------------------------------------------------------

Non-U.S. Trademark Applications

 

Grantor/Licensee   Country   Licensor Name
and Address  

Date of License/

Sublicense

 

Non-U.S.

Mark

  Date Filed   Application No.                                    

D. Others

 

Grantor/Licensee  

Licensor Name

and Address

 

Date of License/

Sublicense

 

Subject

Matter

                                 

 

Schedule 4.02 / Page 4



--------------------------------------------------------------------------------

Schedule 4.03

to Perfection Certificate

COPYRIGHTS

COPYRIGHTS OWNED BY EACH GRANTOR

[State for each Grantor if no copyrights are owned. List in numerical order by
Registration No.]

U.S. Copyright Registrations

 

Grantor

 

Title

 

Reg. No.

 

Author

    

     

    

     

    

     

Pending U.S. Copyright Applications for Registration

 

Grantor

 

Title

 

Author

 

Class

 

Date Filed

    

       

    

       

    

       

Non-U.S. Copyright Registrations

 

Grantor

 

Title

 

Author

 

Class

 

Date Filed

    

       

    

       

    

       

Non-U.S. Pending Copyright Applications for Registration

 

Grantor

 

Country

 

Title

 

Author

 

Class

 

Date Filed

    

         

    

         

    

         

 

Schedule 4.03 / Page 1



--------------------------------------------------------------------------------

[State for each Grantor whether such Grantor is not a party to a
license/sublicense.]

Copyright Licenses; Grantor as Licensor

U.S. Copyrights

 

Grantor/Licensor

 

Licensee Name

And Address

  Date of Licensee/
Sublicense  

Title of

U.S.

Copyright

 

Author

 

Reg. No.

    

         

    

         

    

         

Non-U.S. Copyrights

 

Grantor/Licensor

 

Licensee Name

And Address

  Date of Licensee/
Sublicense  

Title of

U.S.

Copyright

 

Author

 

Reg. No.

    

         

    

         

    

         

Copyright Licenses; Grantor as Licensee

U.S. Copyrights

 

Grantor/Licensor

 

Licensee Name

And Address

  Date of Licensee/
Sublicense  

Title of

U.S.

Copyright

 

Author

 

Reg. No.

    

         

    

         

    

         

Non-U.S. Copyrights

 

Grantor/Licensor

 

Licensee Name

and Address

 

Country

  Date of License/
Sublicense  

Title of Non-U.S.

Copyright

 

Author

 

Reg. No.

    

           

    

           

    

           

 

Schedule 4.03 / Page 2



--------------------------------------------------------------------------------

Schedule 5.01

to Perfection Certificate

COMMERCIAL TORT CLAIMS

 

Schedule 5.01 / Page 1



--------------------------------------------------------------------------------

Schedule 5.02

to Perfection Certificate

LETTERS OF CREDIT

 

Schedule 5.02 / Page 1